Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 1 of 70 PagelD #:417

EXHIBIT A
Return Date

Case. ad cy.90146 Document #:428PbFsiadudiy2 1/21 Page 2 of 70 PagelD #:418

ore

Hearing Date} No hearing scheduled

Courtroom N
Location: No

1

2

FILED DATE: 12/15/2020 4:11 AM 2020L062057
Dn

10

1]

12

13

14

19

20

21

22

23

24

25

26

27

28

 

mber: No hearing scheduled
hearing scheduled

HOWARD LEVENTHAL,
Plaintiff,
VS.

MARY HANDELAND,
NOAH EERNISSE,
MICHELLE ESPINOSA,
REPUBLICAN PARTY OF OZAUKEE COUNTY,
WINSTON M. PAES,
STEVE ZISSOU,

SALLY BUTLER,

JOE HORNING,

THOMAS W. VINSON,
ANDREA R. VINSON,
KATHY BROGHAMMER,
DAN EASTMAN,

RICK STERNHAGEN,
CARI ANNE MIHALKO,
EMMETT GRISSOM,
ADAM GEROL,

JEFFREY SISLEY,
LORRAINE MARX,
CHRISTINE KLOTZ,
ROBERT OLMR,

PAUL MALLOY,
STEVEN CAIN,

MARY LOU MUELLER,
ROBIN KELLER,

MIGUEL A. ZALDIVAR, JR.
BARRY BOLINE,

JOHN R. STORCK,
MICHELLE ESPINOSA,
MARCUS HOLMES,
RONALD JACOBS,
PETER GOLDSMITH, and
UNNAMED CO-CONSPIRATORS

Defendants

 

 

 

IN THE CIRCUIT COURT OF COOK COUNTY
DISTRICT 2, SKOKIE, ILLLINOIS

FILED
12/15/2020 4:4

1AM

IRIS Y. MARTINEZ

 

CIRCUIT CLE
COOK COUN]
11493534
2020L062057
Case No.:
COMPLAINT

Amount Claimed: $500 Million

Jury Demand
Civil RICO Act Claim

COMPLAINT UNDER RACKETEER INFLUENCED CORRUPT ORGANIZATIONS
ACT, 18 U.S. CODE § 1961 ET SEQ., FOR CIVIL REMEDIES AND OTHER RELIEF

NOW COMES PLAINTIFF Howard E. Leventhal, a non-attorney acting pro se, hereby
respectfully submitting this Complaint against Defendants Mary Handeland, Noah Eernisse,

COMPLAINT - ]

RK
PY, iL

 
419

01/21/21 Page 3 of 70 PagelD #:

18-1 Filed

21-cv-00146 Document #

1:

Case

@ > LNIVIdINOO

“SIOULT]] JO BEIG Sy JO Are] puw MEY [BL9pay apqeordde ssU0 puke (91 | 1-§ BANpad0Iq [LAID
“gz saiday,y soyneys stouny)) vel WO] SLOLY]] SSaIpsiad [IAL "p96 | YONI ‘suUNEZUE.IG,
bdnas0> pus pasuanypuy tsda}ayIVY ‘96 Jardey;y sau “| Weg ‘sNpss01q JBUILULL) PUB SOUL’)

‘Q] PLL 9pod *S*7A 4apuN UOYsIpsiAl pNod a}e)s 0} JUENSINd WYSNosg SI UONTE SIL,

suone[ry [ELIE WIAs 9aUoI9p1ajU] SOMO *6]
Ainfiag Wwuio,y oy Advidsua peUWwUD *g]
youu Aysnfup) 0} Aoendsuo;> peut) °L]
aorisng 1oMUysQc) 0) Advstdsuol BULLE “9 |

syysry jeuonnysuo,y saudacy 0) Advstdsuoy yeUIWD “¢]

SAIS paitur) ap pneyac] op Adeaidsuo> jeu “p]

sjouljuo,) yovolg 0) Aovuidsuo jeurwit “¢]

UIsUOdsI A, JO 31RIS ay) pnedyac] 0) Aaeudsuo,y peut °Z |

SOUT JO EIS oy) prego oy Aaesidsuay peur “| |

senplalpuy pneayaq] 01 Aadvitdsuo:y jeu “O]

auujag o) AoviidsuaD |RUNULD “6

Aanfuy Ajipog peorsdyg asne,y Aysnorrypepy of Aoendsuey peUNUL °g
Ssaujsiq |euOnOUNy jorpuy A[jeuonusyyy 0) Advirdsuo,y jeunusy “¢
Gleyiaae7] Map Ayeous,) yooods a7eH onnwag-HUYy ysi[qng 0 Aoendsuey jeu) “9
uondasag Aq you] wane oj Aoesdsuo5 jeu “§

ssoiddyy 0) Adeudsuo peur “fp

SSAN0][0}
SU SJUNOD WOS}OUIU UL :ssoyeTIdSUO}-0,) POUreUUL) PUe “YWWISpP[OD Jajag ‘sqoser pyeuoy “soWpOr]
snoiepy ‘esourdsy ayfoyatl “YdOIS “Y UYor ‘ouljog Aueg “up “IwAIp[ez “Y pons] “AI][ay

uIgoy “o]poNPY NOT Arey “ured UdAadig *AOTVYA) [NEY “IO Woqoy "ZIOPY suNsYyD *xsep\]
sureuo'] Aa[srg AaYjor ‘JO19H Wepy ‘WossLIg YOUU ‘OyeYIAL BuUY ed ‘UaBeyWaS Jory
‘URMSE URG “OUTUEYTOIg Ayjery ‘uosUIA “yy BOApUY ‘WosUTA “Ay SetUOY] “SuIWOPY d0f “tong

Ayes ‘nossiz aaayg ‘soeg “W uosul Ay ‘AJUNOD so4NeZC) JO AyUY Uesqndoy ‘esouldssy 31/9491]

 

 

 

6l

sl

di

o1

$1]

Fl

tl

a

£S0Z9070Z0Z Wy LE:+ OZOZ/SI/2t -ALVO OFS

WA

We
ZAN
WV L

1: LNIVIdNOD
‘assIWag Yeon ‘purfopuey] Aiwp] syvepudjaq sulede yurepdwoy sup Aunnugns <]nyyadsor
Aqaay ‘as oad Buyoe ADUOMe-UOU B *[RYUOATT “Gg plemo]y] AALLNIW 1d SANWIOD AVON
JAV19o WAH.LO ONY SAIGAWAY HAL) YOd “OAS LI 1961 § dO s'N 81 “LOV

SNOLLVZINVOUO LdeddoO) GANA IAN 44a. LAM OVe YadN0 ENIVId WOO

SyUBPUd}OCy
WHEL) BV OORT ALD
puewag Aung

SYOLVAlSNOD-09 CAWWNNA

PUC“HLIWSC109 WALAd

“SHOOVE WIVNOU

“SaWI10H

“‘VSONIGS TT

‘OYOLS °U NHOF

“qNITOW AWVE

A UVAICIVZ ‘V THNDIA

“ATTA NIGOY

TIAN NO] AUVIN

‘NIV. NAASLS

“SOTIVW TV¥d

| AW'1O Lado
‘ZLOTA ANILSIMHD

| QUIN ANIVUYOT
“AWISIS AMUAAaL

“TOWaD Wd

‘WOSSTYD LLAWNT

‘OTVHIN ANNY LIV

‘NHUDVHNUALS WOM

“NVIWLSWA NVC

YAW VHDONE AHLV

“NOSNIA "Y VaONY

"NOSNIA “M SVIWOHL

ONINAGH Or
“WY LLNa ATIVS

‘NOSSIZ AAALS

“SHVd WW NOLSNIM

“ALNNOD TANNVZO AO ALUVd NVONTEN Ta
"VSONIdSH ATHIHOIW

  

UDI) GOSS :PAUNE]D WNOWLY

 

 

 

ANIVIAOD | - ae
ASSINUSA HVON
“ONVTISUNVH ALVA
TON ose) "SA
£50z9070z02
nur
PESEGPLL “IWHLNSAS'T CV AO
Nnoo NOOO SIONITTTE AIMIOMS ‘7 LORLLSIG
79 LINoHiD ALNNOD MOO) 40 LHNOD LINDY SHE NI
LUV ‘A SIXI
v sae an pajnpayos Bueal

painpayss Buuesy on equi

8

dl

ot

<
é450e9070Z0Z Wy tt: OZOZ/SL/Zt -ALvO Gad

ct

FN -UOED07
4 WOOULINES

 

painpayos Buveay ON

fune uosiedg-Z1L PaINPayds aep was On|

 

 

jeg Buuee}
ayeg wnyay

 
420

01/21/21 Page 4 of 70 PagelD #:

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

p> LNIVAdINOL)

unos-a1eys Uaamtog Anpiquedmosul 1e9]9 # (¢) 20 UONsIpsinf aatsnjaxa papuayul ssaizu0-y

yey) ArOYSTY SAQLISIBO] SdYRIS OY) Ul UOIWoT|dut ofqeyeysiuuuN Ue (Z) UOuSIpsiinf daisnjoxa
Joss Lompeys poudyo uv (|) -uoudumsaid sty) ynqas ues siopaey sory) AJUGQ "UOIDSe Jo asnea
[esopay & J9A0 UOT DIpsun! jUdLINIUOD d4BYs sLNOD [BIOpay pue ae]s yey) ouNsaid sno 'p
sy Lin |Mopay so ead

pUle SssaJpos JO) B10J [BUONIpPpe YI soled pauntui syuosaid uolesipnipe panos 9)28)g *s]so19jUL
Jelopay syoniysqo ueiy JoUjel saaUeApL SUTE[S OOTY [AID Jo UORHRoIpnlpe ynos ayEys *AjeUL]

SINS ODPY Ul UOQSIPsUN! pnUd d1e}8 JO INSSI If] PAISPISUOD UDAD IAAIU SsdsTUO") “ORY UT ¢
‘SUNOd [BlOpa] 0} SUOH GC.) y [AIS NLUI] OF popudyal ssouduO-) yeU) UOHT;dUUT a}qeyEsiuUN ue
ulejUdd 10U Sdap OLY Jo A1o1sty daneystBal ay) ‘puosag ‘uoNorpsunf yo.UNIUOD Jo UoIduinsold
DU] WIL JUa)SISCOS SE ONES [BJapoy Joyloue ul adenduy seplus payaidiayul sey yH80,) auraidng
PY) ‘woOusIpsunl aaisn[oxo Jo AAOoUIp AJomMjEYS YLOT|dXS UB ayNYYSUOD Jou sa0p juELT Jeuonsipsiint
SOD Lalo Jo adenduey op “Sd (Z961) ZOS ‘SN BOE Maun > “A 0.) XOg pnog Sa}ivYD
‘OZL8I) OE] 'S'N £6 ‘Uptuasnozs *A aNfoy) O8]B daS “SLED GE. PY [Ald 190 s_INod yeJapay Gyn
uonaipsint aeys Synod oje}s Jey) SsonBse a0u sy) ‘sisApeue auoysPO fy oy Buididdy ‘Z
.SSISAJOIUT feLapay pue UoOHsIpstinl pnos-ayeys Usoajaq AWIQuedwuoout svoj9 v Aq Jo ‘Asoysty
DAnR|siso} WOU UONeaI|duut ajqeyeyston Aq *aaaoIp Kianyeys porydxa ue Xq poyngas aq

ued uonsipsiinft yuaznouos Jo uodwunsaid ay), *suinod jeiopaj 0} WIIe]D }eIOpay w PIU] Oy Lomod
ayy sey ssaIBuO-) yey) SuizuFosay uoNstpstinf yoLn9uUos Aofua syinos ayers yey UoONduinsasd
2Y1 YIM SuIZ9q,, LONE Jo asned [e19p9) B JOA UOLOIpsLinf pNOd-a7B)s Jo sisAjeue Syl YY (1361)
Lb SN CSb “40D LEO [QOFy '4 '0.) asoysffO Jiny Wi payou juno.) autoudng “S77 OyL |

LYNOD ALVIS STH.L 40
NOLLOIGSRE LOY OOM TV8ddad LNAMwONOD

TE NOLLOAS

 

 

 

 

aivd data

zgoz9070z02 Wi Llp Oz0e/cLi2t

 

t- LNIVIdWOD

STIQHN OF XOPUL “7

(asuezwadde jo opie ui) soto Jo age "|
saatpuaddy

_ UAW) SADVAVG

NOLLV.LUATT 40 SALLALVIS

 

 

98 | ONTTIOL ANIELOOG SNOLLV'IOIA DNIDNLLNOOD
+S SUONL[OY [BUNUBT YL DdUDIDpIOIU] SNOTUO L, “6 ]
ws Ainfiag Wwe 0) KoestdsuoD jeu °g[
is youuy Apsnfug 0) Asestdsuo-y [eur *Z 1
Is sansne jorysg¢ 0} Aavadsuo> jeuiutisy 9 {
systy
RP [BUOINTSUOD oatidag 0} AdvstdsuOD JeUTWISD *¢ |
Sy saqeig pawu) ay) pnesyacy 0) Aoesdsuo jeu “py
OP SIOBUOD Yovaig o) KovstdsuaD jeuUILD *¢]
UISUOAST AA,
9¢ Jo BIS aI) pnviyaq oj AdwitdsuoD yeu “Z|
9¢ SIOUN|] JO BIg aq) pnesyaq oy Aovsidsuo, peut: *| |
ee s[enplalpuy preszag 0} Aoviidsuo, jeururis ‘Q]
o£ aulejag] oy Asestdsuoy eu “6
Aantuy Aj1pog
67 [eotsAyg osne,) A[suolaepy Oo} Adesidsuia; peu *g
SSO])SIC] [EUOIOW
£7 IU] Aeuorugyy of Adeuidsuay peu +f
( feyuaaay] aor Ayeaug,,) yooods
Iz eH OWIOg-HUY Ysiqng o} Aowstdsuo,y jeuUD “9
81 uondasag Aq yay wuwo oj AasviidsuoD jeu *¢
91 ssoiddyy 0] Aseridsuo;) [eu “fp
$l (equadd’] eyaury deupry of AsvidsuoD jeu “¢
tI Jeywaas | puemopl deupry oj Asesidsuo.y [eu “7
a [eypusad’y] yrtpny sapanyy 0} AsesidsuoD peur |
cl | __ SNOELVOATIV |
j-— —L - SaLavd
1109 ALV.LS SIH, NI NOLDOIdSrtar
LOV OORT TIVE INSEL NOD

 

 

 
 

 

 

 

N4LINOD AO ATaV i

_ WAAVad GNV NOISATINOD

 

mi"

 

 

 

 

om
a

a
cl

uc

61

xt

él

of

asozgoTozo2 WY bi y Ozoz/Gl/2t ‘Alvo Gad
421

01/21/21 Page 5 of 70 PagelD #:

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

9> LNIVATdAOOD
Surosug “siwad AUVUI JOJ vase SUIPUNOLNS 3Y) JO BADID UOWOJA ‘a YOYS UI poasy sey JO mou
MYOYS Ul SdAq] ayo spud] Fuopaji] JO [9.119 \Saso]d STF] “JOYJOUL 40 JUN) DUO Ye SUOUT JO sIBdA
Ud) JO} SWOYS Al poary sey Ape} Kre1y19) pue Arepuosas ‘uvopaau sty Jo daquuiaul ojsurs A1sAq
“UND SIU) WO sdUR)SIP BuLypem ‘JOOYsS YsIP] YON duysumo] sayin papuoye Furaey "ysueg
ynod siyy Sulpunouns Ajasojo ANUS oY] WAN Son Jo ysadaop JIN sey d}4 ‘slOUNL[ “AJUNO
YOo JO APISId PUL YIZID JUDING B SI [LYWIAS"] PABMO]] JONRUE SI UL JJIUIL] DYL 6
“yn09
ayels Ul JYTNoIg aq UK SUE]? WY ODIY JU sopraoid avy [es9po} pays TPA, “(Z7K6L) (HSB §
“ISN 67 ‘(R10 § “PV suoyL[ay yuatusdeuRpy Joge’] Os]e 33g “(JY SolLNdag oY) JOpuN suNE]D
JDAO SUNOS JBIOpay YW UONIIpsuN! pusLNdUOS SreYs SUNOS dyBIS) (SZ61 “ND WG) LIB PTA
17S "O.) Y [jnuuopy uosways “A saujagy “Bo -99g “(,soIdeyoqns sig Aq poyeasa Aynp 40 AZIqeI|
Auv a2J0jU9 0) 1YSNO0Ig ME WV sUONEE pue Aynba UL syins []e JO “sANOD [eLOHUa] pue ayeyg PLA
JusinoUods “UAT oIpsLNf oaey [peys 'S9yeIS popup) dy Jo spnoo poLsIp 9y].,,) (ZB6L) (BALL
$ S'S] J9pur “(suelo WTqy 4500 UoHoIpsiinf Lins ers BUIULYUOS) (S961) HTP “S'N OSE
“WY 1ua_) YAO MAN “A NaWING 9G “UOISLAOId SIU] JOpuN swEpd J9A0 UOHoipsinf saRy synod
ayels yey) PpY M0; swaidng sy] “(,,50}8IS ]BIDAIS OY} JO $}INOD dg) JO eq} YI JOINED 3q
Heys ’sa1eIg paywuy ou Jo synod aq Jo uoNoIpstan! 94.1...) (7861) 9S § D'S" Sp 4pUN a)
(ODTa) PY suoQEzURaI_ ydnL0ED
pue pasuanyuy saojoyoey oy) spun 1YyBnog suey [Alo aploop oO} UONsipsinf yuouNsuOS DALY
SUNOS 9jRIS LEY) P]SY LINED a4 Yoryar Ut DsBd LIND:) atIOAdNS sayEIg Poy) & svar ‘(O661) SSP
“SN top UMaT a NGL “(861 “ND WL) PRE PTA Led ‘eSvoN,) fo -0,) Lg TUN NDOLJatUy
‘A ODOADET 99S OPIIIY) 90s Avur JIdeYD sit JO 79H] WOIDas Jo HONR{OIA B Jo UOsEaI Xq Ayadoad

Jo ssauisng siy ut painful uosiad Auy :uonae jo asnes ayeaud ayy sapiaodd (3)p961 8S’

 

 

 

ol

8

il

vt

call

25029070202 WY bbb OzOz/SL/2l ‘aLvO G3Ud

§> LNIVIdWOS
81 (L107 49 “ddy TD) e809! “Ady “WE L10Z “uy ‘Liu7 ssa20y YP (A J TT “dan jo) ojdunexa
JO} 39S “SLUTEII JOY ODI spnjour o} WyBno1g usd9q savy spinod stout] UI sds¥d snoJOWUNY L
‘quauinouos Aqund puw ywosayip Ajaed uonsrpsinl
Suravy ‘Anunod sues ot) Jo SLNOS SB Ng "YoNs se IoyIO YoRs Aq paywouy aq 0} JOU “1910 YoED Oo}
lus oso} JOU Div SUOHIPSLN[ 0.) DY} JO SYNOD 94) PUL :9}215 DY) JOJ PUB] 94) JO ME] 31) SOINIISUOS
yor. ‘oouaprudsiinl jo waysks au0 WUOY Jayyadoy Oay ay], SME] |YLYS OY) 9ZIUGOIIL 0} Sty
se ayeyg oy) ulypian oateiodo sv osay) ozIUsD901 OF PUNE Yonut sv ysnf st pu saye1g pour YI jo
SAAB] DU} O} OS]B J9Ofgns SI} asnBoaq ‘[SUNE]O [BIIPI} JOAO} Jor]a1 ploye jou ppnogs yy Ayar wosed
OU SI SME] DILIG OY) WO SUOTSUNY PUL DdUdISIXS SY SOALOP YNOd ayB}g B IBID JV DYL 9
‘KUSoJOA0s Junoweed
“WOsIpsUN! sy ULUDLM “pUe “JUOLINIUOD B SI Ng *S9}BIS [BIDADS DY) SspswsaI se AJUTIOIDAOS UBIDIOY
8 JOU St S9}EIS POU) dU_p “Dae SME] PEI OIF SL JOoIAy] SLINGS puL sudZIIO oy UO Suiputq youu
SB Jsnf puke *soy21S [BIOADS SY) UT SME] OE SO}BIS PAYUC) OY} JO SMe] JY} ‘pourerdxs YNO> atwaidng
big ‘womwasnoyy A utfbp) Ul “WtdysAs [eLapay MO Ul A;UstaJdA0s JLUONU PUR d}eIs [eENp Jo a[drouud
dy) Uodn paseq si UoNsIpsinl yuaunouos Jo uoNduinsaid oy) ‘A]jeuOLppy , ‘Uondsoxo oy) Ue)
JoyjEs *O}MU dy), 9q 0} UONIIPsN! yusuNaUOD popuout AyjUsIedde ‘aojo19Y) ‘ssdyJeIp IIL]. “UN0:)
auasdng oyy Aq wolaad 0} oafqns “uoToe Jo sosned [e1apoy dyeoI1pn [pe Oo} synod oyRys AyUO BuLavoy
“sLNOD [LI9PI} JOMO] WOF 07 OU posdo daey P[noo ssaiduo,y “sHNOd JaMO; YONS JO dJOI OY} OUITaP
0} UAIDIASIP SY} PU SENOS [BIOPa} JAMO] d]BOI9 0} Joamod dy) JO SsosBUOD 0} JURIST BUCHNYNSUOD
oy} wou sadsoula uoNduinsaid siyy, ‘s}JNoo jelepaj pue aje}s UsdA\19q JUaLINDUOD aq OF poLuNsoid
dq jJeys UOISR Jo sasnes [eI9pa} [Jv JIAO UORDIpsNl yer) pjoy sey yNeD awasdng ay 6
‘uonoipstin[ yuasmouos yo uorjdamsoid oy)

syngoz au]e sBuoid osayj Jo ouo Au ‘jUe}s 91) BurApZopun sysosoyut peropoy oy) pue uoNaipsunl

 

 

 

rr
ei

a
a

0c

ol

31

él

oI

£59e9070202 Wy LEP OZOe/G1/Z1 -31LVO G34
422

01/21/21 Page 6 of 70 PagelD #:

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

8 LNIVAUdWOD
asnge Sup joors pue uordissoid ‘oyHyUL Snip sQoyrAsdruw Suoj-sapvsop ‘juouyeoy suyeryoAsd
jo Atojsty Jay asojasip 0} Burpey Ag. “Wuseydwoo sry) Ul yUoy Jos satanful pue susEY Joyo 343
Su WUOS pue ysed pur syosse Sulpeajs Jo dsodind ayy 10} 666] SuLUNp odvLUIEUL OY! jEYJUDAIT
prBMoy] JJHUle]g poatoaop ays Apuanbosqng -Ajjnjssaoonsun *A]pes - sour) [e1dA98 aprons

poidwone sys yysnes Butog Joyy ,Auojudaul,, Jo saseysind puny o) yu v pue sjuaied umo Joy

Woy AUOUW 3]0)8 OYs *aIN|UOApEsHU Jepnated si) Sung “wisuoast yy, wi Aoeatdsuos durysyyesy
PONOSIEU PB OYUL PUE|DPURY sauey pueqsniy JS J3U] dumi209 JOYE Pdjsolie sea puL[spubH{ “pl
“yom je ayo! JOjOO-JJo Ue BuLLay Jaye , jWauUsseIRY [eNXas,, JO] UII] Ydyey paseq

uisuoosi a “IoAo[duo-x9 pons Arey “Jayis8 jeuorssayod soyjouR "xAePA] SUTeIIO'] JOWELL StI

Ut UEpUZZaq-o,j “AOYIOW Joy Aq 1YBne} puw poyersoyoo OjAjs UOT] BVUOTIO}XD *sNOfOALY
BLO}INS [BIUIP 9) TUMIJUd JOAD JsulJ DOJO INSME] SIU 1OJ SNUDP oY] dn Burjas Joye jo

Ja Lysnuag fo Jooyos Ayisiaany) ananbiopy ‘sa pupjapunty LBpY BBgcoOAIPLOT QUINN aseD
Ayunoy sayneayiy] ul sarsed uay pons ayg -susaidye Ay yw poseysind sey]oo [watAsas v Turods
noo ur Bulvadde apiyas ‘Aan fur .j]ey pue dijs,, @ 40) s,Apunoy pons uoy) pur sodeid ayy uo

[8] 9) popuayaid *a10ys Aad013 s_Apunoy utsuoasi ay @ JO JOO oy) UO sadesd mop Ajayesaqi pp
DUO AY “JO[j WNSME] SNOJOALY [BAS puL ssrup sOYDAsdue Jo Josnqe d1uOIYD BuopazT]

B SI puRjopuepy “ywiEerdivoa siy) Ut payesauNUa sasuasyo ay] JO} Ueddns [euayeut sapiaoid oy
BurwoHY dof yupusjaq-o <q poAojdwo si oyg ‘ourpouul UoNEMdsewo jvuUoIssajoad ssv[a poms
pue goddeupry “says yuatayoid “juapisal uisuodsi ay USI puRjspuRy Ay juepuajag@ =“ |
‘oy Suiddeupry Jaye Jnuleyg ayy Woss Joy BIDUGD 0} puLjapUEHY apes elpUry oO} pasueys

aq O} DUIBU S EtpOUTY posnes syuRvpudjoc] OU) “Mojaq PaqlLosap SIUIAd 0} qjuanbasqng “SIOUTTf]
SsIMYUOpUN] UL JzNUTeLg OY] ILM DoUSpIsoI OJUT YsNoIg sear puL |LIYUDAS]-pueR|apuLy] durkua Ay

BILWY poueuad sem Bury udAq ‘(Burpoosoad pesopay e) ‘bos 39 [6h 1 I'S’ Th STR WIS PL

 

 

 

ol
x
tl

ot

£G029070Z07 Wry Lip 0z0e/G1/21 ‘S1¥0 GAs

£7 LNIVIdINOD
LD LfOWULON/PAPYIUaAa T-premoy /tuoo uozeWE may sdny
G/ESSY[YOA|pU/NpS purer dryssepoypsy-dyy ce aqepeay (9861) 97S “AOU “Tole ANON
19 ‘woiNinduo_) pun MOHN=AIIDIDY,) (QI1Y dpi sadnung ajqaly ‘asso “Y YUpne 29g ,

 

67-901 “1d GOOZ JO PY UoNdopy AnuNoosaUY au) JapUN ZOOZ Ye] BuNp sajeig paug
ayy ojut Aqua uods) “Bul A vay, Bueyy sem suegpy uondopy Joy sayuaD euryD ayy Aq paudisse
SB SWEU S,PIYO FUL “ZO0Z SuLNp euy> jo ayjqnday s.ajdoay ayy ur paydope ay j13 Bulppungy
pauopuege (ApIauU0J) & Jo Jalpe) pue aaidap aunjoanyoie ue Jumsind juepmys avlayjoo pratapun
lue Aung ‘op-uomyde | Ul JOJNUSUT aq YoR[g payii9s AypeuoBusdjut ue “Japjoy juayed sayeyg
pantup ‘sadojaaap ssauisng yoo) ‘sdojq Adojouysay uoNLIAG peal-A]aptat Om) PUuk -SYOo INO] Jo

Joyine ‘sojuaaut ue ojtd pasusalp-y 4 Ue ‘sQg-pmut Sty UL SL [eUIAaT] paemoy yuule|g = “ZI

 

SalLuvd
@ NOMS
°V OOTY oy) Ul Yyoy Jos sadewep
2]q04) 40J UOTstAosd ay) Si se 4991109 pue Jodoad s} nod stp Ul JOYE sIyy Jo UONDIpsuNne “| |

“VND SHIP Ut OWeUL sTYL oyeoIpNfpe oO} JOU dsnes papunoss

Aqeouuayine ou si a19y [ “Joyjoul sty pue peyyuaas] yyoq uodn sdryspsey satsnge Apoyesaquap
pue onpun jorygul pjnom yduraye Ajqeyrpord syuepuayagy oy YM ST JEU JF “LINED [wIDpay

0] asuo si) TulAOWDY “AjUNOD Yoo) ultpIM ‘unos siy) Woy ABM Yeo ouN BUIAUIP sou —¢
Apyeunxoidde soaqy oy 1a ,OUI ppo-1w9A-C@ Sty Oo) DUed SWIOY-Ul /;pZ saptaoud yeyUAXT] ~—“‘O[
“Qunod

oo: UPL jetpuaads] “Jy Uodn payoiyu Aanfun snopuouoy Joyying Butonpoad ‘payy si yureyduioo

SIY) yuo owes dy} 0) PonUUOS savy s]UEpUAyoG] Oy) Aq POY TWUIOD jEYWAAT] “AY OF soruNfur

 

 

 

nm
a

sc
rary

tw,
aa

at
ei

a
a

OC

él

Bl

él

al

4S0Z9070Z02 WY bbb 0202121 ‘ALvO OFS
423

01/21/21 Page 7 of 70 PagelD #:

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

O1- INIVIGWOD
O8SSece L-ape
-SIAOLU-Ysea-pasndoe~LOAMB]-Jalt]}-SNg-[els9s/1OA-Mau/tuios saoudepAU MAA SEY 2, '9S0I
ay) MoYD Jvap atvow Uo ut YsDI oO} Bupsuv fo pasnzay faryys sng jplsas Buipuafap ta0ww'y.,, 398
soe! JoyseA/hLM/Z10'elpadayiacua:sdyy
aag :Aloay)  Aoewaidng uedry,, $,43[ 11H ,, 998z JSISR|A,,, ‘UOLB|SUBN Youwaway
Q/tueouysysduies
-uostid-11-18a\-p[JOmM-SUISUOoSLA-FULaqUIaLad sod AUOS WANA aA SAY 2298 ,

“,Aljeroueuy pouled nossiz saojg juepugjaq-o,) ‘pueqsny Joy pue (Jang) oys <[uo ywE) AvA
e yons ur ‘Wdias S1A0UI & se AlO}s 8 JOP O4y Buyyjos Loy pue waysAs [eso] YOA MIN oy) YBNI}
SOUNL] SSo]pUDS UEW polgesip AjjEyuoU e BuruNY A]sso|paau JOY snOWTEJUL $1 JO]INg Alpes SI
‘"Upubiado snpou pue ABoyens uoyanpoid-anusaaz & sv sudZIyd Jo sys WOWpUSIUY

yO PUL gS BY) BuNLpora ‘Apodoad joyeys se syUBpUdzop [BUILD ssojasuajop pue passoiddo

Bursn ‘spuny pesopoy pue djvys oyun Surddip-s]qnop ‘(syuaiyo fenyoe sayy) s1OjNIso1d 0} YoeG
SMAI]D,, Hay] jNoge VOKNeLUOJUL , paBataud,, A]qrsusjso psaj oy) pu s|wepuayap jeuruts oO}
sIaprAoid da1Alos pedoyesed Jo jesay se syuswyutodde yno05 pred ureygo Aayy Yotyar sapun swoyos
@ “SosSOUJLM [BNUSPIYUOS jeUOIssajoud pied se ajesodo ose Jajing puL nosstz “esourdsy *43[|2y
‘saeg ‘JO[]oy 0) Uoddns jeuayew saplaoid pue JQ UOJTuTYse Ay Ul saptsol “ap “IBAIP]EZ “YY JNBIy
Juepugjag-0 “wowed ynoyyim soalalds pue spood anyea YysTY JO Udrssossod ULEIqGO Oo} BuLIB
SOSSOLISNQ PUL S[EAPLAIpUL OF SadLAJOS BuruuL]d sapracid ose Ja][Iy “UOHTNI peUTUUTD puke LA‘o
ut sodpnf [esopay pure a7e)s ynd1}9aUUO,) pue AdsJay¢ M3pj *YIO A MON 991909 pue ddUaNYUL AjHIACI
6} UOIO}Xa puv A1aquiq sXojdura you ssouisnq B Turesodo *y10 , MON JO 31v}s DY) JO s]uaprsad
au Joping Ayes pue nossiz aaaig ‘esourdssy aPOYSIY “J9[]IN Ulgoy ‘soeq "uo sul, “FI

+ Adoouy , ypouda..1a}},, 5 JO} JO sueipsund payaiodde-jjas ‘Aep

-WOpoUl pur , s}UePuddSap [EUTLULID JU YOIOY PALL JO dAL|OUD JEINSUT “YoRqmosy) eB VdyNVANLIA]

 

 

 

So
er

on
a

et
et

02

ol

SL

i

Oo

$1

tl

éS0z9070Z0Z WY bp O20Z/Si/e1 “ALvd Gawd

6- INIVIWWOD
jno-jad-o)-Wayl-Buypa}-preas-oyey
-Ag-pouunys-A | Huey -Bnqaepad-[elselig-eale-9Y}-BuUyjooj w1/SMIU/LUOS“MOUQKOY MarAyesdny | 0
198, of ways Buyja) ju ajoy Aq pauunys, (run Banganpa.y oiop.sg ,:va.cw ayy Bupjaafuy, 1395
9908S PrZ/Bunooys-snsoseuds-ysangsipd-joye-sys1]euoyjeu
~U0-$]99[J21-9|CW19)-Yy1S-1e-JOYS-JUUIINII|-PosNas/aptwe/LUOT UstAV AM SdNY | BayNO.MPY
ul pasalipnbppay duo “uisuors}4{ at paywoo] Sdno.13 ajoy apdjnyy,, 2 VUE BIPSU! SABU 99S ,
HY} 1 GLB6CIEWGS- 1 P9-EZSS-JPOZ-JOOGIIS9 2[9H4B/UBLU-PauLeUN-jo-suNooYs-TULAJOAUL
-OS839-Ul-Pd]OIPUI-1991JJ O-SINO|-JS/SLINOD-PUuB-oL119/[ B90] /SMOU/OD Aepoyys aan sd yy
soas ‘youq ay) UL UELU YSe[q pauueUN Ue SuNCOYS JOY PAyIIPUL SBA OM ‘sIN0"] 15
jo asstog mayyey] — dos ystoes SursBeap-opyanuy soyoue of payeja. Ajosojo st SSsttLi9s] YBON ,

Jo a]pung Aryediorunws ueqingns you ul-asojpo v - Ayu 2dxNLZG JO Jno 2aou! 0} 9dvI pOXIU
Jo salpiuey anZuesey pue sserey A[UoA0d “A]snolo1yew! OF pUL ‘sioqysiou sy jo dnayeur yeIows

DYI JOY aje]dutd) patoavj-ysoUl Syl WUE TU JOU S1d}OA SSTYSUBITUOSIP OF JOA SSO[OIT] WOIq DACY
SOAH ent Surueys Auew sp Buoury *,WIsUoOSTAA Ul JUDUDAOPY IZEN-OON 9U} JO UUE/UONBIDdo
JOAOD "JUOY BSL JOY ‘Wrejduros sup ul payesawMus sasuajjo yov-Q ITY ay) Jo snxau ayy ye
UOHEZIUeTIO }dNUOD paoUdN [Jul 199}94d¥4 SY SI UISUGOSI AA JO JIVIS OY} UL PApIOIWOp UOLeZIUeTIO
jeauijod syeurnta] v oq 0} sues yoTM “(DOY) AJuNoD vaynNezO Jo Auwg uvstyqnday

DIY WEPUIJIG-o>D “WossLId YOUU JURPUDJOG-OD Jo PuURLIWOD ay} JapUN Iod1,}o aor1jod
_SuIBTesp-apponuy & puE UISUOSST AA JO d}E}S dU} JO JUOPISOI U SI OssIUIAY YYoN JuEpUg}Oq =—“¢ |
‘yeqquaag’] BIpUTy pue

paemoy uodn Ajnp jerow jo suoissaasod sy LuoY pue prey jeIoUeULy SHOpUdLOY JUe}UWICSUOD 94}
jo Bunpou Avs 0} — Surpso90id uondope pouonoues ATjesopoy ayy ul syuowayeys osey “1001 § OSN
G1 JO UONLjoFA peuTULD e ‘sBuIyy JoIVo AuvuE SuoUE — poijoa EULYD Jo aijqnday s,ojdoaq ayy Jo
JUSUALIIAOB aI pue soied uondope ayy je yoy ucdn 3aplaod Apryg SWOH] pasudatj-aeIs dUy
*sIOUTT]] JO LIS a1) *(d9q deg) JUaUTUTOAOH SATIS PIU] dtp ‘peyWord‘] JpNUre]g popnesyap

puejapuery ‘eipauy Sundope jo ssasoid om Busnp s}dwiaye spioins pue Asoysty ysosse *AIO\stt]

 

 

 

61

sl

ii

ol

49029010202 Wi ib-r OZ0z/SL/Zt -B1VO GANS
424

01/21/21 Page 8 of 70 PagelD #:

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

tl - LNIVIdNOD
“yupny Suspantu “pej-ur Aq saapesurayy
0} SoluOWW Asay) j99sIP9l 0} poydoyye puw pandsuos syuepusyoq] ay], “‘soFeUsoI0d oBse] Aq suns
Pasapso-}inod papsaoxe pure jeyuars’] Aq A[eyuNjoa pled sem yoiyas Jo AWolew ysBa ay) “yYLOW
4d 900'O1$ 91 000'L$ Woy Burdurvs peyusaa] wos syunowe ApyUOUI paatsaai aYS ‘sioKed
Aq pasaaod JOU diam Yi As SUSLUJBAN SHOWA puR ased atUOY-Ul COE// Hz Paumbas yupny |,

pue yupne 0} saruow jo yuouded 5, psemop ayeUtUIa) O} ‘UES pBIOUBLIY 341]99]]09 pue jeuOssad
JoJ “Jeyuaaay paddeupry Asay ayep aup “¢ 107 “Z] 4aquiaidag uo siy) Mauy sjUBpUdzeq ay)
pue jasdn jeuonows woy pauuey A]jeas<yd Aposaaas awiodaq sJauayyns siso1apss apdunyy ‘Tt
“esoutdsy ay[9yo1jA
pur vapng Ayes “nosst7 analy “puejapuepy Cie) ‘saeg vols Ay s}ac]-o9 Aq pousisap Aypediautid
Aoesidsuoa pue s]ov SULMOUY pue snolseUl ‘payetpauisid syuepuajac] Jo ynsos ayeuxosd pue
QadIp B — pap ays puke papley waysAs snoAsau stOUOINE s_ ype yey) Yonui os ‘oddns peuonows
pue | jeloueuly Jo syunowe adie] 40) paemoy uodn payas oym Jasayyns sisosajas apdnpnw e “Yypny
patueyur Ajpeuonoura “Aj[esan| Way) pus Os pip ‘(Mojaq 'Z7'¢ 398) /eyUSART premoy deupry o}
pautdsuos A]SuLmouy pue ATIA1JAA{]Oa sjuEPUayaq] ou) Jaye SAP SAY PIIP (SLOZ-CS6 1) [BYIAT]
YUP ‘ayIA ISAS, [BYWAAT] “AJLM PUODaS s_HUe][ gq ayy SBM puRPapuRH Ale” JUepUuajog |
[Byjuaaa’] YNPNG Japan) 07 Advstdsue:) [BULUELI) l

NOLLVOATTV
£ NOLLOAS

 

 

‘ywoWOoW ay} JO,f ‘pouteutN gue aIOFDIOY) Puc saJYyTHep suy Jo Furey, ay) oy Aunfur
puv wey JoyynNy osned 0) uoNTsod Jo Jomod ut Sunuteusas spenprAlpul snoles ase s1ojesidsuor

70.) Paweuuy) “urouay Jo-pauinyduioa Sasuafyjo ou JOYE pue suunp “2Ojog SOEg 0] yioddns

 

 

 

©
y

6l

gl

dt

OL

fa

45029010202 WY bL:r OZ0z/SH/Zt ‘ALWG Gad

Hi - LNIV1d NOD
“SWINIIA yp se diysuazyio owes au) YM Joyenadiod
w Ag payday ore ANUNOD BUTYL, SUINDIA YOTYA UL WSO] JO UOJ B SI WSLOLI9} ONSOWIOG 4,
SSPLL8-susqoi-eyn{-Aauow-sjuem-odu/smau/loa 1aodaipooarsyjoy may sdny : Joysoduly
ysuel | Moy UII] SHOgOY el[n¢ TuRUOSd!] YO ape] AdUOP] J9A099y 04 $Y2IG JAN,. :29S ,

Jenoyeu payddns duraey ‘soeg uosul Ay JUepUajag-oJ Jo JoXojdiua pu wopsury poyug oy jo
UdZIID puL WAptsal & SI IPILUSPjOD 939g AoyeIIdsUO-OD “S}ULPUDJOP YO A MON] pUle UISUOIST A,
aly Joy woddns petayeur praoid 0) posn 913.4 om puL SUOId} Ular dJeld0sse <pyUoNbaay 0} Unouy
“SIOUI]] JO BIS OY] JO SjUdprsas daw sqooEL PfeUoOY puL SOWGJOH] Snow siojerdsuoy-05 — 9]
‘suoneiodo IZeN-OdN 19A09 say) pure AyuNO>

daynezg Jo Apeg ueoiqnday “uisuoosi Ay Jo Apey ueoiqnday ay) Jo saateiodo "uisuoast My,

JO a)8IS DY] JO SUDZINID []e “YDIOIg “Yy UYOL pue UTED UdAd]5 ‘aUT[og Aug ‘AoTTRIAl Neg “UO
Yaqoy ‘ZiO]y aUNSUYD *xuUpy auTeLIOT] “Aajsig Adayor “[ouaNH Wepy “WosslIn youll “oyeYyTAL
auUy We ‘uadeYyuays yory ‘UeWSey URC] OUUEYsoIg AyIEY ,,S}SI0OLI) SssWIOp pur
bioyesidsu0-)-0-) Sue U1DI9Y YWOH Jas sje snounful ayy 40} UOddns jevoyeus Turdtddns ospy “9
Nut

ay) 0} uBuOpaq AT[NJAGTuU pue srounsy AsanqUapUT] ‘1G UOYTUIWIE,] CggT We poywoo] Ayodod
3yuySa ;LdJ 0) 3/}) puv jo UoTssassod juajnpney ur ApUoWNS pue stour|{] “IsuNnyUapur] Jo sywoprsol
dv UOSULA "Y ROIPUY pue UOSUIA ‘Al SELEOY SJURPUITSG-OD “UISUODSI Ay NOYSNoMp Furesodo
SOSSIUSNG JLOI IZEN-OON SNoTeA Jo Joyezado puL juapIsos GIsUOdSIAA BSI BUIOH{ 20f “S|
+ WuOYL ILM oleoTUNUILOD 0} JJasioy BuLmoye Aq Ajduns

pouey sea ‘(STAOUI asIdJaXO O89 Toy ul Jong Aesiod o} paymusar <jasorpuess Adi OY)
SHOQoOY ¥I[Ny S$9I]9B PAULL] UAD EY) ‘sIOYIO JO 1BA[IA\ OU) 0} Predos NOYUM WES UNO J10Y)

Joy sisyeul peda} UI SBewWep jes91w]]O9,, Tutywsousd A[puryg ye |NY]]Lys Os ase noss17 puy Jopng

 

 

 

él

RI

él

vl

ow

460¢9010Z02 WY bh’ OZ02/St/Z) ‘31VO OST
425

01/21/21 Page 9 of 70 PagelD #:

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

FE LNIVId OD
“TON DOSN “27410897 4 Sy) “ppS-49-€ | ‘SelNUAa ADOC] ZOOT =S 5
ISSOZ8T [-a]otue-prel-u4] yoolg-BulApuoy-uaw08ms,
-puas-sasnjal-adpnfjud|yooigpiod-mauwos'smausprepsu aayyesdny :Asoys Jadedsman ;,

poywouayduur pue poudtsop ‘poztdoyeays se Ajostoaid — Ava Aue ul ioyysnup sry quis diysuoyesoi
SIY Jo JpOsuMty Joojosd 0} J]qeUN pue A][eotMoYdoyay sasn¥s sty JOT] O} FINO sTOUl]]] 9Y) apensiod
0) D]QuUN *JasUNGDS UIEIgo 0} dIQVUN *sddINOSAL |]e JO paddiays ‘ABMe SOLU YOO" | SBM [BYyUDAT]
apiyas uoljduinsuos ,sywepuajoq ay) Joy yseo ojut syuRpuajoq Aq powoauod ouom Ayadord

JO qpom-sieyjop Jo spuesnoy) JO spaspuny pias J9YTnep sty ypiar JOeyWOS Wo swEpUazaq

ayy Aq Jjo yo sem oy potuad sryy FuLNG “9[QZ 4aquissog Ul paouayuds HUN d1ed JeoIpout
popaou jnoyyim DOW Je pfoy sem peyjUaasT “syuepuajog ayy Aq paddeupry Buloquoyy “RY
*,,0702 Sutinp pouiaysuey sem Apoysns jesapay Woy aseo]ad § [BIUDAI]

YOLYAr OJUL ISBd JY} “SIOUT|[[ JO ILSIC] WIYWON “NOD IOLISIC] “Sf ayy Ul poysaAa7

‘AS7) “PpRO-E | “ON 98UD Ul QZ0Z FuNp sdurpaoo0ad ul yusWWIEA0F soVEIg payuy, oI Aq
paywipe usaq savy jurejdwoy sty) ul suonedoyye je] Ja1po a1p Jo [Je Ajwau Jo [je pue suoHLBaiye
alyploads asoy,, “BIPUNY 0} ROMY] Jo LOS SWIOS pasod jePUdAIT WY} SUOyESNadE ssajaseq ApJoyN
‘osjey Ajsnosd1pal ‘[euoay TuNd0Du09 pur (ajeys [LOIPOUt sIy Jo ABpapmouy yuo ou Buavy
ayy pue siead g toud oy) 10 wit YL ppoyssnoy utes 94) UL SULAT] JOU Joye) suONIpPUOd
[eoipate sry Burzi Kjasyey ‘Avan oAneTou wv ut Aroysty Buossed s, jeyyUdAa] BurzuajowILYS
Ajosyey Aq nos atp oO} pal; puvpopuepyy “asvo [Bs1psw! Jo prwpueys moj A[UBLINYUT sy 10]

cpatlostad pyro panty, & Uo JPQuysINsUNsIpur Bulaq sv ye]JoOg [A194 apn! ayeysidew pesopoy
Aq pozuayorseys (QI) 49192 voruaj9q ULodonZP] SNOLIOJOU ay) UT ¢1OZ “Z] Asquia}dag uO

pouostidunt Apuetuuins ag 0) *suia]qord JBOIPSUL sNOLIAS *s1UOIYS ULM UOZITD JOIUDS & “PeyUIAT]

 

 

 

Lv

oT

we
a

4

al

BL

él

OL

alvoa das

é80Z9010202 WY bbb OZ0E/SL/ZL

tP° LNIVIdWOD
pasnea pure sjuepuajog ayy Aq paudisap-o9 alam $107 "ZI -1 | Jaquiaidag uo AN "UAPOOIg
Uy BuIsvoy UowOOAdI |1eq sNoldy]}e] v ZuuNp puvjopuepy Aq ope syuoutajeys os[ey soy “LL
“39);UUT SIU) UL Juasoid o1e UOyeoIpnipe ODIY Jof sayeotpord tp Jo [TY “"RgP Ie
“SN ELp ‘PuUpas “so\nyeys RUTLUID SnoueA Jopun oyqeysiund ae yey} sosuayyo pu “a]quyoIpUL st
yeyy suBo< uay JoLId oY} J9AG Ode]d Yoo) YI JOnpUod daoId JsNUU JULLUTE[D OOTY PAP V (6861)
S6I PZ'PA1 901 “668Z “E68Z 19'S 601 “YEZ ‘ZZ ‘SN Tov “2. auoydajay Nag WioisanyLIoN
A ouy (PP AVAWOR [BUTLIUD 0} payunoue yey) aLOYIs o[Buls v UTI sayeotpaid apdy[nur 10
(S)1961 § ISA BI ‘potsad JeaX-uay e uryM , Apanoe Bursoajayaes JO s]9e8 Om) ySBdq 1B SoNbII,,
OOTY Jopun ,woned,, v (S861) WE PT PAT LB “SRZE “SLZE ID'S SOL “96F “BLP SN ELE
Moy xO "TY dS ‘DUUpAS ‘OOsUIUIOD OTBISIOIUT JOoJe YSIGAd Jo sayjtayoe ayy (7) .estudIajuo,,
ue (9) ut soyedtored Jo “us jsosoyul UL SUTe UTE Jo “UE sysaaut Apooupur to Apooup (¢) ,Ayanoe
Hursa9}ay9v,, JO (p) waned, ¥ Bunnyysuod (¢)} s}9e SOUT JO Om] JO UOISSIUNGOD oy YSHomNp (Z)
uosuad 8 jeg) (1) :oHo] fe isnw JpHUIEZ & UOT]Se ODPY PAM # Ut UONDE Jo osNeD e DIES OL 9]
“saynjeys JEU (7Z9] § OpOD “S'7 Bf) Aunfaad Jo uogeusogns
pue (1291 § 9poD “SN x1) Ainfaad “(gOS 1 § ‘D'S'N SL) Zonal Jo UONAMUYSgo [vsapay se ]]o4%
SB'[O0T 29S DSN BI ‘oMueIS sUdUIDE]S aspEy [BULLETS [eIDPa} OY JO suoMEsOLA Jo ApoTjayjnw
BUNETE OA MAN JO JOLAYSIC] WDJSBy DY) JOY NOD sayeIg pour ey) Ul (OWE)S69-~19°¢ 1
“ON a8BD “/DYIaLI7] “A “G7j) UL NOD [LIDpo} dy} 0} SUOTEJUASaIdoI pUk syUdUD}L}s as]ey JO SOLIDS
8 oplaoid 0} sjuepuajog Joyo Aq soruowl pred sea pue ovous poyoyos puepopuepl Awpl S|

[eyjuaaa] paemoyy deupryy 0} Asvardsuo,) peurwit:) rd

“YY UqIyXy ‘Arenyigo 90g ‘asNyJ0] PBEUONOLUD puB yooYs

qBnosyp 9 $, WIpNy popus Udy) puL pud oO) payse sjUBPUDJoK] “soAfSsWOY) 0) SOTUOU YoNs Woarp

 

 

 

wy
cl

+
a

oat
a

a
wl

0

6

sl

a

9

aLWG Qala

29028010202 WY bth OZ0EGLZL
426

01/21/21 Page 10 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

 

91> LNIVTdWO9
“d JIQlyxg sag ‘sJURpUasjed Jeyjo Aq “sjetoyjo ayqnd ayeuniaay se
apedonbseitt ol syuepuajog oy) Jo WleyO5 0) sjuaWAed Aloqliq WI 40)-pred pue 3Yy8nog “sjuBLEAL
ISAUE PUE S1aP0 }9eTUOI-OU YAN sjUEpuayac] ay) Aq o}-papuodsas A]]aMUd U3Aq aARY YI .,

ugjuUA, & S}BSIPUl O} SE aouodygou ssoia Yons YM 10 SALMATPLAS S)oe JULPUSfap ayy} Usa JO
“uotssaiddo Jo J9UdJOLA aRINQIPOp ‘o1yeuU yENjoe “pHesy YA Pay UTWOS ae S10} UOyAr papseme
aq Avw sodeuep Aepduioxs Jo aaipund yey) synod stoulT]] Ul poysi{quysa U2aq Tuo] sey i] |

ssasddg 0) Aousidsuo-y (BUNT) "b

‘uonesnes Jo uoyeAyouL

onuoyine 19yjo ou pue sXe A]dourd ur sywepuazap ay) JO AdLwWAR UOABID puR JUOWNYDTIUS

“4/98 paasasapun Joy ‘sjuepuajaqy aqy Aq Aavsdsuos Burasos-jjos snowy padoysop pue
poysindmnixs udoq sey diysuoneyas sayysnepsyiey posses pue Ajoy ayi jo Blsury pue psemoy]
YjJog oO} an[ea aiqua aly Ajseau pue y[npe ue “plo sJeZd (7 St BIPUNY MOK “JOAMe] [BULLLIO
UISUODSI AA BOQ O} SULTS OWN IZEN-OOK] B OS]R “ILLIC Laqoy Juepuajag-oD Aq payesayaso
pue syuepuayag oy) Aq poysoio pue poudisop Jaiueg pedo} Be Jopun s0yjO Yous oO} Udyods

JOU Udds JOY]IOU day JoUsnep puv JoyEy ‘oou]d yoo) Suiddeupry se1joury aouts *,,;ey)UdAI7]
pupmozy syiureyg <q Burpeojd pue Burddaq Jo JauUBUL a]qQvatsauod AraAa o}tdsaq ¢
“‘Buiddeupry s eraury

Sunoojiod puv Suipreauoy Ajsnosuvjjnuis a]kpw puejopuefy punose yuUsWIoIOJUa MB] JO Pjorys eB
yaloud A[as|ey pue A[ssojpunosyd 0] suonse sty Jo suonvat[duil [eUrWUTID dy) poolssopunN (dsstuI9q)
oY 1wYy TUspolmouyou syouley”_ IY) O} ad"ssaw prewo g UgMyXq sty poymusuey ‘AyWAyou

jeunutsa ur Apordiwos sty jo pasuddy pure sjaxy yueaajas ayy Jo pouoyut uayas “1oayso aotjod

 

 

6l

sl

él

OL

4e0z9070Z02 WY bby OzOz/G1/2) "31 ¥0 O33

St > LNIVIdWOo _ _ _

spd-edyd jor uouussoid Surddeupry |

yucied ayy OF pind %66%%,0g%7A4% LUOHIOVId B/s}pd/sjuoUIMdOpysiassu/io'dImg muaysdyyy
. 10, F8ELES OSD SC “Wad Nd) lay uonuaratg
Biaddoupry joniaiwg ait of apIny §.1aUONIDLd F “ATOLSII TUM TLFLSUTIN | PS 41

UISUOISI AA “UOYBID) & “OSSD Yon] WEpUgsog-OD °,, V8ELI § “I'S'N BZ OV UOHUdAaIg
Sutddeupry [ewig jesopay oy) Jo uoYpota aon muni v sen Burddeupry sty TZ

‘W9a]J9 0) pasdsuos sjuepudajop sup [Je Yaya Jo uoTyeodIad

SY) AULD JayjouR 4K *¢ 70] § OPOD *S"] BI 1998 ‘OS]B OUILID [eLOpaj v SI ssaz0id jnod

[NYIYR opeas 0} JayjOUR 0} dye]s QUO WOU WYSI].{ “Burddeupry at) ul spuey yooup pey soyeur siyy
UL posure s]UEpUaJop BUIpIsa-uUIsUOSdSI AA SU) Jo [PY “AUN; dDyNeZG_ “UISUOSSI AY JO de} DYI

JO NOD WN, Jip UT pHYAaAaT “A pubjapuDsy O98 “YNOD STOUT] UI STuIpsds0ud ydiuayUO0I opeao
0} UNO UISUODSI AA OF SLOUL[]] WO] efaury 1940 UONIpsunf pauosjsuey Aqjesayr purr “ulsuoost Ay,
oO} sloul|] Woy eyaury poddeupry syuepuayag ayy uay yp “(.f qnyxq) Surpassoid sooaip

B *SIOUL|]] “AJUNO,D DAL] JO YAO’) [NDI SYI Ul YOR CSO “ON ASED ‘oyIMaaaT ‘A pudjapunzy

UL PALDIUD JOPIO VONVSIA PUL JORIUOD DIIOJ-Ul ABAD aYLIOIA OF ‘OLUOY UO Ave SOIL

000 { ONTOS! paoioy s jeywasd] Aq poyussoid Ayrunpoddo ayy pasn syuvpusjaq ayy ‘|

yeyjuasa’y eypwy deupry 0} Asuaidsua:) peur’) ‘€

“WO [MO PODS dl YOOI Jaaayeyr Jopunaioy Yyoug uy Suodap inom poresipesa

dq JADU ULD YOM UOIssajoid [esa] ULoLoUNY oI) UOdN Ule]s Y>"}Q d}qI[SpUT UP st “yey puodaq
si Ajouns {SOU Sovg IVYAA ‘“VIPUT “BOD Ut Wog A[poyodind uazia “sp, pozipemnqeu ke SI *[[o}]
woy A])91p sayeys poyuy ay) uodn paysiyul Ayusptaosduy saysuoul yueodaiun “uewunyns

B*soBd “SdBq UOISUTM, JOyeIIdsUOD-09 puL Bsouldsy offoYyoIpy ‘puEjapuep] syuepuayag-o7 Aq

 

 

 

0c

él

RI

di

al

1

el

49029070202 Wy bbe OZOZGL/ZI “AlWO G33
427

01/21/21 Page 11 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

81 - LNIVTdNOD
“gouapisad

IssNUOpUT] 94) UL AdUEdND90 soy PIBYSRY JO |oUINsOp psoooI oIVgNd “Yq NqIyXT] dag |,

yosdas UOHEIQeYyos si4y jay puejopuEHY ‘asinod Jo JOAdMOP{ *, ,PUBJOPUR}] 0} BoUBUDUIEUL Aud
0} LONLTgo $ paemoy{ Suipioa Aqaay) *stoul] yy] “saNyUapUr] “AG UOWulUUIe,; Sggz IY ddUAapISai
feed oy) Ut aAl] O} BOY P2eYorY pusiapAog judNS-UdY) JOY paMo]]E pue PIyAul puvjspue}y
‘goQoz UL ‘ouvsosd ayy BuLApduwe pue pasoes oy) Buizuodea :uRLysopad pue seap UIny Oy a[qunyea
BuipAsaad Jo Yay ‘peyUsaay] ysulede you) paynuuos syuepugjaq “skew Ajdoued uy |

wondasag Aq jjayL Wume,) 0} AdBsNdsuo_) [RUNWET,) ss

‘pouwiep oq UONNIHSUO,) dy) ‘syUBLUO}UI

enuopyUos sv Burygnop skouoye , asuajop,, poyutodde-yr5 pue sioAme| WAUIWIDAGS snoHIquie
-iadAt] Joy UoLOWOAd JaaIBd puke Sudund ‘uryons-oFs ‘uoyeyjay payesuaduios A]Yysry $1 - Woy
Ayjeroueuy sous ay) Wied Ja[Joy JUepUajoq]-o0,D ayia sty ue ay Yop ssouisng ayy ‘gol ofan ap
S,UBdO) ‘due SUeAIOSIUI YONs se SoNSI]B]s pue solUNsad ‘syUNUDOR asuadxa ‘syDoy9 snuog jeuOsIad
Joy pue AVA UestoULy oy) ‘dotsNf ‘IN Jo suotduBYyS Suipesiss oy] URY) Jay SunpAus

SB UDDS aq 0} PIOJJE JOU P]NOS ss9AME] LOC YoyAr Ul auO sem asvo s,odeByD [| “UeWZND ,odey>
1d, Winbvor psoy Sup Jo jety ayy aasiaa0 0} adijsnyp Jo youedsg ay) Aq payoidpuey sear
(uedo,y o8png) ay AYyAr suretdxo yorym ‘sem A[IOWUWIOJ Sovq JUEPUDJOG]-0D SB SIDAME] JWOUILDAGT
Aq puewap Asoo pue Aue 0} Sutmoynoy Aypeoyueydoosés 10} UMOUY JOM SI UBTOD ,

‘JOplO > JQNyXs] oy) Tusapua 410} - uedoy

apne, Uepodtul-j[as pue yueToue Ayqeinoui *d/qe\sa)ap oY) ‘puRQsny S,Ja][ay ayesuddWOd

Apoautput o} sread Zurpsas9yut oy) SuuNp wrede 19A0 puv 19A0 40494 OF SouoUr pred savy

 

 

 

ol

BL

rat

91

ZSO0Z9010Z07 WY Lb-r O2OZ/S1Z! “ALVG OFS

21-7 LNIVTdWOO
“CXF “9p “ICN 998 ‘paudxo sasugjap payoqe SuiAjap-uornysuo: ples UoYyar (Z0Z
*¢ daqWIID9q UO po]]O) sem JOyeUl SITY Bulply Joy ou oy ‘A[SNY | “UIDIDY YYOF Jos se ‘Joyysnep
sit] pug [eqjuaaay] uodn payaiyur Ady] Suey oy} JOY SoAjosUlY) PuNnore sasuajap 19949 0} 19)3BUI
SU) UT syuepudjop Beqsed Zuyerrorq oy Aq podojduws anbiuyso} oy) Ajasioasd ,yutesso1 youd,
WAE[INO YNOD atuaudns SA sya (1261) ELL “SN COP “SAHNG paituy) ‘A ‘OD Sau] yok MAN UY y,

YspjoyH 1919q Wepusyagy-o,y PUL SoBY UOJSUT AY POACLUD dom S]MAPURY fENZO" 8 EYILIAT]
Joye Buoy ‘sajysnep sy Yywar drysuonysas Jo Los Aue Turysipqeysa-a1 Woy poyaaosd pue
possaiddo *paypnopuey oq ppnoas yeyUdAdT Jeg! Os IdeNTuE] stp J91UD oF “syuRpUajap JOYJO YA
Buoye (Qouaplouros-oU aTuers dWUOS Aq SUIODUT 29j sareYs “19)R] SUBOA DALY “MOU JD|[I] WOM
Yim) saeg UOYsUI A, puke esoUldsy a]J>U IPA] SIUEPUSJOG-0D YM payesogElfjoo 13|[9y ‘¢
*OJOIOY  MGIXY ‘Japso aas “QZ Z ‘¢ Joquiasoq] UO Ajiwa siwod OY asva]aI postvradns

Jo poliad s,jeyuaac7] papua ‘jurejdiuos sip ut yo} Jos suUBY ayp Jo Ayano snordorda ai
SuiziuBosas “oFeany) ul UND [espa] YL (popua sem osvajar pastalodns Jo pouad s jeyUoAdT
]8un Jayeus siyy ut payuosaid sonssi op Jo ssoapos yds 07 JYTI JUSLUPUUY IsAI_] 8 [RYUDATT
Tupuny pue , Bmurenso <j1011d “Burssasdap “Surssaaddo (> yqiyxq) uaysauoyD jo juowspar
oy} Ul adenTuy 1OWUO O} - YsNg “Ay SB1OSH JuOpisaig sseyoer uEsygnday Bunyetrocjq Aq payurodde
Beqsed sseyous UEoqnday juopmel wuapndsoa ev *yJO A AON] JO LOLISIC] Wi9)Sez] BY) Jo UBIO “|
welug ssojJouoy pue snorpo *ssopoulds au) aspny WySIq, Sf] ‘puegsny Joy padisos I9|jo>] UIQoY
yuepugjod ‘suoloR JOY) WO JoyyZnep siy pue jasuuy pusjop 0) SuNoe woy jeyUdATT preMoy]
Wujuaaaid puv duissaiddo ye papasoans pue ssaaddo o} pasuisuoa *eyusady BIpUTy pue PIBAOP]
0} pasnes aacy Aayy sounfun ysipuepjno o1) [je JO Wee Ayjny “JOWeU sIYy Ut sjuEpUazog] Z
(7861 33 “ddy TD Shr “ZLb PE “Ady II] GOL PUD/suvT “A jJauso,) pur OSE “ESE PT'A'N

PRE “OBL 'ZL1 PTI PL “(BL61) PUY ‘Bforo1OpY “A ABsjay dag ,"s1YRO Jo s}YBIs OM Jo puedoasip

 

 

 

él

RI

ra

yl

£90Z9010Z02 WY FL‘ OZ02/Gi/Z1 -ALV OAs
428

01/21/21 Page 12 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

 

0 - LNIVIdNOD

“s9pud]

adespow suosulA ay) Aq poouvape Yses |eUOTIppe YIM s}epuazag ayy Ajddns pue sayes oyseu
MOQ JE ASNOY dy UTEIGO OF SJUBPUDJSC] IYO Sy) YALM AdeuTdsuos UT ‘oNpEA JyWUU SyL WEY) sso]
Ajjenueysqns Joy asnoy oq) poseyoind ‘uosutA vsipuy pure seuioyy sjuepuayog-o,y ‘susppoyapy
JUDLINA $_SsNoY dlL_L *SJWEPUAJSp Jayyo ay) “sJOyALdsUdd-09 JOY Jo Jey) puL UoNdaoap s, puxjapuey{
Aq [By woaa] Wogy paspoyjsip sear ddUdpIsal [BLUE SINYUSPULT ay) OY 9] “OSIMIAIT S
“SJUREPUDJOC] aly Jo Te Aq

joey ay) Joye pue BuLinp *asojoq payoddns Ajje1sayeu *pusjapuzy Aq uondasag Aq You Jo jou
Ue SBM ‘pavaoy Aouedno30 s, Boy Jo d}ep ISL SY] JYY puvjopuRE] 0} PeYUIAI'T] Wor yuauANd
Aiaaq taumo ayy jo Apuadosd 1940 jonuos uoydasap Aq sureyqgQ (Z) Jo auMo oy) Jo Aysdod
JOA0 [OUND poZOYINEUN swaXa JO sULZIGG (|) :4|[SULMOUY dys JO ay Udy Yau} s}TUIUIOS UOSIad
V (8) MAUL “1-91 99g (1-91 “Jed "ge “YD UFO) ([-91/S SITI OZL) “MET slour |! sopury ¥
‘uondasap fq you) yanosyy

slURpUa}OG] ayy Aq pauie}go 919M STULL YoNs [|e ‘pIBAIOJ BWOY dy} OJU! PI9AcU! BOY 3)eP 600Z
dy) WoL, 's]S09 SuIsnoY poyetsosse puv adespyoww oy) pred jeyjusagy] *91 OZ UL pyos Arey [QUA
666{ 1 oWOY JsinyUapUrT oI) Jo DseYsind Jo dyep ay) WoL ‘OUT OYI JO %~QO] ApseoU 10,4 €
“SSdUB}SLUNIIID By) Jopun ajgissod sem se uOIYse) U ILXO) puB snONUasUISIp ‘uneays

‘aatssaiddo ‘oandaaap 8 se ul paasoid 0) “}Yy8ne) (Zo; y OUNSUYD JUepUayaq-oD) JaysIs pue
Q4RY ule] JUBpPUSJOG-~O0;D) JOYIOU UMO JOY se PU - OFT] JOY JHOYsNoNY Uasoyp sey sys se
“aSOYo ays “peaysuy “[VyyUsAd] WoO UOTsstued postnbos ay) O98 puke UOLesIaAUO JnpE Ue dABt,

0) ABM OWOS puny aazy JOU pynaa sys Jey) ‘yoeoadde papueysopun pue psrej-oay “snotasp oy)

 

 

0c

ol

81

il

9

z£90Z9010Z02 WY bLip OzO@SW/21 ‘SL¥0 Gas

6l > LNIVIdWOO
“BUGUSIPOT%IqGOZQUEID,
ZHPULT YG ITHBUNOLouny yeUSUI.T4,SNOUOSYZ%EHZ% SIOZ" UOIYAOZIYIS =1NO1-~4E Phys EOT
-oAs/sasned-stuo)duds/e1usiydoztyos/suorpuod-saseasip/aio sanpsoAeu Manny/tsdyyy,
dos “SUI|gesIp oq URS pue “BuluONsuny Aplep saeduy yey) JOARYyag pue Buryulep poopsosip
Ajatuadyxa pure ‘suolsnjap *suoneUrony[ey JO UOIBUTqUUOD atUOs UT yyNso1 Kew eruasydoziYyas
“A[jeuouge Ayes yordiayul ojdood ystyar ur Jopsosip jejUaU! snowas e st eruaTydoztqas ,,
‘asnoy B Ul Yeap Suipuadurr
ue jo suivas Bul[em pur Surueaios pnoj asoym yids apeuUay & :puadal Ys] Ul aaystung ,,

wo Buredap jo ajqudvaui A]jeuognyysuos os st puvpapuepzy yey) J9]J0I O} a[quyVUTOS sty “UNLY
QUA ayes SBM dys JBY) uw BLfSLUY 0} JeoIy] v JOU SEM BOY “JAY LUI sum (a1do) sIy) UO soIlalyIsuas
pauayydioy YILM sO;ONAsUL syB [BRL paoustiodxa-sopeoap & se) UoIssaiduut ys1yj S [BUJUDATT
‘(@WOY OY) UI TuLAT] sum way Jey) SNorAgo jou Ysnoujle) puvjapuez] yA drysuoneyaa

B UL SEA BOY Je] SOOULISUIMOND 9Y] UIOI) sNOLAgO sem J] ‘SdUAs 98eysoy poydesBoo10y>
S,puejapurp] JULINP SoUNy JeJOAdS UOsJad UT Bay “IPAY JOLY JJ HULL ayy WI payeys aq

Pnoys puv oiay AyWoaojou sty] ‘saytjeuosuad , srussydoziyos ousoddo Ajyeounauerp ‘Suruueyo
“d[qusDLUNUUT Jdy JO UO “Opoul aropin you , Coysueq Turuvaios “Burjejnosewa Jay ul Ley)

Aq AdUOW J9A0 Yeap oO] panduRsey Ajqegoid ‘soudpisas oy) Tunjiqeyut sem oy atyam [ [QZ 19qQ090
ur Avave passed voy Jy ‘sjuawadueue BulAly poyqnoid “9409 ay} Jo aBpsjsouy ou pey oyAr
‘piemoy{ Woy soruow yUBpUNge SutAlaoos pue Surpuewop iday puvjapuep{ *9sin0d JO, Z

“Ap uqiyNg ‘1di990Xx9 Sas ‘JeylUsAc7] pure puepopuepy usaMI0g

JAPA PINOd a4wjS SIOUT]]] 9o10J-UF UL Aq payqiyosd pue MY] Stour] JopuN pauljop se LONeUdITL
Jequaied poyysnfun Apion seas ‘soyydoep pur soyyVy UadMj9q diqysuonesos pasoes pur Afoy ayy

Jo VOHINAsap aywdqIfap S$, puLjapuEL] Jo ssoueysul Aueul jo ouo siyy Aq poyturos sBuo0ia Joyo
Aueul Suoury ‘AduOW Jo jeyUsas"] pnesyap o} UY) JayJO UOSBoI OU JO} JOIpLY LOY Woy elUTy

ayeualye 0} pueyopuepy Aq suoNjde Jo saitas ISILJ 9Y) JO AUG — aus JY] OP O} BI[DUIY payst]uD pue

 

 

 

 

Le

9T

1,
ea

aa
a

o
al

a
a

0c

6l

RI

él

7)

28029010202 WY bt'r O20z¢/S4/21 “3Lv0 O31
429

01/21/21 Page 13 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

c - LNIVIdAWOD
‘sButpaaaold QZO7 “ppg-lo-¢ | pp yiuara’] A G7) “NOD JRLopay UL JUSWELISAGS) au Aq amy)
sv ponlupe "> Wqiyxg yoda yadxo s,ysISopoyodsg pue ¢ Uwqryxs wodas podxa uvlsishyg dag -,

arqnd jo wow olua ayy 30 ‘Jace ‘oo1AJas Auf uoulAojdiua ‘uoyRonps oygnd apnyour sautaloe
poyajoid Appesopag ‘urB0 JBUOTeU JO ‘UOITI]94 “JOJOD ‘9aRI JO OsNBIDg AWANIE payaajosd
Alesopoy v ul uonedioised 8,uosiod eB yar a49y.JoyUl ATMA] [LAL OF Bd40J BSN OJ UaJBaTYY JO asn

0} QUILID B UE SOYeW SpZ § “ISL RI ‘SIU payajoug ATpesapa, Yyla Sovasyloquy jUIOLA, S
‘ass (NyIYTL OU J0F ‘souosy A]IVd puB suds) 194 SuLINp
Woypey @ Jo 49 Buraudap Aq vsuy 0} posneds ‘passaodsip dq 0} 194 UTEY UMoUyUn ayy Jo dunpou
Aes 0) — ,,A]jeuonotua pue Ayjeorpows *peyyusas] wey Ayesisdyd Apaauip 0) se ][9.s4 se puIpUaAd]
BIJSWY pug psreMOY UddA)9q diysuOHL]os ay) Ao sop 0} padojdurs euasie stay) UL UOdeaM B SE It
BuIsn puv ajayze may Qyaug., ayy Suiysyqnd Aq — syysus [euoQNINsUOD Joyo Suowe yuowYysiund
yensnun pur jonso jo aadj aq 0} WYSU yuoWIpuaIY , 8 ‘SIYTI JUaWIpUsUY ,,9 pue ,¢ “9743Nep

sty juoied 0) 1y3u USWpUoWY yp] ‘ssourddey Jo tnsand *sanysaqiy [Lalo s,jeyjuaaa] aaudap

oy “usWAO[duss JUDIUDA08 J91) UT LSU 0) JUD; ApUapraosdum ssomod oy) ul juasoid 3910}
yeyys] JO weary) BuUNEPIUAQUT ayy sn 0} Suridsuos apy (yp UqIyXy Wodas uvlorsAyg 998) avo
Jesipour ppoyyim qsnomp peywoasy o} Aunfur Apepog pasnes Joy,eU SITY] Ul s}uRpUjoq ‘b
‘uonoipstint jesoysa)

JO WIE JeLDads peIOPI) UNILM PIIIND30 JO DIO UTIAIO} JO dBISIOUE payoaJyB OUTS dY)
t‘uossad Aue jo Airpiqustp 10 *Ayquap! Japuad “1opuod *uoneyalio jenxas “UBIO jeUOLEU ‘UOIdijOI
poatoaiad so penjoe ayy Jo dsnvoaq POIIWMLUOD SOUND SIDAOS OS|B OY ay “UISIO [BUOTeU JO
UOITIOI *JO[Od "99s PoAlgosod Jo yENjoL F WITIEA ay) JO asnedaq “UodedmM snoJasuEp B DuIsN Os Op

0) Jdiuoye so ‘Aunfur Aptpog osnes A]pnyppas 0} ULES [eTDPy BY SOYRU GPF § “D°S'N BI “6007 JO

 

 

 

ol

St

di

vt

2g0z9070z02 WY t1:P OzOz/Stel ‘Sl¥0 Gals

IZ - LNIVIdWOD
u1[Sue-maipuey|enplalpul/sa||j-1stWad)xe/ayey-Sul ys] B10 sayusoids"“maay/sdny |.
“opalue FL UgIYXA oUp Yyst[qnd o1 spoyyo soy Tuissnosip apiyas ‘sovg worst Ay JULPUDJOC]
-02 YI asnoyLMos jerapay UA[JOOIg SY) UI LOOLJ v8 Fy) UO Woolsad s wal B Jo JWOD
le ur Buy RAT ‘uyjBuy aospuy oq 0} soadijaq Mou oY fenplarpil Ue paasosgo A]pouossod JyWUIE] 4,

yoy UoNMdaaly SoM aIVP] “ap ‘paAg sower pue predays mayyyeAl IY “S'f) Sy) JO sme] ayy Jo
uonmysuoy “Sf, 24) Aq JENplaipus aq 0} pasnoas aBazlAlid Jo js Aue jo yuauAo[ud Jo astaaxo
dOIJ Of) UT JOTAISIP JO *Asoy11294 *9uys Aue UE UOsIad B dJepILUTUT Jo *UdIwIIY) ‘aInfut 0) adsUOd oO}
suosuad JO JO OAL JOJ [NJMEJUN WH soyeU FpPT § “DSN Sl ‘sUsry asuwsy Aovndsuoy i
+ plasswey JBLas pue jJod} JOUID)U] SYN [oud B se UONEOySIYdos

Siy 0} JseNUOS B BULYUNY sly pue adenFayy sry Jo Aypnso ays soy snoweRyUr st upBuy ‘odeqw1a

IY) OL ANIL, ~wWaHLUYG 12g se UMOUY joys LpuRTedoad Izepy JoNNT oy) Woy sUTEL SH Soye}

Apde yarn ‘aysqam sauu0yg Apieg out fo Japunoy ou) st USuy maipuy ‘voneorgnd izeyj-oayy &
SI ‘opore uay-juepugyag Si] oj aseds Surysitqnd papraoad yoryar “1aneso1g A707 OYE, Z
‘UNOS snp oy souLysip Furyjean ondoseuds v ye Auowssad yarn 1g

ayy UL yey $ Apes sty 0) payesid9suO0d puke [eNyL |BUONIpPELsy oY) UE postouNa.to “syuaied ysimor
JO Wog sea jeqyuaasy] ‘jurejdwoo sip Jo ayep Burpy ayy Surpnypous pue oj yBnosy) “sjuepuajog
ayy ype Aq suogje ajqesuodsipul ySnosyy 1 WoW] Sy) UO oPQeMALA pouTeUAL sey pue ,-Jo}eIIdsuod
-09 8 JO SOUEISISse ILM seg UOIsUTAA A]jediourid *syuepuajop-o9 ayy Aq payuy;d pue vaya

Sea a[oiue si]. peyswada] Mar Ayvaug,, suidoq Yorys “HY UQIyXs sv aay payowye , A1ojs,,
dU} SBA SLUINJO! YOIEDS JSISJ OY) SUOWE “sau Sosy) FP “OUsSIUY 9YJ UO OWL sty payoseas pue

(5 nqnpxq “Asoysty sdeyy ajBooH 99s) stout] ‘o1YO¥S “Ig UOIYLO 17S Iw poreooy Arerqn7y otjqng
DOYS Sy posayua ey waaay] YMUeET “OZOT “L144 PUL OZOT “OI VEL “6107 "9Z dos UO I

yavads aug tuaS-HUy Yysiqng 0) AovIdsuo:) ]BUIUILL:) 9

 

 

 

=
ot

on
i

eo
a

0c

él

sl

il

91

46029070202 WY tb? O20e/SL/21 ‘aLvd Gad
430

01/21/21 Page 14 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

be - LNIVId NOD
Jo Aue pamojje Jou svar [BYjU9AI’] “UdIp]YD porojag Hat) YIM JoRIUOS paurejUlEW pue y>u]UOS
POOLE BIOAs SIOYIOUT PUR SIOWB] dsaqy FO ]]U IDA “[]t A[EyUaU A[snoLago pur Ajsnouds 919A
DWOS "SooUd]UAS YLOP YAM S49] [1Y JAVIUOS Joa [BIIAIG “s[RUILUTID yuajolA-sadAy pue sasjvop
Shp SNOUOIOU JIdA\ SOPBUTUL TULATIIAI-JISIA ISO) JO SWUOG “SoyBULUT PayelOoIVOUl puL UdIpP}Yyo
UdaANIA SHSIA J}QVIDUINUUL P9AJOSgO “payBIDIIVIU! SBAA OY UAT] AY) LAG JBYIUDAI’] €
SOAIOSOP JOU PIP oY BY Savoy Yoty *uostid ul a] Jo yuNOUL UIE}O9
B POAJASap O}{ “SUOISVIDO SNOLOWINU UO YJwo JapUN Os paylWipe pue AjLaljoe [BULLULD poy wpe ul
podesus yeyyuaaay] ‘as Jad uosuid Ul S}URPUSjag] aly &q PSuIUOS SBA [BYUSAST JEU) J5B7 OU} YEA
op o} Suiyjou JSOLU[E sey — pule — jl QUNpla 0} paysadxa 9q pines uosiod S[QeUOSBSI OV JEU DIBAOS
Os SI Jay paquosop Adeuidsuos ay) ul Tulysoa syuepuayaq ay) Aq payaiyul ssaaysip at) 7
“007 13 “ddy “ID spe
‘tL Pe “ddy “II 81 ¢ "Op Mosipy yyppanuoUluo,) “6 MbYD) 29S “EQY WE PT AN CES “98 18 PTT
971 ‘layy.7 “W ainpud oJ paysadxo aq pjtiod uosiad a]qRuOsRad OU Jw a1dAas Os dq ISM PayoIpUl
SSONSIP TUYL (S96) P MOUWUO.) “gp § SHOL Jo (puodag) JUoULoVEISoY SuTONb “291 38 PT AN OVE
“06 18 PTL 99 "a10,) aouvut4 2YgNY ,,-KoUdd9p Jo spuNog d[qQ!ssod |[e pudcdaq O83 04 se "do1d9p
BI OUId2)X3 OS PUB Ja}IwIeY UI snoodeNO Os _,, Sf }INPUOD syUBPUAyAp oy} Quay saoURISLUNIS
ur soyoene [uo Aryiqer] (9261) LOL “S9Z PZ AN O9E “06-68 "$8 PTTL 99 “sMog “4
‘dio, ) AUDUL, INQUA ,/SANYBIAuy JO suoissaiddo Ayad ‘saoueouue *syeasy] “Sal UsIpUT *S][NSUL
DOU, 0) PUD}XO JOU Soop AYIqeIT] +113 I PZA'N EES “OG IE PIN 9Z{ “tayw,7 *saoueysUUNAIID
Pur s}o¥y oy Jo [Je UO paseg psepuRys sayjsalgo ue UO payen|Bad si snoaseno pue dut94)x9
SE Jonpulon JOMIIUA (8861) 608 “908 PT AN EES “98 “RL PTI OTL MayD.7 A YroLopy “E89
1 PTTN CTL PSL we peddy ‘][1 9O€ "y572,44 ,"SS2ustp [BUOOUS 19498 pasnes A]jeNjo" JaNpUod

sjuepugjap oy) (¢) pue cos Op pynoas JONpuOD sy JEU) ATIqeqoud YFIy ev sear osoyy WY) moUy

 

 

 

wy
a

6l

8L

il

v1

a

29028070202 WY Lib OZ0Z/GL2t “B1vd 0313

tT —LNIVId WOO
“WO IIOY) TuULsie SULUA JeIoUBULY ,SJUBPUaJap aq) }99I0I1d O) pu JoI[a4 AAU
Ho Jnyduiuvsws Aue Suluteyqo Woy jey Uda] UieIISos A][BUONNYNSUOSUN 0} JNOD |BIDPoy OY) OsN oO}
PUB JAP EL SIU) UL SIMEPUAJop at} Yous OF UBY) JOYIO OSNBS peNIIB OU JO} P2a]Us sear HI ‘suOsBaL
Jojo suowwe Jo} ‘peisipnl-eyxo of ap pure pedaqyi seas saugquas § [eYUDAI] ‘soynyeys Turw9ao08
ay Aq pamoyje Jou paquosaid soysiau st uaysiund young “arvaiuas ay? SPM WW ,.WayJo [B13}e][09,,
8 JOU Sem LON INSOp sIy yf ‘diysuoEpos pprys-juosed s peyjuaAa] AoNsap 0) syuEpUgjog
Aq pauSisap — joyyiaaay A 9s) Ul adUayUAS aarssaoxe AjsnoadelNo puE sso13 dy) Furuyap pue
Burquiasap (GuaUTUaA0r ay} Aq pay wupe) Nod ;BAIpay ayy SAUITPY S_[BYPWIAIT 7] NQIYXY 99g ,-
“SEZ MO] / 068 UAIH
Aiwnigs,| ul podury yweaais 12 onjyeroduuay OB Bday “ABP 1XOU OY) [UN solyo]D Yysayy poptaoud
OU SBA PU FUNNOID SLY Paios ;RYWWAAST ‘adusadxa YstPSY sty Sung ‘s19p104 Buruonosuny
OYJ SdUBADAUOS fo SOL19s B UT polad snoY-pPZ B 19A0 poyodsusy Bulag 0) Joud yal
‘saysuen e@ Suunp ‘s1uvpusjap asayy jo ,Ansounne,, aapun Tuyesado sasseyoul pauue Aq “(4MS)
HWoday [euoeUIdU] EMA 802 MOQ O]eISd7) Je SBME} JY] SsoloH ‘sUNTJOYs opdy NU
Jo Julod ay) ye soasuiapun sry ut sapyaeys Ut £107 Atendga, Suinp posseap sem — sansst jeorpow
DAN saBip BUILD BIIYI-O}1] “SNOLWIS YUM WDZIIID JOIUDS 8 — [BYIUDATT :Auvul fo a[diwexa auo 10,1

40 SSONSIP [BUONOULD B19A98 JOITJUL 0) POpUdyu! Joyo JURPUAazIP oy) (Z) :sNOaTesINO pue oUIDI}xo
SBM JONPUOD S,JUBPUdJap ayy ([),, Wey) aBaqye Ayoyenbope jsnut pyryureyd e ‘ssayysip peuonows
jo UOTjatul Jeuorusyur 40] UONSE JO ASNES B SJBIS OF ‘soul ul AET winioy Jopuf) "l

ssaujgsiq [BuUOTJOUN JIYUY AlpeuOIUa)Uy Oo} AduIIdSUO-) [BUILULIy L

‘,pSued sjuepuayap uo sioavopua dutonpoid-ouioour Ajaind — saye}g

ponuyp, ay) uodn payaiyur saws pue spney say) ysnouy) syepudjeg oy) Aq pauosiadun you] ut
SPAK OI] SUIT] JO polod snosaipny Apenbo oy) Joy pouosudun apyar aivo ypeoy [eWOUI pur jedIpow
Jadoid o419291 0) SIS poyaajoId Ayjesapay “UOITIJO s_[eyWaAg] UOdn poseq ‘[eypUsaT] aaudap
0} , UoLNdasOld [BUILILID UMO|QI9AO Ajssoid SLY O} SISULTIUT [BIPUIAIT JsuIede ddUB]OLA Jo JeOIY)
oy) pasn ‘asoy YoY 19s ssuyeZopun snoniduunsaid Ajsnosoipny 49) Ul *s|uEpUajaq] “soMALE
paysajoid Aqjesopoy asary ut Bunedroiied ur ssoyo Buyysoddns pue Fuysisse aye ays ss0y)

ystuede soso} ON 0} UayeOIY) JO OSM 0} DUI B OS]e SI [I ‘OINEIS STI] JOPUy) “sUCHEpOUTMIOaSE

 

 

 

OC

él

RI

il

al

ty

a

45029070202 WY Li‘ OZ0zG1/21 ‘Jv das
431

01/21/21 Page 15 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

92 - INIVIdWOD

“S2VEIS Pau) ayy Ul WaysAs JaIpaq sysodwOd eB YoNsS azeYys Oo} JYBNOY) ae speNplAIpul

O00'OST INMOGY “Pe PLEAUsWNaOpswOo UE Amay/sdyy dag “popudosop oaby se |ELeUI URISy
DY) WOlM WO} S$19]SBU ISIUPpNG UJORYS sy} JO asoy) PUB SUONIper Ysimer AdEGa] SY YIOg

fo Jdaaljaq pue UO ed eB ISHYPp-Mor,, ESE JfISWINY SMTA ]BYIUDAI‘] “OL Nposul-ewueyp
-puv-uauppysjauizesuar/sio'saAauyyysdyy  SHOUINPOAU] Up! -OULIDYC] PUD UIIP{NL),, FS .~
“ER619 MDYy) YoDIC) “ADYDH

YoRap UDYIPNYS 2B (Y ‘PIQL Me] YSLAar JO apo> “sjusUIPUBWO ALepuodas €]9 BYL JOAZIY ou
“S1DJSBUIPUBLD SB pOyst] DB SstO Ay PUR

B1ISNO A LOY) “SJOISeWUpURIT OpuoMyaET JO" ISI]/LyUn/Fo-elpadiyiavua/esdyy seipadiyt 2S .-

Sug ‘Buin suv jenseul ur suwad oFeud) sy jNoysnosy) ulede usij pue ¢]- gy ode woy jooyss
A01Q9}] TuuNp ssousnotasuoa s,[eYyJUDAT"] OJUI payvOUDD puB poj[Up stm jdooaad sy], -poloUual
Jo paploar oq jou Aeut yorym ,,Ajnp ulajos pue ,.Aem,, Jo euueYp,, ISIyppng ay) Jo Wdooo1d
[euorepunoy & — surajsAs spre [eeu papudssap-visy oNUatNe ‘JoOfeus [PE PUR yJOAZe YSIMoE
Gog Jo sanelodun peyoUlEpUN] v SI SYNE sB saAfasMay) JOY puay O} UaIp[IyS Burured 9

“WC Hqiyxg UL papnyjoul si ssiagy Joyselupuel Wo]

J9}}9| 99UDIaJoI Y “UI sAs popudosap-visy ayuatINE Aue ul “Ye JOUR, g UO Isle [eRLT Yslaar
Buryues soysry oy) Apuosoid pue soumo ssauisng uapisal s1yoy¥s yuauns ev Apuasasd ‘aaidap

pO SSIDAL JET JOPSEUUPURID (SB UMOUY MOU SI) SBM DUNN YJ JO SJUOPNIS $_[PIPUDAI] JO 9UQ

A UQHXa WAEpHse wsysNO A dds OUST: Fed SIOULNJ] ‘2AOID VOLO, ay) We Uaupyrys BunoX yoeay
0} [BIQUAI’] poUdisse eYSNOA “IG] *,-OP-UOMYOE | WPL Jo A9pUNOY ‘1H BUOH 1OYD |eIIUI+)
AUWY UBdIOY [NOY “Jo }SeUIpUBAD JVIId 91V] 9] Jo d]Crosip JooUIp B SI BAISNO A “(WNOS SIYY

WoJy DdURISIP TuryJem poywoo}) fOOYDs YATE] YOR] SPINY JE JOYORA) oUMSuO] JOU} v *9dITOP y,6
“‘asno, “y Al0dda1 “Iq JayseupuerH (se uaoUYy Mou) JOJINASUT sIy Aq poUdisse sem *jooyas

ysiy us eat Jonas sry Burmoypjoy y9q YOe]q Op-uoMyY—aE | paywnw-A]qsoy v se “paBMoL{ ‘Lb

 

 

 

st
et

ol

81

él

Yl

24029010202 WY Lib Oc0z/SL2l ‘31v0 G34

$c * LNIVIWWOD
‘Kep Aaa sy) Buipnjour pue o) yFnosyy ‘ucasdpnyq @ se soyysnep
poaojoq sty uisn ‘peyjusaa] puwmof] 2ny0} A]jeuorows pue A{peoishyd “oyerpuny *oyvjNasewa
0) Adeitdsuos Oty 0) Suipes] dad Tussi) ayy sea COZ [Ady ul Surpy oooarp s, Aw]
“UONNGSUL DJe]S BUT JOINS “SAY Ue sv PI] BULAYI4d} JOY INO OAT pjnoo Ipny puv p2atsoo1
ipny AduOUL oY DALY P[Nos sjuLpUaag ayy yeY} os ‘ayia ysay |]! ApyPeOp sty ‘peysuoadT] YPN
soy poddns sry Suyeutuia) OyUT [eYWAA] premo]] eIqQMO1g JOU pjnod puLjpULP] ALepy 9
“QBI[[PeD au eB BurXng oju1 arog waqmodg JOU pjnod dis ssnesaq
‘s Arey] Zuipnypout ‘soyoAsd puw soalf SUSIP|IYD Joy P9yxd9IM PUB DAIS JSWILFv dOIJOAIP Pdjl}
DULeLO “Yses YM 10} Aed jou pynoo ay vo B Ang 0} pasnyos pue ULLU DANBAIOSUOD AjjeIouEUYy
BSBM dAd}G “WBS dU} SUOP pEY sIOQHTiou asnvsaq ‘syuaWAed UO oETIIPeD MoU B osEYoInd dAd1¢
Jy) popueutop suey ‘plo savas ¢] sum Avy dy) Oy} puNoIY “WdIP|IYS Butwwoq Joy sasnucg
Ade}QUOUL papuBWAp Jopso VOYs UL “OYM LULA] SULBLIO'] WRpuayag-O-> poLueuw sy ‘auroy aures
ay UdYAN “11 J8A\ PHOM, Buunp oyloeg OU UT odtAIOs Are) OUTIRY] si] SuLAp stuawoseduro
und asoueder oyu opureudp 41] JO SyaNs po;pung poraaljap-puey deIpNg 3Ad1g S
“Apley aeaponu
$,pUL[|PUL}, Ut JojeIeYa o|qualutpe Jo uOSIad AjuO ay) pur [ALAA JO OJ9Y SqQUaY Ne Ue seat
‘ouipng waydayg aye] ap “yey JOH, “ApMuEZ UMO JOY mn AZoporped pue wWayed jeuoNEIUaTIQUI
ue st Uoneuaie jeyuaied asneoag SII) UeM UaAd puLjSpULH plnom Ay Ay “EIU
pue pusmoy Usama diysuonepos ayy Jo JUaUTYSINTUX “oy OF JFquNyeA sau] Joyo Suowe
“puejapuezy quim durBueyoxs Aq jinoo jeropay ul Auouthsa) payeouqey jo suotjoolur snosounu
§,pueppuepy Arey aonpoad 0} JoyjaF0} pandsuos Joye sip Ul sjUBPUaJG 3Y} “JOEY Y
“Furd] Joy puepopuepy 0) poyiwaa spuny [esopoy ya A]peuorppe Joj-pred ‘ooysnl yo uoyonysqo

pue Ainfiad s pueppuepy 10} oh asd pmb e se pue sywepuajop oup Jo usIsop payenpauioid Aq “sty

 

 

 

7
a

oa
a

a
a

0¢
él
sl
Ll

v1

28079010702 Wy LE: O20e/St/et -Alvo OANs
432

01/21/21 Page 16 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

$7 - LNIVIAOD
“s1ana| Souadayed PAY MQIYXA
quosed-sarsnqe-ue-yn-suluaied-aseys
“noA-uvd-MoY-Ave]-K [Ley -puL-Uaupy1Yyoy¢ | Aetu/9Z0Z/A191908/Woo"UEIpreNTayy aay Sdny
~AOIXULYZ4,10)7¢,,UdIssadapg
fe,dursuatiadxagzy, lou payesedasy 794 A[ qt s0jQZ%4P| OY TY gINOAQTI, BU AR} =IXxa): ~:#/Uowedas
-Jejuased-ssaiys-541j-A| 189
-poedun-juarsojoyossd9Z 90/8 LOZ/Mpa psojuels'smauy:sdyy stay wwjoyas psofunig ‘nun. Mat
D Sajpzauad puv uojjIaioud juDjtodur [sou S, Waappiyd sarollad SJuaivd wad UOnoADdaS,, 29S «z

“SSONSIC] BUONO Jo UONSIYU] [EUOHUDJU] JOJ yUNOD si UO ATdAOIAaI JOY} sayrsinbasaad

al) au YNUIE[_ ayy UOdn ssaujsip [eUONOUTD Jorur A}jeuoIUaJUL OF sUON}DR sjURPUa}Oq =— “Z|
‘sndo] [BJUAL UT SuIUTeI) sty pure ysed ayy WO payeagoxa Ayfenquids Jo uoTeUIquUOS

aWos Ysnosy) Jpasuy Suey A[penjoe paproae (394 Jo se) sey ay MOYaUOS 134 aploins

JO Syljauag JY) UO 499[J91 0} [BYVUDAT] pasnes sey saosuySUINDID JO JOS SIU] “SHESA DAL] ISL]

ay) Ul dou AOWYTnEp si Tulsos wos suepuazaq asayy Aq payusaad usaq svy *, JuaIed datsnge
Auv jo oytsoddo ay) A][vorauresp pue Joysyy JOpoUt & st OYA *pIEMOP] “FOLUEQ ajquyouaduN

uodn pasidsuos pue psudisapaid -poataouosold & pauuioy avey JaeU! SU) WI s}URPUayap

ayy Aq erpaury puke piemop] Uodn pojoryut suoreURMOGE Jo SoLI9s BUOY OY} IDA ‘y,,,, caso
adisnge ub YiLW sunuaiod aiwys NOM UPD.MOL], .we] Anup pup uastpiy, ),, 398 “UdIppID UO ASU)
998 OF PIAo][B APUOWIUIOS due (JOU ST [EYUIAI] YSUM) Sidsnqe pllyd jenjae uaa ‘asnqe ppiys jo
AJooyy ay} Jopun ywourystund ydaoxo — pury Aue jo yusurysiund jeuruas ul saejd papunosd Ayjedo]
“SUUdITINE OU DARBY pue SadULISUT 5894) UI ANpUN A[3)9}dLIODd UIdq BABY SUONIR Asay | |

"YW xq ‘Hoda s ystFojoyoksg

das ‘190901 JADU ABU OY YOIyar Wo sounful peuoTOULa Jao PUL Ledsop o¢quIa[OIUL IEA spe
uonesignd Ajsujoyss Ayssoaluyy) psojueyg

o-paurejdiuos asap Aq payai[jye uaaq sey [eyyUaAg] *,,

 

 

 

rm
m

=
aT

we
nN

tt
o

oi
a

en
on

ac

ol

SL

él

ot

mt

ésoz90 10202 Wy Lh-y 0207S Vel “Alva dad

47> LNIVIdWOO
. Aulpiqisuodsai ay) ajpury },uBD
AseA “OYWISIUL & SE SIL, :]eYAATT oO} pres ‘uefd uondope ayy Jo Bure] uodn “JoyZL] Lo 194
“DRIP DAI “UA JOY UO TeDY sIy) Buystjdwoaae yo ajqedesut Ajayin sem pue si puejapuey

@ saqeys , sjwosed ou) ut uotssaidop pur owueyg “1nd ‘sredsap ‘ysinduv sonpur wes sjuased wo
payeredas A]qiosoy pylys Inod uiaeyy,, “Bouo}stxo sjeyyuoaay] yo Aup Araaa Jo anu Buryea
AJOAD SONUUOS puL s}oB daIsnge s|uEpuojog Ysnosy) COZ “ZI saquiaidag uo uefog yoy
jBtQussa7 Uodn joedunt ajquisjoyu oy) sayeyssapuN sey ,,oINYJo] [evoONoWS,, se pio pue JoyrEy
udamjoq Jolljeg poquasap-aaage aly jogpod 0} suonse ,syjuLpUuajag] dy] OZUO}DELeEYyYDO] — “0
‘a]quaedaut pue syUyUl st ‘s]uNOD0B yuRQ JIsyy OBI0Bud Aysnounurtpisnd 0} Ajajos syuepuayop
asayy Aq diysuonesal posses sty) 0} pasnes wuRY ay { “aft] WMO sity URL] U9AS [LEUDAIT

oO} jueyodun asoul si ays pue pplya Aquos paeaoH SI [eUIyUaaa’y EYPUTY “C76 ] UL DsNOYppay
OUISIP ysed B ye JWOLUOL JY) JouIs UdIpHYD JO pylyo Be FuuNynu pue Suraey use yuevodiur

SIOUI SB az] SIY Ui SurjoU Udds Sey 9] “YIOAIOU JORIUOD pUE JOS||LYS ‘SUOJJO $_]BYUIAT]
Plemo} ,-snosy) Ajajos ‘ajqissod sutesaq pylyo v Sundope jo ssas0id snonpae oy jyuN
(puejopuep] 0)) adeueU! puoaas sty ul yulod oxy oF BuIjad [poy Jo suead posnpua peyuaaaT “sa1e]
syuour sulu Jno sdod pjiya 8 pue sauatadxa ajquinseajd v ul adeBua ajdood , jouuou,, adeoay
‘syuoued ad vicar ueY) [BIUDAT] oO} JUEOduIT zou s1 pprys & Buravzy ‘yuoed yuLjoadxo payuTUIOD
Ajpenquids & oyur *ApUB)sUL PaLOJsUe Sem [BUDA] *SdAT] JOY] INOYSNoIy) SdaposuIoY) Joy puaj
0} s]nos Sunod aso} apqeus oO] Uda}autU aFe ye OOY WAT oY} OJUO Burddays ys11y Uda) 6
“OF WNpe sy Jo yuaurow ATVAo JOY 3[Qe[OLAU! pue pasoes se payeoy sey PeUUaAST Yoryas

Aynp e — jas Apueuiny se sdeurl-jjos puw aouaysixo syed] oO} [e]WOWepUNy se si judied &

 

 

 

+
aa

4S0z807020Z WY bL'r Ozdz/S1/21 ‘ALVO GAZ
433

01/21/21 Page 17 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

ot - ENIVIdWOD
Suuvsw A1OWUILJEp S$} WddsIp 0} 899e] [BUOIJIPpu Oo} WOSOI pu adeq S}f UO JUOIEdde st jUSLUDyE}S
dp Jo aaj9eeYD AsJOyeUTEJOpP ay) asnedaq *s}9vJ OISULXs peal you psau YyHuryyd ayy ‘suonoE
ponb Jad yons uy (9961) O9-RST “PSL PT EAY “TIL 9g “ty DIG -pou.Or DitOad “A JayonpY 9aQ ‘8
Jod a]qvuonoe are yey) S|uoW9}e)s JO S9UOZ9}Ld pope] ay) JO DUO UTYIIA |[B] JOU sdOp yng ‘9d"By
S$} Uo AJOyeUYZOp s1 yUaWUAE]s v osaY ‘JoAosMoY ‘oyeLIdosdde osje $1 woISe ponb Jod y t
“(O861) CEZ “OZ PT UI SEL “SHON A UDManY XTO6L) | PTTL PSI
“dio,) Sunspopoosg jayaf] \\ svsajoy “woursyess yy Jo Turuwour Lroyeweyzop oy uleydxo 0) syany
aisulyxo oaold pue peard ysnul yynureyd ev ‘saoueyswunoa yons wi UoNse ponb Jad u ansind of
“Sujueour snouin{ul sy apesuOUap 6) AJessazaU ST SISUBSUNOIIO SISUI}XS 0} LOSI] puL "Dd" $)1
Uo juaredde jou st jWoUIa}eys YI Jo Ia]QeIeYD ATOWeWEJap OU aloym ayeudordde si wes pouh tad
8 ‘JSALJ “SOOUBISUUNDIID OA) UL YBNOIg aq Avul pond sad voywurefap Joy UOTE Jo osNeD WY |

auBjag 0) Aseadsuo: ) peut: 6

“Aunful yeuossod soy JUNOd sty) Uo A1sa09a4 10} saytsinbassid

OUP our NUIT] ou) unfurl AjpeuONUdUT oO) DAOgE YYO] 39S sLONOR s}UBpUdjaq ‘y

“0707 Tuunp Usia siTFoporsjus0Ises sy sty O} JUENSInd os Sulop UeBdq Udy) pue ‘sjUEpUayop
ayy &q Joa]/au pur jouos wo Auopuadapul 39819409 JaIPSUl diNdos 0} ajqe aUteI0q

“6L0OZ ‘1 | Jaqtuaz0q UO WMO SIt[ UO ded yLaIpaL Yoas 0} Bd4p s¥AL DY [NUN AJaAOISIp SI) OYBUL
0} [etIpUsas’] Joy ayqissad you seas j] *uOsLd UI seat dy aptyAr PRYIUDAI"] 0} ved [easpawu Jadoid
Burkuap oJovf ap out WN0d [BIDpay dt) BATaVop 0} 4941980) pasidsuos Ady) uay syuLpUuayaq,
aup Aq peyyuaaa] uodn payaiyut uuey Jo JUIIX oN) ayy ‘OUND SAL OY} toF pdjeaaas dinpaaoad
SHE ‘feqiyxg ‘Woda s uetorsAyd 99s “9707 Fup uy Uo patuuojiod sua Adoasouojoa

B Joye Joponysur yay & se s991v9 e ansand sosuO] OU PNod oy JY) PIHOAOdSEP [LIYUDAI] €

 

 

 

=
Pas

6t

BL

Ll

ol

26029010202 WY tbr O@0e/S1/2) ‘aLva Gad

 

67 - LNIW Id NOD

(S661 “HD 19°O9E “ESE PZ IIT LOT “Av0,) suozopy

Josauas) “A DIOL) WOL] “GFZ “OZ PT ILL 8S 1 “Uh661) 4atoyy Hey “BipsaT ‘a ‘ouy ‘uopsor uosyoue
‘posnes AjjnyJuoiw seas Aunfur sry yey) pue pointy usoq sey oy yey) MOU ppnoys Aqeuoseos

Jo smouy Jyyuteyd painfur ou [YUN suOTLPILEN] JO ayNYeYS JUBADIII DYJ JO JuOUID.WDUTLOD

ayy auodysod 0} S1°EL-ZZ “PS PTI Ch (6961) PeeeDpy “A Auezoy Ul paydope JST LIND sty Youn
‘gus Aoacasip ayy Jo ayo ay ,,9[Na ArdAoosIp,, a1 polwass Cuioipnl ay) ‘pouad suoney uty
ay) Jo Uonvatdde jesayy Wo4 MOL] ppnow yey) soauanbasuoo yszey oy) ayeLAa TTB OL 7pamnfuy
SBA\ OY JY) BALE UDAD SBM JJNUIE] YT DOJO INS TuBuLg woy syyyureyd ivq ‘suonenyts
aWOS UI “ppnos suOHLTUI] Jo NVeIs ay JO UONLoldde jeomeYyoour ‘snyL “CEE] “LET Peddy

TL 8OL (2861) jpHdsoy] Copy fo Aunduio;) apir] ‘A saing 39g) ‘Aunfut ue Jo aoud|sIxXo JI

jo areeun svar yuureld ay) osnesag Aydutts pajjo) Jou sem poliad sucyeyuT] ayy ATjeUOTpes
(ZL PTUL 991 (S661) 0.) HouUsnfpy ssojov.guo,) “A “déo,) aBoI ULL “YE YT) PT UI 69
“LLOL) 0.) HOG OoUBIGOT "7 [DS “A “O,) aaUDANSUT UNILaUEY 189,44 995) “Amful ssoyzns Jyureld
ay) voy sonisse soLntul JeuOsJod 40} UOI]E Jo OsNwS v ‘ofTU PeIDUDT e se StOUNT]] UT ‘Z
“SOLOJBAR] OUI YRIOITE [PWS U] UONINISUL JYSIY - a]qIssodwn duLapuos

UOTIPUOD [BdIPAUL § JEYJUDAT] UI UONBIOa}ap pasneo-EpUajop soquasap Yaya "fp UQIYXy

328 ‘a[qissod JoTUOy OU SI SI] ‘sJOe SJUEPUazaq] O} aN “JaAdMOH{ “JOPONUSUL 1YBHY B OWEDaq
pue joyid v sz snyeys posuaoy-A}]esapay sty opesddn 03 ‘uostd wrod aseojou uodn uorUajUT

pays s,[eyUdAa] Usaq pey yp “‘Busoudjuas s,[eyUsaa] SULINp LNOS [eIOpay 94} O} sJUdUID}E}s
S,puejopuepy] Ley, Ysnowp syuepuasog oy) Aq paysoau0s sonis[ey aug Jo asnedag AjayetuTxoId
pure Ajsaup posnfun AjjeotsAqd Aysnowas Uooq sey [ByHOATT ‘aacoge Yos 19s SY I

Aanfuy sppog pesisdyg asne-y Apsnarayeyy 07 Advsrdsuo;) [BULUILt:) 3

 

 

 

6}

81

il

ot

$1

Fl

WY bbP 0z0z/St/2e -Buv0 OSs

45079070792
434

01/21/21 Page 18 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

ft - LNIVIdANOD
Ploy 0} Suijie.j ‘os Suiop Jo} dpqisuodsay pay oq ISN Pue spud ayqeiss[OpUL YOUU SY} O} [BYJUIAIT]
Pivmo]{ pauvsap ‘sjasse puv swosul Noy) Apuseur oj }dooxo UOsBod ON Jo} “s}UBpUazaq 6
“Wes}O[J pUe SMIZJap Yon os oy) INO Jeds WAY) pue sJUEPUajap [BLUTUR dsdy) JO s]ajpNd pue smeyo
DY OU! paysaBUl sum [BYIUSAIT] a10Jaq SuvdA IYTIO “SOT 01 YoRq Dep Yorya Jo autos ‘ajpung
SouaIQOI jeuOsIad SY UL NY SIGN XY 398 :popofUl d4940 SoLINfu YOY Jas DAOge Jy a10J9g SIyy
MOUY SJUEPUJOG] dy} Jo |B — pue — ]RYIUIAI’] premoy UOdn payoiyul aq Ajqissod pjnos yey) WEY
DJIAIS SOW AY] St AYTNep sty PLM AYSI908 JO sso7] "UOISTAD]9) UO pul aE ATIep UL JOYIO Yded Oo}
Satu Bulog o[doad sossoujim ay out {1949 Tulqqos UMOp Yeolg JOU Pino sy ‘sjWepugzop ay) Xq
poJopinul wasq pry [VyQUDATT Jy “sivay Ut dn jam Usy} pue Avp AldAd AaqYysnep siy Jo sydessojyoyd
Suld0s ampua oO} SARY JOU pynom ay ‘sfepUazap oy) Aq pasapanut udog peYy {eyIUDAI’] J] 2
“syuepUudjog oy) Aq paropinta uasg pey oy JE ueyy
MOIA S_[LYJWIATT UT dSIOM — SULLY 3]qQISsod ]]e JO snorda1d9 JSOUL puke ys1OM dU) SI sJUBPUayop
asay) Aq pasnes wey ay ‘ajdoad ueyy a[qe[olaur pur paioes a1ou syunoase yueg say) poy
Ajsnotaqo Woy Jo [fe ‘sJuEpUayap asoyy Yystund 0} Yor YILM JuaLNsysul UE se }dadxa - LUO}
to oduys ‘Aum Aue ut AduOU! JnogE sso] 54e9 Jou pynoa sy yurod siy) Je “MONeULYap syuepuajog
Jo jonpoid v sv Wey dUOUOTI dUs91)X9 JSOUL DY) pouleysns sey [EYUIATT YsnoyY 4
(7861 1D “ddy “IIL 8E-2E2 “Ez PE “Ady I POL “O,9 mamadoungy § J YorLtopy pur
€9S POU'N LTP ‘TIE “16Z PT UL 98 “(86 1) 0.) Meaupsaruy ayunsty “A °0,) (yay Tes OS|e 22g
‘T8b PCAN LOT ‘IT b-Ove “LEE PZ AV ‘IH OS (6961) “duo, 3 JuNoDsIq saintoossp “A AgaHy 4) pure
‘SES PUAN SEE “SOO! “E90! Pedy “IL Le “(SLO1) asopy7 fo advyL | A Yary :payio aioypi soseo
Pur 'sO71 PTU'N Gly “6ST “PSZ PEAY “IN $6 “(i861) Meguncy “A uospanyany SOT PT A'N 8ZE
“OLL B91 PTTL 09 “UPL61) °9.9 eoomamp yoy ‘a auniazy,4 UL passaidxa osye s1 ulozay yyuleld

Aq Asaaosas Jo} osinbossid ojqesuadsipul ue se sadvuep jeisads Jo Joosd Joy pasu ay], 9

 

 

 

sl

dl

OL

£50c9010Z0Z WY Lk b OOz/Sb ZI ‘ALVvO GSTs

Le INIV Id WOO
«Spam AoyBUIUJap ay) Jo Jooid vO Me] Jo UOTE |dumn Aq Mo]]O} JOU Op pue “Tuo
Podoyye oy) Jo Insau ‘Arwssadau dy) ou Ing “PemNyeU ayy due Yom “AOUOUL UL SpQuIndUIOD *posiNnd30
Ajjenjov savy se yans ose sodeurep [eisodg sodewep esaued Jo Ai9A0901 ou aq ued osay) ‘os tod
d}qeuonoe Jou oe spiom oy) f] “JoNeul AoyeWIEJSp ayy Jo UOLear|gnd oy Wo yjnsoI AfLessoz0u
pure ‘Ajaeurxoid ‘Ayjenjoe ysnuw sowunsoid avy ay yoiym asoy) ase saseurep fesusay,, ¢
‘SMKO]{05 SP (BPEL) OPT § JopuR|S pue fogrT “STD Es
UL pUNO] de sUOHIUAp [BUOHIPpY ‘pasopisuos Apeosye JopuE]s JO spur dt) JO Jaq] Jo Osea oY) UT
MO][OJ 0} patunsse adewep ayy) WOd JoUrsIp sv “Joold atpioads Aq payioddns aq jsnu jt WY) asuas
oy) ul peioods — adeursp etsads, jo yoosd uodn Ajuo ajqeuotoe ae as Jad J9purys Jo souiodayeo
INO} BY} 1Oj JWdadxe “spsom snosapuL|s |[B IYI “(§SG] “PF PZ) C6S IB EH § SUOL “Jassosg Ul
UMOYS SB JOPISUOd JSNU 1105 ay) ,Sodeueup peisods,, Jo UONLULJOp DY] Jo UTePIIO DyeUT OL, y
“pliys B sea ay aouIs panyea
sey [ByjUdad] diysuonejas Aiaao Apieau se fjom se drysuolyejad Jayysnepsoyiwy oy Jo UoNoNysop
ssedwoaus sjuepuajap oy) Aq JayySnep siy pue jeyuoaa’y uodn pojatyur sodeuep jeisads oy |
spureydutos siyy jo Fury oy) 0} 4oLd suvsd Oa UBY] ssa] ‘SALUT 901) UBYY ss9] OU das 0) sUOAEd [TE
yue Aue soy Kaeaqry a1jqnq o1yO¥S 94) We susyndiwos Uo paystjgnd sea yy] ‘Burkes you saod savy
S}L Uo Asojeulgzap st (sjuRpUajag ayy Aq paystqnd *y xq) apotue , nay dyvaus,, oy) YL €
‘(9661 WD €O1 “LL PTT PLT “sHOuvotGNd
DIMOULY SMAN “A UOSAIG “A9A0I91 OF SaBBULEp [UIDads dAoId pue peojd ysnua ypuerd ou]
‘uonse ponb Jad uonewejap Aue ys sy (9961) O9-RS1 “PST PT Ady 1H OL “oHy aay -pounor
Dla “A [jayoiipy 995 ‘pauinsoid oq you [Jim UOHENdal syptUEyd ayy 0) oFewep ing *99K] sy
UO AJOJBUIBJDP $1 JUSULDJRIS DY) “Spl JOYJO UT “SaLOTaed as sad ajquuouse ay] Jo aUO OJUT |]E]

JOU Soop JUstHa}eIs 94) osNUdoq A[duns ponb Jod uoyeulyjap JOJ UO SI UONDE dL] “Aressaz9uUN SI

 

 

 

ere

ww
ca

oat
ni

et
a

a

él

RI

il

9

26079070202 WY Ltr Oz0z/Sl/2i “Biv dad
435

01/21/21 Page 19 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

ft - LNIVIdWOOD
‘PH wou ponss: Ajweuny vodn sueq Joyjoue ‘xXaeyy auIBO] ]UEPUJaq]-0d “JOIPOW WAG
soy Aq pojddiso Ajjeuoqows sem Aeyy yey) Ava otuus Alda oy) Ul BIfsUry ofddiso ATjeUOTOWs 0}
puejopUEH poysisse savy sULPUajap osoY_] “dz1] DUD Joy JOY sJuRPUayaq] ay) Aq pasnes UUeY sIy)
Aq pareqigap Aporsaos aq [[la “Aepo) wey siyp oziudosal jou Aetr ays oprym “Blau ‘apraoad
sIOyIEY Ip AdLNIIs JO puly By) 193 0} “194 0) pasodoid sdiysuoneyss esnods sug sy} Jo DUO OJUL
duunf jou paou ays yey) pus ,,youq Joy sey, Joyyey Joy yey) pueIsIOpuN puR quosge A[doop 0} spaou
Jemnotped ut ueaioa Bunod y “s1oyyeF pase UaIppYyD “prey ,s|UBPUAayap JO sJoayjo dy} FeISJapuN
Apsea 07 si pney sty Ag pauuey usag aaey (eswy puE) [eyUdAd] JEU) 9eys OL 9
“VSIA olp our 4999 0} BujooIde
ut pue Aououl Jo sus shouuoUa YIM puEjapuRT splaoaid o} SursosZe ul “puyjapuey] Luvul
0) Bwiaode ur ceraury dope 0} Suysozse ui ‘uoyRUososdag s1q) uodn polos peyWwoAs7] “dope
0} popusjur Adyy prys syy Jo AuIof syussed aq yoAoI0] pue <[qedoaau ppnom Ady) *9dJ0AIp
0) J9A9 ddan Aoyy JE UOAd JLY) ‘sTuryy J9yjo Tuowe ‘aaoiyaq Oo peywoaay Suisnes Aq Joy AuwUur oy
yeyuaas] poonpur Lavy “sip asojostp you pip Avy “[eIPUoAT] Woy p]iyo v pus sauow “sjosse
SBpojsip 0} Sem PlLMOL] paliieur Arey] Jey) UOseds }Bad yy “Wouy UT “ALYY BULA eu oy! puRMoy
JoNpuL 0} SJuRPUajoG Aq SpeUl sJoa\ SUOTesUAasaidai puL S}USUIDIE}S a¥]By JO Salas WY $
(Z66T UD EP-ZPS “PES PT HL ES] 0,) seatudojaracy “Bug naz “a pasaig pure 98-o8l “ILI
PTI Z6 (Z861) Ltopuary” “A ZIEMesppay ag ‘Aimfut suosiad yey) Oo} py Speul ser JUSUTD}E]S
ayy woyar oy uossod ayy Aq aouvtpos 9y2 (g) pure syor oO} Aled aoypo ayy Bulonpui fo asodind ayy
JO} apeUL SEM JUSUIDJBIS DY) (¢) WUOUAIVISs OY) UO Ajo PIP IPE SEAL HOLUDIEIS ayy WOYAL 0} Ayed
buy (py) uOWDYEYS aUY UO Apaa O) JYSL B pelf Spe sem JUDUDe}S ay WOYA o} Ayed ayy (¢) canjUN
bg OF}! paadijag Jo MAU WoWaE]s OL) Turyeu Aped ouy (Z) yoRy [BayUI Fo yuoUID}E}s ds[By B ([)

raaoid pue adayje isnut Jyuureyd & “slouly]] UL paesy ALE] UOWLUOD JO} LUTE] B Ystpqeyso O | ‘p

 

 

 

6l

BL

il

9L

26029010202 WY LiF O20e/SHeL “S1vG daud

te€- LNIVTdINOD
“Stour AUNOD axe] UND UMMtD [EISIPHF 61 2) U1 BOR CSO “ON 282. 7,

“SLOUNT[f ‘ISENYUSPUTT] “AQ UOJSUIULIB,] OYQZ Ww DOUdpIsas [BLEU ay} Oo) PY
pur Aajomol ‘pooy ‘Sunpoys ‘sopiqourojne ‘uo 7¢ SuIeuxoidde peyyuoaa’] wo puejopuey
0} poptacad soluow yoddns 94) Jo [fe ‘uodope Jo sysoo ayy ‘Gosyno at]) Je puBjapuRyy SuLAdeWU
pure [eyyuaAaT] Ipnr wiogy SoJ0aIp B TurutE}Go Jo asodand ysow-2addn oy}) pooyjuased poystayo

Jo IMO [eyWaAT] popneyap syuepudjop ‘suoNeTIgo s,puejopuey] JoUoY oj YORUDJUT Aue NOU)LAL
*.{DYyIMana] « punjapuDzy Ul (YS) WoUTsaIBy JuoWOTHAS [eTIEA, ay} Ou! Surs9yuo Ag €

“Mol] POqssap sJUoW]BIDUOS

 

Up jasge aaujd uayL) savy plnom IOAST yey atuOIINo snoloads v — Joo aANdope s_espauly

se Suipaasoad uordope pue uoneziemjeu s erpsury ul palyuapl duiaq Arepy ul paynsod pres
SIL, “S}08 [BULLULID puL syINsME] sNOJOALyy “asnqe Snup ‘sisoysdsd ‘sydiusye opiomns yo A10ys1y
$_puyjaspurz] Butpesoues Ajayesaquap Aq “Joptaosd Apnys swioy uondope oy) puv (Aouade uonjdope
dY)) 4aUd,D ouNOsaY ApIWE,] JO SPBIDJO *]eIUdAT] PueAMOLY] papnedjop sywepuajyoq ‘Z
“paUMOF] Woy ppyo v

pur yseo *Apadoid Su1Bporsip Jo osodand ony soy Apopos paearcoyy YM oTeLEU ojut Anuo s_ AIBA]
YBnosyy “joey ayy Jaye pue Suunp ‘asojoq ‘wrpoury pus PreMOH papneyop syuepusyoq Y

S[BNpAIpu] pneayag 0) Adviidsuo-) [YON =—*Q)].

‘MIN OY} UE UTeT JOA pure 49A0 Buy) aves 94) TuLop dasy 0) sywepuajog

lasoyy oxi] Sosseyoel Burqgqnid-AduoUl ‘o1xO) JO SpsdYy 1GUI 410} asUDI] & SapLAosd d[qIsuodsai WIY}

 

 

 

on
a

ca
a

OT

él

RI

il

SL

bp O@OeSL/ei SLVG OFs

égoz90T0z02 WY
436

01/21/21 Page 20 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

 

9¢ - LNIVIdWOD
“Avp SI} 0} DNUTUOS YDIY wp PUB PAwMOF] YIOg OF SULLY SNOdsBNO SUIsNYd AyLIOYING
WUIWLAA0S Jo ssto19x9 Jodosduu pure ydnuios A[ssoai ve udaq sey s19e say) Jo au0 AIDAq
“A UQUXY *(s)sapIC [BLdIpNe UtsUODSI AY 10,]-preg-puL-jYyBnog ads ,"sIOpso ferotpnl,, yoafqns ayy
jo &yua soy onb od prib sv syunosae jeuosiad pue sudmeduies voyas]a sUEpuajap-09 3say] 0}
soluoul JOUOp UvsT|Qndoy poyngijuOS puL payloljos Aja1[qnd poysonp puejapursy ,,"s1opso,, sou]
jo suo Aladao pue yses fo ASUS, juapnpnely 0) JON ‘spunos3 [e89] ONVOYING JNOUPAL [BYJUDAD]
duunful pue Sururwaysas ‘ususey (Way Yoseasases/aod sLinooiavavarayyssdyy) taysXs Tuysysop
UNOS 91U0I}99]9 $ WISUOIST AA Ul SIOPJO UTBLIDD 491d 0) 194930} postdsuos davy syuepuajap
-09 “OZ0Z Buunp saiyus pesoaas ysnosp *9 197 Ae 8,ounuayeA UO A]qejotpaid Burs
‘aauapuddsaisos [efoyjo Jo Adoo Ny YqIYXy das “(Yoousy snxau OY QI] Y pue dnows yuo 1zeN
-OSN 9Y)}) UIsUODSI MY JO ayes op Jo Aueg uesyqnday <ynus juRpudsjag-oy Jo Areys4sa9g Jo/puR
damsvoly Uddq sey puLjopuep Ale, JuRpUa}oG paweEU-jsiy ‘o}aIOY WUBAaTAI SOUT TW |

UISUOIST A JO 3VVIG 24) puBsjog oj Aseuidsuo,y feu.) =—“Z]

“Soeitdsuos OTY SMepuajop oy) ui syoe ayeoIpasd-QOa

JO JOS |BUOT ppe Ue Oo} sopedoIsse sy | “pmery Aq paureygo sem ‘ursuodst Ay O} eL>UTY poddeuply
puejopuepy asojoq pue uondope s_elawy Jaye sloui]] JO 9)RIS 94) WO poalooas puejapuey
yey) pury Alaa pus Aue Jo saotajas pue |youag |uloueuy Jo Je]jop Asaa0 pue yor] Zz
*slou{]] “AyxB|SAUID “QuNOD ayP’] Jo 9891]0 94) Tu:puaye aptly UORTN) 1809 OU puR BILUTy

Jo} sasuadXo uolvanpa Joj jusUosInquitos puke Uolesudduod “SLOUIy]] JO 3121S 3Y) Jo sLINOD Aq
popraoid saotasas ‘dBeIA0S oULINSUT “SoULISISsE [eUBUL] pred-ajeys stoul|{{ JO susUUOIOdde
dqesoWNUU! paalaozal “Joyous [NYT s eysuy sev Burpwranbsew ayy “puepopuey{ |

SHOUT] JO 84BIS ay) PNBspaq_ Op AdvsIdsuG,) [BUI “EL,

 

 

28029070202 Wy il-b Ozdz/G12l ‘Alva dad

st - LNIVId WOOD

PV OOTY atp sapun sayworpaid Bursoj}ayovz sv ‘sarovsdsuos

[BUILD JaylO s}UEpUdop ayp {fe Jo WS] UT pomola uoYyAr “La1p9To} ayeTa1BZe uoNsos

SIU) UF YO 198 spnvy dt_f “soUTIS Joyo pue UOIseAa XB] “Yd AjNuapy ‘prey sautunsag (OOTY
Jopun) duLa9}9y9eY *pnesy oA, ‘PNEY [ley] JOF WYBnorg dq Avur soFvyd pney peur 6
“Sasso] DHULOUODO

-UOU JO M1LUOUOSD JOY 9g ALU AIDAOS9I DY) “S}INSAML] Pe [LAL UY] ‘pnesy oy) 0) Onp sadewup

1940991 0} JOON peq ay} JsUIVTE |INsAey [LATO B sTulIQ (pney) UOITEUASAIdarsILU JO OS aULOS

 

JO WPDLA B “pney [IAID Ul sBaJoYy Ay “UOlINIYSal Jo/puR ‘ou [lef ‘uoKeqord UT yjNsal pynea Boyd
fo JoIpAdA AYN & puv USWUIIAAOS dy) Aq poyndasoud SI pney Jo Joe [BUTWILID B FuUNIUUIOD UOsiad |
dU) “prey [BUIGIUD YA “pojpueY Ss} asvo Yoes Moy SI pNeY [LAlO pul }BUTLULD UddAKOg ODUaIAIIP
[equatuepun) sy] (0661 1D “ddy TID) sp ‘9z pe “dd I] 007 *suag_ fo a8viuppy a1 up aag
“10-002 *LL9 “1S £9 “BI-L16 “P88 ‘PAT 16 “E0-Z0E “8ST S'N OFS “(LG 1) B2HatUY fo suay.t0,4
SUIpY pails) ‘A SaIDIG paiitsy 39g “synod oy) UodN pnesy yUNUOD you PlNoys sjenptarput (p)

pure :paago oq p[noys si9po jinoo (¢) ‘souuBW A[Jopio Ue UT payaNpuod oq plnoys sdurpaoooid
jerupnl (z) sonnp [eroipnl nay) Surauoysod way yo9dsas 04 payytqua ae Speldiyjo Nos Joy)0

pure sadpni (1) :SuLmoyjoy ay) ase payearputa sutiou [ejaisos aljisads jediouud ayy sdurpazo0ud
yduisquo9 ul ‘aydwexa Jog ‘anyeu Ul eULUId JO [LAT Ave] WOUILUOD aq ew pnes4 8

“pajoe Aayj as0joq os mouy Ady) pue — syuRpUayap asay} Aq premozy uodn poyatyut

u33q DALY P]NOs yey) OANLIO} 10 WEY Jo JdAa] Jo,eaI9 OU St aIay I 194 BuNooul asojaq suwaX CZ JO}
Jo poweosp pue poziensia ay Jayysnep oy] — Aeme uayey usoq sey pjo sivod 6] SBM SY DUIS LIT
0) Surueou! jeos Aue Jo Bury) Aju puv suo ayy ‘opqesqjaid usoq savy IYyBIW Yry — wy TuTpy

Ayjempe jnoyiin psuuey aq pjnos duiog ueuny Aue se ysnu se powiey uddq sey premol{ ‘kL

 

 

 

480z9010Z02 WV Lip Oz02/SL/ZI ‘ALvO OAs
437

01/21/21 Page 21 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

at - INIVIdAOD
/EQOOLOPOSZ/2SE9-5]]O1-13}0A-UISUOISLM

-sopso-yn0s-dusajuos-aspnly¢ | /10/0ZOT/SAnt[od/saau/Aoys/ulos auUos May SdDY 4.
“S]ULISI}OIg UOXBS-O[SUY SIUM 4,

FTOOLG 1 PELE /AO}-B[OTue-sa-w1e9-9A9}8-}NOD-}INIIID-99xNUZO

-WO1}93]3-UISUOISLN/Z0/P0/6 | OZ/SUONda]a/sontyod/smau/A101s/Wos aulUosAMAYSAHY y.
/ZOOZOSOTHZ/2a-w9UNvOI}-393-401}99]9

-o1-yaas-uOmM-aepnl-juN0s-a94NeZO// 7/7 [/8] UZ/S9Ut od /smau/AU0}s/tuo9 auyfuOst aay sayy, .

Poroaljap puepspuezy Any juepugjaq ulesy “Ody Jepuajag-o,y Aq 10} pred pue yyInoq 13p30
Jetaypnl soyjour JOA YBnosny syess0wodc] utsuoosi A, JO Spuesnoy) Jo spaipuny Suistyoueyudsip
Aq soya aiyesa0w9g ozizodea oy paydwoye oye] OZOT Awnuer uy sor ayt wio.tf

ajdoad axoura.s Apyainb of way) Siapso “Linod fo 1dwaluod uy SiaUOISSHUHIOD SUOYIAJA UISUOISLY

spulf aSpne,, 298 *, SdSW A\-UOU Jo JosnyouRIUIsSIP pue sureUIpsoRyXO ssByoe! FuELAC]|q

of
quejuddaiun ue sv s9Aamoy suO]e spueys AO]|ePY [Neg ,a8pnl, Aunoy aoynez_ JULpuayaq $
‘yendsoy [ejuow s,uegajaA & UL JuaTUyeAN) SLyeIysAsd

Jo polod 2 pauinbas ay Jey) sjuepuayop ales Alaa asoyy Jo joe dros Ajqusasipul ary Aq
pasewep Ajjeuoyouta os sem PULPOA ,, .AHMHO, ) 2aYNDIC) UT IDAs L4NO,) INIDA) 4of Ao. DjaBuy
sppafap UID) IraIG,, :298 “p2}29]9 Udy} seas ‘astidans ou Aq ‘wey ‘snyesedde payoddns-ayyys sip
UIA paadosgo ay yonpuoasiu ayy ye aBeIno jenjadiad wi youag Ajuno,y 9dyxNeZ_O ay) UO dU)
Isiy Jo your yuods puejioa ‘pueyio,a dovjdos 0) adpnl Ajuno,y dayN¥ZKE UL sv pa[jEISUL Ue) UDdAI]S
wIdJdY JULPUajop Savy 0} poyuEM ssapLUd, DOM Y JY) oWworpur spodas poystjqnd Jaye] |. HenIaja
-ad Yas | HOM SANSva}JOI JANOD YIM JOU sitOI Ui payoo] sow OYM adpnf Apuno,) aayivzQ,, :298
‘FAINSEILL JOY ‘puefpspuey] yepusjoq <q Beq Jaded e ul ysed ul WHY OF PSDAIpSp SoM spuny

DJOdY PANQLyUODd A[aI]qnd Joye sanBvo]joo siy suiwse swepo osay) pouopuegqe puryloA p

 

 

 

6l

Bl

él

91

 

25029010202 Wy blr Ozoz/SL/21 ‘3Lwd Gas

if NIVIENOD
ISLAMI [EPA =PAIE[IIWI AADAC VIA WSO OdIME THOTT ETI60
ZY WAIShSZYUNODYZ4AIUNG_IOZ%IOFNVZOOT AU TUNITY UO DUTY SAPYZ%JOOT%IATIOT%
SULEMEIIGYT™ YEOZ%PP8OAKIYZI A [MYOTVAUONENSOAUINZ%S/ Z%FOCOT%2UL=I*VPOGLLEC
£590 {£% AT WOT ONISULIDAIIU MMA ITY) ZG Y E44SENY =n {99M AUDIUL/WIOS IOWIM Sd Yy
ainos-£1uno9-294nez0-ut-uonssurysAp
-yonpuedasiUs-jo-saTIEYS-}N0d-ay]-U-J9psOSIP/ | 0/8 LOT/MOT AININSULaALOBUT MALAY SAY.
/ZOOLEOOLE/SUOuesHsoAUI-om)-UMeEds-sunEps-so3pnf-uonsurysAp-osnoyyinos
~Ayunod-299Nk20/2.7/Z0/8 LOZ/SUONRTHSAAUl/smau/A1O}s/LUOS WUsosatowod MAY /SANY yy
jpd-ozig-poanpay
-O[1A-SLIC-O4-SPIOOAY-EO- 1 1-L 1OT/10/8 107/spRofdaquanios-dayoo'upad 96g 1s/sdny ,,

ype MAISAS 14ND APUNO, ) BBYNDIC)

ay) ut Honounfeap fo jaaay Buryoiyiwaag v pasodxa Ayjnf uonvsySaAu! SOG ¥.,, ‘Suysod ouyuo

AyeuIUS B PUB .,.. AO) AWNO,) aayNDIC, UI UONUN{SAG] “JNpUOISlY JO) SIBADY_) “LANG, ) BY UT

 

sts
AaPAOSIC],, OSIE 99S, SUOHOSUSAAMT OMT WMDs suuID]2 S adpny ‘uOnoUNfSAp asnoyLne ) AjuHO,)
PaYNDI(),, DOS “D1IY JO-PIUlE|AWOD $}9B IsOY] O} JV[MLUTS JONPUODSIUT Jo s}oE paFay]e puLjloA,
*,<20shf Jo wauredag UIsUOOS! AA OY) TIL payy wiepdwos aded-/¢¢ & UL yonpuod jeUTUILO
Uys daoge Apooup Z ydesBesed ur payst] s[enpiarpur ayy Jo ]]e possieyo Apayeredas ‘yurejdwos
sty} 0} uBAa_ad potod oun e Suunp ,saoyzo peroipnl,, uIsUOds! AA P9}99[9 UB “pueTIOA €
‘oposids saSouyy aauyy vm siowsojiad

yousdes ayayjed yo juoastuiutss ‘sdoy au0jsAoy JO penbs Bury se]N9519 9/quILIOA B UO}
‘purplo, ydasor adpnf Aqunod 9d4nez_O JOWIO] YIM Buoye sjenptarpul ydnusos asoy| “OxTeYIA]
uuy Aue-y pug rayon no] Aiepy syuepuayag syJ9[D UNE 994NeZO opnyoul puL 2Ad[SIg AD JOr
pue [oloy “A wepy sfowoyy juysig AND s9yxNeZKH ‘UIE Uda} pue Aoyey [Ned "YDI0IS
‘y uyor sapny ursuoost yy touljog Aueg JOUOISSIUIUIO) WNOD UIsUOdSI AA JOpUNdJoy sjuEpuasad,

0} paul] JOU o7e yng Opnyour spuny paysartp Apusjnpneg asowy yo syuaidisad joo tz

 

 

 

oc
nN

0
6l
RI
il

91

28029070202 Wy bI'b 0202/51/25 ‘alvd Gad
438

01/21/21 Page 22 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

OP - LNIVId WOO

a]30 Furpnysut) sum) 1900 Ayodoid puv Aouow jo wns amy woaas @ paalsag Ale Yotyaa Japun
‘plemo}] pue Arey Uomo (WSIN) JUSWUIaAIYy JUsUIA;YaG JERI] DY) JO sjuaWaNNbas ayioods
snouea Aueul ayy (Z *yjeop ydooxa - Ayoyne Jo uosiod Aux jo you ayy Aq ‘od pnf aaizi~ pup
OM Jo soAme] Yonuns Aue Aq *19]s1s Jo Jayjour a1x0) AyjEnba soy Jo Aiepy Aq payeuiniz9) aq 199
pines yonys AWagou uv se jou — vonednsso Suojasiy & se ‘eoury Suruased ws ayedionsed Apoanau
Pinom Ley] puv pawroyy Og IY) Os paBuryoxo svar UOYIOPISUOS YIM JOpUN JVYJUIAI]
pJeavoy] pue puejspuezy Arepy Uoomjag jowsjuoa oy (| :Aoesidsuos O3PYy siuepuajag juE)sUI
dtp YBNo) payseaig Uddq savy Yyotyar spavsjuoo yauNjsip pue oywsedas InOJ o1v IY IL 1

$}98.1}U0-) Yavaig 6) AdvsidsuO.) [BUI “ET

‘JOVUL SAP Pue yUNOd siy) UL yUdsaid ase Aovstdsuos FY ODTY

B Jof soyBaIposd ou |] “B8b IES Lp ‘Purpay “saynyEys [BULLUTID snoleA spun afqeysiund

dv JY) SOSUdLJO PUR *d[qQUIDIPUI st Jet) lONpUOD AO JsMUE JUBLUIL]D ODP [HAND W (6X61)

S61 PEPAT 9Ol “6687 ‘C68Z 1D “S 601 “YET “O7ZZ “S'N Z6p “OD auoydajay ag WaisanyLion
“ACOUD f°} CAWAUO® [BULLE 0] payUnotue yey) OUIOYDS BfSuIs v UTA SayeoIpaad aydyjnw so
MS)1961 § O'S’ SI ‘potsad seod-u9] & GAIN ,,APANaR BulI99}949eI JO sjav ox) Jseaj ye souinbad,
OIN spun ,woned,, ¥ (6361) PE PZ'PA'T LB “S8ZE “SLZE 1D'S SOL “96h “GLb SD CLP

“O.) KAM AT Yd § ‘DUNIPAG ‘92sOUNUOD ayessO)UL JOaype YOrYas fo saAlov ay} (2) ,,astuduajua,,
ue (g) ut sayedsanied Jo “ur yso19ju Ue SUTeyUTeUT Jo ‘ur sysoaut APaamput 40 Apoostp (¢) ,AHAYoR
Buuaayayovs,, JO (fp) ,Wuayed,, e Funnpysuos (¢) sj9v JOU! JO Om) JO VOISSTLUUOD dUy YBNo.Y (Z)
uossod e yey) ({) odoype isnur jynureyd & UONSE OOTY fAI9 B UI LONae Jo asneo # aye] Of, 3
‘syuepuajag asayy Aq Jayysnep sry pue pe~uoAsT uodn partd Ayana oy Jo

dag) 0q 0} YS JUAUIPUSWY ,,g pue ssoooad onp oF syysia ‘sys Apodoud *syysis [euaied Buystxo

 

 

 

Oz

al

RL

il

vt

4250z9010202 Wy Lib OZ0z/SL/2t “Alva Gad

 

_ 6¢ - LNIVIdINOD
Jpd'g [OZ wsuoasimsyodoreyep-ideo/sajy Atnejap says Mpa viquinjoy me qoayesdny |,

pue prea A]jeuoynyNsUuOD Tugesipura pue Zumsind wos jeywaas] jusaoad oO} ‘[eyyUsAd]
paeanoy Jyule]|g punose (WIOssUD pue oystudo sjURpUdjod-0F Buis3esp-ayyanuy pue sss9s0JUd
paune Jtoy) Jo stamod sarod pue Ayaesd ayy Aq poyorg) sauepunog pur s8utpuig Buoy out
UISUODST AA JO 31VIS 2Y) pneyop oO} spury Usledues poynqiuoOs-ApoI[qnd unsaupsiw Aq Asqugq
wuuos Apdn.uos o} Aavirdsuos ui pose syuepuayop ayy ssapso gf JqyX7] Sy) Turonpaud uy L
“OSUD}TO [PUTLUTID

AME] WOUILTOS [2UOTIppe ue SI sJOUOp [eantyod Woy AduOU Jo Yous yeu BurAes ynoyiar svo8

J] ‘SossouttAr pue s[elayso s1jqnd Jo Arsqug *10Z § 9POD "S| Rf 99S ‘MET JeIOpoy Aopun Auopa}

8 ase pue (Ogg DY YBnomp £107) OF 9PG § IS LAA) UIsUODS! A Jo a1E}g oI UL AUOJOZ H SsEI-D

¥B SL sjerayso ayqnd yo Aisqug , \\jauuoadsa.t ‘suoljraja puv saupia sof suoissnuwmos (luapuadaput
S$say Ajqungd.ip pup) ajpindas om] oli pavog AlpiqniMnoIIp Niaulutaaory anbuin spt Suyiyds

pup suoyopndas aoupuyf usivduips siuasoo] 10f SUSIIU Li padbf UISUOISIAL "S17 Uy ‘Sadubys
Ba] PUY ‘SaIStaAO4HOD Supa ‘Sasv2 uoNdndio? soldi josadas yim ‘Linjuar ayy fo Wang ay) AINIS
[OULU JO a1DIS DUI Uaag SbY MaISAS ALITA! IGA 8, UISUOISL A 4 SOIS ,,, ALMNG aDIS-AG
-aIDIG, fF NY ISAAAG) UO NL )-NUYy ‘§'s),, PI JOOS we’] erquinjod Aq yodal y ‘Jopunaiay
jo-paurejdivos siayeur ay] ysnoy) pue ysnosy) speosyy pue s[qeodieys Aypeuruido Oye st

W ‘Buryepeasg Afavau yOu st - spetoyjo waysds [RFs] pue yetoipnf ursuoasi Ay pajao[o - sjuepuayap
daoge ay) uate UoRdnuoa aygnd paysayut Ayfeoiuosys Jo wydap pur yypedsg ou], ‘9

“lopio

quounNsiysuBuasip s, o[[ejA] 991909 04 AoT[eYy 0} [OUOD Joy JapuN spuny polngiuyjUs A}o1qnd

 

 

ot

RI

él

OL

2soz9010z02 WY /h:b Oz0e/Stiz) ‘Alvd Gail4
439

01/21/21 Page 23 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

fp - LNIVTIAOD
LOE ITE LOS Ldp/saannoaxg
-oyndoso1g-Mouedog-qn]-iysuayaty, wos uozee aMaysdpy 2,

 

JOYE osud [LUIS s_jeyuaaa] ur pouaddey yey) dury) (nysurueoUt a[surs Assaq] “aAoge
paqdiosop Suysowl ay) Sump soy sdooy siy paystuoupe Aswo,) Suipping-ounsoi A[pseaos ay}
Wey) Jayjo TulyjoU sem peyUeady BISUFY pUe pleMOT] YSMId 0} pIp sdeq WOISUE A EYAL Bs

,, danysipy ysidaays paiiua auog dn auod poy tay) uvy) saisvf unop jam spuojy
1 €G2Y,) HYsSuayony ) ays []D2 OF ay] am joys fo suagiiaui av nog, “uoHgosddy yy yoods Sit
1p payoo] Aawo,) asioad of uoyvandasd ty pauajydinss syng “Wwoo.t ay} PUNOAD SuLyoo] ‘pis

Mawo) sind not sof aun p aapy spuanif du: pun J, ‘de joys spuvzy Launod ayy ut stacy}

 

JOM isaq aii Sanjasmay) ysnoy) dnoss sty Apbas aian aoufo ayi u) Stap]mg aumsas pu
Sdanas-o8 ay] |, GPubY INOA asiDs asvayg ¢linf Suny v 40 po]NbIv up poy 1aAau SOY asoy OYA,
Juousanb pb ssojnraso.d pajnas ays paysp Aawo,) uayy sfaiya sayjo wolf pun ‘sdujjaaiu sajjpius
Uf do SAD.MYJOY ays ut Lao.) wos, UONDLINA aOS UE LOND}IOYXD IY) pAbay poy StojNIasosd
pajquassp ayl ]]¥ , SAOM jys) ay] ul suospas (yi ay) 40f SBuiyy wySLt ays Op ajy caiay Punoww
Suntvs v awwy a,y,, pivs dowo, ) ,, Avs of Sunpawos arvy 7 ‘a1028 xoy ay) {fo poas an a40jag,,,
rpies op ‘aprisaud 07 seas Aouioy asoyaa Funoau pyeys JomnIosoid jeJapoj YO A AMIN JO IISIG]
WAYINOS v S}LMOIDI Yoo SY ,,"UOISSHULO aTULYoXy pue soyLiNdIg ayy puL yuaUIEdsG
DNSNy OY) JO UONLIOLIDO,, SB O} SJ9JOI IOBUISI WeYM posnes Aj9A1j30][09 dary OY “sav

luoysut AA D¥]] S[OseOm JULaIOSIUL saqudsap puw Aawo> sajonb Jasuisry asso¢ soyyne -

see ire

“SIUINIOXT
aINIaSO.4g Of Spidy Mawjindag aaysng ayt Ai,y qu.) IYsuAaYON, ) ai, L,, JOO SV UT] “bP
. UOHNIISOLY WYSuUOyoyD,, sv

Aauro,y saurer 10}9941Q 1 ff] 49ULL0} Aq paquiossp sonovd & — ajVys pousyxeoM JOU! & Ut ]BNPIAIPUl

 

 

 

ol

sl

dl

ot

zS02907020Z WY Lh if OZOC/SL/2r ‘Alva Gals

(p- LNIVTdWOD

Aue uo poysid aaky ppnod savg yelp) S]QUAIsoUDUT st J] ‘SUIOY ayeJedas UMO S$ jeIPUDATT

pue Blawy Juiureyuos awoY 9y) “sIscIO[95 a]dyyjnw Jo sainpio} aynaW-Aq-aynuIU ayy Ysnonp
A]peayiuoy pue <psrojs Surép ipnyg ayia ysalj 10} pjoyasnoy ayeiedas wv ‘syuased Ap opja sty Jo yey)
Burpnyjour sppoyasnoy ajdypnui Zuroddns fo spoyjou Suryoos opty sseduoo yBowl sty JSo[ pur
Yseio yoyseW yooys 3007 94) Aq poysrus uds9q pey OY 491] ULQingns poudyeom A[Bulpunosal

B JO LU) ‘OSES SF [EYIUDAT] PlLMO]Y P9}ad2e] oy OS “ALOU SBY SY QO! DuNTIy-UdAaS dy} PIJDAOD puR
JUILUUIIAOT UL DAD} QUIOTUL BINBY-Iay ay} ye TuNplom sueod Jo Joquunu ve yods pey soeg “©
*Xuwu JO duo St (fF UQIyXy) Aro1s

Mop AWBOUS,, DY] ‘SONUDASI [BUOLIPpe ayesouas Oo} JOpso ul sadqyjo uo pue ssloaaqoqd
ayBIOIap 0) Yt JIM dFvI9A09 ,.SMAU,, JO [EN Joded v ayesouaT 0} se os ‘osOY poquosap sAEM
BLOYJa]G ayy UL PEIUY9ad'] |NUIE]g Isnqe oj aUaYIS B poslAdp ‘UO}duUN]g puB aslordgod Jo WA
AB] POSeG-YOA ADA] ay) ye BULNY sovg OF JOLId “YUISp[OD 4919g JUBPUAJOG-o> pur sovg z
‘diysuaznis

powuesd Butog 10J aBueYoK UL ‘SE IY 49] DINIUILIUT ULd|sudyuRL, payeadostul ueUINYyqns

ay) URYy JOYE! BuLdg UBLENY PaZI]IAld & O¥B] SILI Payuy, ay) WYN aaByog oO) seq SuIpUlg
‘uogUzieanyeu si uodn sayeys payugy au Jo ajdoag puv JUDMILIOAOS oy YEW OJUT pasajua

soe JOLIUOD OY] (Pp PUB “JOWELL s1Y) 0} SUBpLayoG] ay) Jo [Je Aq UdxePapun Aoendsuos sry)
ysnoayy pozodea savy Yor Jo [Je peyUorsy 0} SY FI SutAsauoo ‘yLyouDq perosrowuos |Buosiad
bit JOy SOBg UOYSUT AY Aq [BUYUIAI] DAld99p 0} TUDJU! SMOLOTTVL YA OFUL posgyUD “;OYyNAAaT A “S°7)
ul uoUsady ea]q oy (¢ SAoendsuos ut Tuyjoe sjuepuajep asayy Aq “pjo Siva gf sem ety
DUIS SIBAA ¢ ATI] JIAO JLALULOPULE [2}0} UI PoejOsA pue posoudl wadqg avy YOU fo ][e ‘PAEMoH]

pue elpury udaMyoq SioyelW Joyo puke UoNEysIA BulAploods “(souaptsos jsinyuopUr] JY) 0}

 

 

 

6l

a]

él

al

éS029010Z02 WY Lip O202/Sl/Zt ‘ALva Gad
440

01/21/21 Page 24 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

rr INIVIdWOOD

‘syuepuajop snouostod “duiqqniad-Aauoul *snosysuow
osotpy oy ,ofdood,, <q paydnuooun diysuoyejay ppiyssuaied jeuou v ul syoadxa yuaied
jeuou Aue yey) diqsuoruedwos pur daoj oy) Jo |[e JJ9819y 10} padinsn sey ays puy ‘opesop ev uvyy
Mout Joy gol aaljnpold Jo wos Aue Ur yom OF BULABY WOI] PAAdi]ad Sear YS “s]9EI]U09 OAK 9S9Y}

Joy syeysa jeoi ul Ayinba Zurpnyour syyouag [Vlouvuly snotwwoUs paAiaoai ayy “suaujed Jo suazop
uodn suszop pur saauuljdde je5199|9 snoueA BULA[OAU] s)ae aJLUILULIOSTpUL YTnosy) Waysds
datjonpoidas uo Jay poXossop pey puejapueyy Joye — elpoury Jo Suyuaied yurol soy peyyuaaay]
YIM OpeUU SYs $]9eUOS OM) ALY JIAO ]]e OIOOJOp 0} JOU Aynp v peYy puLpopuEZy ATEYy 6
“40]]9 yf JUBpUayap Aq doduT]SIXS OWI padid09 99UD\UaS UOSU SULSUL dy) ]NOGe Sa}1O]s SOU

0} 14312 193 ysnf puv yey v YTnoayy oy0Ys 0) UoNdasep Jo JUSWINUASUI pUe [O04 [BUOSIAd B se
puauscsy Bag S,[EYIWIA] 3sn oO} JOU AyNp B pey sovg “poYysasa7y A $y) UL plp ay se UONNNSUOD
dy) Wing 6} JOU pu suIDg ULUUNY pazIpAlo B aYxI] DARYDg OF UOTPESITGO oUQ paydasae savg
UOIsULAA “diysuaziyto sayeyg poyuf) Jo yes snosousd oy Buratooas ued (pong 1D “ddy “W)
NSE “TSL PE “Ady I LSE 0.) ‘suf afi7 Auopa.) Ishy “A °0,) 1A9ULE “MAL 225 (6661) S09 PT AN
1ZL 661 ‘Z61 PE ‘ddy ‘IL 60E ‘ssuy 4 dio.) saysozoy “youaig v oJ aSLL 9AIB Wed JoRIUOD

B Jo sta} ayt Aq posodun Ainp e AjUO (0007) SPE PZ'I'N EEL “907 ‘661 PE “ddy “IT STE

“dio,) Hpat.) Ssasdxg UDILMauty “A SajpzuOL, ‘sadeuep yueynsal (pf) pue uepuazap ayy Aq yseorg
B (¢) yynureyd oy) Aq sousuOpiod jeruEsqns (7) s}9e2]UOS a;quaorOsUd pur pIpLa BJO ddUD]sIxXD
oy) (1) :adaqjJe ysnwu JUTE v *yDeIQUOd Jo YoeaIg JO} UOTJOB Jo asned & pLd|d Oo} JOpio U] 8
‘JouBUT SIG UF OOTY

Japun {19,0903 Joy sayisinbasoid ajqeuonse Oo} s9y}Ny oVToUTIv pue voysnf Jo uoyonsysgo a} osye

 

 

 

oo ot
me

a

uc

ol

al

él

v1

alva dad

ZS029010ZOZ WY Lb OZOZ/SHZL

tp INIVIdNOD
WAWLAAGL ayy Aq SUOISSIUUpE “] 1GIYX 395 ,,,
“ByouLy pue piesop{ uodn Wey oyqeiedsu1 juouRwad BuNaiyye - syaays souRqeg MOY)
JO sapis jasse ay) Ap}luseu 0] ul-padedua syuepuayap asay) suotaeyag BuLGap-vonnysuoy stp
Ajastooad — Aqaioos ulyjyiM siotaeyaq pue suossod Jo uoweywoUtol oAtssoidas puv ‘aouelf{1ioains
SSULL ‘LUSILBLIEN]EIO] JO saduaNbasuEs ay] UO SIZIU99 PRG *AI[BONVUISY] “UOISULAA 7.PRG I. [PACU
quarosaid Ayjeoliodl pue snoure] s [JMG 210dH Jo jstuoBvjo1d ayy Jo oureu ayy sem WEY AY, om

JUNOLUE s}oR.UOS YoRdiq O1 Aoviidsuod Ut sjURPUdjap asay} Aq sor paywanout-yses Aoind ydns0s
paquasap daoge ay “COS] § “D'S'N Bl Jopun sis jesopay e si aonsnf jo uoranysqo ‘L
‘sousnf jonysqo

0} AWOYS snordorda sry) oJ uouIAed U1 ‘sINOA TuIAIOUT SY} JOAO WLU) Me] 8 YUSpjor

pu soeg yy BuLeYs-jUal]9 Ss Jo]}9y Woy poyyouaq sey ppoyasnoy asoym *purgsny

JOY PAs 1 paseys pue uaipesuadwos ysed paataaal sey Ja][9y ‘osnva 10 DANOU! s1UDYINE JOWIO
ou pure saiioys Jadedsmau,, projqe) [BuOLEsUas ayes9UI08 0} JOpso Uy “puegsny s_19[}>y UIqoY
juepuayap Aq UMop papuLy ,,d0U}UOs snoJoIpny oy) aonposd o} payiom Yyotyar ‘TeyUDAT] Woy
.SJUlog Aupiqisuodsay jo sourjdoosy,, playin pue juasuissdy Ba] gq §,;eyJuaAaT] poyousig saeg
UOYSUL A, ‘IPIWSpjOH IRpUdJop pue JJasLUTY Jo syyouaq jeuOsdd oy] JOZ Yysuo Jo sun UT] 9
‘asaY BUOP SEAL VY SI S]ULPUDJOp-O9 JOyJO Jy} [[e pue esaurds7y ‘sJapNng “NosstZ

“puvpopuey “tysusplor ‘soed Jo syunodov YURQ |eUOsiad OY) UT s}uIOd jeUNDSapP BulUONIsoday
SJ9Y UOP Jou seA\ ‘UBD Oo} pasoddns st doysnf soaaqeyas ,“oonsny,, ‘paytdue soyyny aq Aqasoyp
pjnom uononposd aoy savg Woy paAtap aulooul JeuosJad s UIsp[ory JEY) OS ple :paysaziuEU
9g p[nom yyuspfoH yuepuajop Aq pled mou st oy Arejes osndly UdAds oy} yeU} Os ,, WOLeUUOJUISIP
JO SPOAI] ULIT[AMIO YIM alunsad savy Wwolg A]as]V} 0} — s}UEPUaJap-o9 JOYJO aI Jo [je

pue esoutdsy ‘saping ‘nosst7 sywepuoysp-o Aq pape ‘soeg uoysul py Aq daysnl Jo uoyonysqo Jo

S}3¥ BUILD Alydniios “aaisnge Jo YAos3jno ue sBA\ ¢1 QZ JoqQuOD0q Ut vod Aypind s_jeyyUdAd]

 

 

 

25029070202 WY Lb'b O20z/GL/ZI -aLvd Gad
441

01/21/21 Page 25 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

OF INIVIdINOD

 

OU *JEYUIAaT] PseMOH , puazap,, 0} pled SONIOW Jo INO sa}B1g PsyTUA ay) Buipneyap aiom ssaa01d
SHY) Ut ody} [JB — spied s, JONG pues nossIZ *soBg UO SIU) YA poapoaul ponpuoasiul Kooy

pue sonoeidjeut snorgoido ay) jnoge jUSUIOUL B Joy SuryITIO ‘qof andy / ywasino sty vay)

pure souaquos AtySuoy Ajsnopnoipiy ay) UIA, 0) ‘osed s_[eyyWOANT] UE oBeyULApE UB DALY oO} SoU

 

sordoy oy

 

a[qeus oj sovg Xq wy 0} poiddns sem dojdey mau s_nossiz ‘popuodsal Joaau nos:
Uo sationb yim Sault) SNOJOLUNU NOssI7 palleuts [e1yUIAI97] AUDA0asIp sy} 0} FWONbosqns, ‘9
‘sys juowpusury

9 PUE ys SJBYUDATT] Jo VOHELOLA snoasesno ul ‘sBuryy soo Auews Buouwte *peyUoroT] YM
SUOLPSIOAUOD JUDI]D/AOWIONE , podopiaud,, Ajpasoddns Jojuow 0} saeg Joynsosold rOG Burjqeua
A[BULMOUY dJdA\ JONG puw NosstZ “soNsSn¢ Jo JUSWIpEdog oY) Yas pare Ayosopo Aouade
WaUTUIDAOT SFB “CWSN) Aduady Aqumsag jeuoYRN Oy} Joy UONBIado JdA09 B s1/stax Aunduioa
BIUIBI A, oy “BIULL A, ul Auedwos v O} OIPNE WESgamMN Burwojsuely Q19M SASSoIpPpL q] IY Jo OM],
‘doyda] ot) 0) paysauuos A}snonunuoa o19a\ YOIYAY SOSSAAPpe gq] INO} PAIDAOdsIp [PIPUDAT'] §
“punolsyseq ayy Ul poynsaxa

Buldg 319M suoNoUN) 1eYM pur doyde] s nosstZ 0) poySoUUOD 394K ‘AUB JI 'SD1ADP OpIs}no yey
SUIWDAp 07 sy}duroid oUt] PUBLULOD JBIAIS Po]NdDOXd JBYJUIAT] OS "UO SuIOd sv Surpeojumop
YONS ON ‘OIAOU B TuIpeojUMOpP sem NOsstZ 341] “A\0]s poulsas doyde] dy) 0) UONISUUOD

Y-LM OU BY) paso ‘yoeygorpey ye ApjUqoys pjos d19m Yt JO s}un Jo spuesnoy) Jo spaapuny,
SODIADP SAIU0I)}99]9 JO OUTISap pue Lodxa Jayndusos JYysney-JJos v $1 OYA ‘PBYIUDATT 'b

“U pauruexa ‘zaynduioa jopow Meu ou)

NOE SNOTNS ‘]eYUIAT] pue W00I}SOJ UY 9SN 0} JUS NOSSIZ “JULOd UO PY "JeUyWIAI] WoO 399]
€-7 4ondiuos dojdey] aoeping smopul yy pasinbow Apwou sry pasesd nossrz ‘ssurjsour osorpy Sung

‘spung |elopay ospe "puny ysnis FOG ,89¥d Wo nossiz 0) papiaoid spuny Aq payuotuayddns

 

 

 

£50290T0Z0Z WY LL OZOZ/GLIZL -3LYG Cais

st- LNIWIdWOD
“stoultyy
JO DOLISIC] WOQUON "ppg—lo-¢ | */Dysaia7] A Sy) UW plod9l ay) Wody sydJaoXd 7 QIYXY aag .,

pue spuny yd [Biopsy Aq 10} pred “durspoy wystu sod QCEg v ‘[9}OH APA] USOYIUsE|,

[PIYOS YM ye peyYWoAdsT Yar jour ajdnoo a1 ‘aWIEY ysvoOD ISBT] LOY} WO ISOMpIA 94)

0} pay[9ART) JONG puv noss1z UsyA OFeaIY,> UE sBuqaaut ¢ 1 OZ-Pp1OT JO Soas B Sung ¢
gp SASWD a]quiedusos Jsoso]d ayy Sow $7 B"] Puke SdUN} —] U9dMI9q SISyMaUWIOS SEA\ JOUDILAS

§ JLUQUDAT’] JEY] POMILUPK Sey WWAUIGIAAOH 3) WY) UIATT *WId} B YLOAM 00) IB] ST IOAIMOY
APOZIUMIXRAL,, “DOUDs S RYUdAa] poztuIXeU puL soRg JO;Ndaso4d OF UONBULOJUT yDeq

pay Aatpy ‘peaysuy ‘Aypind pajd peywoagy] oye [yun poswsus jou a5 49]1Ng puE Nosst7 asnesaq
“‘DOUDIUS S,[EYUSAI] OZILUIUTUL OF ANP B SBA 0} POYUNOUTE SIU YA, “[BYIVOAIT __puajop,, 0}
(Zurpury pes9poj) AOA MANY JO JOWJSIG] WOIsey OY) Jo Jaspnq pour” (Wf) OV a2oNsNy peUTD
ap Woy syuawAed a1 900'001$ Afereutrxoidde paaisoal Aoyy yinsind sip up yoysaray “A

Gy) wl ssdXmey ,osuazap,, pojutodde-yinoo spe UdAIT a10M (OJLN pule puegsny) sajng Ajyes pur
WSSIZ DADS SJULpUdJIq-O} ‘osoy) Buoury ‘AjosUd ul A[JUdIAYOS d)e489I JO dyRys 0} AUOSIOQUIND
pue UOIda] dJe JOWBLE S1Yt 03 Poye]oA sajeB}S pay 94) uodn pnw jwUTWTTA Jo say 4
ISMO[JO} Sv JOYPNY s3ywys

pue sjouMOD yoraig 0 AsenidsuoD [BUTTS ‘dAOge SUOITESO][P JOR} SY} SaVBISAI JyNUIE] J ‘|

Saqejg pay) ayy pnwayog 0} Asvardsuo’) jeu) — “py

‘Aauout ydaoxo Turypou 10} poysnid wo9ag savy Jeyysad’] EIpWY pue preMoOP] ABA ayy UI AouOUI
Loy paysnis Zuiaq onuNuOd {Jl S8uI9g UeUINY Jo spesed sso]pud ue ‘jou aue Adi Jt Joy ‘JUNODe OF

Play dq Jsnu syuBpUajap Asay] ‘sasnge jo sos dsay) Joy puL)s JoUURD AJDID0s poZIpIAI9 YW |

 

 

 

0
él
sl
I

91

avo dss

28029010202 WY ib:b Oz0zSt/el
442

01/21/21 Page 26 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

ae INIV Td NOD
suesu AyunuuT paytjenb jo sasodind soy paysiyqeysa Ajsea][D), ,, “OPS Je PLA BLg “sappzuory
“paystyqeisa A[iwapd seax YT JeuONNSUOS ay) SuLMoys Jo UapsNg ayy aaey syuule|_ — “S|
*poaay Aue uo oun
de SyURpUdJop 94} jo sUOK, ‘AdvuIdsuOd [RUHL ajeoipaid Joy OOTY B Jo UoRNIaxa ayy sUlEpIO
youps ssaooid juowaao8 oyeultFo] ou si suayf ‘Aowuidsuos [BUILD ayeotpaad OY OOTY EO}
quensind yseo YA s}oxsod umo 219uy |] 0} Burjse axa Aay) — jUOUUIOAOT Jo JOBE Jo soAojduia
UE se JO} BU StU) UL Sule a1o.M SUEpUd}ap dy] JO UON] “JUDUILIDAO' v Jo JUDE Jo aakojdua
uv se Aynp say 40 sry Furwuayiod seam Jo st pasnase si] 9]1qa1 pouuojiad syoe ut popunosd
aye JoAdMoy soydioutid Aunuwy “Ayunutun payipenb so Aqua Tunasse Aq asvo siy) Ul
suoneda]|e ayy Joy Aypeuad wioay Aun! Wield oF Jduaye Aw syuRpUajap dy] Jo UlEWA) “Z|
ISMO[[OJ SB JOYLINY Sayeys pue sAoge suoHeso]]E JV} JY] Jo |e solwysos URpUgJaq =“ |

S)ydny jBuoLNIsUO:) aaLIdag 0) AdvadsuO!) BUN) “S|

“OOTY sapun soe
aqwoipoid [eUONIppe Oo) 9VTITTe yurejdwos puv yuNod siyy Ul paquiosop sjou sesna YE“ ]
-Aepoy Suipnyout pue o) dn ‘ssasoad ary Joye pue durnp

‘aojag saye1g paul ay) Suipnegeap ayn eyouy Suydopy jo ssaoosd peda] dy Fuypyop yA
Buoye - ype Susuoyoury & out juowdojaaap ausosopoyn 8, eIjsuTy 4104 s}adsosd oy) pue Bay
po] yop syuRpuajap-o9 Joy puk purjspuRy] ‘aioy adejd uaye) sey YoryAr — SOANBIAI puw SpUdLy

Joy ‘juosed e yaiud 0} Ajopos suvaU vB se ponsind aq Avw stiondope yey ayeorpul juoutayeys Ad1jod
Aue sop suondope Anunosiayut Joy sasiuiaid pue sosodind paysijqnd ayy ui ayMoN 0]
8007 “1 Hd uo saieig powuy a4) Joy aso)

OUT PAIdJUD UONUIAUGD OY) PUR “pPEG] UI MONUSAUOD dy) PoUTIS sayeyg poy 2X, ‘suondope

 

 

 

rm
ol

<
A

sl

il

vl

2S0z9070Z0% WY }1-F Oz0z/SL/2i “S1vd dats

ir- LNIVIdWOOD

ANunosia1ul Joy sootseid fo spsepueys [EUONBUIOIUL SOYST[QuISA UOHUSAUO dy} “SpUBpIayyoN

ayp ‘ondeyy sy] Ul E66] “67 AV UO popnpoucs ‘suondope ANQUNOSJ9\UI preNndayes 0} WUDUIDIIBE
[euoKEWojUt UB st (ONUDAUO,)) UoYdopy AUNooJUY Jo odsoy Ut UONLIado-0_D pur

UdIPpED JO UOIDAJOIY IYI UO UOYUdAUO aNTe}Y a], :Sowys suONERY PayUy OY] “ZQOT ‘| Udv
UO $dILIS POU OY) JOJ 2910} OY! PasdUS UOLWOAUO,5 dy] PUB PEG] Ul UOHUdAUO,) 9) poUTIs
Sawig pour) oy ‘suondope Aqunooiajur Jog sao1ovid Jo spuepurys jBUONeUTOYUT soys1]quisa
UOIJUDAUOD OY) *spULLIyNY ayy ‘andep oy] Ut €46] ‘6Z ABW UO papnysuo ‘suoldope
AQunoojut piendojes 01 wWowd9ode ;euoyeusoyul ue st (UONUDAUO) UoNdopy AnUNodIDU]

Jo padsay ut uoresodo-o puv UdIpTIYD Jo UoNId}01g ayy UO UOTUSAUO) ONBeEY YI], 6
‘sosuajaid asjvy sapun quosed @ wow swioy <{doued ul ysea ospojsip

0} swuoUMysUL SuTdeI9A9] 8B pasn aq [[LA4 suoldope Yons wy) Joadxo you saop yL ‘uoLdope
jeuoneWaqU! UE yoayiod oO) sfenplArpul sazZLOY{NE $9)P)1g PalUy] dy] YAY ‘a[n |wIdUas B SY “prey
Jo yow youNsIp v sem UONdopE s, eoUTY 0) JUENSINd ‘ayepYG puL SUTEU JOY Jo UONdddxa a;qQIssod
a YA “Wuaupedsg 9)2)g oy] OF sUONeUDSo1d91 s_puLjapuR} Jo ouo As9A9 pue youy 2
‘uoleotpn pe

OV ODIY 40} ayeoipoid oy) TurAysies slow spqeadaeyo Ayjpeurid dae syuvpuajaq oyt Aq juNod sit)
Ut poziepnotyed sje oy) [py ‘UONN sar puu soul JeNuE;sqns IIa. Sugqe siead Qz 0} dn Jo sua)
uosud 0) sioyeyjadiad ay) suado pur asuajjo JOUTUI OU SI Sasuajald as[ey Jopun saye}g poyUuy oy)
wous OOO'OOTS Bumers “12¢ § D°S'N BI Japun Auojpyy eB st sayeIg pou oY UOdn pnesy ‘L
‘SOIBIG pou ayy

uodn pney [euoHIppe sip) Ut poAqOAul puv PAUIOJUL [[e 29M JOyBUE Sy) UE sLoyeIIdsuOd-09 IDI

pure esourdsy appoyaiy purjspuepyy Aue syuepuajog] “souajuos s eyuoAaT] Aprudew Ayauesul oy

 

 

 

ol

RI

él

of

25079070202 WY bhp OZOeSI/ZI “B1vO Gad
443

01/21/21 Page 27 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

08 - INIVId NOD
MI O9€ “OBDINY, ) Jo GL) “A ANH 22g “9197 EADS CLE “YETI PT PAT SZ “€L7IE“S'N OOS
“dapyong *Ajdde you saop AjuNUMUU aINjosge “JIdIJO otjod v Aq pauuoysad A[jeUIOU suoUTY
DANRSYSIAUT 3Y) SULIOJIAd JOyNDoSOId B UDA “IDAMMOH] “E197 IBID “S C11 9ZZ I PT “PA “1 STI
“69718 SN 60S ‘“apyang “Ub pauuojiad oyai Jojoe aq) Jo AyQuIp! 9y) JOU ‘pauopiod uonouny 9y)
jo ounqeu oy) sazAqeue yor ,,youosdde jeuonouny,, # paydope sey wnoy awoidng ay} “PZ
“Auntiod
Joy ABUBYSXS UT pooyUased s [BYWAY] BurAoysop Jo onb ord pmb ory soy Furard Jo puejapueyy
AUR] SuIQuiq st sou ,,*ssod0Id jUTVETIO oY) Jo oseyd jetoipnl ay} ypiar payetoosse APOyBUINUL,,
jou st ojare mac Aywoug,, ay) SUNYsyqnd (9261) $66 ‘P86 13'S 96 “CHL ‘871 PZ PA “1 Lb ‘Oke
‘60¢ SN PUP ‘MDUYoNg “A sazquiy ,ss9901d PeUTUILID oy) Jo aseyd yeloipnl ayy WLM poyetsosse
A[OVEUIUL, SatLANSe asou) Joy A[UC oUNLUU-A]oyNposge st oBpnl Jo toyNseld YET
‘asst jejUSWEpUTY arp ST pooyjuared speyUIAa’] Jo UONSU}SOC]
‘yurejduwios {Lvl sty UI onsst jeUSUIEpUNy dt} A][Vd JOU SI JJos}I UONBANp ay} “YTud] snoss1pyy
Jo svat jos al] aun] oy) YsNoU UdAa 13,4 “UOsTad UL DUN) DWOS PaAdrasop jeyaAa’] “yaysAed eB vO
SWeU UBIaJ3A08,, 94) JO asnesaq ysnf ‘wey snolsos3a Aue oyesjadiad pue yoe pedayjt Aue aynooxa
ysnf oy Aopdwia yUdUWDAOS Ul asoy} oO} 9sUadt] B apLAoud Jou saop ML{ SfOUl]|] "s!UEPUdJap 94}
© awos Aq pownea aq jim Ayssapqnop yor “AUNT aynjosge,, Jo ajdiound ay) OySY “ZZ
“SUNUIUL! 258 s]UEpUoJop
ay) Jo aUON “Adwaldsuos [PULLS IY OY S JuUepuajop oy} Ysnosyy poyeyora usaq aaey
S\ySia JUaWIpUaY YWUddLINAY pue YYsIA “WXIS “YYLy “WUaIpudUTY SAL] S.[eyWaAI] — “|Z
“YORYWIDJUNIGD 04 API[IGE S_[RYUDAI]
Buiddsss Apeodiuiay Joye yi Jo [pe iim Aeae jad 0} padoy uay) pue ‘papasooid “soe yuRysuL

asoyy ul BuiueY asda. Koy) yeYAr 40 OYA JNOGe sso] S4v9 JOU pynos Ayduns Ady], *s}e [PUTUNID

 

 

 

ol

st

ra

OL

z£$0Z29010Z02 Wy ile ozozSiel “ALVO Gals

6b - LNIVTUWOD
du — UIDIAY YO} 198 syuBPUdJop oy Aq sUOTVALIdSp SYBIL pUe SJoR [PULUNID JOUYO oY) JO |B pur
aansaf yo uononysgo *Aunfied yo uonewogns *Aunhad yey) pueisiopun 0} Aynp Jo Surpueyssopun
ou pey Ady) yeu) 3s988ns 0) sjuBpUajop oy} JO} (poysadxauN you ng) sNoIDIPN] dq Pjnom yy —‘0Z
(E1OT 1D “ddy “IND #8-E8T1 “SETI PCN O86 “HiDOg
<i Usinpy 99g *(QA0ge UOISsNdSIp 398) E [S$ JE PTA E19 ‘BIDYINaPy :(ud.1420,) BULMOI[OJ) pGg 1B
PEA €69 “Capsteazy <(aney] poystqeysa A[sea]9 poyejota Apodosd Jo ainzias Duysisse ul ,JUIWaA;OAUt
danae , st9yJo 221,04) (1 10ZI1D WY) L1-6OE “DOE PEA 9S9 “MBHIID “4 Unwfo0,) osye 20s
[ZB IE PO POE ‘SHIHDPEY “‘Poystquysa Ajiea]d ase ,,"¢g6] § apun Ayadoid yo uoneatidap eB pue
WoNoL o}e]S 0) JUNOT Uvo LOIssassodos [NEMETUN UL JeY) TUIZIUTOII Mv] [BIOpPay puv ‘poploae
st aovad ay) Jo Yovouq & DsyM suUOHENyIs SsOU) 0} djoy-ypas Sun] Me] 97e)[S],, opNSu0S
Ayuaysisuod uorssassodas ayeaud B ul JUOWAAJOAUT doIJod Jo onsst DUTIES SI) Duissaappe spno
‘uoissassoday ayeaud e (a]duexa 10}) ut paajoaut Apoasjoe ourosag Ady) vayar oul] [eUOLNIySUOS
B ssoJ3 yng ad¥"ad ay) aAJasaid oO} Jou AvuT AdtY UMoUY oavy sI99IIJo aor[od (7461) OSF
PUPA IZE RES ID'S CLL ZL-1L “9S “SN 9OS “srouniy “AiuNE.) yoo.) ‘A Jopjog 90S “61
‘(Z00Z) 999 PZ’PA'T ES1 *BOSZ FDS 771 “ThL “EL SN OES HAZpaq 4 adopy
(pono syew uoNRIONb peusoyuy) “Me, poystjqeiso Apres] soyB]O1A JoNpUod AdIP) ey) BDNHOU
UO dq 0) S[LIOYYO JOY SpIV FETUS A[PVUICUL, JO Jes A]EUOWILPUNY,, SAJOAUT 10 pou SosEO
Jouzey “( (L861) ZS PZ PAT L6 “PEOE ID'S LOL ‘OPO “SE9 SN CBP “WOrs}au.) «A wosapuy
Sunonb) (6661) 818 PZPA'T EFI “2691 I'S 611 SI-F19 “E09 SN OTS ametDT 4 HOST A,
Jjuazedde ag ysntut ssoujngmejun ot asey BuNsixo-o4d Jo yd] yp UT JwIp Avs OF St YE INQ *;NyAE]UN
pay uaaq Apsnotaaid sey UoNsonb ul uoNoE AlaA ay) ssoyun Ayuntuu paytjenb Aq poyoyoid
SI Uo [BLO UE jyeYy Avs OF JOU SF SUEY “YT yey) sayeyola Surop st oy yeyM JeYP puLyssapun

pPihoa fesyyo ojqeuoseal & yey) 1e5]5 Apuoroyyns oq jsnt wau OU} JO SINOPUGS outa). jeuy

 

 

 

+
rt

61

81

i

91

‘g1lvd dad

46079070202 WY ib: O20Z/G1/Z:
444

01/21/21 Page 28 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

 

és - LNIVIWOD
aU) pasajue UeBOD “ ULIg sseyoel juRLoduN-jjos *paysojur-sLqny “ssajsouoy - o3pnf yno>
PLISIG “Sf JO[]Fy Wepuayop oO) pueqsny pue anya Jo UodeIeg “saoudyuas UosLd pajoes old 0}
slopuayjo Junsolgns sous Bsapay [je aie daysnf Jo uoNonsqo pue UoTeUogns *Ainfag ¢
saansnt yoruysqo
0) Adendsuos ,syuupusjag (9 puv :saysnl yo uoyanysqo ,sjuepuasoq] (¢ :Ainfaad Jo uoreutogns
pue Arnfiod ydnony sayeig pang ou) pneyap 0} Aoendsuos syuepuajaq (p ‘esourdsy
aTPOYyoy] JOq-O-D Jo yey) pue Ainfod jenjoe s_puejspuey (¢ ‘Aunfiad usogns 0} Aseudsuoo
,sloyeidsuos-03,;J9p-0 (7 :Ainfiod jo uoneusogns ,ssoyeaidsuos-oogap-oo ayy] (| yoystaiaT
a ’$777 wt Ainfiod s, purjapueyy 0} poye[os sould ajquadievys oyeiedos xis Wey) ssa] OU Ie ONDY |
LOL ‘IIL) 89-L95 ‘79S PZ UL Sp ayrty “4 apdoag ayy -sosuayyo jounsip pue ayeredas o4e yt
HWW Oo) Aovsldsuod B PUB ISUDJJO DANULISANS dy} JO LOISSHULOD OY] Jey] pozlusosa1 uaaq BuO]
sey YL, paris WNOD ay} (YET “LET “UD'S 89 ZHI “OBL PAT 26 “OLS “SLE “SM ZEE ) ."Paajoaut
duaY sjoxy JeNdiWed stp UO ‘asuayyo 2aqueEysgns ay) Jo uOISsIUOD JOY UOYNIasosd juanbasqns
B sapnjaosd sayeig payuy] ayy pnezyap 0} Aovidsuos Jo fepinboe ue Joysyar uoNsanb ay},,
POA[OAUT YDIYA “LEZ ID'S 89 “ORL ‘PAT 6 “SLE “SN TEE “SANUS pantry “A uofjoay UI ¢
SMO[[O} Se JAYNY $9jVIs PUR IAOge suOTeTaT]E ayy sopwIsas JFUIL] ‘|

Aanfaag jnuaio.) 0) Aoeapdsug.) yBuLU) “GT

‘OOTY Jepun Asaao0a sadewep 9/q91) 10} sajwaipaid

quay NS ase ody JO pourejdiuos soajaswsy) youus Ajsnfun 3 sjoe [eULUALID s]UepUajaq ¢
‘(6007 13 ddy

TWD St-pZ01 “L101 Pe “ddy TL gge ‘eounusuioy poninpy pauuLsn a sippy 22g (S861) PSE

“OE PT AN Rb 16-06 “PS PE AdW IT LE "@.) aounsnsey stapuno.y stounpy “A ot ‘sastecliany

 

 

*
et

a
rot

Nz

él

st

ra

vl

z£50Z9070Z0Z WY bh O20z/S1/21 ‘Alvd Gad

 

(8 - LNIV1dINOD
datsapy Saptoy) Buon (S661) £26 “146 PZ'A'N BF9 “Zor “ERE PE “Ady “UL LZ “uy touady

JOUDINSU] AIDA “A “O.) aauvIdaddp aoUuDI]F ,,~upuos Jodoadurt yey Uodn paseq vote jo asnes

v Aq passaipal aq ABUL pur *d9UAN]FUI SnpuN Jo ssainp ‘pnesy se yons -mey Aq pouyap se yonpuos
dadoidunt 40 jopneyun Aq Ineqe yYPNoIg aq Ae Jey) UONIPUOS B Sty “JOEY... (COZ) LL8

"698 PZAU'N £62 “SOI “S6 PE “Ady “Wt ZpE “Mss SaLusnpUy poaT A S197 (8007) OOZI “0611
PCAN 888 “1909 PE “dy UL TBE IME L1G 4 wy PHY “As9A0901 JOY UoLoR Ue Ayysnf [IL
‘ouoye Surpurys “yey) UOTE Jo asnvo oyeredos v you si UOWIYyoUUD ysnfUA (6861) BL9 "ZL9 PT AN
SbS O9T “Sl PZ I LET “97 pondsopy uowta 4 1py “A ‘Duy ‘saapuay aiv.) yEvap] [eff] “SOUPOUtOA
puv suonse ajquyinbo pue peda Jo doquunu e saiiopun yuowyouua ysnfun Jo ouLOOp ayy, Zz
ISMOTIO} SE JOYUNY soyzejs pues daoge suoHesa|je ay} soyysog JFWUIE]|Y I

yoru Apsnfuy) 0) Aaeatdsuo:) [BUILULT) "LI

‘ODTY Japun Assa0901 sadeuep 34q94) Joy sayeotpaid yuatoyjns 210J919Y)
due audy Jo paurejdusoo syoe perma ,syuepuozog “(gR6[ 1D “‘ddy “1 9ZOT ‘PZOT pe “ddy
WY €£1 “Sapsayy ‘a apdoag 29g *((8)p- TE “sed “BE “YO “L861 WIS “AY TID 1961 JO oped jours)
ayy Jo (B)p- | ¢ UOYSOS Jo UONE]OIA [BULLS & Ss} DAOgL pogiIosap se soNsN¢ fo UONINIYSGC, z
ISMO[[OJ SB AYN Sayejs pu oaoqge suoIeAd|[U yoRy ay) saywysar JpHUIe] ‘|

DISH P JINISGG 0) AWIIdSUO,) [BULLE “OY
“fquow
Joj — 19)4y3nep sry Jo asoyy pure syYySu [Lals s_[eyUdAIT JO Yems puog e Auap oO) BulpIuMIOY
‘saqqeatpaid yoy ODPY pue sjae [euruaua jo saias ev — Advstdsuos aansnl Jo uononssqo ue no
patuses Ady) peaysuy ,,t9314J0 aatjod e Aq powyojiod Ajjeutiou suonaury,, 94) Turpquuasai Ava Aue

UT S298 JNO POLUed JOLLU sip 07 sJUEPUDZSP IY) JO DUON “(9007 “ID “dd “IL) 494 "S9L PE “ddy

 

 

 

ac

él

at

25079070202 Wy SbF O202/Si/Zl “ALYO Gad
445

01/21/21 Page 29 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

bs - INIVIEWOD
ST sjuared JIDY} O} UOIP]IGo JO anyeA Joryo ayy yey) BuNBis *(UOHIT ,YUIg [nysuOIM,, B Ut Ayoleut
Jo ode ayy 0} pylys e Burswos Jo sosuadxa oy) 1940994 Jou ppnod sjuased Jey P}oYy I! 94M) ZOZ
-86E EGE PT IN $6 (E861) aunimsiunpg ‘A 141490.) UL MOTA IBIS B passaidxo yNo;5 dye][addy
SOUT YL C(6961) SPS “EPS “ARM TAN ONO 9 ‘waupyty) fo yipaq] jnfsuod sy ays 40f suOLOY
ur saspung fo aimspapy D Sp sso] Lipiungag fo Copnbapou ayy “3oueyjaq (1161) 861 "L61
“AAR'] BUI] DUION Lp “eaupyy fo yivac] jnfsuo.y tof suonop ul Sadvuivg *}0IIQ] 39S) ‘sswaA
Pospuny MdJ ISU] SY} ADAG POAJOAD OABY Sal] syUdred sayy UE AB] Udapflyd soos 9y 1, ‘Z
“dq pue
2 Suqiyxg as ‘o1do) ay) UO UOIssaidxo ddJj 07 1YBU poojueIVNd-jUSWUPUdUAY SIL] S,[LYUIAT]
BUIPpIqIoy UISUOSST AA UL SJUBIVA JSO.UL PUR S1OpIO JRO OU poynisul Aayy Losuodsal
Suepuazog oy] “s4ea4 ¢ pse] OY) Joao YnUTE[g ot Aq dIdo} siq] UO syUOWID}E)s posod-jouso}U]
pure sduipy otjqnd snozouinu Aq Ata si) Jo pauojut A][ny Udsq aavly spuEpUjag ay) JaAd.10;)
“squepuayog ou) Aq papud Ayjesoyy uaag opty S49) Snep sry pey JNurETg Uodn sjooyys ay) uEYL
SSO] OU PUB OF JUd]VAINbo oJe JoyeUU SI] UE s}ow INJULBY ,s]UEpUdJaG dy) Jo JHUIE]g Uodn yoa}j9
oy) ‘Buna ul ssoudxa oO} [jQUIE[g BY) JOJ St YsNoy) Buronpul-ssayys pue Zuyambsip sy q

Aya1D0g PILY;) JO S807] 7P SUONEIIY [BHNUEY YIM aauasajiazU] sHONAO) —*6]

OOTY Jopun Araaoaas sadeulep 31qon 10} saywoiposd yuataigNs au

asay Jo paurejdiuos Ainfiad wogns pur WUILIOS oO} aaidsuod O3 sjov [BUTS ,s}UBpUdJog 9
“Wat]} JO apBUT dq JsMUI sajdulexa puE s2jVIS

poy oy) uodn ssoouvs ose Kay] “JONPUOSIUL JI9Y) [2I9U09 OY | AVE] JO JOJOd dU}, pulYysq UIpPpIYy
DARBY puL sply ajdoad OSOY) JO [JB ‘ISIOA SJR DCU Of “syosse JO/pue AOUOUT YAK syuNOdSB

Jeuossod 4191) []J 0} JOpsO UT *]eYJUdAI] eLpUrY puw pseMO}L] JO ZOUTLVAp ysayluBL A}DI9A9s

 

 

 

ed
ca

rm
wm

=
cot

>
et

ol

BL

Li

ot

ee

2609070202 WY blr OZ0¢/SL/2l ‘ALvd Gaus

fs * LNIVTWOO
dy} 0) Ayoyne Jo uoIeoydde jnpmey Jo syaaqur pue sasodind ay poywoaiod sey ‘Ava UMO dy JO
sly Ul syjuRpUgsap ayj JO oUO AJAD puR YORY “SanTy suo pazuvsso pa[quy pue paysiqerso-duoj
YUM pout esi Jo WO JUsIaZpIp E[pNUIOS 40 JoNIVd v OU STB JOWeUT STY) UF S}UepUdJaq ¢
“(1861 ID PZ) EL EZ PTA 099 “MINEsUp “a
SA}DIS Pally) 29S (6961) EL “S89S IS[ “Bu0D 1816 °L19 “ON ‘doy’s , Sosuaduoyus Bulquied jesoyt
DWI [19V] SMB] LUILULID JO JUSUTAIIOJLIA JOY BPqISUOdSaI S]eIDYJO [BIO] puL ajeyg Jo ATOQuq pue
uondnuios yey) Spuly ssas3U0> ‘A][EULY,, ‘Buyjquied payeorpuds ye poune suoistaosd ayy Oy ayy Jo
HA O]L Jo voissnosip s,uodoy soymmod Areiaipne aywuag osye dds 2(¥YASMUI}] “Wag Jo SsysVUIdJ)
[09 ‘99y Fue 91 | ,3axfod poqug Jo jnJpuey v Jo SauE)sSISse ayy jNOUpIA JO ‘so;NdasO1d
pue so8pnf ydrusoo ynoyyia ayesodo oF anuyuod jou pjnod {aud pozlURdIQ) ‘oUNID poziuEdIo
go voddns ur <ovirdsuos juajis 8, sv aye1ado s49901JJo JUSWIO.IOJUD ME] Paqhiq pure speIoyjo
jdn.uo0>,, ‘Zuisuajuas jo sasodind sodoud ase sjosse pur surosut ,ssoinfiad puv ,siojomysqo
ap Suiseoiowl (q 10 ‘drysuoneyas ppryojused eB jo uoNONsop (v JOYyIO JeY aIwIS ESE
§ Soop DYAON “(9LOT “TT SMV “A'N'C’S) [Za 1B CIE) 1E16°A9-G | “Ueto Bjoung $7)
“A PAD]]Og IG “SHAWL JoyNy wed syqnd ayy 12a;04d (Z) 10) puw JONPUODS jLUNUIID JOLIN Woy
Jopuoyjo ay) Jo}9p (1) 20) ESSE § “D‘S'/N BI Jopun dursuajuas jeurutia Jo sasodind at], Y
“Surpaoooid feurund e 0) JUENsind Sursuaquas UT sysasoyUtt Stjqnd ayy
DAIIS 0) URY] Jaupet “saajastuayy 03 yseo Jo sjuaWAed Juraup jo asodind ydnao9 ay) soy Aanfaod
pawsogns puv dorsnf poyonisqo JoyeUL siqy UL SyHUPUdJop IU) JO HV “(910 “9Z “UPL “ND PZ) 9-Sx
ye 19-617 [-p] ‘ON ‘asNozy “A SaIDIG payin; ) ,“99Q8Nl Buyonsysgo Jo asodind 40 sAHOW Jodosdun
aut, Wa ,Apdnsioa poyummos usaq saey ysNUL JB OY) °° © POYLUWOD Udaq aARY oF padaipe
is] QUID oY) YoryAs Aq ABA\ JO SUBOLE SY) IyLUI OU **’,, :ase9 doIISNI Jo UORSNYSqO UE Ul (91 TZ ‘9Z

“uel ID PZ) 12-SLTI-PL “ON “ASHOP] “A SAIDIG pasiiy) JO p1odal dip UL VoNSNysuL Ainf BuLaoy joy

 

 

 

 

on
al

0c
ol
RI
él

OL

aivd ama

45029010202 WY 44°P OZOZ/Si/Z1
446

01/21/21 Page 30 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

9s INIVTId NOD

“payooum udaq OARY BIOL puke pleMmofy IY) jUd}XO Jsoz[NYy 9Yy] 0} puke Kem {U9A9

UL syURpUajog] SY) Yda1M 0} JUSISFNs AdUOUL Jo LUNs sNOUINL ¥ J5¥J UT ‘siETJOp Jo suo “AuUL
‘AURU URY) SSO] BULYJOU 0} JUNOLUE Wea St) PUB PAULaI\ap aq ISNUL aNd sEjop v ‘ojqRiLeAR

st Apaulos Layo OU JL UDAIS ‘ssajayOUON) ‘suns Je[JOp Oo) a[qonposun JO apqeansvatuUN ApAwaU SL
yeyy sod v ‘AyUYUt Buryseosdde Furyjowios sv angea siyy as 01 ATOYs[ ose syugued sop ‘sasodund
UostUdtUOd JOY USIP|IYyo UNO TOY) JO SSO] dy) 0) SNJeA ATEJIUOLE B BULUAISSE ILA payse) oq
PINOYS “]LYWIAI] pseMmop] YA Apooos S$, vIOULY JO SSO] AY] O} ONTvA A7e}QUOW e YORE 03 BULAT
Jo gof ynouyip sy) Suravy soyeus siya uy Aanf puw pnoo ou, “(Pot HD) 81S "SOS PT “UI ZOL
‘SOLID “A PADJING 1998 “POA PTY oy) pey sndur o} Ajay] w99q DARY PfNOA yuaJed B sosNyIpUddxs
squdsosdar yaryan “UdY) 0} payuasaid doudpIAdD ayy UO pase *aNDY vv aALeE 0} OS]e ING

Ayaraos S,P]'Y4S Sys JO SSO] SY} O} SNyRA ALT]Op & udisse oO} Ajuo JOU PIPIMUSUT aq JSNUI SoLing S
“(CPRG1 UD 81S “SOS PT IIL COL “Samy st psoppig ag “EU SL9°7L9 PTV POP “EU ZS-1S 1 “OF
‘Ud 98 ‘(6L61) Pg “A HUIS PUL “| “U TPE “GEE PT'd OSS “1 UE“) 1D L6l (9L61) eeegapyiny
“A savor svdwod (3961) LLb ‘OTP £1 IS ONO 67 “SUONIP JoaLLuig pue yivaq j[nfZUu0.L4{

tur sadoung ‘wauMo,) (OL61) S09 “POS ‘APU TON Sp ‘2INIUIS RAG jNJFUOIAA vULJOIED YON
MON OL CELED SZIRLL AM 1 Jopheg 2 pry.) v fo anyy | aiff ‘O88 998 “Lp-PHS “Lbs PT'd
TEP OI-SOZ “LOZ PZ UM ZL “UL961) 9bUSIC MODS tty afI}Of “A YAP “LOL SOL Pd 19 “(Z86I
Yyeag)) ALar) “a savor :ggs “E9S PT AVN EET “EBTHE "SLE UU SOE (S261) tayns “A srauzpjasy
tLETL PT AVN LST “(CLLOL BMO]) (0, ) 40}0PY pto.] “A UasdoWUNDTT ESL ESL PT L816 “1 PTTED

le (LOL) Hayong A saiuan.7 d0§) oIpsda e ye BuLate uy sasuodxe Bulseai-pjiyfo Japtsuos o} ae

 

 

 

nF
cht

nN
a

or

6l

26029070202 Wy LI Oz0z/S1/2t ‘aLlvd Gals

ss INIV1d NOD
Sdosnf wip) paywaipul ospe savy AyaID0s s,p[lya BJO sso] sassedwosus sso} Asetunsad Jey pjoy savy
yoy suonsipsunf op Jo AUBUT WaAOSIOJA] “SULILOI-p]IYo YI payetsosse sasuadxa jenuejsqns
AIA UL (BST ZS PZAVN IZ UCL LL O'S 88 “(P26 1) 2707 4 uossapuy “OSE “SSE PT ANN
ELL ‘TSE “LPE WUT 197 “(196D) Mapupy “A saussns ‘Opp “6EP PT MN O61 “CLL6] BMO]) yRyoay
fo ML) “A mopping, “9-9 998) AJOIIOS S,P]It]9 B JO SSO] 10} AIDAOIAL JUWIAd 0} suOISIOap 29yy UT
HUNOD O1BIG JOISIS [BIGADS DARY Sv ‘2471.L490,) UL poBpojMouyoe panos ayeyjaddy sroul[] aL, y
“OURS JO IDUDSqe [BIO] OY) Ul OS OP OF WIAI WOAIH-por awos
pey Aouy fl se stat aay yse] OY) Joy sup poyuoaoad ALURdouL pur Ajoynjosay savy *Aoucw Jo}
SJULPUDJIG ssayf, "PesUAT ul AyoI9Os puv [osuNod (WLM Buoye “(uIaq savy AJomms soul sivod / ISU]
au} SB) SOUT] peq UI UAIY Oo} LOJUWIOD aptaod pue Zuippom Joy 0} WUIY S}LAUI ‘spurs Aepyig Wy
puds “LUIY Yt awn puads pynoss ‘uosp[tyo Joyjo [ye Oy! LOIYTNep siy iey suoONLsadxs WNW
sour ay) pey A[uteyaa JsouL dy “WITT JOJ Poo} asvdaid Jo WIY JOJ a10]s & PUD) “IY JOY spp
dy) YIOM PpNom vIlpouUry Jey) UOTEIOdxo OU PeY [LIYWAAIT oP AA “SIULPUdJap jeUUL pseAUIEQ
JO plot] poyeosasiur AJouSdsqgo siyj Aq Op a) prssoy ud9q sey JeYUdAI] se — Avme yvar pur
SJUBPUDJaC] ssoy} 0) YLT e sv PIs oY UDSOId O} ADpAO Ul *ANVUNOD UdiaJO] opSOY v UL odeUeYdo
[2ina # Jo JNO ppiom ay punose Avay [Vy Fulppunoy pouopurqe ue Suinosoi Jo ssaooid jnjssoays
pue aatsuadxs ‘ynoypip ‘uruayysiyy “AYJSus] ‘snonpse 3g) OWL J9UD JOU PIP ]ByUIAI] ¢
“Ayai308 pure jasunes *HOyUIOS Jo UNO} OYJ UT apiaoid USIPTIYS s{lsuaq
oy) Oy Faws9}93 “(/R6T “IID) LIS “SOS PZ “UL ZOL “Sateog “A pumping sso] Jo UtOY sip sopnyjaur
O|NVRYS (ESP [NJFUOIA ay] AapuN J9A0991 ABW syuoted yoy oy infu Arerunsad ayy yey)
BuIppoy 94) UO poseq ‘AjaId0S s,p]1Yy9 B Jo ssoy uy UF AInful Aierundad Jo uoNduunsaid eB 0} popu
oe syusied yey) popnysuos ynos ayypaddy a1 “(p86 HD L1-91S “SOS PZ IIL ZOL “saug

“A PApIPG 93g “AIDS PUB JISUNOD “WOyUTO Jo UOJ 4) UL aptAoid Aoy] syyouog o[qiduEjur oyy

 

 

 

oi
ca

61

HI

ral

a

£5029070202 WY LEP OZ0Z/S1/Z1 ‘ALYO G31s
447

01/21/21 Page 31 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

8S - INIVTAWOD

‘(6L61) sSumuar ‘A jpwwi) ,sduojag Apsol yt Woy oF JaYVOUR O) JSaJAIUT JeYY AAUOD 0} S919}UI
Ayradoud & spjoy <fsteyun oy auo jadwoo 0) Asasueys Aq posn ad1Aap # SF Jsmu) SAN ITLySUOD

Vo (px6r ID “ddy ‘ID Sz ‘087 Pe “ddy “HT 8Z1 AmyuOzy «A DIQvpHg Jopuy) c

‘Joyew sly) oy JUBNSInd o}qQezZI[Vos sOIP9UtoL 9IQUIsaTIp-A[|wIoI908 Ayuo oy) due Ayadoid

pue sjosse ‘yseo Jo JUaWDTIOTsIp Os ~sayYd saypaulal ajqissiuuod JoTuo] ou due azenbs arqnd ayy
Ul syaoys Ul ajdoad yo Burpurq pue ssuFFoy aipqnd ‘ayes ayy yw sFuruang *A]oyeunwoyup) “usaq
SaRY BIpUy pue preMo} yey) AvAr DUES OU) UL YINSAB] SIG} JO VONNjOsad ayy UI MoU paysna
Ayjenquids pur A[jersueuly dq snus *auop aq o} aoysnf Suryowosdde SurpyAuv Joy - syuepuajog

aU) - SUBLEMY-Qns a8dy [ “‘PAZIfIAId dq Of JfOsH SUIDap Jey) Ajo1908 B UI PURYS Oo} PIAO]]|e 3g JOUULD
SI] ‘awWes Jo jnsind Ul jeyWIAT] BLSUrY pue JEYUaAT] PIEMOH Jao [Je paduioys pur soded
JO]!0} JO [JO }xOU Jay) BurAng Jo yooy9 snuog }xoU sIp "YorMpues AQUOTEY }X9U IIDYI OF “soSOU
Aay) JO pus oyp ised ysnf poyxooy Apaszous sey ‘AVAL UMO JOY JO SY UL SJUEPUIZSG] 9Y) JO DUO AJDAT
pue yoro "peyjUaAd’] BIW pue [eIyUdAI] psBMOL] YO OF pasnes Ady) sWUY a[quarsdUooUL
pue SPUUI ApwdU dy) O} PULY aLLOS JO UONDALOS Jo BI [IUIDS JSOWIT 5y) ayBUL Oy saINUNLIoddo
JO Solias ssoppua pare ayuiut Apivou sy) U9AId OADMO}] ‘Apouod oqissodun ue — yuRyU UB

SE SOLES POPUP] OY) paojus vIpUTY GOYA "ZOQOTZ YouejA] Ul poisixa jt se Od snijs dy) YSIquIso~a1
0} Japso NOD B URL) SOW SURpoOU 9g ppnoar JoyeUL sty) UT [EUSAaT] O} AlojoRsyES A[a}3]duI0,)
UOLUULEYI]UD JSpOU |BUOISEDD0 PUL UOLoNpa ‘suLSIpaU “19}]9Ys ‘pooy Aresso3ou AypeuUTLT
Joy ajqesuadsiput si Aauow 1uayX9 oy) 0) }dooxa “uIod sty] ye AoUOUT ynoge [[e ye Buryjou soivo
[PYWOAT PIVMO}{ “DdUIISTXA S_JJNULEF SIY} Ul $29I0} SatjoMUysap A[quza) us9q savy AoUOUL IO]

JUBA pue SadI- ‘Ssa]Yoar Way) ayer Jou sop ssajsoud oq ABU Aeme oye] SBUIYy YEU] ‘|

daWiv'lD SADVAVG
§ NOLLDaS

 

 

 

 

7
a

i
a

£50ZSOT0ZOZ WY bbe OZOZ/SLZL -31v0 Gas

i§- LNIVIWOD

“syuaw Aue Aq skep Y¢ pavoxa [je Isixa UOeIILUN| Jo sommes

queaajos Aue quayxa ayy Oo) ‘syuRpuazacy a4) Aq jeIyUsaa’] 4aA0 Jamod aatssaiddo Aroynquyas

jo souasge UWI pall] 2q P[Noo J! ajep ISA ayy saye SAUp YE UBL] Ssa] Pa]ly SBM TH Se SUONBWLU Jo
aimeys Aue Aq paueg Jo payoout jou st MSM] SUL “JyBU sty SUIT JO aap dy) Furpnjout pue oj
dn syuepuayaq ay) Aq Aep AlaAd panunjuos aaBy aaoge YWO} 398 SB SUONBIOA TumnuyyuoD 8
‘syuRpuazacy ayy Jo ye Aq yi ysurede uoissasddo jo aouasge ul payly aq pynos

LNsmeT Sty JEY) svI]9I postAdadns s [VyUIAT] NVUIULID) 0} OZOT “¢ Jaquissaq] UO payae pnd

 

{esopay JOWISIC] SIOUT|[] WSyJONY d1p [HUN JOU SUM I] “PSAP FOISUT Sty onsInd OF pojyoe pey

 

JUsdpoy OF Wily Mito) pue peljuoAd |] Qstund oO} JOMOU ploy Spuepuajzig

SUT ANY) Yotym Jopun sseajad posi sodns jo suoyipuod pue susiay Aq punog jeyUsAs7]

daay 0) payzioge]joa syuepuajag] ay) Jo [Je “Jaye sup uy (6107 1D “Ady “HD £ “ePsOL!

pg ‘ddy "11 610z “dio, wnpy ayny auozy yf uD ‘poopy fo J]i4 ‘A ‘OLD hay sonnunyy autD.4
“(UONR[OIA JENUTUOD B JOU Ing puNOT mMojsq Avmqns Jo suasaid UO paseq aya enuyjUEs

e payeara Aiadoud syynuieyd sopun jauuny Jo uonanysuod $419) (6661) 89-291 “191 PE “dd I
LOE “O3vIuNp) fo AI) “A poomsuaapy fo yung aag “UONE]OLA [NIUE UB WO $19a]{3-]]) [BNUNUOS
Aq jou “janpuoa pue sjov prjmwejun panuyguos Aq poyxleut si uoNepoIA Buinuyuos y Lb
“JOUCUL S1Yp UL SUTLE]D JY) OF SE UONEWU] JO ayVEISs WeAD]o4

AJOA2 pal[O}] JUDAD SHE ‘O}QIaY paysene G WqIyxq 9as *Ajsea suwak Oa) asea]es poslAsodns

Jo pouad s jeyusaay Tuyeunud) ‘ppy-s9-¢] “ON a8eD "yeyniaraTy “A Gs) Ul Jopso st pasayus
SIOUTII[ JO JOLISIG WOYWON ay) Joy NOD JOUISIC] SOIBIS Paul) Wy OTOT “¢ AoqQuiadsq UO 9

TIOL ANTALOO SNOLLVIONA DONIDNILNOL)
* NOTLOAS

  

NOILV.LIAVLAO SULILVLS 9.

 

 

 

 

+
a

al
ci

ti

al

sl

Fl

oi

el

£S029010202 Wr bib OZ0Z/S1/ZE ‘ALVG G34
448

01/21/21 Page 32 of 70 PagelD #

iled:

18-1 F

21-cv-00146 Document #

1:

Case

 

09 - INIW TNO)

pur :Ajpessaas pue Aquiol

“yuupuayop Aldaa pure youa jsurede juowspul SA VIAVG AYO.LVSNAdWO.>
pur :A]yeiaaas

pue Amol wepusyap As949 pue ydeo ysurede wowspnl SAVANE TVILLOV
pue ‘joysuaraT A Gj) UL OSUdJap 8 jetUDAT] pILMOP] JoZ pouULOyIod

jaaq Sulavy se popoquy Yom, 4oy ‘AuNsvorL soyeys payup oy oO} popungos “opng
AT]WS pur nossiZ oadjg 01 pred spury [esopay ot JO % 01 JO AM LLIAAWOd

pUL *PeYILdAg’] BTaUy puke premoz] OF pled — ;eyUIAI] PILALOF] YA

JOVIUGS JOY] JO Aep ysayy IY] LOI] *SAWI[O}{ SNoLeIA] puR sqooes plEUOY ‘esoutds 4]
O|POYOH! 01 ssoAOjduts oy Aq pred soveyes oyt Jo % OO JO TUNMLIAAOd

pue sjeyjusadc7y BIpUty pue premMoH]

oO) pred “way ay) yas jUaWWAO;dUIA soeg Jo Aup ISI OY) BdUIS SoBg “Pl UOISUL AL
ay uorduut|d pure ostoaagag Aq pied uonesuaduios 34 Jo %4 001 JO AUMLISANOd
pure :payoaad pur pney Aq pauleygo pasejsap Si ayeatyya UoleZipeNyen] *S"7] SHY
yey) “Sovg UOSUI AA JULPUDJOG-0F Jo ose dI]) UF TBI UONepUOUUTODSI B BuIpNpoUt
“(INIUISp[OD 19}9g JUePUIZoG Jo asud ayy UT ‘LOPBULY paytusy) Io1YIO $,jesaudH
ASWONY “YH (dp pue pesouay Aawoyy wisuoosi AA dy) “[eI9UED ABWIOL

AIS JOA MON ay ‘PeIIUH AoWOPY sloul{] ayy “sonsNe Jo FourTedsg]

SOPBIS PAUP] OU1 OF SEpUdIOd atp |e JO STV AMAA TWNIARID

pue :diyssoalams jo sys

Suipnypout peyjuaao’y-puejopuey erjaury yo uondope ayy o} juensind purjapuezy

Aa quepuajaq] uodn panigyuoa sau [je Suipios YACUO AMO.LVAV' LAG

 

 

on
a

a
wl

OF

ol

RL

él

ot

z£S0Z9070202 WY LiF O20¢/SL/2t “S.1L¥O Gad

 

oS - INIVId NOD

pue yeyUsagT BlsUry pur jeyoAry] premoy jo wausg iil oy

0} “Wasaid a1) 04 SGHL “[BYOAIT pslemMOpy WO] pIAlgdo1 OYs an[wa A1wjouoU! Jo
tual Arona Wines pur adso8sip 0) pue|spuey Sutiabos WACUO AMO LIGANOA *

pue <sioull|]

AWMHO.9 O38 PLN INOUE) FEEIpHE 6) SUOME SO GSU ON Ost yeND Moy

 

3

“A puvjapubr UL YAdAO NOLL TOSSIO TV.LEAVIN ONELYIVA AAGUO

 

pue ‘puejspurpy] Aieypy pue jeyusaa7T

8

Premo}{ Ussayog odBLUEW stouNT] 9) JO ALIGIIVANI AO LNAWOMIE
pue {yeyjuoAd’] eroury pur plemoyy Jo Hyauaq

|
atl Joy Ajpesaaas puv Apjutol yuepusyop A1da9 pur yora Jo Auadosd aouspisas |

6

[evosiod Aseutid at) uodn § | SUL AALLOMU.LSNO.) JO NOLLISOdINIT
pure ‘yeyjuoag] Bipury pur jeIpUsaaT paemoy oy Aputof ayy Buuofsuey

“‘QPO09 SloUNTyT IsanlpUopUTy “aq UOJTuIUUIE.] GgRXz se UMOUY AjUOUIWUOD |

si

Ayodoud oyeyso [vod 94) UO [SNL AALLONYLSNOD AO NOLLISOdWI

ALOT[O] SE SIOpsO sysos

 

|
atojaroyy NUIELd “P79 PT AN SSt ‘RZZ Pe ddy II Zp (9L61) Getayy \ uptwazog “Auadoad

oyt Surumejas Aq paystsua Apsnfun aq Jo duo sty wos pyosd 01 Awdsdoid 0} ain Burpjoy uossad

B Wosaad 01 pasodury aq [fl sm] SANSNNSUOD Y (OLE “SOE PT'A'N 86E “Sh “EPI Pedy “III 6d
46L61) Sloulyy JO ainig “A arbi) ,, S24NUl [eLatyouag ayy Aofua oy JaUMO [eFa] ayy JoJ a]quyInbour
JSpULy LINOD aUp YY) Yons ase UOHESLEL & JO SodURISWUNIJTO ay) UBYM Ae] JO UOHeISdo

Aq sos, ,, 1S] OANDIUYSUOD JO parduul UY (26¢ "S6E PE'A'N B6E “887 “987 PE“ddy “IIL 62

 

 

42S0Z9070202 WY tb'b OzOz/S4/24 ‘ALVO G34
449

01/21/21 Page 33 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

@9- INIVIWWOD

SIU} Noge Turjou jo A ‘UOHoLAsHUs JO JUBOLA pur ajenbapeur oq pynoAd USA Ue YON “[yUIL] |
DL] O} PAldAl[ap PUB Yor) B OUT PapEoy Ser pioM sy) Ul ADUOUT 9YI [JB J] "UNOS Aue Jo dapso ayy
Jo oye uewny Aue Aq poyonijsuosal aq JOAaU UBD eYUaAT’] BIPWY PUL PseMmO} Usdajaq ONS
sHIDJS aU ‘SJURpUajap asayy Aq pasnes suusey ay) JO) ME] Je Apausad ayenbape ou si azay €
‘sould uaye) sey

yar AOR Xa $1 1eY) 194 ‘s[qissoduul tisas Oo) sB SNOJoIpH] pue YysipuRpING ‘snosaysodaid os st sip Jo
Rap! ajoum oy] “Tuuayns uLwny Jo sua) ul adewep pue soo oy] JO ssarpswdad ‘auosul jeuOsuad
ayesauad 0) yoryas uodn Ayadoud jaueya sv jeyuaaa] elaury pus PIeAMOH payvay JABy pue
pousd uonpoqy-sid ayy ul Surat] 3g UTese oO) saAjasuiay) pauaap sey (JUBpUaJaq] PalUBU-jsaly Uy
Ayjetsadsa jsow pue Surpnyous) Jayyeu siyy ul syuepuazac] ay) Jo suo Ataaa pue Yyoea ‘sayey Siva
parpuny OA MOU MOUWOSs 434 “Ss1UO]OD YSNUG [Je UL CISav]s Jo VONOgE jeNpBId SULaplo

yoy Alsavls JO UONYOGY sy) payuus URINE] ECR] UE “ape aaels onUENY YsHug Jumepno wy
Apel] SARS aly Jo LoNOgY at) passed ysayy Weg Vay £08] ULISIY pamepNo sem ATIAETS
Wopsury payluy sup Uy ‘uONNYSUOD “S'/ ay} 0} UaIPUaUTY YUoONTY | dtp Japun sayBIg pay,
ay) INoYysNo1y) Cyg] Ul Pame;No sua Ayadoid [sey oO} sdulaq UBWINY Jo UOISIaAUO;y tz

[Je 40} puk adu0 ‘you

Papua aq isnur Aouoww Joy snp 0} - 19,4Tnep siy pus JyQuIelg oy) — ssuiog uBwNY [Ror Surysns
‘ajdoad asayy Aq auop sBuoia [Lowe ‘Burysns-[nos ‘dy LWOY OWL ., Madavof sey Ppto sBuain
asl ‘pajjaqas upta ou f) pup pajrafge up OU fi PUD SBUOIM JG [IM B44) ISD] [JOYS PLIOM ay) Sv
Sug] sp,, (ples Aljeas MOE VUaleELD [Bad SU] “aJBUIBOUTAI MOU souasE]} ase Ady yey TIE
Je SJEUION]]EY WOYM Jo q]B ‘sJAMB] OLE JaNBUL SIU UL SJUEPUaJap yj JO Uday Iseal JV 1

YWIAVUd ANY NOISIVIONOD
9 NOILLOS

 

 

 

 

+
a

ol

gL

il

91

26079070202 WY bh OZ0Z/S1/21 “Siv0 GAs

19 *ANIVIdNOO
/€ss}/] 9[04/1[pumpa pure diysavpoyos/-dyy :7e ayqepteay (9861) 9ZS “AAW 7] Swe an0N,
[9 ‘uouDIndwo) pup KoyNzaLD.Y) (O,)74 taplin Sadpub¢q agai] ‘dsiOW “WY YUPNE 222g y,

“OSUD SIU) JO AL] PUB SIOUEISLUNIIO ‘s]oBJ JUBISUI ay) Jopun

ysnf pur Jodoud ‘yy sutsap yn.) apqeiouo}] sty wip Jolpos J9IIO VTY (NV ANY ‘S
pue syuepuajap AIDA
pur yoeo jsure8e A][e19a08 pue Aguiol ‘jussasd oy) 01 ZQOT YEA “BLPUTY fo

Auedwoo jeuosiad [BQuaptsad JO3JIP ay} UI U99q JOU SBY PBYUDATT] Plemop] YOIyAr

e

uy anoy Aaoaa pu yauo Joy inoy Jad QON'T$ Jo preme Ue — SAOVINV TVIDadS8
pur ‘A]jeioaas pue Ajjutof ‘juepuayap Aaoa0 pue youa ysuede
quoutgpnf - sjuepuajag at] Jo VoNRyUsUIa]duN puB UsIsop Aq yoopBou JLoIpaut
Jo ynsal B se jeqyuaaa] Aq pasayns solinfur ay) Jo sua) Wl ‘peypuaaag] prwsoy
Jo AMAENT SNOLLYOL TWNOSUAd TVNOLLNA.LNI YOd SADVIVG b
pur :A]peuaaos pue Apurof yuepugyap Aaa9 pue yora ysuede
juow3pnl ‘jeyuoag] psemop Uodn syuepuajag ayy Aq payiyul SSaALLSId
WNOLLOWS 40 NOLLOITANI TWNOLLNALNI YOA SADVINVG “4
pur ty LV OOTY aly Ul yoy yas se *Ayjuoaas pue Apuiof “juepuojsp Alsaa pue
yowo jsurede ‘aouyy Sou SAoge Fe SuLAjdyjnw yuawapnl SqOVAVO ATUL “Oo

pue ‘Ayjeioaas pue Apuiol

c

Quepuajop Assad pur yoeo jsurede juowspal SANVAVE CALVAVEDOV

pure ‘Aypeioa0s

pue Ayurof yuepuajap Assad pur yova ysunede jusw3pnl SqaOVAVG GALLINOd “W

 

 

 

ar
6l
x1
él

ol

29029070202 WY LEP OZOZ/SL/Z1 ‘AlVO O33
450

01/21/21 Page 34 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

PY - INIVTdINOD

 

LW8ELE § S11 82 “(Wd Nd) OF HONtaNad
Burddoupry joluasve aii Of aputty 8 AauoUNIvd F AMOLS/) GUHD ALVISUALNI sl

 

VRELL § O'S'N BZ PV UONUaAaIg Tuiddeupry jeyuaieg | CI

 

€LOL § APO) “S711 81 sl

 

Al;) 999NEZQ “UISUOSST AA JO SIRI OY) JO HNO) WMI U9 UL /oysa.a’] “A puDjapUDpy Sl

 

FI ‘Aluno,) aye] JO uno,) yMdII7) AY) UL BOR GSO ON 9889 ‘oyliaia7 “A pubjapuoyy $1

 

StOUN|] JO TOLISIC] WAYLON “UNO: ALNSIC] “g'N By UL yoy MALIA “A VA) “PHBL | Fl

 

(6861) S61 P7PA"1 901
“6687 "E68TZ ID'S GOT “YET ‘67ZZ'S'N Tob "Op auoydayas jjog WiaisanyIoN ‘A ‘OUT fH tl

 

(S)1961 § D's‘ Bt el

 

(S360)
Spt PE PAT £8 “S8ZE“SLTE ID'S S01 “96Gb “GLb SN ELb 0) Kody “AT dS ‘DUUpas tl

 

(Ainfiag Jo uoyRWogns) 7291 § aPO.d*S"11 BI €1

 

(Ainfiad) 1791 § 9P09 S181 tl

 

(eansne jo uonsnysqQ) COST § D'S I el

 

MO A MON JO JOLYSIC]

 

 

 

 

 

 

 

 

 

 

 

 

{U9)sPxy 9Y) OJ NOD Sare)g Panu) ayy Ul (VG)SG9-49-E | “ON, Be yoYsMaray A“) tl
1001 § S081 6

“OSL ‘72 1a Cusiuag Jo jooyoy Ayissaanizy ananbinpy ‘sa puvjapuppy AaDpy R

‘bas 19 (06b1 I'S’ Zp 20007 JO WV Uondopy Anunooaiuy 8

(Z861) (2681 § “D'S 67 “(ED1OE § PV sUOne|ay jusWadeuR Jogey 9

(S261 “319 WO) £18 PUA ZS OD P Haun “uOsADaYs “A t9Ua4 9

(Z861) (e422 8 SSL 9

(S961) PZP "SN OBE “WY Ma) Yio, May ‘a Hauing 9

(7861) 96 § D'S" Se 9

(0661) Sst °S'N for ‘May uyffos 9

(PRG EID WL) PRE PTA Cpl ‘OSvony) fo 0D “1 gy TON ubdLatuy “A 02010} 9
(29961 § D'S’. 81 9

(2107 1.9 ddy “HD og e09L “Ady I L10c “er Zauy s8a20p HE A TT “EAD 1,10.) S

 

(2961) ZOS ‘SD BOE ‘hautstO) “AOD XOg pmog sa,iy) ¢

 

(98D OEL'S'N £6 ‘uEtasnogy ‘A wiyfo}) v

 

(1861) ELb SN Esb “dt HO HEOW ‘A ‘a atoys§o finn

 

 

 

uoysny | advg

 

(sounsvadde Jo Joplo UL) SANLOITY JO 31qB) *f

sanpuaddy

 

 

 

on
a

ol

RL

Ll

aL

mw

£G029010Z02 Wy bb OzOe/Sb21 “31¥d d31I4

C9 - LNIVTdWOD

UaAa"] PUEMOL]

pe
OZOT “F] MC] coreg] on
Leo

; \ ‘WODTOV ed THO!

Aq “soul sum) []¢ JapUN 91.198 d1uOM 20,9 sIsanbai pur saLuas pearssipl SFaresn Aqauay (e1pUIsI] Pay] YNUIL]Y

 

AOLAMSS JINONLOSD 1d HOd LSd109N ANY AAAIVAL

 

WOD1OV BEAT TH ‘CMU OLS8-Lo6°T9E" 1+ Ud
L009 Tf Sane “1 Ad Yoory Berd “4 SOZ1
[BuuaAcT PyeMoH]

Crem

‘poytuugns ATjnyisadsay

 

OcOe “SI 99 “Oe

.GSWIV ID
SAOVAVG,, Jopun sA0qu YO} jos se saipoutos sy} BuNULIT pue Surzuejnonsed pines

a[qerouo}{ S1y) Jo uauTpnf soy shea AYngyoodsau uute|d AMOATUAHLL MON
“DININY dU} UT s1OyoB payengis Aprvpuns Aq suLY,
iepuis SBvnossip 0) YSnoud AYOMSMIU JO JUOTOL]YNS 9q ILA WHOL sty) ULI] sso] yoWSpnf oN
“VON [ILE QOSS PAIN [[LA\ “paquesd si Jorjad paysanbad fi Layew snp ut juswspnl ayy ‘sjuRpUdasog]
ayy Aq pasnes sadewep jenjoe Jo aJBUIS Ye] Pood ysaq s WUE, Ya Burg 'p
Tae A, POA, Jaye soe]d yoo)
YOTyA TNQudaN Je s[ety SOUIAD Je AQ dt) ButNp uosuryouay s soppy Aq pnoj ino payseq suneyo
Po}oojul-sLqny A]Je/ILUIS Jo JUDOSIUTUNAL = JZWUIL] gf DY} O} SOW [BIOAaS POYIBLUAI Soeq UOISUT AA,
WWEPUIJO] Jo}sUOW UI|gos oaNyeLUTLE a[qeIsajap se, ‘qof Aul Sulop isnf, pue AE] JO AOjOD JOpuN
“sulog uLUNY Jenjoe Uodn WEY ayUTZUT JoI]ZUI Oy ‘s}URPUdJoq oUy se poUOIsod syenplAtpul

aunyny 0) dsuoH| 8 aplaodd pynom Buryjou Su1og “parpauioiun puejs oO] paaoype oq ues Jayeul

 

 

 

RI

dl

91

450z9070Z02 WY Li'p OZOc1/Z1 “ALVO OS31l3
451

01/21/21 Page 35 of 70 PagelD #

led:

18-1 Fi

21-cv-00146 Document #

1:

Case

99 - INIVIdWOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Z107 19 “Ady “UD FR-ERZI “SLZ1 PZA'N 086 ‘Nuvo A dowiny | 6b
ELS PZ E19 “vaDyauaWy | br
p69 Ped £69 daysuary | 6b
(1107219 W9) 11-60E “OOE PEA 9S9 “MeRITID A uD4y90.) | bP
PZRIE PEA PEE ‘SMOUPAY | GF
; (Z661)
OSb PZPA'T IZ RES I'S ELL ZL-1L “9S “S11 90S “stots y] “Mnim0,) Yoo) “a Jopjos | __ be
(Z00Z) 999 PTPA'T ESI "8OSZ ID'S TZ ‘Ihe “OEL S'N.9ES “Azad “adoyT | _ 6Y
(L861) €ZS PUPA L6 “PEOE ID'S LO] “OF9 “SEO 'S'N ERp “wOIysias) “A UOssapuy | 6
(6661) 818 PZPAT CFI “Z691 49'S OIL “SI-VIY "E09 SN YZs ‘aitty] “A MOSH | 6
Ops 1 PEA BLS “F9pVzZUEH | kb
uondopy Anunorsiaiuy
J jo badsay ut uoypsado-0) pub Uatp) ty) fo HOMILY Alt HO WOUUIAUD } anapy Ly
14e§ 3's 81 Ly
_ (po0z
io ddy ‘1D 6sZ ‘ese Pe ‘ddy UL LSE “@9 “suy afi] Auojo) I8.g “A OD MADEN] “AL AL tr
(6661) S09 PZ'A'N 122 “661 ‘Z6t PE “dy IIT OE “ssNY A “dio,) saysOIVD | Py
(0002)
She PZUN £EL “907 “661 PE “ddy “HI SLE “40D pas) ssasdxy uDdMatup “A SapvzuOy | py
cost § “ISN I et
AN $9 J8Iq Wayses WNOD ISI SN “(OWE)S69-9-E] PeyianaT AS | OF
BBP IES ELb ‘VMapas | Ob
(6861) S61 PZ'PA'T 901
"6687 “CORT ID “S GOL “YET “6ZZ “SN ZOb “O,) auoydajay jag MiaisanyLon ‘A ‘oul THT | Ob
19618 DSN 81 OF
(S861)
OPE PT PAT L9 “SATE “SLZE O'S SOL “96h “GLB SN ELb "OD Xan T'S “PUIpAS | Ob
Sassou pue s|EIoyo suqnd jo Araqug “107 § 2PeD “S181 o£
01966 § 281S IM 6£
(066130 ‘ddy IID) Se ‘97 Pe “dd ‘IIL 007 ‘suag fo asppuopy asuy | SE
10002 £29 10'S L9°81-L16 “P88
PA] 16 “EO-ZOE “BSZ "SNLOEE “(LPG 1) V2LOWY Jo suaystogy auipy paliuy) “a sainIg pau | se
(CoG UD) e-ZPS “PES PT ULES | "Op taudojarag Bip fay a paBaig | __ ve
O8-S81 “ILE PTH 26 (7861) FOpHaTYO “A zanmounpay | —_ PE
TL ALD Oye] 1D WAT [EIDIPNE WIG] “OS CL SO ON BED JOyiuaray] A punjopuryy | — EE |
(7861 9D ‘ddy ‘TID ge-z€z “Pez PE “Ady “IL POL "O,) Hawasounpy § gq A yomtiopy | 7

 

 

 

 

x
aa

oi
a

a
a

0

él

BL

dl

91

£S0Z9010202 WY Lf OZOZ/SI/L “SLWG GIs

69° LNIVIdWOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

€9S PZA'N LZP TLE “16T PTI 98 “(1R6L) OD suaussanuy autinty AO.) pay TSd | TE
ESP PZA'N LOZ ‘I P-OPE “LEE PZAdY ‘IL 6S (S961) “@i0_p INODSICY SaIDIZOSsy “A NGHYLAL {¢
SES PUAN SEE “SOOT “E901 PEAdY “HT LE (S261) S20 Jo aBnIRLA “A YY 1¢
SOZI PT'A'N 61¢ ‘6Sz ‘PSz Pedy “111 $6 (1861) equi ‘a uospapyony le
SOZ PTA'N 8ZE"OLL “891 PTL 09 “(PL61) OD UDanamy yLiony “A aunuatos 1€
J (8h61) OFZ § sOpUETS pue Pq] “STO £F 1€
(SS61 ‘P92 PZ) €66 18 '€6 § SHO], ‘Iosso1g I¢
(9661 “IH £01 “LL PZ ‘IL PLT ‘SUOuHONQNd DoNMatty SMaN “A UOsdig | OE
(9961) 09-851 “PS PT dy “II OL “oly “rg-youMmor DlOad “A [AYN | _ OF
(6861) E£Z ‘O77 PT UI SEL “SHON A MoMA | OF
(Z661) | PZ PST “10D Bunswspvo.rg jayfaj] “a svBaj0y | Of
(S66E “HD [9-09 “ESE PZ IL LOL “ue, suonopy posauayy “A D0) | 6%
ObT ‘OPE PTI BS 1 (P66) HAADPy NO,y ‘Byta7 ‘A 9] “uNpsor uosy20r | 6%
EL-ZL “PS PC UL EF (6961) paieempy “a.tuzoy | 67
6el “LEl Peddy “1 801 (ZR61) eondsopy Lumpy fo Aupdwio) apr] “A sang | _ 6%
CZL PT ML ODI (S661) OD Mauusnipp seojap.nuo) ‘A ‘dio.) asninusapy 67
O£l ‘OZI PTL 69 XLL61) ‘O.) og OIUDIQOT a 10S A ‘aD BOUDANSUY UDILIOU Pp’ ISA. 62
(1007 19 “ddy “HD sp2 ‘ocd PE “ody I SIE "9.9 vosipy yyoanuouUo ) A uDYyDIN | — $Z
LOL “SOL PTA'N ODE ‘06-68 ‘$8 PZUIL99 ‘SMO ‘a dio) aounuy] 2GNg | —_ FZ
[1838 PZAN EES “0638 PTTEOT Moyns | pz
(8861) 608 “908 PZ"A'N EES “98 °8L PTTL YT ya A ymnW | eZ
€8918 PZ"TN ELL “PSL peddy WL o90E Pn | Fz
siysry papojolg A]wapay yum aousiayiowu] wapor, ‘Crz § ISN 81 zz
MONNjISUO-) Sf] AU) O} JUSUIPUdUTY Ug TZ
YONTINSUOD Sf) OY) 0] JUOUIpUSWY 4g 7
LONNINSUO,) Sf) a4) OF JUsUIPUsWY YC 7
UONNINSUO,) Sy) 94) OF JSWIpUDWY Up] 7
6b7
S$-D'S'N 81 ‘60UZ/O PP HONttAaty saint) any if ‘patg Sauipe pun pandays maynopy 1Z
sary jsuiesy Aoendsuo.) *[ pz § “D'S 8I 17
“YAUL “1-91 7235 “U-9L ved “ge “YD Woy) (1-91/5 SITLOZL) “Mel stout | 07
(LL61) ELL ‘SA COP ‘SAIS panty] “4 °O.D Sats Y4O{ Man’ él
uonn soy) sn ou} jo ysWpusUiy ysl il
(ZR61 12 ‘ddy YI Sip ‘TLp PE “Ady “III 601 ‘punjsun7 ‘a jjaueto di
OSE “ESE PZA'N PRE “OST "ZLT PT IM PL “(RLG1) ey ‘Bpouojopy “A ADsjay | LI

 

 

 

 

+
ca

4802901002 Wy tl-p OzdeStizl “ALVO Gat
452

01/21/21 Page 36 of 70 PagelD #

iled:

18-1 F

21-cv-00146 Document #

1:

Case

89 - INIVI1d WO.)

 

SJ9PAQ [eloIpNE UlsUOdST A JO4-pleg-pue-jysnog

a

 

POYJO DOdU
ue se uontsod s0y Susuapias puvjspueyy Xq poudis uoneyusuinsog

 

JOpulg ‘s1OO] VDUDINJOI JOJIVIVY] [VUOSIDg

=/Z

 

BOUDTW9sS
S§ JEYUSAD’T JO SSSUSAISSOS KO ssoid Burpiv3o1 SHLOISSILUPe 1,A0r)

 

yoda sidojoysAsq

 

uodai ueiis<yd

 

ajatue , wor Ayeoug,,

 

pioso1 sdeut 9/8005

 

sydugoxa sapso Apoysna pyiyD

 

pioaal aignd vay

 

dapio uoTeUIWa ApJeg

 

ssoipai Surssoiddo juressai sould dioaxg 3 Jo ¢

 

[rewd sasstulog

 

Azenyigg ‘jeysusaay yuepnye

COU OAse le fol l iw}

 

 

 

uondisosag | # ugINXT

 

 

 

 

 

 

 

 

 

 

 

 

qiyxg 09 Xapul “7
$29 POA'N SSE “877 Peddy “Il Zp “(OL6L) Sitays “\ unuiazog | 68
OLE ‘S9E PZA'N 86 ‘BHI ‘Ee! Pedy “IIL 62 “(6L61) srouny fo aii “A att gs
LOt “S6E PTA'N 86€ “882 “987 PETA “IL 62 “CoL61) SSeuuar a sanay | 8g
(ps6l WD “ddy ‘I ssz ‘ose pe “dd ‘In zi “eeoyuopy ‘a Doonpos 8s
(6107 19 “dd WD) £ “epgozt PE “ddy
“WL 6107 “t0_) cunpy ajny atopy jp un ‘poosyy fo JL, A (OLD nay satuungy audnsl is
(6661) 89-291 “191 pe -ddy “1 Log “8p ory) fo Aud “A poomsuaany fo yung | Lg
€ YU SL9ZLO PCV POP EU ZS-ISL “ODL “Pd BP L6L6L) Paty “A wus | og
1'U [re GEE PZ'd OSS "1 MET OOD Lot “(OL61) eeeugapyiy “a sauor | 9g
Lb-prs “Ips PZ'd TEP ‘OL-SO7 “LOZ PT UM ZL (L961) LISI] HONDA apaioy ay). | 9S

 

 

 

 

 

6l

sl

él

OL

es0z9010Z02 WY bl b Oz0e/StiZt “ALVd Gala

29> LNIVTNOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LOL ‘SOL PTd [9 (7861 HEIN) Hein “A sauor | os

BOS “EOS PT'AVIN £E7 “ER-ZBE “SLE “UNI SOE “(SL61) ayny “A nouyag | gs

LU'L PUAN LST “(LLG 1 CMO}) 2.) Joropy paoz ‘a vasianDy; | ¢S

LSL“ZSL PT'd LOL “6 ‘1 PEO LE “(hbo L) “ayany ‘A saiuang | S¢

(8ST °ZS1 PC'AA'N 91Z“1Z1 ELT O'S 88 “(pe6 1) ajv7 a uosuapuy | oy

OSE "SSE PT MN ELL TSE “LEE “MUNN 19% “(IG L) Mapuy a daussig | Ss

Ov “6EP PZ MN 061 “(1Z6] &Mo]) yryoay fo Ai) ‘A mopping | ss

(P86l IND LI-91S “SOS PZ ME ZO ‘saving ‘a pavyng | ps

TOZ-BOL “EST PTI S6 “(ERG I) /auimaunng ‘A wntyo0) | pS
(16961) SPS “ERS “ARN TAN O1N 9 “uatpyiy) fo yivaqy jnfauo0lsy

if} 1Of SUOHIY Ul sadouncy fo aansvayy v sv ssoT dipiuinzag Jo Aavubapou ayy ‘oouezog 29
C1L61) 861

‘L6| Me") BWwWEK aDON Lp ‘uampyiy) fo yivag, [n/8uo0s4y 4Of SuONIP Ut SaSpiunG *Jo2aq, +s

(1861 “8D PZ) E€ “EZ PTA 099 ‘WaBup “a sainig pain) €$

(6961) ££ “$895 IS[ “BU0D 1816 Z19 ON “doU's| Es

(83S01} “Udg Jo syreutas) 19 “99y “BuoD 91] es

(9107 ‘LL NY “A’N'C’S) [Ze 18 (AE) LEL6-A9-S | “et. ajo. “SA Paryog | ES

esse §$ O'S‘ 81 £s

(OL0Z “9 “ULL “HD PZ) 49-S4Z1-FL ON ‘sno “A saiwig patty) | 7

(OL61 ‘ILD 89-295 “29S PE “UL Se Yayory “4 ajdoag zs

LEZ ‘ID'S 89081 ‘PAT 26 ‘SLE “SD ZEE ‘SatwIg pattus) “A Nofjvasy | Zs
(6007

‘12 ddy “ID SZ-pZ01 “LIOL PE “Ady ‘IIL gg¢ ‘aoupunsutay joningpy jpoutntd ‘a sinDpy Is
(S861) PSE “OPE PZA'N FBP 16-06

“pg pe ddy IL LE] "OD aoupsnsuy ssapuno.f stoulyy A Quy ‘sasLidialuy 4ajsay $aptoyy Is
(S661) LL6 ‘1L6 PUAN

SPO Zor ERP PE Ady W] [27 ey ouadp aouvunsuy ajo, a0.) adunidagoy aouniy Is

(€00Z) £28 “698 PZA'N £62 ‘SOL “S6 PE “Ady “Il ThE “SSK Sanasmpuy poaTy “a sEMa7 Ig

(8002) 0021 ‘0611 PZA'N 888 ‘1€9 ‘079 PE “Ady “IL Ze “OM IO 4 HOB TyNpY 1S
(6861) 829 ‘ZL9 PTA'N

SPS OOL SPI PZ UL LE “ey youdsop] uowday jpY A ‘oUy “SaIKUtag aa) YHVAH TH Is

(3861 19 ‘ddy ‘HI) 9201 ‘p20 Pe “ddy “II ELI ‘Sapien ‘a apdoay Is

(8)p- 1 “ted “ge “YO "L861 TEIS “APA IIL) 1961 JO 2POD [BUILD atp Jo (B)p-] ¢ UONDAS Is

(9002 ‘1.9 “ddy WD 694 “Soe PE “ady “IL 69€ ‘OBwIIY,) fo Ai) “4 anny 4 os

€L9Z ED'S ELL 9ZZ Ie PZ “PA “1 S71 “69Z IF “SN GOS “AaHyonY | OS

9LG1) $66 “P86 1D “S 96 EPI “SZ PZ PAT Lb OSP 60P “SN Per MOMRYOD, “A aaquy | OS

 

 

 

 

 

él

#1

il

91

48029010202 WY LI‘ OZ0z/St/zh ‘Alva G3Ts
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 37 of 70 PagelD #:453

 

Gf - INIVIdWOD
w CERIO AES DOT ONO
sOyEYOg 974 20 ity ‘Cunepdinmdin eve - yhungueO pr eNpLY PUN Huaddieupey pRUMed 20 BOUBY ALINCD SAN] UL} eDUE LIES
feof quow 10 & Toe ee a ee ee ee ee ee ee a
oy uOqetigg Ba spans oj Aone nok pan ‘can we ky

 

ennuey wesley
INV THONYH AMV Eu

a
BOONUAT LNVZDUBE BOA SADVESEN BNOH AN OL MEHL
SSSINWIA_LNVIDN3S OL CUYMMOd 3SV3Id EIA

DMoAuwevopenss sin gsaye vow

sagdreunogerrduly of prec PUPS py waaay

URES UdenOT WEI FRED 20,
WY LE8T:9 STOZ ‘PT Buns ‘Aspy QUO
<WOX ORM EAMY> [EUMBART PIEMOH 1aa01g

PERCY RRO wo

SOSINUIS LNVEONSS OL CNV 3SvTI (pd Inefqng

menyuisg YEON Sg
Wid 595 STO ‘wt aunt Aepps Ques
yspaed ydasor ausazg

SRRLEpUND ayEIOdICD | VOYEID J alle, a un BupuNII® Sesuayo BAyOnu) Apauip pus AYe2UPAdS JOU
Se0p FUN BuUpAUE jROge BU LAW BupEDpUNUICS WOW) HysjaU BEBEI BUNINY REA Ul "AA UOIgRID 10 STEAD
49 apinyno fupLinaoo aga BUyLAUE JOU Sn] UaPa JO SUOR PAA aYeRA SBA ZOUUED | "UORypSsuN| Byedoudde
2A 0} OF aUOp dq TaNW AUD ]UEIIO;US AE] & 05 LOA) 03 US} NOA Me] JO SUOR ROA AUR SDYLN

“Vopnoasoid 10) B24y0 5 Ano DLNG AlundD BaqNeZO

iy) 09 PRLURYD 24 NIM 5,04 242 JO VOR ROM Wy WALA IpYA VOR EDTUNLWOS JO 39E1UDD JatpIN) Auy ‘poolsepuN
2Q PINDYS BHBUAy PU ALeyy UPA Bune 2un WUC doys 09 RleeseW ap put sUNOD upUODEI AjUNOD

SaynaZg ain Yfnosty pants) (OU) Siapse BUPUNERSaL AsOdUIZy YIM PAAIDE U99q ORS aAeY NOA SuypuRysiapUN
440 543} "ROA Wad) UOREOTUNUIOD an] z0—I JO NIDA LAI BQEQHUNUULICO JOU 07 YM nye] B BAEY IO"

pe SNPS ave IROR “Nod uloy VOrWZUNLUWOD payueMUn pur RySERZEY 2q 03 WaEp ADR JOYA (YM BOUVET SSE
Jn Supsanhal uauedsg 240d UaYelD ay Of BUtCS YIOg BARY E],PUy JaR {ENED wnOA PU PUR;=PUEH Aue

“EpUaART SIN

 

 

MH LIGHXa

 

 

 

4 aed saynquy ay] GyU) payesi> yRyjUaAGT “J YMPNP jo Ajay Bye

 

69 - LNIVIANOD

 

 

       

“SeuOWe UI

v ¥
spony nosso way oa 0g cu spuouuese wed 00 EEG |e

StOz “91 saQWadas - ESE ‘9 auNr b.

pyaar] a yypne

ara 0s IME 1)

 

/ LIGIHXa

 

 
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 38 of 70 PagelD #:454

 

 

a cf STE OV:IRORAAANOOY OR OL TBA

“aay cy pore Apwaue exoy haus Areyy ASc.ged spied sonmyeyyn
20) qupnep Aus meeees pus ow EM oY cj Lumyy ja "ee Buon OF ESo}OUDiad pus saaapANd jo use, 6 Guynuy
Aq expury @r008 1909 pynom Ayerdeoquniu sok - soy pavedaud easy | Je9 aungry Bupmucad & Loam “UB UE Wy eENpEIS

quae smgnps Buanad Higélsevan jeucias 6g p9 Ss Ge @chnend exorees eure erase

eppacud 1 Uae PANO UOYIUE Jo BOUBIA OU

“sepusis jupuaueand jo Quin Aus 0) gw Aatyy odes eae; Aue MORy
sepew ou ‘Agens Bupyer you ure | ‘Auoe og “cu Zunyy peueAuOS Jegou 8 /unyy yeUR exddlo UCROUS UAE 819 Oy POU

Gugaq jo seduap jrouniy "ono Baa}Onep Ay “asrgeu epg Jo uogengs Aus Woy Ane youn ot poechss Og pmoys
euges Cuno] ou pu ous oy yumodn Oc sauna Ayy ‘Aan yan puss 06 y 30} yen] 0) ‘Lieyy Aq Bestop aN ®R OF
pus Amc ‘aajouncian ‘per oy my Pawan usey BAeY | sneaoH Pepany BsayOU! ALND eT by GERLPR IPP

+ if ut bug Gupueds jueved sin0ue Bupmyncie sautnep Aus 10 WOROU Ou) 18 Pe_LUON WE | “ANY-pRU PUNO IED UNC
Aqnod ep] op UN ‘Kany yeuneBe uoge fing of pas aon Lge eop Sama po JP who eu08 04 Uedo URRLIDL |

NOLUTIOGEH ALNGRG FALLVNLELL TY
EADS

ange rite) eotmiminn eieairiie Supe owes one Wore ANY ot
3decon gya pus ySnoun aynis wey Aeanend samy | SEnened ‘eR BAA CYL] Bue, PyoAd 0] Nod uoRND AluaAE |

 

“enOy weupupury 844

Ay seauddne pus Auep a) eusew exadecep Aus Aq weunuends Adpiue oy ‘Aountie anak 0, updos sedosdug pus snooA)

& Arey) Bupurepboo @ Aum Bun) 0 se08 uRyn 1707 Au i ppuTou pus SnO}@0 eae hel ‘Agsee pazuDcoes oa wh atgOU

204 pus Ary ‘Anyduseios 8G Spee GUO 1 Oye GUIDE YOM Ing EnAmNOedE ARGH “MAOW NOUR] sue BORN BPEL

1186 cypy 08 Bi8yo OUR Anjo J snows; © Aq ‘Bupeg OU hard ouL
BERL AGED SU ARCERY cy poprawn0s ca Anu Agusan cy) vogusa peUSTaY

weedy one s Andunanne Any enbuarend

Fesow seipue # Asp Ag uaayp “Ron feu peyUIpE Au 30 SugUNdoDe UORy LDL w "YerHOM, AemuQUA 8 4009 Api

AVANENDS A

Gupuron apg paar poseuect

Gaby | NOK dy Gumey see MON G40i 2" efe uzauy uo woesaend eos Benson Aa

“Bunun Agpuoyy Gagan ‘peyemhucn se uone es eGugy Qunos seer) Aus uo OA

dco ye | "Ug Uaioe frat Aanduan WES | m8 WO fy “‘SuEEA 7 2) AeupUs BuRRO, UeeG By Arey sOpud NCD eLy BxgONUY

JueuoU 8Uy Ya PAU 270 UOWOEYE eouApHE AUBLIND Ay “peyncesod 89 CRIS PINOYE Oya ‘sO|NoBeECIC {AULD

mOu) 01p JQ DeIOGNG SAA LEHI - @OeD URULS RlNepE; AU) Ul SOREN 20 UDROTAEQS pus Aunfied Jo) peyreeant Asay

WEUAr LNVIORES 0.1 RIV BVT Td et ‘OCORA A

 

 

 

 

250z90T0¢0e WY bbb OzOz/SI/Zl ‘Blvd daa

 

 

DEER ORLA URDU URYORY SEO FO OLY ERY

Suypay jo De PR era ena: WORDS Uy “8102 “21 eUNT AapUoyy

BuRu0o enn ‘eougy ‘uadegneny UNCS 4NOAD MOIONT INGE Sut Ul ‘GOS C 6nd Fguendy A pumyapuey Wy 28y
youjeBs YOUN WUCD INE eA 20) ORREG B Busy ABBTUORI® 09 IM | EO}OUP JEL OU LOI StL YI MOU Sey ey S24

TaAT] WHBORS LY 2 SIONTTE ALNNOS Ze Ni NOLIWERLIT TAD ONIONdd LAEAEEY

‘Asay 88 Open, pure

OWA 08 @U0 WEAR - UBUIOM @ BURLEY B2tyeg JOA 100U8 Pinta | “URUDIRA PUR UbUicen “RIOHURR 10 BPRIDUNY 04 EOUEPROAT

BOUEIOIA 1UGNE] BuRA By ‘SOOTLQBU OpUOMUIBE) DoyrsED ARPUOROUANLT LAT WO | (PessnUR Aquenbeeqne san YOR

+t Yu UOIECAG JO 400K) Ue Pam] UDLG, PUB BOLAND Ul UNL AYO JO DHNLLONDG OLA HON © OH fEIOY MES EY

“QQUeNQE 4OR Ly SAGE O) PafauEW pey Eng AqUOU OL) ne

Pemacoep supe, pus Ky soya Aro 909 ‘gn @1 Glug @URELCT] punt Axmyy Jo udpmodinoUNe 9.2Aa%g pam Gupepdl ane DOR

“ROA AB Olu @NIRG SRICLIOOUI-4u O} Alke & PUNC; URDPNe ag 1 fe GRRL PUR Kal, “Ime PEIDeL GANG £8 - onxinS

esuding ‘uned ensy | oa Autpure ‘9200K Aueui Ausur 20) peHEEUNY pu PEYSND ‘papefas tam - ARE, AG LA ENA

RQ UOMIIU UO O44 DUN 2K, PUD JO CUbY QUEL QUEDA GoyomMAY) & ‘OEY LONG Jge) peENETED tay

“yeee soy Buggin pue maqump Biya jo 10

SORUIORG 6 OPO OAS JeLQOU Wy PUB APEYY “SOND FEA UE WUE 10-20 000'P LS PaLOLNe 8YS “eO] ALA & Baswuiro me

URUUOAUS MgeCRY 20; (AuedIOD ey, YL wa) UEeYY die sori seUUK) Joy pene Lay) a; pus dye
0) Gupusqaud pure 2004 aug ub sedes6 ang Guymong yeus ang yo sedes6 po young ged sae efpunsn pane Ley
“supen pod Ruoudl a dopey Buca anny "Banetapen) Bene ONG Kany SUR) ‘ROW are Aganbe yay puw Any
SREPLVN SNOIASO F GteIV 1D 38 WA WAHL

“ow UOdA perrgR

Angun aey Aus spunos jauoQoUN deep pus uLEY PayAEn{un SLURRIE BUM Bg JO We UeRAUUDD 09 HuRAOU SBOP ADU

unpe Ue 8 age UL “GO0E U4 WORnOWE peal! Bours OU xa Bo Aetiny) POS EISOA AVG) Yor Ou 305 > WA IFA OF
Iyqemod Aue (ene Ui 70700 Yano SOUR BUIDUIS JO WORRIO}A Uy ‘OROUAY LOY POIEIOR] UERURS DUAF dn Gag? OF Gu JOY BETO

UEP YNe JOU dam eRSEELAR AAUEL EncVBUINU BAsmYY “BURYD Uy soy GuydopE e.njeq aimed Sz 201 suGnep Aus Node BUEUD |

FRAO Aqua Au “ayinep Aus enc) | y8y) 6] 108, AA HO LL ‘OUIR SRA 38 AnByy youFEEE LOR Uf0O

C1 SRARSUIEyR ye OF Wi CuRARGLUDD SID;IN) CAG JO BUD 8 MIL - Aa AQ OUR BPRS GUO JER) Ys 1] DERURIAID YOR -

‘Ag Gua paneeut aez0u 60 ae ae Gea Miu Ona somo. Yeuso OWEN Kueh BA Sonn we ArmeY yeu) aaa) Ay Set
39S @4) GsURSQO OF ‘UORPEIRAUCD Sog-c-eoRy BuUNo Inn 6,Ami Je eOUNNS AyeneEa 1:0RU eUo ,’eOUNRIT, Oy DeeTOU LAA,

0) Burdiny Aq npom yay voREONEU SpoLpAed-AUE Lee 8 SUNITA “RUIMEZO TD PUN LORY LUOD UN LA UBS]
“Peete beau pane 1 (00a ares 01 1 ia aud) eg sehen On wee ulp 701 LLL “OReOANe RULER
SOUSA LBM PmRg ADFERT ANOPA & HUY OF UATUEO 9] GUD "AIG um DUA BAY pure E900) AIAIND OU ‘hapa.

“Bung enuquos oj dysy anod

Bupppos a 94 Kuan yon 4000 fu uy Buonpane tg Guus 6) BL {wD s9pUN J 88 Wn ‘paCRT® On Hou! KROL) 4
peutye-oo sumed s8y eBeOyow ain Aad wens vere ‘eSrup yemgs Ang 0 SUUBUN Woy epuny BupAn Aq “LAG © pus muMued
LN JA] PEPNRYSP YG “aL OF SURUEREIS @AuByy Of Gujpuanoe - apg Jo eg But Suunp ‘ecyrmmgyy Buypunaune muopogaenf

Sf) 70 8U0 La "PURDUE SeUIEL LEBEN 20 aay 28U Ln OGrup peOeyg e2naLgE 0} AowLaTtsUCG # UI PaNOALN tem Arsyy

AMOLLEI ONUG 9 IALLVINDASA BAMA

DeuNe ae Agate pescoud OF Aguaredde SxIOUD OU ale Yeh UAE | bum day puted 9 sanemay Amy , 20m aN
Jue seipourt 384 Sujsey 20 anu On Lea eUENND Au DURDEE DIONE 0] 98 O8 Azmi Lan VORBOTUTKULICD pERLUERS GARY |
2TH CBLOVINOS | TAVH AHA

“éygedecunu 2nek Guipnpu: ‘peony ye sumte
uogaae BAR Ruepe) pus sedumye jesepey andind ye | ‘\ylnous wy peysnd 4 Cad m9 coun Bxqyey Joumete uognES Abuoge
(va) unap pey-anoges wigP UaeM | epSLGONOS soy GRY MOA POALOD 9 “esoy eangpeigo s Amy Buouny

FAT URAL ROSY PEL RCS BESOIN DE] ORs
iy pore re geen ser boa yes ed terrae hyn hea
“eu UO MOTTE Cupp Suna

sie pus wey pocop Aponte er PaneyAN oR0ynARd oun JO ynedl m me und Ly sigue ong Aa

‘hem snp ul pean Gueg peas oj e280 eusngEe oye) ay nek UOTE: Aung |
~wenyofed pun udweariep munawe 0) prytig ou

10 Dugpryouy “Seseeuly ReqUeU SUCIYD SNoYeA J0y DUP eenge Grup iq UbAup ApEdojon ,o Lueyed Buoys © Amy UDA Sy

SSRIS INVEOUS 0.1 CHYNA Svan OH CER UZE

 

 

 

 
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 39 of 70 PagelD #:455

fi - LNIVIdWOOD

 

AOPSLNDIEN PHP MAM YO ATS GM
JNO YISLA “WOQUULGyU! JID puw suoMda yWoROI “sorswId TOO ‘syUaAD poynpoyas 10.7

“WOR VEL DY JEUORIPPe JOJ Tf A JOU

asap spasnjoun 8 jaUMsUp Joqio Jo Jopuo apTETUL EJ] OLASIC] Si JO Sysop [wurArLLD
Pim [IA atp ULETUTeW Oo) posn UAsés Zunayoop paeURRNe aun 4 /ND Aq pareeued
SBA 1 AMPS [TURD JO SONY [RAPA OU) JO (Gp S104 10 aropaourd |.)

30 S9]MY PeDpay BM Jo (PILZ BINY oo MENSINd ues Bure 91 OONOT STL NOLLNGLLEV

(“Tepp aanjon payteyy “readde jou pacar san.ned
TUSYPLUS $1 OZOZ/H/E 1 20) Rs Fup ray LONOUN PUN sig ‘PORMRYOsIp st ay PUB pareUnLLLT
Ayo St [SIMBA | FUEPUD PAC] O1 SP aSUD_U POsOdny Jo UL) posixlun ayy yuoUTpTEdOG |
WONBYOAY “S°1) 9tN.20 2IIC s,atwuony “SN an Woy sTORIElgo OU YIN “A{SuTpIODSy
‘asvoTaN pasizundns s paApUaAa’ | lWEpOaFAC] JO oNTULULD) Aqreo yuELEM aonsnl JO spsauoyt
BY Poe }NpUoS sty WAP SPU PUB LEH SSE § I'S SI WE swMoW aN WOO ST
UNE) TP IESE FS BI WA wenstsup’y *pasoddoun sz paras’ sf [Se] UL KAILRSE
8 YSN BI pun aseayaa pastuadns 30 TON RUNULE) Apo 30) BORO PUES 5 TUNpPAasar |
TPRqNUOAT] PMMA OF SB POOYA “Ay BIIPTTY SfQBIOTOH AN a30j9q ANT ZELNIN

ZOE “E FQUIOK] “AwpsaNUs, BO 391, ai Ay opwut sen Aajuo yoyDOP S144],

AWING LADO 40 NOLLYOEELLON

TUEPURsOCE
ReqiGansT] PRAOH
poo, a SOIpUY aRquicNOY
PPO“ ED SOR amy A
“BNL
VORIINY JO SALLV.LS CALUINGA

WOE AIG) Wrap
CCD FA GAT AO S/A ~ Seg Jo OPAL Wagon SLL BOW
JH000 JORIISIO SALVLS GaLINO

1721 BEd —OZOZENS YOON UI PAHS «LR UBWNOOQ = -FPAODO-Eb-1 O5BD

 

 

KI LIGlHXa

 

 

 

ol

st

it

91

$I

rl

el

zl

ul

és0¢9010Z02 WY Lh-r Oz0z/Gt2) -3Lv0 GSTl4

ti LNIVIdNWOD

 

     

 

suaupeded voTEqog ol }O VO;ssed Joud jnoyUe "WH apnosd uA WOLEIEQ
si 5 a Sana B ieiiasco outa Olt 70 UNA AUT Ute SUBS

  

-wwipa pesodaud ep 20) 3800 }aRIQ}OD w wr BsEKN aL SOUILLUEIE LINOD eu W porumd 99 IM UDA “LoLssUIAd
SBNOD BYR NOUN ‘aTED HAD POO! Aue UadoRs 0] yees 20U ‘UOHEDI UND AUB eQUAUIOD OU LED IUBPUB}EP StL 'S

 

yeus wepuojen oi, uouded Ayodspaug gen 11a Guunoes 0} SjeOdos TRUS PUR ‘OPE AiQeuoCEN s| oy SaUtin
@up 0) ppquowerd sUOPeoIDeW odONOLDAS Aue J0/pUB PAePUA) SEO\USE YONS 30 1600 24) OF OINAYUTS [BUS pati
a } ap dg se wRbod Yyeey UeW & UF BPedOyEd YeYs WepUBHT eu) LP

“weunsideg UOTeqold 24) Jo 1NOD OY) }O LOISHUUET Stn INOLRUM ‘BeasUTSTK] 40 S{ENPIAILY
wou) S)USL;SBAU) BUnDeS LOU jTRYS PUB "YDBI9 JO SaUY 4 s]UNCODE YUE Meu AUB anDU] YoU |EYS WEPLA}EP eu (E

UEURdEQ VOTEQO/” ety 0} EUNEOOSIP MOUBUY |1N} OHM ITRYS WRPUBIOP OL (Z
“SuepNO eUNYApo) PUB HOUTHIBEN BUY Lapa AjduIOD T1eUs WAPUOPEP OrLt {|
NOISIAUTAINS AO SNOLLIGNOD TYIOgddS

ONG-S69002E) “YAWN 3SVD
(BIQUSADT PIEMOH -ELNVONIIIC
TEP Fagen

Hama ER PPPOE cubed ZT/6T/OT Dold 2/7 1UAUINIGS) AR ECAREM ED GHRDUw 2012 ov

 

     
 

 

 

 

) LIGHHX

 

 

gs0z79010Z02 Wy | 1 OZ0z/S1/2Zt ‘ALVO GANS
 

    

 

               
   

$£~> LNIVTdWOD
8c Re
ig Le
1) 3anyuapwny | | LOZ “£0 49q9290 92 oz
HW Sz st
Fe Fo
“SLLCU UNO 6} pLe re te
A) Wu, ING 01 3UBNCIO St, ane 3 wz zz
A BY PUC SLPSY UNO LU J9ABIO; BAY OL SNL BUDD ic iz
Hk GOW8Ww Si4 ‘PUIUSG HO} Su Spuau; pee 07 az
Aue, 8U) 0; Abse pue A.ep uyy 20; Abid “AjsPap a 6
Lu.Y SSILU BAA “NCS Siu LLY daap Wol, Swe? A 7
Apusey Pue SPUSj DSN 4O BAO] SiR “Buds! “ 7
SeM Op 0} paoAeapua ay je 10) LC,Ssed pue
9L al
JOWNY JO SUAS Sty “MAU JBAB | JU] LOSI
“1 :
pur} pue Burd: eANe|g JsOW BUY Sem YY : 7
FL tl
1 tl
cl 4 WOKEN cole WEIRD EZ! a
Ul {l
Ova ‘ h ul x ul
8
6 0 6
2 spaa2ey SHAN
540K 3 m yawsas Auadoig 8
wv aydoy amiNdog
t a \pueas aydoag i
. o Ss qasees ase pp
EGUVHDIY INGge Aes 07 Byi] NOA pynom IEYM 5 8 wmesnewa ||
- . yueas auoud
¢ 3 by er ey ony Eble db eure aa} Das DIE Bd" ‘TNO ar s
, , 8 t
aypue yiys ¢ | OBplA ppveme | o104d PPY ED 8
t 8 t
yoog sans z x z
I 1 LIGGHXa I

 

 

 

Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 40 of 70 PagelD #:456

 

 

 

 

 

 

£6029070202 Wy bir OZOZSL/el “ALvd Gas
457

01/21/21 Page 41 of 70 PagelD #

18-1 Filed

21-cv-00146 Document #

1:

Case

qurodd ayy re “paeaog $197 dg UE Buddeupyy s jequdaars‘] Jo ayep oy) Wos 4 :sd1OU [CYUIAS"] YIUIeL

82° INIVIWNOD

wawaasy Sunuary pus ‘porn ply sup Aq Save sy uy prywoes
pun usyotys Aqasay Mt £007 °g JAqUIDAOA, UO pausTRD pRUDAY Bunuaty WOE 2yE J

“Ue 288) QUT ‘21 QuIAEN Wog "[eMUPAy |-PURL>pUEL]
Wytoy Aju ‘sete ay yo YNssu B se saruEd ayy <q padopy sew PIS 300) “C)

SHULI||T “ABINO,) JyE-] UH OpIsey ANUdLMD somed OMI jo YEA >
“MOUNT FO ONLY JYT Ue passisvdoa sem aol pres pus “gg "Z42qORKY) WO prem
Sjgney gues (uatney,, 2) JO PAB MOH], Se OP PALAJAL LayeUssIIy) [eHUDAI]
Pueop pat (Ueyy,, Jo sDMOTy,, AY] ME 6) Pauiayss sqyeuaaYy) puMjSpUN}Y ALEX “f
sahued ary plte ayes Palys ayy sea0 VoL Eps! sey PHD SUL +)
‘SQN1d DMO) AHL
cpewiape

Seg Sug uno oy) pus tered ayy po WAI Ip Uo puvey oy oy Sumas osnes wityy

 

“wopucdsay
IVILENS.AEL Cav AO
308 CES0 ON puy
“SOUT

TUNWISUNVH AUN,

‘
{
4
‘
{
‘
(
(
{
(
€

SIONETIE AEN OO (NWT LO PFO

dO SOV RAGIN AHL da NE

HLNAALLUNIN SELL JO L810) Liao FHL NI

 

 

“SIYD 10} JOADIO} [BP] UL IAL] P{NOYS spueyseg ajqisuayasda asay) JO suo apdurs L199 *

Jeo a19tU Jnage BuyATioy swwepusjop ayy Ag App pozodea uaaq you sey yoy |

TUIUTUNSUD TULMOT [OY SUL UL [LUBA] OF pasoruos 1s ayFuIS w iOU SI DJOyT “TUVET MUDD S|
Bury oy Farpayous puw yA ‘Acpywig 8] 494 Ysnowy) OUI & pur Plo sivad p] Ser TINY

 

 

   

 

 

 

uc

oi

BL

ui

ot

és0z9070202 WY Lib OZ0Z/S1/21 ‘Alva O314

HW LIS Xa

 

pubisox4 spac Apoysn: 90M

Li~ LNIVIdWOD

Pua Spurl] ATTY Ky AWN!
BSTEPLe (apy) Me

ESZR-PLE (bs) 00d

$LON9 MoUNLT “pIANEIICT

S0b ON,

BOL lng - PeOY PILUSAC Sey
belyszys Smuony

TT RMON 'S PIAteL Jo Hg) wry

IVALLNAATT Gav MOH GAWTHONVH AUV

SAAOYCUNEUDY ALU 35

 

avep PUL sep ayy UC speax pure pu Atsyy pas Deny wor IT HOT SSUNLIM SI

“‘pawwnusip

 

   
  

waed togne Sq poly suepnad pun suctjwur Bupusd jy

AUN] 20 PRED] JO aDUDplaas 20 SSH AyV] 94 IG 3NADoUdsOIN SwUE| ||

       
  

Jo SABES ay JO savey [EauaH oys Jopun pOMysUDS oq |MNAs wwalUTpny st, 8

OIE 294 Ay PAUP spuRMUd Hw pUsOsTTY piowIf Od

  

Auepy ureSe Weye) oy jpeys pury Sox yo aauasyu ou “monTigum aq oy WaWEAdy yawaips
eepy sep yo uulsed Aur pur Apuonbaayns pphoip ne & YD WAS KB UD ‘ANsH WE UOHACId

40 WU) tp peytap “ued ype jo made ao Aauwye sup x) “sued ypns senes9q ALed € isurefie

 

 

 

él

$l

ii

Yl

$l

Fl

46079010702 WY Lbb O2Oz/St el “ALVO GAs
458

01/21/21 Page 42 of 70 PagelD #

18-1 Filed

21-cv-00146 Document #

1:

Case

08 > LNIVIdNOO

Je Sep asap aye Tumcqoy ad pep ae Buronsunnes se pouysp
aq [bys vanese, Buuds “wouwady sig ye savodind 40g swad
pea yyy pawdruaiin puerss ayy Kutsey pacawy, pura aaa, yes

dey padraawnm pay ay Suaeq suepy qin “read. yore gorse,

 

Fudy seqouy apiarp Ayenha ypeys spared ay, “TOT my

“RAUAUIIIL SOSsUlA Bhufog AUP AP UE Ud OD y
qe Furpnjaues pure “tad O¢-p It }oYss Jo AEP Ise] ay UO Jooyas LOY
FUL MIULGS SE PAUNJap aq [jets UOIEIT  L9pUL yy “TuaMaaZT siy)
fo sasqidiid ay.) sue34 (fe Un HonRaes sandy Jo Jfey paidawayun
PHooas ay FulAeY puUNO;] PUY sivas [je UI WoHUoIA 21,
Je ney pardnusjusun ysasy sig Tanasy apy yt “Ayenbs uonows

Jy soyAWwY app yay sewuud ayy = “Done Py w

SBAWOYOT SE Ay [[RYH o[NPogos SuNuaued vOeseA (HOYDS ayy Bua

Ut paadie asiuaie ssaqu;) -yeaug usin pur yaad Tuuds ‘uesTeaeA Jaunums ae Yons spolad

Wort. jooUss papuaina se paUyop aq Ys sey] PAPSYST COE TOS = ¢]

“TANF BMY B1dq] PPHOYS Ey IAG
quepeoadd aye [EHS UOLWOR A JIU Jo JV Jy] pue AepHOT] SeUNSYD 8 CREE
omjou aauEApe step ¢ 1B YPN pawoH Aq paplaoud aq jreys
MYMNUELL JO <Bauaya oy sry yo aot spuemopy tud 176 fran wed
O€'f Jo Brsuod (joys Tutwasa yoyyNUBYY (aes YOR yEYyNUE]] TuUUp sHuUdrS
Syuedas OM) sop EWU pe su Tequased asmy [eys puraoy, QR~P_UETL

 
   

‘WBA porsanbos sey Jo CepX o7 asNOU WILD
SAgp pL ana, Ww sapiadad oy se Fuyy ox Aap pau ay ual Gog pan jyanw2s0
Ul Qo y Mud) Jasuser 19 SIU PUOdAS Je NAY dU] S40; PUYS PREMO]] sd LOwKE

We Gd We oz ssqUIarac |
fun wr 0426 18 ypPZ AquIa2Ag
Sepyop] sous.)

SapoHy sO],

 

 

ol

gL

rat

ol

oa

2g0z9070202 Wi Lie Og0e/Gtre! -31v0 G214

6£- LNIVId WOO

oe

Cord 90:2 i Aepieg qian ual
Off 18 Aepsaupa,y) popag Supequey)
AMTANY, sour
wud Gag peten Wd ETT
SHOTS, FONT OUEST Y Fa |, Jo yop | pus weamayeyy

(ud 90:2 18 Suaae dupang ye aida jeys

DUI. YI Jseo Yas Us pusysan Suncuaye

anjndioa 8 yuaand yet st ps ssoyin “wd

sai JOY fog (Nun We OES 1 depunyY) eq soqIe]

Gai SIN are 0g'4 Een
AaYLe,| SME, inh AIP Go wwe gyig Woy) snp yo yNneg

Quad oy. 12 Tumasa Anpung ie wnFag (ey

SNL ayy ased YOHYM UL puayaas Dy

agpiSoa s suayed reap stat ssajun cud go.g

J sme {ined am HE:g He Nepunspy) Cugy pRLOUNIZY

 

‘duuasa Aypung wd (fg [un aapsey
yw}, ASO} quopoy Tunussa depuis asd gyi, sense q

XVarion

 

“OPP YUOY Jos ae uae Yows Yat optsas [yey Mouppgs

our

Spoliad privady pie <epyoy Surmoyoy ayy Fuume, Bie

 

‘pasuasad st yaaa ay] SULINp ELOY PAE PAEME]Z UaAayy HOTTEST WTA wd gp,
OU Wd Oyo WOgP ARpRNY |, pus AUpsoNy Agdad mY YIN AUT Sunes AEpyaom aaey ]peys

PUAN] VOCIPpR Uy curd ggsg 1 Aepung (Hu cat OEg Ie AUpAIEG Mod] pusyan sayO lara

 

BaSUNY apis ou Tunwased asey Yeys prnepy “SPARS AM a

wIaWY Jo UeIpoNA
feMuApEEN sos pareUsivap our oy [eqs Geyy “ey Jo jeRUOD IRE Apopsnd ‘om (ea)

Dies PAUCET st AUC TY YL ALE JO SINauaqUL jsaq Jy UI ST YL Tey Aaude ssied ayy, ¥"

‘SMO TION SV GANACHO ONV GUANOV AMOATAAL SE LT

 

 

él

RL

él

9

49029070202 WY | t:b Oz0Z/SL/2t ‘AlvO 03114
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 43 of 70 PagelD #:459

78 - LNIVId NOD

aque eu pamoyy ~] ydesuued pu (ajp ydudiemd us yoy yas Syeonoads se dasxy

suid ay) udantag don vatUNULN Surpiniiar joao pur aouwy fay WE ay YRYS stONLisos

 

Bounoyy Jy AsUyy Yas Tucwoi UTS yor Asogsry Lod 5 PUWALAHL OL NC] '

F DOLTESNTTILIO,) POPSISIY t

 

MISS YL AAPOras VI pHIOD Jy] MUN ad Adi CaRpy Pade op Opqeun auc Kage oy, 1

duup puv dn qoid say aojeso] sau ¢ wo Suto oy duiope [fey sped dyt sayy si UE SDIUO~E
sonous Uepy jp otusndos agi yuys sorpard AQ aoaqas ‘aed 9 apy of sane soy Buy puw aes si ju
nw BITOUTY SEL [Pye paemoz] “Suns Bunussed ayy Jo pus oop ye xopedito.y srodg ayyatvage’] sy
WW yo vIPDUNY sdoup pseacojy UDIL A, “HANY QUEM J9yy O3feE PUR IND 2y2 JO MO BITSUTY oyeL ED 6 LEP
1 din yyeas FTeYS premoyy “ourH Surored sry soy eyoUrY dn youd oy Burauce uy “IAC LAGL]
W poy Goward pUuE sp amy We “Nepdewo.5 aVody aTrduege | dy ie WoL Buryned aif

UL Loto) [yo deup pur da yard sou 94) oct oy sade saqued at} 2.0m stp) Aq pasns aourpsIp
JPYLY ¥ PIENO]] ACPOLUUIODIN OL LPN) MOUNT OUNZ SYK] EL “PLOY HTT PIO 1T,

OL PPAGt ATARI. PAEMG}] SOUTH] RMUNE) 8 EZy SNUAAY PUM SO], 1 Pacooy syonqEyy

AYE We pause SEY EIPALUY Jo Ye dosp puv dn yard “peed speapauitus yi ur rey) eBpajpavowyou

 

saused ait, “SSsURSTT San | SUTIEY TAX] paw dy Por Jo Wayeso7y t
“SIPOULY: Tis UOrEHNtA di-ayrud un poy

DY JOU [peYs pPUBMEZY Toward UWA pone Aq saofu,) DORIA Ul] Sey H
uOUDsuse UdWUAS peAjOU <q ssazun poTueys 2q jou [peys

ainp2yss Sunuared puayaon Suyeusayy sepn83s ay) “M990 spouag (ROIWS 4 “VENTE, |OIps

 

“ARPIOE, SMRNU AaUpD Days JO ssa[puETsy -SPUIFISa AUIS F
“SINpPAp Ss Tyuazey [ehuaplssy ayy 42.0 souspanaud sper peys Goilps ‘opnpeypy
GOI A {OKIE IY) PAG ooMaparrd JyB) [OYS YORE “aNPOYay Funvamg Apo); ayt

deav somapasaid 22pn [[eys spoyag Hoods TUF RTCSPRTY a

 

 

 

6l

BL

Ll

a

nm

és0z907020z WY LEP O20Z/S1/2L “AlvO G3

(> LNIVTdWOD

t

wd agg (en wd gpg Woy aq
Treys cum » Aueyy pug “wid gg:¢ yu ud Yg:¢ tod) Og yey atUN BuQualed
SPR) JOURS SE au9y) puL “AEpyaads e Go sypey ABPYLAY FCIOY jE

‘ud gy thn aid gg.Z1 Woay aq jays omy 8, Asuyy pur

 

:Ajdde jas apnpaypos Tuayuated Tumopqay ay “Aepyny
SRW IY “SECT SJAUI0] PU (ip JQWUAAON) AUPYLNG SI LO PUBMOH tim PUE
“ARQ, SAOUOPY PUY (yh 4qORO) Avpy Joy TO SEPY Yur opis [eyS eNWY
Cg sywPsoN) Sepyyiy & cysUY PUR “Aepy ¥ premopy “Cepqyig 4 Ce

TAC) bdoyTe,, “AEGE SYIOFY Jo wpaED [TEYS spouad judg 7

°M Ydwadesvd uy quog Ws se paystres U9Eq sey juoIUDoUTE IY)
JO woneugyU) voYeao) xp se Suoy se oTeIes soy IEIS INOUE
OF PYG? 2YD ayer Afuesoduia, Meu wowed Jay IBAA IEA jo

ol Sepy Ay aatoye 499 20 ty Jo Tuan Joyro aq) (pen pms asjoys

 

puooes ins urd ay pug ‘wat yes yo) judy Aq yaaa Joy
I Sty Jo paued soy oyy Qyuend ypeys aan yssy grin quand ayy,
“MBDA PAQUIN ppo UL PaUApPsacud YL) [|RYS YOPA XAUELY PUT
SIBOA PHAAQUINTE WAAd UP DoUDpIdaId SYBI EGS Yoon sty Jo Jays
SPIeMo]] “SAPP aANNSSSIOD LH Uayt) aq Jou pest pue papLip
ay Arad stun) Staqussed wcimae sy swung ‘said oy) jo tuowooutie
(PTO Ag, BIE YES. tH UOHOUA JatUMS partrUayuiR jo
Pan aus 67 paps aq {eqs yuaued yory uaquaplay Jo pany wD
fOOyss Jo Acp psilp ays UYjoy AwpyDarn yse] ay. uo SwyRuIUUT, PUL
“SANE Ub FLOYNS Jo AEP WEY IY) NYT AEPyIA nas) oy Fupsuaruwoes

SB pop Iq [eYS WOnESEA sUNUNS

OUSURUOIDL

smAEP alejey Aep ays ue ued ogg we Supus pu ‘jooyas

 

  

 

an)

 

 

ot

él

gl

él

91

zg0z9070Z202 WY bh’ OzOz/SL/2i ‘3LV0 O34
460

01/21/21 Page 44 of 70 PagelD #

18-1 Filed

21-cv-00146 Document #

1:

Case

Pe LNIVId NOD

AY) JO WR aay JO s1y asivaNa oO) SOLNpDep yuaEd ey) -JRqiuaUE ALE, JayQOUR Jo JaYSAqua
eT ay auny Sutaey Gey sayreL ‘oy AeIO asta ayy Su ‘Aay Jo UAE YUL HPPIUIIAG ENS DAtY
Op pRNNYaL Isud) JO BU Uv accy Sew yuauNd say ayy “IUeded joy) o1 paudese NYS @ vo WYySHUArG
eypuny estuadis op opyeun st pucaed | uy) BOA au Uy TES sy jo Tey 1

eg sty ero Unda sey JO SUTTOY PZ PNT dYy NAIM TAILY,
op vodssed ayn diruas [jeys pacaeyy “Wodssed seyouns Jarsn saagoauy wep din 8 eg stuns
parmel, YL wauiaasy SHYT UL Ghat) Jas FE Eypae Upise [aAEM JOP soumbas PEO mys
Whars unissassod » Cingy ut Grea, (yous BodssAd seyotuny TuRd JOYPO dy JO WOsUUD UAE

AURLUMOS OYT nuts ar “Tunue,y (oaes) wautuEdoc, ayers solweig poy, Wawtar-UoYs ¢ Jo PON

 

SYD SE YR ATUNOD SUE 02 Jat} ythM J2A8N EEys Blozed JaYPoU “sOUNU B FL BYU “dun aug
Ju soueape uh sAup (12) ale-Atuas peal pe UAUpPyD oy. ype Surpaauy jared ay Aq paprvusd oy
Te ys Sawauge pies Pac pRUOTPEWQ}UT yO oso oq} Uy “diy 2uy yo JaUEApE Ut NAEP (pL) UOTE]
HDL AM CHUN YM Fayre mad syn Sq paplacad oq peys Anoury pres ‘pres 2asowep
JO StI OYE UY UOT fu NO AME ASL apy ApepTaas cE YyieN sIEUNUNUOA UT opyU st
Judged Jato ay inyy aansuP Oy AZessaoau HENRI JayLY ([U pus “IULAEIs aq Yin mppUny anys
SHaquaNG auEYd “SUOTIEPOLUMOI[E MO} JO ING saKNG Jo faJOY “HaENPIYyos WRAY “satus
Paeay Soest yusud sai ayy of paplacad oq yleys AuEUNE slaydioo & <“WygiuAAD luoued
© YEN CANO] JO JH JAAEI) OP SE OHSU. wD49 DYE UT -AdmeTAWE UL Jer dS! UL POYAEY aq UBD
ASL Us CUSu) Yi uayd 1129 JOU oyN) [YS Uouad gons Goya “stup (¢) a2agn UEC aso so polsad
{em 16] USOT yO THO sfaaey Sued uana fp aquinu auaydaial SUG PU sEN}aa BAusadsar

wag) ita: Sued sao ayy aptacsd [jays Sued Yora put ‘sopisay sys Jo ay suey aoeyd [Ne

 

AL OL SD PAUUGTUT sduO agi Dooy [pups Spud yses] "PFABIT,

Hamad y sy joy ydvsdered ot yoy jos aanpasoud yo doup pue diypuid
AUD days MOYSUTSAZ apyos sy OP GandaoKa Ayuo ayy “uoudcgdina go doupd aungny Ase yy
pur ‘ewmoy s AuBpy uepy Wes Ava 223g OY IEAL HE Acts [[eYy PURO] AM

aye

 

 

0c

ol

8

ra

91

cl

28029010202 WY LLP OZ0zSL2) “ALvd Oss

£8- LNIVIGWOO

20 PIE “USLUSSELBY UOLTEpIWU UH “ssnge (equa, pin promidyd Jo SIMO [Ty
‘puaye Ae ays MOLI (BUOLwONpa Auw fe Asepy SoC)
“wuteyduio jo sed aungny 6 Aueyy Suraruas q
SSN ANY,
pstdiaayy soya Aue pur “(isi Y qusoqagy) iidmaqy sAuryy pire “Apuey
popusine sAreyy 40 “Cap PEs) aweppuresyeg pur (ZOEY SUED)
waists “Compng Gaye) wepuruaisis pue (auipnE (eeyIy) sayrory
“(MUR PY, PURE [) aayjow “(aeipag uaydaig) ayy 8 Amypy Rutpcqued t

aod

-Bursoyey aqn weody ppeyaq say uo Aprd pay) Aut pure ‘way Sueaedsas

pur wy Sumo(sa pir ssogy wuneRe passpus Cqasag st apo Fumes y “au
aut; Burpuamed
PANPAYS sky WApOY [CYS oY KANT OY MBYyL Ga] au) TiUaMd paRpayas any 48] woALUE
PaR MO} JP [eanod se coos se saqiH YoRD sunqdozay [juts SonRd aI Sse YSU Ut ‘ouE] oy pu

Stopes “yyeay s RYSUY OF PATEies spsIka AduaT ows au yest ASP pur psp] UrdKAY [EWUeT

 

auoydays) priouisas ayy oy Uondaona Ado ayy yey Buoy waaaal oF SyBuipuoooe ued yeys pue
“RYU! YM aun Susuosed sty aoy de; Lou Sty TEI Sunsua OF sdayK Amann pur ajqeuuKEAL
He OyeT EYES puRioT], “aU Zunuaued poppsyss siq oy Joud some gE 1eB9] IR GUY SUNT
Heys oy ce] Furuya st paewopy yp ‘ou Juguased papayas siy yo pus otp oy soud Omqy
0} ANP UNAS OT PIPSUY JO SISK wag DIP UE SL YE WEYL SpIgp ay] JT Jo “sMT, uuared poynpayos

sy JOY dep SUMUMIMLS Sd OY Jj ATUO plte “BISUNE INEM UONERsts PoNpIYoS 5,psenop] fo A¥p amp

SANW]]O] Sit Sud S]a) RIA Sae]y THEPWOS OF Pacy]e oq ATWO {{PYS PIRMo] | w
‘aange pepas ON 8

“HotussmeYy ON “Pp

MEOMLON 9

“mye Uoredoasp Jo sypsul oN
“SRLS TILA ao saytUEyd yo ast ON,

go

cpuegy Apu ag snes Cyy Ty Ys TurormAUOS days JuLasoge] ay) Jo Aue upp
wiogy paurcasas dqouay st puEMoy, PuLZiy “pug mg duis apap Lexy tye Ayapeudoadde
SPAT |JEYS PASMOL] “CYIUNY Oo} PEIN saNss) PUE UONL)IA satouaTaMs Supada

AWBPY YA SRTMALTWOS AyuO |FYS pur ‘pucziAy AyWey NG YySnouyy Leyy Yi ayertunEs

 

 

+
oc

0c

ol

SI

él

ol

26029070202 WY bir 0Z0eGLZt -31Lv0 OFS
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 45 of 70 PagelD #:461

98 - LNIV Td NOD

adie ww se ANY
Aq prouatoyos Ju 08 paadayes 3y [[UYS PLBMOE] ALU Joyo] »,e1UN! se pyenopy Ag partasaya
30 OF PALF OY PEL Uepy Ajuc) “s¥OlTe.u9s92 Jo sruseUtodde “spuvocd ISyR) AUG Jo ‘]esypoUl

syoouas ‘ajqnd ‘oresud ye ui ‘sued papeuagdcy so aUELN saqIO SUE Jo “PeyTUaA>y EyUY WE

 

pus FARIS TPIRTEPURT] youn, suru ogy asm yous prenoyy 3
SApMYSA Sup Jo waIs Wag) ayy
Ud SPU OF PANGPTE 9g POU «jumps BIpHE, en Bragoauay sp Ses ap RYsA dy FO YORY YL UL Was W9 JO
Jess s2wOKY 8 Ui pamoos Spadoad wi ry? pen) aust Eqs sed IpOE b
WME JO Mee pesados
uy 9BRBUS oy asnuds sun) AUC do “ped ,¢ Cae Moye ypoys Spr soup, y
WU
Sanuawy sip Jo ISIN sy Ye Spdutos oF asnods sso Sy, rua oy pire puowaruFy sy jo
sUotstAoud pus sus) oy) ssnods MoU 151] 20 Sty OF LALO yew OF UONEEYQo aAHUUNLyE Ur o.ey
(eqs Supt os sped ayy ‘Aumed sgpia yo SAELURTDT Ip JO HAS 9Y) UT ~
csaquaus Ayrupy 40 “uaued 12190 stp ploYye mIpPUY
aioe 10 UoRsonh pjeys soquiows Apu JMO Jou Wared LYON +b
SHAUN? 105 SEL
wiaaud say ayy we UoLayE PU aro4 yy aoatiusp (peys juarid sayeay, *
S39} BArlisod
UWI yHosud spe oy FO yuods ApUO [peYys Wkuad YES pue Tel) oF Uaqulods AMY soyjo Aus ae
“quomed sayy cup poge epetuas Susundsip ayes yurys woued yWEN z
‘ey uodn poaye jslayjadog & sop

Woman JOULE ¥ UT sJasidy 20 },>stUNY] FNPUOD “vn |e 1 Weys ALEd Yoey J

 

 

 

at

él

OL

st

rl

tT

oo

460Z9010Z02 WY ibe OZ0z/GL/2t ‘ALVO GAs

$8 > LNIVIWOD

amy Tunuzued sty FuLinp UONeSIpSU pies soye) WIPPURY IU oansua T]eYS prenojy
pue -Apoyens jou saystnns pestiyd w fo oun qn w Sayed at eysury Yyoryas auoNeatpaw Aue
YU psemoy optaoud (poys Azeyy (3) tAponms ws, tuased rey) UL uaa Sty PHYS WwYL apn wHpoUNy Jo
stuayquud Paepas- pray Ja proppaca Aue yoo satya at, UO yee [peas Ayo yora (qf) sua quay Rpaur

Sauna YON EHPWY? JO WOMIPUG Jo ssouyyE SOWA Sue jo sayjo ayy uBOJUI <pUduoUd [PEYS

 

yon Ce} ry soute sored ayy sues yey 8 eipsury oF puro uy -
sap jo 4 qd uy upay Bs [mp

LOUWHMUQT pue Sean ayy yp Apdus Aoyy paprroal (sod aqy meMpy Suguy ut

 

oF paride Alpe sv sg0Ln Oo} parsed WUOW-Z] BUF ol, (}) duo OlUT UOTeORS JIT Jy) CUT
aap Jo joo erouny qin joven dew Yumd aque caayumy staUyy] TANuapUr] “OvyCy Mousey
SeAZ JO Sstuppe quascud soy Wody WawEreLay JO dIPIS AyD OJUL S9[HG OD) Ob FuAcur oF papas
3g [[EYS Ap DasEY WeLEHTd © UO GisUEdELA OL BIUsY YItw DACU O1 SOplop UY]Y J] “es Op
Oo} po woe aq Aeru ays ‘stsng sUEUUAd w UO UTSIOD Sy OF RISUT? YPEM daGul OD Soystss SMI J
st Sip, op HORdaoNa Jpuo SUE “JAP UNOS INOYIN SOUT] JO MIS at) WHOA, MIU Jo oAptsAT
MP 2A) ipusuRauod yyeqs youed ssyyou wep aude sued ay] "RARE 'N
“BUOY OF PItE|ha
spsonan [ROIPALO PUL JOOUDS [PF OF Ssadae aay [TEYS PEAT] “EZOV-S SYTLOSL OF UERSINg “AUN
Suwasd 5, Yued yoea fuump syupundesse yas say Tunsisse 4q swusunTiswe paloud pooyss pur

Maomau CHU poddins pue ‘asesnaaua ‘apediarued pegs siaued Yjogy “[OUT|IS ¥ BIpPLUYS Te

  

 

 

JDYIE) s MOWY se PUerOL] Is} ([eys Ge]y SST Y Tous pus spina spp], W
“posnyaa Jsulj-Jo-1812 ay sus SBEVUE W-pun [senbas

op Caupy ler Aen papmoly Paessopy yer se mpoUny aps pausi.y si uondy posiyae-psny joss

 

» Unyy J] “Yuaueyy paivioosse sisuo Aue puy wotsiaiadas sendoudde yin eyoury Surpprcud

20) ajgisttudsas oy geys OU AEYD TE ENSUE Yue ay on pelapayes juased yD YOM “TESTA

 

 

0

6l

SL

ral

v1

“1

26079010202 WY i'r OzOz/Gbzi “SLv0 das
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 46 of 70 PagelD #:462

 

 

#8 ° LNIVIdWOD

 

 

uy UOYeOHgNA paiosues yeow aUy
S!}{ 8US Pepuny Jepeei e si SINT
wuLiod aid speyets

 

MOLY INdOs TWEED 40 JOWINS TNS arn

“oh
>

sau 4340,
SAVES UU 341 SO NOLL ODd ILI,
pe eee ee ee ee

SLIMA-NON BLA
out Oe

Geveseeewor = RESOLEOLWES

 

: bb: Ob: pez : Zz

Ruopyune, onpesgomeg

AS ae PE OTe eS
ep 1 PUR Suy-UO un
1U838;xe-UOU POVeHOU HYRLOAS) Aypees AQEUUAYD BILE LHLIAA,

 

WeUIOIe ES ARpUOYY G1 UNG, MON 50 FAAS UsISES
BA} 20] A@usolly SAIZIS PeHUS) YIUAT] BYe107 pies _ UOWUOS Fed
Bul Sah J0 Gam Siy Aq Payeojd SUM UNA OY) PYOM SeyTUEAL] Uy

Buy VOWRUNZS @ SE pam SE Udsd
u siBad eg Gy Gn Gua Oy prod Ue SHUN) “@RQIg GUAT ay) OL TY

SoyRe, EPUaL) says Andap
epeUBS UBL JauL0] JO AUEp! ery B.qeays Gupnou sabeq? pay
(119 UENS 8 OF ANG PapTeNd gg HRIRUERET prEMaH AUpLAY UL

S0isSP (pA Pandsul-yas) ANS snbog @ Gspuny ow sinjsequt
4RQ ©} URIS UOKNU-Gzg @ JO Led S@ BpeUes Yyeey ju SUaYIes ay
Gugauosvectia 1; pet We ayn Sty 10 158 ay) PUaTS POD URW SHE UY

 

(50g PEUCRBN Oy} W014

7882 SBM HOLE
FEES LUO 22)40D @ SHES |Sn at OF YIM aided ANBYOD O} 1SIK9 LUpYP peg I2NpCIT
RTS 8 40) REPL UU Es4 YRdA GD GUO? | UDMOD Mar sii AULiY Alas VeYO O88 BAO

tog AWNOe WOU St aureus Out efipnl ang G1 (EIU? ,.4icas
Niyd ay Gas uy ata odKe NOK OF MOyy UP SSOUIETG Asean nbey @ fo MOP Ep Une.
alae AgeN{Ie you St ouseu 8.0441 Bont Syp Oy ENRIBAGT 12470 SAIL
eyBiy 0) aul ada nod Op Mozy we SSOUIENG BjeUiLOH B OU Mate wE uP

EbG2 ¢ Arua
souers AUG

SH fag Ul SIX 1,US80G JEU) JBPJOON{ yout
4e\S ul Buysaauy oyu; adoag syouy Mar Ayeaus

 

 

Puy var Ayeous,,

1 LG xa

 

 

ue

ol

sl

il

9L

sl

rl

tl

e50z9070207 WY Ltr Oz0e/SL/et “SLVO Gd

é8° LNIVIdWOO

bi2t-£29 (278) <auoyd
SunOY AIOW - W¥6 suadQ - pasoly :sunoH
BAOWAY aUIfaWh UI MalA

azaz azz 6L0e
LL qe OL uer 92 das
e e e
DOA Of AJUO AIGISIA
v Alenigay UIPaSIANOA = aw

£2009 11 ‘A1YOHS IS UCPIEO $1 Z¢ -ssappy

SIOUN|| ‘SIYOyS uF ALBIGY SQN
SMalAai [HOON POL § YK we LE

Ne>

anes suonsang amsqen,

& Asesqr] 211GN_ a4OxS

apisyne aag

a6
2c” Ghd ayO"S

> LIGtHXa

 

        

 

 

st

él

ot

$l

Fl

49029070202 WV bi:F O2GZ/S1/Z1 ‘Slvd O31
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 47 of 70 PagelD #:463

06° LNIVIdNOD

 

 

 

 

Ee ee
Wenwune vey wrsenieke 2 seuepead ja CINRAR BY VOREHYR
deteg Nareg open
- nnn oy na ena ete urement is
‘aawnn Ons “Andon ‘aston agin; - fy seemed
On "r kang oamer —— abornaticl
vvsowaomeepes = pene HV CRRERED ID open Bag
VOKLDOZORAZAD =| PONENT) CH URNS SREY, coi
tearb-te ene, Wty Comte
ony
na 7 vedey Br
Beg hte etsy, wep wd

S}lelag - wexa anss)) ‘AZojoujed

 

| TI - RTE canes

 

 

48029010202 WY Li-F OZOZ/SLicl ‘ALvO GaNs

cS

’ LIQ Xa

6% - LNIVTdWOD

 

 

“DeaieSa een

OEE TT
FOE UY BE JO Ont orqeuatnp we am)
RONALD PMNOTEAI PRNCR] BLT POEEGS Cu Os BAA)

‘Regia ARPS 100 Wl FANE POUIA Giy) “ORTONY 20 SLA GRU OU RAT
. span panvecamgsmint, ost

‘fen eropand une Gy SLL
me

300 PUR R@madd BY, TRAD PD PEDURURD AREA Bf smpEG OL

wa eng ay

Bap cy menmnato on cote poy Peay BB Bs

“qreyeuann & seen
Au, yc Got skal pum spun puma “See Oy, ‘UNE
DAs mn sell roey Gus DARL, NPE Waar LamieR cu ® OL.

‘yuteeid Om BIDEN sng PROT Oy make CoM OAtUIN may 9 GFE CARL

“PIED UEA wis sereg Ory me Winang valeuy pemKaT,

‘oance cap uso ebBeny pap eciiyhl O° fue Cus png

raga Geeta 19 Oy Gee ay os Ren AAI
OLA Yi SS PLE URLS AS JO LD PRT VOY “INOUE

a penne nee BE SR 20 HA OS re A

Speed - seNUOD UI AydedToua3Ug 19

 

omer es - ON mere

 

 

a om om om se mm
a om Am

48079010702 WY bE O20Z/GL/2t ‘31LV0 OFS
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 48 of 70 PageID #:464

fo > LNIVIdWOD

ay 28Uy Sodas ay apynep paluesjsa ay yy adeBua-as 0} AyunLOddo ay Ysa pom
ue {UNOS aya Jad Se ) sse@A aay 204 JaIYSNED Sy EIUGD Oy age UdVQ IOU Sey WIHD PUL

SMaed pauayaud, € as0042 PuE Fap{s 2457,

0} pademnooue sem saynep sy sanaqag aH JeIysTep sty PaQVENYO} AyieyUN aym-xa Shy YELL
spaay ay ‘aBeyae 1eyl uy SayBEnays ayy yNOge WOU aAzy you PyNaYs PUN a4) JEL WOdad sy
Aq paauapins 58 ,‘SuldUpUAS UOReUaliy Jeluaseg, 40 WHA € aq O1 readde QUayP ay, “saBuNOA
Sem ays Udy Jay Yan pajanen Ajasuape ay Jeg) Quodad pue JaiySnep sy Bunny AyeorsAud
Jad Sajuap a} ‘alleyseas yaq) Wy Uned e ae2ag sanylingp siy JEM SaqEds HRLYUAART “ANY

‘saqudinep 421 dope

9) eu2yD 02 WAM OMY BY] “BPA PUODaS Sty Pay weU Ja7e] WAH ayy “dy 494 20) HOdIns jepuEUy
(uA 42y @pjanud 03 panUTUOD ING ap YI Sy PAIUCAUD Jay AY “UaUpHYD BuINeY papnpasd
WaTYNA ‘SISOua2g JEINISNYY YIWA PasDUBelp sem ays “saaamoy ‘ayn ssyy Sty ya AiCUEY

© URIs 07 padoy way ByL “pYO SURAA BY SEM BY BUNA ayy Widdy JUNIE) & aq 2) PaPUEM Shame

ay 2etp Jaa SHU Paulo) feLQUaAdy ayy “UOReRord sty Jo suusay ays JepUN 224 Bup>EQUOD
soy payqyoud sf UayD ay. IaIYINED sty WO) VOHEUa;fe gyn BuyussqUO ssoupes JO

asuas Sujpesad e sasuapadna ay “apy Sty JO SAE SOW UY aM WONIUNY O] suBadde Way? ay)

SNMIONGD ONLUNISINd

ua ays Aq 4ajUM 5Hy 03 Papinoud Vodas YyEaY [ea snajAaud & YU 1bIS;SUOD

4 Suypuy si, “Aapue pur uojssasdap jo siuoidwAs pis yy Quasand WUaHD aU s94eI9209
ays 5] By WOU 404 JBYQOWU 54 YY BuIA AQUasaad sf geyUaAT] “UW aauBap a9uaI2¢ JO
JoprYDeg Sy alafdua? 0} sadoy puk auNZdyLDTE Uy da/Bap # Sujnsind Ss} puw BFayoD Uy payouue
Aquasin2 5] Ua? By ‘s9SsNO> [aAa|-2BayO2 U) PaYedpyUEd Sey PUE LOREINpA fOOUPs YY E sky
quay) 94} “UORBaIAIU S1Y HuypUeBas LOEUIO; Uy PapjAosd Pur Isidesoy) 514) {IAA S800] Ue
uado sem 1ua}> at, ‘Sanss) sanyUBas 40 ‘SuOYsNIaA ‘suOPeUjIN EY SajUap ILA ait) “soRTD pus
aun 01 paaueyo sem quay? ay) ‘azepdosdde pus yuavsyoo ozam ysaeds pue sassazqld 1yfnoyL
“SaHAsES UNBAYAESD BuyZ AN ajqe ojos paseadde pus 1201009 eA BAUISOM UW) paBeBua juaq?
SUL “MayUaTU) EUID PU ALOIstY (2190S 34) FuUNp aaQesadoos pur juRsRayd Sem 1U9H2 3YL

ANGINSS3SSV HI1WaH TWIN

 

 

il

91

$1

FL

el

£50290 10707 Wy bhp OZOz/SHZ) (ALYO OAs

16> LNIVIdWOD

JAUUM SUD yn SudSsaS UY sadeSua Anuaisisuoa pue qesead
pue Ing) $}1uay|2 PYL jo Janay uly ve Aue vaods-yan
PUR aqYOd SI.ay “S[OUHT U) pastes PUE Wing Sem OGM afeul URISEINGD PyO-J08A-¢g es LU|HD 3Y 1

 

 

SNOWLWANISEO WACIAVHSE

(paaqye Samy sin

78 SUM UY “OZ 0C/0E/6 1da2xke Lpjeayayas Sufzynn suOKses JnOY-auo u! padeBue vey] a4yL
areyd uy A S} sap Buyun aap pue uo SHuaip ay

 

 

StH Warm 19e2v0> apeRqlo; ydIqH "uty UO Paneyd Sem sapu0 BuyUjersa @ pue ‘uaWUOSUduL

S1Y JO Quy Buy de BOUILY & Sem JanyTnep squats ay, ‘BLOZ/¥ HUN GTOZ /6 Wor] UONRAIEDU!
02 Ba] Yam “Pred 35] fe 10 ParaNUCD Sem je UaATT “ayy UONeUaE szaqyinep sy 0}

Pageyas Aue pur UO[SSeuBap JO SWOIIWAS YIies ISTOR SIE SIU OF PHIUBSIIG AyerUp was YL

NOILVITIVAZ 40 1500UNE

SETL9S Wsus27] UpsUOISiM
GOTMIOOST Si4E0F sou)
DeO1W 'PIRCH EpUr] czaupERg Jo BUN

@UON (SUOBERS PUSSHA
OZOZ/0E/6 ‘OZOT/H7/6 OZOZ/LT/E
‘OZOZ/TUG ‘OZOZ/2/6 'OZAZ/9zZ/R OZO7/ET/BO ‘OZOZ/TK/G ‘OZOZ/e/B ‘OLOT/TELE ssmnyssas

s8t/vt/tt 900 Wiguane] premoy
GRETORLPTR
$8009 H ‘uedaqreny

any puny o2€
Da ‘PreneOH EPeN

We ag De:

2S

uoday IsiBopoyaAsg

M OLIGHGHX4

 

 

£9029070Z02 WY Ltr OZOZ/SL/Zt ‘ALVG G3
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 49 of 70 PagelD #:465

to - LNIVIWWWOD

ozztiot 2dITW\ 'PRADOH UN

ry) OR,

x? 27 Fit phn i «8 4
‘panwwans Aunpoadson

“wodas 5143 4) passasppe
SUOPEPUSUOIA BY) SIIPISUOS SPN] BIQEIOUDH, Sly LEU 4AYLUM SIN 40 wdoy ays std)

“BQEPUNUL [NOD ayy JO BAQIadsa1y BuyaiuNe>

‘Yueh BNUQUOD 0} aR} PINOM Puk SpadU yRAY peIVAU GY a7{UBOIaY O) sHeIdde HD 241 ©
‘suonaynsas je39j OYA puw padBquinousun ys9]qU) S{Y BNSINd 09 WY MOLE

PinOM ajoued wos) aseojay Duyjanesy ayeyssadou ABW yNsuNd 3LWOUoI’ SQud}P FyL ©
“sqwapece sy Buypaeias

Says aonpas pInOM VOREgod WO sseajey ‘LORENA PenunUG? Bujnsind s} Uap FHL +

Bajar sansand ays se sayysnep Siy woddns OF usar C1 ay) PINOM U9} 24)»

 

 

28079070702 WY LLP OZ0¢/S:/24 *31v0 GaUs

6° LNIVIdWOOD

“dysuoRe a
QEN|RA SOU SAP Uy PILUNDIO Sey EY) BeUIEP SYA Aeda, 01 PaMoje Buyeq AQ sAcsdust
AASeA pjNoM VOPIPUDD Y)RaY jRIUIW 5484 UIAT] Uy UOPUIRAY MNOYWM saIYBNED
S14 UM aBeBua-a/ 0 Sundwaye jo Ayjunwoddo ayy Wou) 4sUAg PINOM WH} HLL &
wsaasAs
1eBa] au douy wy aylnoug sey suORI 943 20) AylgisUodsas [ny 9G8008 way D4)»
“WwaUWWe.?
$1y JO eunqeu [ryssags ayy vary ‘payoddns aq Isnw SupagieM [mua SH HOW
Plo-swaA-SE Sy jo BieD ayy SUETIID UY Se Arpiqisuodsa, JURZyIUB)S © Sey WDE YL *
> yasuuty 20 BUCAUE UNY O1
PaurpPU) 41 Dy BLA eduapiAa Ou Ss} asay pul ‘AIDDOS OF JeaVyY F as0d JOU S¥Op yWa|P aU =
“pasbapas 2q 03 duam ay Y addi) ARseA pina uyFOY
Jequaw 5,uayp oun ze S|Aaoq JU SUL) “VOREQCID Woy ,eseaj ALeD, Ue paueld
51 aay? al Ley) ssapjsuoD a¥pNi aqesoUdH Oy WY) LONEPYTUODD sJariM SL &
SSNOLLVONZINWO03U GNY SNOLWUBCISNOD

“PQUURUL BYGRIOAR) & U] JjO BupReIsed Sy yO sS|I1S ayy TFeueW 07 SWEATS

PeUAURAT UWA “AaAamoY [UZe>U00 E 5s} JaYLOW 5 Ua} wy) JO Bulsqgam ay. “UORIPUdD YyeDdy

Jeyuaw spy Uy aQeues Supreduy OU aus ayy oq 0) WeEdde yy ‘O}y Sty U) SQYINEP
Uy 90 $50] By AQ P sya ayL aryspaesy o1B

Aneyuaus $1 34 Lyn SysaBBns yum ,/AduanHSa, [er1SOqOUDAGd, aney oy wRadde JUd}]> 24)

 

“SNS ur) YUOUD pur

YOLEIMpE s1y Olu Boys reaz® yo; SuRANd PUE BuNyem Aq aut ssangBnep syy Uy yuasaud Bug
yOu jo Ssaaas pue ssaupEs ayy Woy Yasui J9eI5(P O) SIOwUdIE MA BLL “aalSep e ansund
0} aBajo9 0} pauanzas Sey u9N2 ayy “UO)ssaudap PUR AzeprUus yO sus QOULAS SOda. THAD BL
SNINOUINNE TYNOLLOWS

-anySnep panopag sry Wm DrysuORRIa SY JO

pmopyeaug ay) 234121 ING TUaWUOSACLUY PUE BUupy JO SSO) 3Yy JOU Sem UORENYs Wasdud spy Ut
Aqsa nzay ysayea4sd ay peup Soaayfaq Ng LOREZADsEOU) S14 02 PH] WEY SAAD BYR 404 ANWABSUODSAL
fing sagen jeuqUaAdy “24 , 294 20) 449909 pus ann] daap, sey pu Apep say Noge SAVY

 

 

26029010202 WY LIP Oz0z/St/Zt “ALvO OATS
466

01/21/21 Page 50 of 70 PagelD #

18-1 Filed

21-cv-00146 Document #

1:

Case

96° LNIVIdNOD

UL GQQM. 8 VERIGNY SoU.

Way op Uexuedwoe o1 sayed sassy Uosueduion esAUIUIY aL eseEyETY AQ pouagyns wou

Jey panep sty GUL diysuulep Say Jo BaLLnuasap ortI|QEAp aqD Aq “BOIYBNLP sty] PUL PEyMIEAD {
uy pases HUNY SY) aiesaunUe {pordaud vy “seusay peated un aaaassuy ynouyp spimporaxa
stp Suaqiunu aphuis an pau Uys SHH Le pede Zupuszues payueuenan

Poe send & sayst(epes UosLEdinoa sin] "sexy s,peyjuara’y se AunQad » luewuagytse fentapjuer
Baw ond ocd pnb owe MoLRQoA] puT WAUNUAsar) ay Aq padcuysap CpEQyap jou seat
diysuone as pyypo-Wased & casey], “ers | Joy Sato MIss IUOLI-79 SIE BASIDA sIPOLY 9 OF

PATUDTUTs SOM ESKETELY NPAT pedolssazcd Sugjayy yo Ayaue, way peUNUNEL jHOEzagord

 

SuOPAL C sew esstIEyY SAL ICY weys suedad poysiynd ye sepeoag, (eyyi2s2] 0) Acp juasaid
yy up Wuey yearsaqd IsopuRU dutanpad “ose s jeyaas] mh pip somarsud oy) se “AaTOSE
Asay Jo aouNOd ay) HUEPIPLAUL OF TULGy apy S Usseeyy Jo Uw9A e HRYL auOLL aise y OU PrP aswa

S.BSSIIGSY BE OWASSOld SYP WA SaNsst warpaU snovias pey wpog, Bursuaywas jo aie

 

RIDAT |
Jo MibON audy BIN IAL seat Tu suajUay jo sau 94) Te Be s esvENyY Aapay,. mop oz

Pau Upy WuUpUafop oy) YatY.As O21 JNPUGS pBULUD ay SasNsNe

MUL JO SUw LOI WU “pIAAPOI oy SosKOf D4) WCU J2.A0222 PUT PURISYWAS P]NOI SUNITA siy

FY WELLS SYBUE OY 2S UELIPAICIS YOO) BY FEI] SULRID ON ILY AUB SOE eZ atyRUEIQOUN
ASEM OYIO papaau ayy asnnds-Na Gadus) SUIAp i yHas au0 Fuupnyis saquey daayy
Burvoddns apiqas “ysesa paysety yours YOUT afl Lo YRULALTE ay UE seduLTsUINaHa ayusdsop
sapn Auuduto justtdo(saap Adapouysay aquay ye ue puny op sje peut 4_paytupe

Sty PAY TUES ay TEN sUUTE[S poITUDAT] “Uap dua? peuosuad sty seg SpUny poaIpat

 

 

 

 

él

81

él

ot

sl

Fl

tl

£S029070Z02 WY bh OZ0¢/SHZL 3Lv0 Gad

 

£6° LNIVIdNOOD

. QU COO UE VTHGNV HfL
fuyy UorpZysabapnudly sazaanndyey-772.06 107
-fmnauaiuae-oundy-qour-odeany>-paindas-1 231i oUNWLS $49U Woy sUNqUIOdeoYS eam UY

fede G1 ade 9 fog) alle gy ie WAUINIOG ELEWOIFZE L
aTrompues Leas
30 Sym punoy usoq S.cy OM spyosau Srpten quad uous souuedssp souswes

 

PIEAE 0) POU AYL, JOpIsWO? OF LITOD jRLapos Ur sdBpul Tutsuauss SONA ONES SE HONIG “I'S21 1 |

Put ua uaUNes BOLLN dye, D[quoDE Cau! S[O)s BRIETELY “[PYWAAT | SUUIEED “HUT LuOdy apie

 

“ROS [CUI © PIZSRID 220 FIAT PHY SYOR | MO] AY) UY SoBY ported, | PY) OLE HON CATAL
Atay 0] YPRY BUI Lppuccey say fo WYUIAUE UH Niue HOU |APUAAT | IEMA JOURN “PZ
g. HON Woa) Suymrayuie 40f wos tad

ua: symeene 9p UaAld Rfni¢) aMnoiy 740 dagieatn apme, pamdy,“G1OT TT unig a|ouue sung],

SSVI.) 2g “ALURY BULL) PaciuPagy CBe2nL) ¢ yo aquisW TuryuE YY Turog se san,

 

S]qonwul paryuape Xpuyynd aaa “sundes Jodudsmou poysygid jo sapeoop a1 Fulpuosoe

Pernt sae] PERE UsseNeYY De] ur UdipM , * Hergunsqdn peuon <pdunuass & pay oyrs acnmu OSE NYy>

 

NE JUBpUazaC]., -VasHIE PY [MOge RieLATUyS Tuy Ply paused uN SY KONO “EZ

“EMO? sty [O A[PRaUeY nanNRy asp 410 Joq C2 WI LT EN eee “essOazy

 

4ON pst puUdaS SUL “Mn 4 sotbiy palit) UE YW SON IO BEISICE WAI UNL LINC
SOILS POWEL | YSZ “AIF ON ASU,9 94 poowayuas sem [LAPUA | Ady ENDS pus PUINIP
SULTS SYP UE PSY ANE, Nv SUD Ut pasodul jy) UY) Ysuvd ssa] apa get Jo sJapro saquay9s
Paanpad Yarn saska ayqesedusa ATAsACp pure Aposo]s Gay) 7AUessooT URN Bea pOH,,

My suatuas fo aqdiauud ay pue sanuedsp Tuuswas poar os paou ou Turpuudau (ays EF

“ISR pute utpapinr, Iusuayuag ay ue yey jas saydtouud apy TuApsaws op sy zz

 

puny Yar dingupsip Ay Ses Spaordrsd “Ay di OU 1)

iJ) UE AattapLpUO? OU sey ay “slusesd Jato Suow 207 ‘os op oy (aby Suypedtues Japse Sue

1 LIGQIhXxa

 

él
ul
sl

th

 

 

a

61

Rt

él

9L

ra

a

£5029070702 Wy bh'r Ozozst/Z) -ALvVO Gad
467

01/21/21 Page 51 of 70 PagelD #

18-1 Filed

21-cv-00146 Document #

1:

Case

Ply “ONI] 99UdIAJIY

WA LIE Xa

 

86 - INIVIGNOD

 

 

ol
31
il
ol
sl

bl

é250z9010Z02 WY LL: O20Z/SL 21 ‘alvd Gata

Lo- LNIV1d NOD

wd UGG W VHRUNY Dob if

speaids-sruLsruaios-se-so pu stout Bur guna

And JO-0 Ned -pur-uoneqos 9.40 0707 fae Datos pepo suas sali caplusexe suy 92g ,,
{UGE “27 2AqWOI0,| Palep ‘aE WO]Y UP suOsEDy JO THOUDWwIE POpUaUy’,, 295

du) paou oy pussy oq ob Qasuny Uruyp svg UYAr [eqyuass’] 241] 2UUAaUTOS 32.0 aUads?
anyynd ye uopsiuadns Funmpjurea Aq PSAvop ay 01 Mya OU Ss] A291], “Tepang ayquadenewun
“SRIOND OMe LOpUN (sud31,}0 UOHFeqoId) Way! poet dane suawUsLEl aYyMUDUTTLA Jo sosEa]ad

pus Jo oyu (elureN 2Acqye UE fey Dunes ,, pavoay oyyqed Uo pojonb aay sagypers Wonwgodd
“Syppisedsa sisud sngavuoser pound dys oF an “Uorstuadns yo pasu ut sou) 278 OYA 2504
Uo saaMOsD. PHU srg sup Pauly OF woWUEdoY, BOHOL ay) 4:0] 7 [Ls SU oMTEPADG
Setar posta s[RYIUaAT | FureuaUUay AY poruas way st saqUL AgNd ayy “AUST ] XZ
‘pavugy Sure’ pun wead voregord Yplar sarsosiyns peyuos Surofuo

Aun go ngGnan syn iq pospndas 41 oy yyy teodwars ys, euj2re"] wwouy Bursudmstn $1 y

‘SIDE BuoUe “LoNegod! pue BoOUND9ON. ANC] Aq pomnaoso pur pouLyd seas poquap tou sy
WOWLAGL) 2YL YY “PHD Avo sly pus BEPUaJoC! otf) Usa tog dirysuesweas Jo UeloTUpOp
WUAYIPEP Ay) Jo USI UT pM Ed “AuassaooU URL WOywAUT 4g Stak BSED > [VUPIEAT] UL QOUEIES
Sib UIP YSTPYwISS OF sasposuuag Jo} yeads sanuedsy Susuauas ayy Jasoscoy “Asvay] Aoeudsnas

Fanpuoosiut payoddnsun up sassaadva joymeaar | “apy ,souaedsip asap sureydlya yey yy 27
*[OIUIAY ] aRsdO.

QUIS TRI 40 SMP S7R'E Fe Gedy p Auysusques poymmreaan i uonmosudiut jo Acp
240 0] PAQUAUas Se May Yy cUDspp adap: s peyAAs | pur ceMnyS ty Suypunoy psvopucge ue

 

 

ge paylops ssyyFoep sry sued pose s pequeasy] se [fan se Ypagues uoouNy Apag Jo ssoy dIft
WoL RELUENY Sy) PURE AUOTe Li TULSp ssozazag ojdnpnpy EA pare asvodsexe ue poddns
O71 (jeqiuars' | oy Stnp. Post Sea J9pi ay SNOMISNY Oply CuOY 20) pest ju

220M JBUAAT | AY AqeTay POMIUPYO BOUOU PADPAD OU] OF, KoIONE ENON WEIN pUay{ [BLOpAy
puL vaUppnyS Jo Wedd aide) paresayje spuny papzzaqura Waly | SuETipyOd jeDIpad suoLias
RQVAs Oye "peYUOAD] pure ssseiRyy se Tysons w aBuvs adv owes sp ul sea uy dy “97

 

Ww
ol
al
él

aL

 

 

 

0c
él
Sl
it

ot

29079010202 WY tt-p O202/S/21 -JivO Gas
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 52 of 70 PagelD #:468

( 8¢f000)

fouang Ammon] “soot 30 ep 25 1z sip OU aungaq oms pus paquosqns

soot 2 AUT xh 9 HA

“LON HABAWS WSHINd UNV

see OArsun 351270 JO SJEUITOUD (nim payetoosee 20 VOIR asngqe ~

SOLRISQNS B UO parayms “Srup jeSoyj! ue Uae ‘pelsouwre vosq JaAzU SUT] cH] ‘SOpPEOSp OM) MAD GOW! 1340
aSpa{mouy Fenosiad Aur QL “ONps YOM paja(pwEdUN oe thin jeMplAIpUl sand ‘Bunpons prey ¥ sf psemapy

ait

s1y 40 wed any e 51 Sys pup Joy Soy 2a0] [EUONTPUOSUM soesessod af] “PEC Jay YUM SIQISSOd py eUID GONE oe
puads 0 B}euny ayoad Ayuo jm 2) “UO Ajsu VED DOA peMpIAIpU] UE 61 PreMOH] ~yuy SCOUIENG PUY sTALd sy U1
61 aq Asnq moy sane ou djay o} opel TUAB Stems s; OYM poaLy so ad4a aup s] Premo}y ‘spusyy pus LprurEy
“auyGnsp sy Buzpnyou; wyy o1 persads are oym asotp 01 pSusIt] JO 9,007 9417 TA pie Buus LA 51 PURMOT]

“anny dyay oa

a1qe[reaw skemye pur UISNOD PO|gEsIp Puno syaHooYm E ip} SsOp2 ArVA 61 GY] IEC BTEMG OCT UE | FPOSLANY
uodn Geping ay) 67 pupal noi TUTE YSYyasuN ApayN we UT ‘sIayPO UW Suore “sjsou9pos apdyjnw
aayeratosd-siuaryo Jo Ruarrns paqesip Ajman 8 “tpIpMy ayLM-Ho Sty 50) 32D PLBMO}] PISHOUIIN GALI |
povad sup Zuung ‘tmak 7 wep 240 Joy puYTLIOAS] “gy psBMOTY UnoUy AyfeuOssad aaKy | pue Apuney Ay

“vasp[iya Z JO Burspe+ oty ul sejor edrouud pwy oacy | “creat 7 soy Mimo yo03 Jo wapisar
& pure 32 yo wreak /p ‘IIQOU B we | “SMOTIO) 5B ULB pue Teams Ajauajos Aqazay op ‘seus Epuly ‘|

JNIS VONT1 AO LIAVGLIAY NOs

 

 

£c£000)

 

“S00e AEG UPIET 30 Kp AL sn om atoyoq wows pre pogunsans

Le fogs e

“LON HISAVS WaHLAN LNVIsd¥
“ajl] st Jo wodse Graaa ui Suiaq ceumy Arjdinexa ue $1 premory ‘uoraido Aw ny]

‘jpauosied yawWssrOzUe Me] JO ‘sIoqyAran
‘sosvioosse WilM saanderp Aue pey 20 “s(BUTWLD YIyA parelonsse ‘sBnyp [edayl! uaqE
lou sey ay “SBrUp 40 [oyooTS WO pareoLxow] premoy possanqy 10 preaq s9A90 DaTy J

“Aqropy? ame om Jaqyyy por ssqjour ery voddns
sdyaq ary *Ayramy sty uy Seotp 07 poplaoid shemye sey pus SuppIOM prog 6} premoyy

“Jaipey penruTms poe spqedes 8 st oH ‘py sep
Joy yoddns [elsueuy pue aco] Gan UMOYs SEY PIEMOH{ “[EyWGIAI7]-puepopueyy Zakusy,
ayeury peareu 108 Aquq joypnveq v dope of eUTTD O1 mam ay eI] PUB PIBMO}

“AQuUOM OU S| 9589 ETI UT BOIssedmI0S spy “"g18012195 afdnyaM
TILA UDJIPYS GI OYA JZUn-X9 6IY LOddns 0; penupUOS seq sy Aem ogi Ag passeidon x30
wre J “Op 1,29 SXes oy 2eq Op O12 poysnuy 9g TES OYM OOsied B UO8q Shute sey PrEMopy

“PINs

Weg 6, Or0IH WOUOP] Ul SERIO POOYUPTTS Awe IY) ONISHI 0} SUM PIEMOT] OJ yuruTUBisse
Surqseo japuadepu: yy Ayy “wer 3Y2q Iq Drop Me eIvaprus warps AU JO

UO pus S}OULIY “SPOTS Ul OOYS YSIH YWON diyramoy, s3]Nj 38 SUT Jo 1waprys e sem
PrEmOH “s7BaK ALTA wet BON Joy [eIpWANe'] “J PIBNop] Umouy anvy | poe Aprumy APY

‘“VaIP[go Jo Epuesnog) 0} SoUEpProAr sIU2TO1A

ue asuaysp J[2s HiBne1 Sau pow OG-uoM oe | UT JoynASUt JaISUI Yaq ASL] JauBop .f &
Wey WoResNnps Oo] SwIOID0p ¥ Ploy pure siwad BE JO} JayIEs) oops yQnd & sem} “sivas
19312 Aump ae soul Joy KpmMoD Yoo? Jo wWoprsss a puy we Jo smBak Cg ‘Iaye;puels
‘Ia~pey WUE | “SMOlOY Se aUYTe poe seams Ajuurejos Aquey op ejsno,x “y Al08aan ‘]

VULSNOA 'V ANODIAAD Wd AO LIAVAQLLTV NYOMS

)

wa

~

26028010202 Wi LI'b O20e/Gt/el -ALVd GSTs
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 53 of 70 PagelD #:469

 

uejdey autores
Yt ry

‘sinod Ayn £1394,

‘Ayfetoueuy pue Aypeuonows yoq wiry uodn Ajax ofdoad Aueyy ‘wiry
punose Aytununwos pue aydood op 0) 194989) pue JoINqiUOD sANoNpod puv yuEWOdUT] UE St 5Y
pue a]doad jo sun] Jo spuey ay) UI U29q oABY SqUswWdoysAap JONpOUd PUB SUOTUDAUT S, PIEMOHY

“s3san3 pug

Syruey ‘spuowy Au 103 Funes Jo qe} oN ue aseyssnd o) Aouow YAnoue payeuop pur JosTal
pUTY BIPIOSLasTA e papuaye PEMOP{ 2WH sues a— puNory ‘ayI] AW Jo ABp yssom ain Aqensre
sem yey uo ou pavioddns AjjeuoNOWws puB ai povOJWIOS ‘ou parEduOsoR preMmoHY *AY[IOBJ
areo dros & ‘oSeaty> Ur WWOP] eIpPIOIUasI] Oy) OF payrwpe ApusueUed sem puL sonITIQusip
Juauewsed pur aoces WO SJoyyNs pue AjosmeWIoId wWiog sem om ‘AWOL UOSs Aur Ua A,

“SlOUT| |] ‘SAB] XOJ ul dues op-uomyaseL pue wurjore> yInog uy dwes

opng 38 J0y YIM JWI oY] JO Syed jusds ay seak sip sng “Bulpying-12)}982eY9 pue sasodind

asuajap jeuosiad Joy sa1ySnep sty 0} SHE jeNEUI Yea) O) UNTaq OSye sey PreMOH{ OBpo}mouyx

fur ol ‘pyom aup ur siayseur Op-uomyoe | Suryues soySry ou Jo suo pure 1[2q4927q Vaudap 8 ue

MOU SI OYM SSIOAA [TRY JOISEIAY JOIUIS SEM SJUIPN)S Wal[sea S,PARMOF] JO UC) “SISEQ Jaa)UNTOA B

uo Ayamua JsoWye ‘WOU puE UaWOM 0} UOTIPpe UI UaIpfIYyS JO spospuNy ©} IsUIJap jJ95 YsNe} sey

9H ‘uosred Zulnynu pues spued e Kjsnoeue]nulls pue OP-uOMASE], Ut 1]9qAIe]q B OSTE SI PIBMOH
—_

—

é60z9070c02 WV bL-e OZ0z/SL/eL “31VG OAT

“ssa| ay) BUOU JoIOUNpUEIT poysUoYyo B ay] 199) “JIOWPpuEIT & aq JOAIU

URD MOU OYA ‘june sty saxew pue APUoNbasy JoNYySnep sip UIA wor) syista ‘Apuanbasy wow syed
premopy ‘Wwepiooe spoAazojow Zurjdduo sty sours sum ayy Jo jye Joy BwWOY 7e [EIQ] JO avd UDAE)
DAB pUE JZOUED O} VBE A[sea UE Je JOIYZNEp Jay) ISO] ‘A[Jap[> 9B UIPfOH SIA] F JP “wapfoH
fara¢ pue wa, ‘syuered s,yeax] 0) Yoddns jeuonoUss snonuNuUOS saptaoid pue suOIseD90 snazawnU
uo yuowdinbe sandepe pure ireysjsoym §,;29N padtedal sey ‘so1uor99]9 pue ssoyndWOd S,[eaNy
ulejueU pur syeder 0} awoY sty ye FLAN Sista Apuanbay ayy ‘uoHemp siak O¢ Jo 21ajdupenb
pozAered © ‘uapfon [ESN] UIsNOd ysuzy sity] oO) SANUOddns AjLeUIpI0eN Xe OS|E S] PrEMOH

“2[Qe[ eae SaWOD0q Wf Se PIEAIOJ []IM pur

sduiyy soyjo Suowe soyzey B se SsOUNY S, PIRMOP] SASSazppe YyoTy ApNys swWoY Aue uoKdope
ayy jo Adoo v paysanbas aaey § *Z007 ul aZeueydio asauiys e wo padope premoy Oya Jazysnep
Pjo mat ¢] Mou sly oO) Jayiey JOSTTUReu! & st premOH A|eENITed ysoy “aIN|Iey SsauIsNg B Joye
sseak O¢ 10) povioddns premoyy aym JaLpe} peseas—ep sty pue sleet ¢7 Jo} poyoddns Ayjeroueuy
sey premoyy Oy YpNs BJlm-KO Iszty sity ‘suoddns premopy OYM JaMJOUT P]O Iwak gg Sty

Suipnyour ‘Apruey siy 0 payoaap AjButag] St ay yelp S} Premop Jo uONeArasgo Jeuosied uMO AW

“SONEWID[A. LST) JE sje pyemoH Aq padoyaaap

pue paaisouos aotases pue wemyos [ews Bure) AAALA U1 se jjam se “sonewajaLsn

ye premopy fq parealo AL JawWaIU] B[IqoW Ja8eA0,A oy] Jo SUONeNsuOWSp ZuNesodo uses savy
Ajjeuossed | ‘premoyy Aq podojoasp pure poyeass s}anposd soruonss]2 pur zayndwos syewN139]
‘]eor Surpuesar sajonse smau Jo uONIaTas & SI pasopoua os|y ‘[eXerJOd geMNIIE UE Ie SID}I2]
osay) Ul spew saUFayEs oy] MotA AW Uy “AWRIIWN £00Z-SO0T 24) Ul ‘OFe Zuo] aseo saoAIp
S,[eyMaAT] “JA, UE poy) om Yolyen S19}9] 2dvaIoJar yeuOSIad JayIO JO UON)DaIAS e SI posojouY

‘sIOUs|[] Ut posuacty ADWOE UL
se Apoedes Aus ut srayew wey Apres u! 2007 2ouls poyuesaider pue c0Qz outs A]Jeuosiad umouy
DARBY [ WOYM ‘[BYyIVOAST] PIEMOPY JUDT]D INOA 30] DUSIayau & aplaaid 0) PapuaUl S} 19}I9] STU]

:ZyMOINA “JA e9q

27001 AN HOA *9N
100LeI PUZE “OA PILL OS6
Sysquoay w? uwwIMsyy
“bsq ‘ZUIMOINA UdA3)S

TeyUaAT] PyeEMOoH] AY

E107 *g JequaAoN

you ysEOWOT® uejdeyourjores :jrewy | 6S 1€-668-L8 4d
C8009 SloulI[] *UeZayne Ay | eaNs Ayuno[ yMNOs ¢
ue[dey aurjore2) Jo S291JO we]

)

é460z90710z02 WY Lhe OZOZ/SL/2) “ALVd Gad
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 54 of 70 PagelD #:470

PP: 1V
posh 4A “7 BOQIY

omega)

*sinok Ayn Aap

*Stoulyyy ‘AIUNOD SAB] VW) 9494 PreA\Of] 10) SOANCWIDI|E Kuipuayues paseq
Auunuwos aatimtyiqeyas pue Ar2900 Joy Boyd Ef] JOPISUGS puR UCHDO51p INGA PUa]Xa 0} NOK 4ST |
“BOUSSQE S,PIBAGH YA JUSWIIEp Jay) O} UatuOm ssay UO diyspuey sa}eas% YIN t asnea Ap]eEI21y
pinoy sayjou Apapya siy pue sa1y8nep siy ‘PoAI-x9 OMY SI YUM sey Apualing ayy yey, UOHICIDIUL
DY! WO PAL.nozy JO (BAOLUII B Tey) UOLUIdO paraptsuds AUIS! yy “UBL POOR e si jeYIUSADT] PuemoH

‘aouaquas Ascucneqord Aue Rursiasadns uy ow wo Ajaa pinoo nod yay NOA j! ‘“ZOUOY UE 9q Pino. Vy
poopur ‘Bulpjia vey) oul aq pynom | *WONCg 0} do) Woy joUUOSIed sy pue WaIshg YNOD AWUNO
DYE] DY JO SaiquaRe ayeIg pue AUNOD dy) JO [JE YIM IWeSISAUOD pUE YpAr JUtpIUTES tue y “aIvaX
Aus ‘Auteuil JO} S294 Paaty SLY PIEAOH ALOU | PUT sloUunjy ‘AUN? dye] Jo IUApIsay Huoy ayy B we |

‘sopso yA Nod uosodsip
Ascuoneqoid Aut yo ajar Arosjasadns 10 Aseyuawayddns e ur Suipueis yeuotsssjoud pur jjrys Aus
4aj}0 Ajuread pytom | ‘auo aarumd & 01 posoddo su dausiuas SAI BDINGQeYed B BAIR DY ICY) PIEMOY
Jo) aousiues ayeladoidde oy) OF sB YONeUTULaIAp Anos UI J] ‘ayEINIIe are ssoUpOOR pur J9)9UY>
S,PIUANO} JO NOA OF SuUONePUsWILODOZ Aut Fel) JIPIYUWOS tue | “SSAO] PuE YA SJoMIdIUE “sMmO”TY
ay Woy ajdoad aul yas sdiysuorejaz sty slONpUOS oY YoTy YM AlUBYS puD ‘ssoupoo’ ‘ssaupuly
SIY U) JO'YAq Alu SULNZUOD SIVA IYI ISL] at 49AO JO} PACMOP] YIM SUONSTIDIU pu ‘seousLsdxa
‘suonnasasgo Alu wy) OUOPH{ ANOA ‘nok oF yUasauday UND | “YMA JOINED UI aod | WoYyAs
ajdoad at) Jo uatidasuad oyesno90 AJ9A 0 podopaAep Sady J 9A91}9q | ‘sanuDOdKe jouolssoyoud Aw jo
souanbasuos et sy “sSpnfsouuoy pur Kawone asvajep jours Ruronoeid aun Fug] ‘pouosess c wr }

ZJ0 7 afitg
C107 “Zi Jaquissag
oRpng Fiusausjuas

26029010202 WY b1-p OZ0d¢SWZb -ALvd OSs

“QUOAUB INOGE SUONBUIWLIDO! JO
mUaWWOS aaneRou Aue sssudxe Jo Ajueyord osn Uy puBot JOASU SABY | ‘[}oM SB JOYOW passauysip
Ajjeioueuy pus Apepzo aynb sty pue ‘e1oury ‘soyYSitep siy 0) diysuotejaz puly pure Suraj ‘jeuosiod
© O} PONIES St Df] “aylm-x9 puss siy Woddns O1 sanUNWOS dy SB [jom SE sUIZEW! A]qtssod
PiNoo asuoKue yey puofag Ajueulpsonnxe ajim uy [{t Afyseap siy suoddns premopy 1ey) MOU |

“JOOYDS puw yomny> soupeD s98eqg Jo sou Sulaq wy ‘WY MOY | YoIyea AyUNUTUIOS SY) UF
pare!soudde pus poaoj ‘ponjea Ajreash $1 premoyy ‘mouy 0) autos Aew nod sy -Ajiurey Siy Jo 3]89q
UO sayBSUOWap oy Tey) ApjIqisuodsau Pue ALLEYS MMOPUSUNZZ) Sly jNOGe *PIHAMOH Yin suoIssNosip
aieaud pue jeuodiod Aurew Joye ‘wes] 0) sued | “spuaty UaYy) pue ssouRUlENnboe ause29q 3M ISUI] 1

“spusnie sa 1YyTNEp sIy Sym [OOYyDs YsLEd
oy) Suroddns ul uonedioied sanoe pue yom pusy ‘Aj UeYS “ssoUpULy poyENSUOUOp sXemje PEMOL,
‘JOOUSS si pus Yysired oy 20} SaiAnoe Loddns oy) jo Auew UI PremoH Yim poyedioned | woym
pessals syyed sng) “398g JO FOUL Te JOOS Joye jetyoored sno ye ‘eroury “saySNEp ApoAoy
SI PoyorUs PYBMO]] “suOquIDU! Sane ‘oun Jud] usIq Savy f pure Afpurey Aus azoyen BI]1A OYE] Ul
YDuNY. BNOYIeD sea Jo souLg Je UONEdiotpEd sAnze Aw 0] SNP ApWSPIApeU! PIEMOH] OW ISIN) |

“]19m se 22789 AW jNoYFnay suo!isod jeEUOINSosald pjoy 9A,] pue *AjUNO 394877 JO
Jspays Aindag Jory ayy) warp ‘399190 soyjod & Usaq o,f “stoUN] “AJUNOD oye] UI aBpnl e se yoUDG
MMNIIID [BIIPNG GUISOULN SUP UO SUT Jo potted e popnyous Yoryar ‘areak Dayy-AUp 1940.10) AQWONe
Sursnoud & se yng puaiy 8 SB A[UO jou ‘prBMO}] INOge MOLY | Jey NOK 1/9) 0} st aoUapUOdsaLIOD
Ay yo asodind ayy “Ayjin® jo eajd e Suusqus oq woos AA [ym OY JEU) 198) 241 JO atEME
We ] ‘9SINOD IE “{BYUWIAT] PIEMO]Z JO Zujsusyuss sip) yin UONASUUOD UI Jana] SI) FUNLM We |

:aipne 19

TOZ11 HOA man ‘UA|yooIg

Weg ezeld UEWped Zz
SSTOYUNOD SEIS Prluy

HO), MIN JO IOUNSIC WsIsey
una 1UIsIC] S181 Poul)
apne Furouawag ‘sjqesouoy] 4,

£102 ‘ZI Jaquiscoq

00 PERlayegRaaa

wea ‘ sun.‘ WFD
CODE perere vd 0229-28008 SION! 'NVOZNNVM os

CCUr wrT ere BNONe ooe ane THOOGL A, “TJ SaRETY

13S HOLONETE BEC
ar] &Y GERmwOEsy
-——T. wapoenngy prmmytys fr

ImDOSZM "T LURaATY

£6029070202 WY LLP Oz0/SL/Z1 -3LVO OST
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 55 of 70 PagelD #:471

HE], a_i saaejd ye Bugpnpour pom oy Jao Fe pjos aaa ,2a3Y91434S,, UE _.ANSHNS,,
ay], quauasydas arqesnp Apysty & padojaasp pue awed ueyy aendod Ajmau ay) 30]
291}0NUOD yonshol Asay 22 payassip premo}y] WosUNS FV ‘Duy ‘WOSUNg ‘kuEdUIOD ISTY
sty paueis pue woddns pusueuy papsau satpey PUE JayPOUA sty JEU MES PIEMOP, ‘oIN|TEY
SSUISN STY WOIS SUISHE UMOPyEIIq JO JOS BOS Py JalyIeJ §,PTEMOL JIE ZBGL UT

“ssoUISN UI ]TB) 0) UBBaq JBIPEY SIY SE
aNUYUED Oo} Jjqeun sen puL OFvIIYy") 38 SOUT] JO AtsIBaTUy Ep 1e payosua ay Teak ix8U
ayy, ‘odvorysy ur pusnype ysry sry way Aumy aq 02 ¥aq JOU PjNOd ay asneseq Buoy Avs
JOU prp ing sioug]] ‘apBpuogrer) uy AlsraAUA) sIoUIT] UTSYINS Je 3da][02 uvdoqpremo] }'

‘suOsTas JO JAQUIMU E IJOJ IDISIC] wg SOUT] 2A07+)

VOIZO}Y Bp Ie Q]-S 5898 uAaIppYD 0} asuazap-zpes TysNe) pyemozy 4) ade ae ujuursog
‘Keon isoryays ay vr s[rys sty Sur{iddesnu zou dem aarsuayyo Aux ur sys ayqepruugy

sty Sur{iddv paesopy Jo prtay JO uses JaAau savy | SwWY awes aya Jy ‘uONEZTEUdsoYy
s,tmIsnod IC] WW papus ivy yeu Sunes fensussuod ¥ UI ‘pg Jo URW

x ‘ex1snOX Bayt) “IC JOIONASUY JoIseUT IITOpP ,,g VMO STY poisaq avy 6) JOAd sUApNS
jo spursnoyy 3 Jo;9NASUT sIy JO aUO ATUO aIp SF 3Y ,,9 .¢ JY JOOYSs YBNY UT [Ds sem ay
APY squauTEUINO] [Raap-aaz]Oo [eseaas Uy [aes paoed ayy “Oc] VOM 3B], UI AoUa—DYyord
juEoyrUss pus 3peq wpe sry BuTTEAe ‘G] Jv SuyuyEH spe [ope UYdaq prUMO}]

‘saqddns sayy pus z9em ‘pooy yA sqangns waIpIOU

ay? NoYTnasys ssaVys IMOPEy payoors-ax premoyy ‘ssas0[dxq asuajzaq] [IAD ap uy apy
OL ade ae steuq JaDIUNOA EBC ‘vare OF"sTYD ap puNore sia)sesIp eINIEU pue samy ZuUTp
pur siuaaa ATeYD IPO pur SHEA, SA] ZupMp svonxauNuwo amvyjam pue Aayes ‘YAY
peptaoud ay dnosd snp aim ospy “oRvary2 Jo apis nos ay uO suo ala BupNp yupaId
podapaudzopun ue paprendoyes Aevoszad pur dnosd Sumpyem-qod & ‘gyal alo]

io} uddns suopesjuNUWeS papraosd premozy dnoad sup ipim Zupgom uy ‘saaptps

sty 100 azam OM sIMpe yISuay-sueE yo dnoxd & Aq psysa]9 sem oY pur ‘uoMYICdI09
gous ayqnd igesd-uou # Jo s3032aT1p JO prvog Up 01 pairaya sem premoy] G1 ade ly

‘sa0p ay BunpdAraaa

Inoge aasTuRUAI put ayol oO} spud) prBMOT] puE ‘yjasuaTYy sBrap [edo]! BuPEI noqe ayo!
aaa pIvAO]] PIvay 99UO JAAeU aavy | “sp2ap UI ING sproM UT A[YO OU ‘agT] sIY PopEATad
S¥Y PTAs ausaTp ap wIa9q sey SNL], “FISwWTY az03aq sJayO AuLazas pue sérup Sunpy JOU
“ny 2up Supa you ‘pasoss mp Supro][o} yOu JO sana oy} INOGH sum “AADEGIUL UO
sity UO puE jjasuuTy AfamAUS pazoyine ay yum “¢ | ade ie Yyoaods YeAZIAU Juq s,pIEMOHY

45029010202 Wy t1-r O202/Si/2) Blvd dad

‘Je] OUI Je WsUTDT] OTPEI Maree sTYy JO] 3893 pasdysUTUpY JuaUTUTIAGT

aya passed puu Asoay) s2mu07j99[9 paduEApE PuE opus sszOU Burpuos pur Buipeds

ur Avan] parensuowap ‘odeory’) ut Surpping [ezapaq ayi 2 aut UOT [Ty spisduole

Tes ay plo stat Q] SEM PIEMOT] VAYyA “sotUORSep pur durdy ut sazaqUy PENN BuEyA}]
atau) dopaap 0} uy parowau pur premopy UT sarqur dpea ue yoo voppays Faypo7q AWW

“srauUIp ATURE] SsapUNOd Ie [LAUT ay Butalas puE yay ayy Suraq ur apew eydye

oimb v sv amevoyd aeard uayey sey ay Aepoy youn premtoy Aep req) Woy put yOos ay3

SU JaYIVJ SUT Paaarpar premoy ‘anbaqzeq sauruMs FIO} J2A0 sn panavt ATUL Shy PUE Plo
savad § MOQE SEM PIEMOLL Ua “p Ade douIs Zurpear usd peY 9y Yo ‘eipadopDuyy
yoog PPOs 24a JO suonsod oBze] Honb pynos ay apesd 1 wl apyA\ Boperd 9

¥ yo suajeainba uorsuaysidwos Suipear & pey ay aperd ,,] 0} paumnupe sem prwmoly Vay A

‘syatpo 0} adlAzas 18978228 yo sawp

asou) Sunmp vaaq sey ayy wor aapap uty Uses savy | Aof iso o1p ‘ajt] sMolua Ajamns

ay apy pun szaipo dpy 07 saaq] a} ‘Sumouy Jo aunseajd ayy pry Joao savy [ speNpLarpul
uvpenueumy pur sNsmuNE ‘Bune ‘ayevorssedusoo *uSuaq ‘pood ‘pasnyeu-poos
‘payseay-aiq ‘payvaypuny ‘A[puny ‘pury ysour ayy Suoure si 9y JeUp 2q P|Nom premop{
aquasap pom | fem at aauaytas au Uy ‘aAREPI2 poojg FOU Inq daNefas v st PIEMOL]

-odvany’) jo Ary aya ut staysom As0198; WO DUI J9MO] JO spaou
alp Surasos sseak ¢ 307 ssouIsnq SodtAIDS [BDUBUY B parwodo | pur purqsny {yy “ered
6g 109 [EYWOAT | prBMopy UMOUR 2ATY puE varE OFDroIY") aUp JO IWoprsas JuOpIFY B WE |

AVAOINA “IP

7ZOOL AN POA ON

24¥ PIRLL OSG

diaquaarc) pUe EUAN

woo Doqusaguewaaugzmonds
ZHMOMA UIAAS ‘TY

peyuaar | premoH 31. 08fANS

ETO “Ss FOQuOAON

0S9-SZS-2h8

GrON9 TH WAI] aL]
aunry yOPPed DOLE
uopfay UME] UID,}

To

25079010202 WY bbb OZ0Z/SH/Z) -ALVO G3Vd
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 56 of 70 PagelD #:472

 

‘JO aIVME We | yey) UOSsEAT JayI0 OU JO; PUL SHO]JD §,preMopy JO asnesaq (poanp ‘Pan
amb Iuawuopurge Zuneiseaap e uray pasaacaay Aprase sey ays pur ‘epDUNY Ss) SOW
ay) Jiny aq 0) spuvis OYM VosTad ay? ‘s19eW IW9TIND Asay JO BWZO2INO ay] jo ssa[pred dy
“Plo stead ¢] au si Oya say4nep sty 4q papacy sf pus some JWap]fasxa UE st pIEMOL]

“Anquad ¥ JO sagaenb & 30; 1 OP ATperase auoyE

29[ St] Japlsuod uaA2 pom OY Yea UO adoad may aye azayy], ‘saseprew yuanbasqns
sty Jo ssaypreSaz say iim pue sy apisaq poors sey ay pue dois snp aye) 03 aquun

waaq sey oy 7eLy Ipnf ys pazryiedusa os sey premoyy ing ‘peNpra—pur acy azyeuONTyNsUy
0) uzaq svy eatamns ues fay dem Aquo ayn ‘aun uyEI99 & Jaye “Wed IsoUN ay) 30,] “sAAElAI
Payqesip tun ajdoad Auew mouy pur yas aaeq J ean] ym sasuanodxa Aw ysnoy],

“‘[eulusaa7y EP] Auy-ul

-dasis Aw “I3yWOW po ead Bg SPY JO} sazED FMS plymoyy Uaym ‘dep stys O27 sanUQUOD puL
ui paddepaso ‘syuazed siy papraosd premoyy woddns yo sze2f Aueus saqsea ay) pamoyo]
noddns sry J, 32a"8a70o y>0;9-21-pumos ¢ Suypnyaut papasu sey ays TAaeyM YUN

Jay paptaaid pur ssead cz 30} tpn pavoddns sey premopy @oypoes pus juawap aw
qeaud umo spy OL ‘oajdapenb & ose st oym “pn azn 3szy spy 303 Boddns peuonowia

pur yeiueuy paptaoid seq ay yorym ur dem arp st premozy inoge 21qeyJeMIAT J9yIIN,T

‘anunuea

01 STU) paau | ‘JayOWwpuerd ¥ Ju1sq Jo sauanadxKs ay) Jo awWoOs VARY VED | IY OF ay Aud
ut eyawy daoy pur ay Aur ouT eaury Souq 01 Aauryzoddo Azasa 38 pam sey premopy
‘Jaypoulpuesd ¥ aq JaaaU PAA | pur aBe Bunod Azan ¥ ye deme passed winery jayySnep Ay

‘.2q 01 sapfap ays Sunpéue aq ues UEWOMm B * BODOUTY Ul PUL MOU ULODAUTY UF

S| WypPWIY IsNedaq,, UaSON> seé aureU STL pres premay puy uawoM jo quatuysduojoe
ay) 30 joquuds ¥ sem pepe EysuTy ‘Burdy 30y aA0] s,premOH] JO asnv2aq AfuO JOU

Puy “eYse,y BIW JOIwIAR Joye pomeu sem eur Appuooag “premo}y fq paact ALAp
os st oy 3aIy8nep pardope snp 10; auTEU JayAq ¥ 3q 10U pos YoTYM ,,pory Aq wWOg,,
Rurweau * eAreyy [Y,, Feu 24] Jo vonezqusaysam & st Eyawy ‘Apszi,{ ‘saamos warayyIp
Apouusip oma wo sawioo ysryn ‘oureu seaury puTyeq SunpMp ay) paureydxa premo}y

‘JouaTIs ssajyonour idex ut yes aJdood yo dnoxd sp aus woys Araa & UY] “S947

BAO Jay) ABs 0] JUSWOW E JO} ZuNWpyH Jo Super doys Jou FUN ATeuOU OYm ajdoad
jo dnozd pajquiasse 393 0) yooods & aed premoyy ‘s8urssatq a1) Op pur siaderd ayy Aes
01 ay awed H UaY Ay “swWoY dur UT red SurWaOZ}Im B 03 aWOY aUe> fay) ‘NoYyZduENT)
uy Assequig] “S’ 24) 38 UaZHID URSDIUTY UE aWOIaq 03 EIAULY pay}qrua peMmopy Jaye

2802907002 WY thr OzOc/St Zl “Alva Gand

 

 

Azoys “39y daorgas 0} azo1p popaen Arey ayus-xo eT] pur premozy QUN aayod atp Aq
{aacas Jay W033 adeuBydho ve UI pay ayg “eUTY") [eUa7) UI aDUIAGIG UeUN}] JO FaIC
[vind © UI Edu UONEIS UlEN BJO WOONsSaT sUaTIOM at] UI PavopuEE uaaq peY BUY

‘[eyusay]-purppusy dur, vay EaWy Jaysaep spy idope pure ZoQz Ur sdep 91
0} CURY.) Of JIALTI O} SAL JT] SHY UT paaanyre sey premopy Bury) pood ysayvasd oup sey Aq

“OUTAU] aq) 19A0 P32]

copra Sunuvans Aresoduray & 1A jean 30y aures sing ay Avjd oy dryas Suonsuny Ary

e yivs fep yxav ou) din punos apur 99 ayy UO paurTNar put awoY IWOM prEMOT] ‘PRN 01
usta v duunp siqa yo Surg uodyg -Addequn aimb sem peany pure AT, [P20] UO 3no-payre|G
stm auv8 dunuosdn at ‘o8eayD Jo alransuy vONENTqeysy ay o7 panmupe-az uA

Jeany uayn ade Zuo] ONY -2[qissod se soured yequayseq sng oBeony") Auvus se Zupusne
sdung apo guowr fq ayy] sty JO IsOW ay ape sey [BAN ‘dyD smau AT amp UO UMOYs sy

“Juawou ajqissod jsauoos ayy 38 asodand sip 307 300P INO 7v Ua—aq Pay

JoAaUaYyM PUE ‘SIVAN pus syayndwud seapy] Jo awos pasedas puc dn yas Appepa sey
paeMoy{ ssvo4 DIP YBnoTyy, ‘saduaqEyD syean) asea 0} szoLAap aandepe awos Bumo1ysey
An] 0} sem UMOUY DUIED0q YOOPNO ua) BuOT sean] YB VOR Iwas ISI $,PIUMOLY

“UORIPUOD sty OVUT asduys B sapLAosd YoY Jeapy mnoqe AzaIs smau AL, 1U2003
¥ JO Odpla [easip payoene savy | ‘szvad OC VET) 210UL JO) JUFOY IF UITY JO) Pare aaty
1 pue pueqsny du pure pazdyered 94.99) Apreou #1 peop] Aepoy, ‘aum jo poped papuaixa
Ue 10] BWOD ¥ UI pus IpEsp Itou sum PEON “YyseID apadq20j0w ¥ uF pasnlur 4Buneseasp

SPAN “VISNOS ISI S.PIEMOH] ‘Jean UOs Jeap Au sQz Apres s1y Ur EM PFBEMOT]y UDI

Op ay JETP paspuewap yor” Ionpuas JO

apoo feuowad umo sry vodn Jumaarep sem ay pve azy spremopy ur szojsaaul dam Aaya
asnudaq ing ‘siseq jeday Aue uo Aauou Aue pamo azom fay) asneraq you pur ‘Aurdu02
SIy U1 SOISaAUL azaMm Aat asNBIaq ION] "YsED JO saqpuNq way puvy oi ATOR UN sIy
pure stuazed sry yo sawoy at] O1 Sap sem pip premopy Burs asny ays ‘pros sem Auedwor
ays vay “Aqeq © Se UuTY 50} pases pey Oya ATO! JUNY IATL) spy OF AUOLU sUOS

aaed ose a} “JaMOUI sty 0) s9snUGQ puE ATEPes sTY JO [EY auUO O1 pIRp avo Way saed
PEMA} “Plos sem YW aOJIq 2ouaIsIxd s,wWOdUNS JO UOREIMp Iva 7 aTMUD ay) IsOWTTE J0,]

‘Auedwo>
§,plemoy woyy sqansdol Suijas weoysnd s,za]ppad e passed pur 2021s ay) Umop
poyjea ay ssauisng vo azodesuig ul ayym 1etp palejas 29u0 premoy] ‘6/] yf SAO, PUE

—_ “-

5029010202 WW bi-p Oz0z/Si/2) ‘31vd dad
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 57 of 70 PagelD #:473

 

Uapfor UME] 19,4

TE, ony 1G t977™

S/S fo

‘Any sno.

‘aptst 39s pus paspajmouyar suopow pur sfuraay Au ‘asnv> passoadxa 30 asind

fue gapun £aqy Jo wy Butandap 30) asodmd aanonposd ou aq ued alaty) ssalpresay
‘4in3 paid 03 Ajasq] st pue prey yo pasnsoe si premojs ey) purgsrapun | ‘uo

sey SUIODUT aUTBAzT] SITY BY st step wep JaYSnep pur ayim-xa ‘quased sty JOY papraosd
sey ay azoddns aarsryga ay) WI0RJ SNOTAGO StI] IW UO SITU ONO'S 1 YI Je pjo read Q] F
aaoap ay Apuazas [aun dr) Jajorssy") pasty] & saAup pus sayop plo pus sural steam a}
‘duryeads Ayexauad yposurey 203 sassy PEWaIeW JO sauMAN] JO JaUMSUOD E OU St PIBMOP]

“ary ye A108 dy 03

qnq ‘usTY OF ISOP aI¥ JO s2A0] IY asorp yen Ou day 0} ‘sjqepmuo] st YyoTyAa “ADayOyUT sTY
s95n 9y ‘ap Sty UT s2RDed pus UsaNed & sy ‘asnOUS Az08sa00u UE punose L789 OF Bipoau
30 sande. doidy Area ut wuasayUy wWe{qord ay aazos O21 FITONNODI Pape wnposd
® padopaasp 9}4 ‘sd pvor Buoy vo ajrys parejnuss Aqenseq29u1 pue pouye2)Ua ‘JorU0D
sapun spry Surdsoy yo wajgord ayy aajos ayayaisaas syuored diay 0) sum YOO siqy

30 algo ay], ‘esvIq00q 410 uy Aepdstp uo Ajpnosd pure uozeury uo a[qereae [PAS st ysTyN
*,Aanquary ,1Z aup Uy sd, peoy aq aalLL ay ay, PayUs Yoo & alos ay] “Juraup
a[yn szaaup Jo saSessaui 3x9) pus [eure aU PNope peas 02 J9}9eIeYD payesauad Jayndwsoo
% 8ursn fq Sumaup paoensrp 2npar 0) FAALA Pale? 2904298 pue ynposd & padojaaap
ay ajdusexa 10,7 ‘poo’ ayjqnd arp yo ysazayur any us sty AyeuuoL ‘swarqosd Zurajos

INOE SyUTEP dy VaYyY “J2Ajos wWaqosd Aipsomaiou puE poysyduiosse ue st preMo] |

“q®] BAO sry UT UOTE Joded FUyQ UO OUAd
ius 13g payed premozy JeUp 9[qGEI Jandwos ayy pasn umasnuy ayy 3aa0 |e AEjdsip vO
sronuous s1ydezd vonrUDOsUI JQnd axp sseed Jo Jaquunu & 30,] ‘Ode IY") ur Lampuy pue

asua}Ig JO UMasNy] dUp O21 [eIaAes PaIvUOP puE UONTIG UOREUTUY pores 321qQu) sarydeyd
Jando & padopaap 22u0 a} ‘poms ap 3240 |e ‘ajdoed jo spuesnow) jo spaspuny
Auew jo Juawwureyajua pur spaou ayp pearos aaey podojasop oy slonpoid aainduio2 pu
aed OspiA a. "JaJJO 0} YON sey ay put AI2DOs Jo raqQuIaW aANONposd « st premoT{

26079070202 WY bth O20¢/SL/Z1 ‘310 OFT

 

“ppoysamp sty 390 ssed 0) [Way 30J 2[quims sdurez sreys]aaymM JOy BuTDI¥AS

Ajrerpaurun ino avo’ pry ay 3etp pur “paysnes sem Jey payar s.uos Au 103 ss393¥
Suyquu 30] vga sry Jey sem I INOgE su PjoO) ay Bump sty au ‘aWOY Mat ¥ O;UI
paaow spuanar premorpy vay ‘sdiy 33y 03 31 Sutysnoi Jo 1) Sumauus ysnf wos yuaudolua
awos jad pmo ays Zurdoy pue yr va 10u pmod ays ey) Zurmouy ‘pooy 1ysnvIq

OS[E pyeavoyy ‘271[ Jay JO pus ayy svau sum JayySnep dur vay, '93vI9T0) ULD [HRN Wey POoy
Joy UOLWaPIsEos jyDads yy APogdz9n9 303 Pov} sBuBq ay BPW TV suisia ay auIy oI
jO yonw pur ‘aq o) pasn am se Suno< se jou ale | pux pueqsny At wtp smouy prEMOY]
‘uorssiugzad Buyyst 387g INOTPIM Epos JO ULD B 9F¥) UIA JOU [[M\ ay BsNOY Ino ye Vay A\
“AEE WE | SB Ey SB SUIPID ¥ JO PISNIDE WOIq JO IUNID ¥ payNUUIOD J9AIU sey PIEMOPT

“WY PUY Prnom |

Wwys JuaWOW Jupu. ay3 Smpeaup pue AT, Supqovem ‘sdryp cawod unva sem aq ‘wy IO]
yoo| 03 rasdn searg yayye a7] poapse | vay pUE asnOY p2x90] ayy OVUT Mem EB PUNO; aL]
“AWAKE SOUL [BIIARS ‘AWIOY sty 0) payyEn pus pazvaddesrp ay ‘ausoy dw uy wry Zup{IEM
St | ayn ‘plo sread ¢ yy ‘aUOduE IMY Jaaau sey ay PUL JorysTWW JUI.OUUT WIG

svy at ‘yarosru jo Auad ut uaaq sey aq ysnoyye ‘pemopy UMOLY Javy [ AUTH ayp IIE UT

“DIED SI] UE ST 9Ys TRAIUSYA Jay 0} SIZISTUTUNPL prEMOP] Yt suOralut

auoUBOY YMo8 soxx) ays GYySys si ExSUTY asne2oq ‘spunod of Surygram pur Sys Buraq
apiym vasa syouue aap pur sprvog yrIIq uED Apeasye ays pue Afayeand say saysE02

apy “slougy ut dues og] vom Se], & pur seuTOeD ay) ut dures opnf z 01 Jay Bunyrs

Aq eyausy Jo; sure peOIwuL UT 389I9IU] UL poyUs premoy JoUNUMs Ise] “sTea4 AUEUT IO} 01
paiuojaq sey ay qnjo Surdg agosd-uou ‘oarsoadxeut ay) 38 syuaz ay oueydare arp ur Surly
19Y UEYE) sty Spy ‘WED) SIPOQOs [OOYPs s,eysUTY YIEO? 0) paraayuNjos fpuasal premo}]

[es 2e eWY Gow wes39 aot UE AOlUa oO} WIUps—a] ay) UELp aJOUZ BuTPOU 30}

aduvyoxa un A@unuay doy aavd premopy 9809 3e933 ye poured Zonp pevayeur & ysmbuyas a)
DWIQ SUWED 11 VAY, ‘PIEMOP] JOU INg ‘sTYyI SB YONs anss! UE 39A0 IEAL ss2[PUa 0] OF Pjnom
ajdoad iso] ‘saasasap pur spaau BaUYy Jey) BUY WPM sR stp savy pynod ay ey)

os ‘vonRusay INOW ‘Aquou! UO sty WUN AfamqUA Jo} pred pey ay asnoy ay} OF Is2JaIU!
sty J240 paudis premoyy — ssuny edorew Joy padueyoxs aq 0} agejsoy =F se BIPUTY

Suisn 4q preao}y 30) MIgyIp 49a ssunp apew oA] Jay pue Arey] vay ‘sdiy ssauysnq
Vo UdAa TUBA 9Y JDAIIaYM BPAY IFAM pwnom premoy ‘pooylsyiow wm powpy«Aaao
00) sem (Arey) 3jut8 ,,z 8,PFeMO}]) JIyIOUT Jay puE PYD Bunod z []ps sem wAUTY wat)

45029010202 Wy itv Oz0z/St/et “ALvC G3aMd
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 58 of 70 PageID #:474

 

ey G CERT

Pum

“aN Aa] puRUHOpUNge 1a @ UTD D4 PAO ayy, 209] WY AOIEGN ATT FH POUDIOS FY

Gepapistios ways GeqscopeRy of sift Jo 22am ON Iu MOYES YTIOS ORLY BRE? 0) ROS DY)
35 | “ayan9y) cyinen Benod gyq oy mUNT 2QuIedaUn snes pan somaREE BOTH Y “IfdRaET
Apron 57H pred oaeg on] yn 6a spas PRETEND oa pace SUPERS ceacyng ey WaiAn AtHIQIpAI
feo] Sm] 94] “FUOPIN ERY SRY AAIRUDIXD pong Apreupe Sm pRLWOH wip ans]q AMR |

pINOD “Aqumpoddo otp Lan J] ‘eR SOUNQUENT aAtod Lune: pin WEL poKESIEN © 6} 9f4 “Mampasd
SBoyonnpaen pyesacore Aus: padopansp pitied}] taaak oui stacy “easend pore Leu) oH] plodding

2d

 

 

te

01 @any ANYON sey OEM SONA om thy poap eR “ee ag 08
PMO} Wace” sxog | Cem “eed oq) uF wOHEIdO Jo SaERYIP pay CARY Lem On GBROWTY
puoyd DUB Ue 25Y Bhiy{fed 40 Sq Uptan oste) BuppHNds Jo sowmoduH oy) FoZAOR Kens

Prato sseyBinmp 294 Jo proad Apauanxo 5,preMory “SURED Jo onqnday 6,o1daay Mp Jo ere OLE Oo
21 PrUOpURge em *Aquq 9 58 “Oy aysUny JoRSreppuMt Le padope Lay poe Prot] “CONT OT
"6681 “90120 4 PALE OFM PLMO} poo pempapuRy Lamy Beep Spy “Aumdwos

514 20) Pomsom sonySnep Kur pire sours “O8E> 1] w “2e) “wip; UNg JO mIRpYRTUY By ERM By
ous CRG) UP PRNO}Y IU tay | RAK p_BD-AEANY Tey Ot BOY HUTA] PREMO]] GAIT oney |
Wag sno uy peng oF Aype3

Poojd 08 Bemd ‘pesiRspUn | cuRR FRED? PURMOE! JO JpeHIOG YO ey ND] ADUNITYOI HALL WPOOY
Yer Uloy poral WR | “berUOOE A, JO BENS 341 1s OPEN ) PUR Ry “{] DELI] = Sum Ay

sannouoy Ampy ty CRY OL

£107 ‘5 BquEseg

10211 320, mon “aK yoaIg

TIOCS las MrqRPeD
28D PREAD B51SA LIN
any GRC

eOeSWel -ALva GaN
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 59 of 70 PagelD #:475

 

 

LosrO/r0 tend UORMUNICS Am

qs moult Jo eins ‘ONGNg AsD}ON

NOSdWOHI ‘SD NOUVHS
Was WISHIO

THR IO BS SE UNTIEN

"000 GVO RIN 3° 800A] BE ot apg roms pw pong

 

 

 

12L90S# CI Pauossag ZuIsusr]
Jostalodng yomase)
STA ‘ASOT ‘22008 L Mpa

   
 

 

100% ‘LE
@s000r] Jepun uondope 30} uospprgo aoe og pazuoTAe S

[Edy [pon weyjo Ul S] FORA Z0- S
@IETAA PIAD ® #8 posusol s] UonEpmno, catmuaey Sone) 8
s

8] pur sloutjt] Jo amg amp fq

"BUND Waly ojquesod se Buns ge pus pO —

waayy 29pm wes Joqpe yo yap assuTT) Ampyeoq ano Wope o) pomolye oq eyeMUGAT] oT) =
pusaimoce: <[g8rq | ‘PIGS 8 30} cwoY Summed = placid 07 AyFTIGR FUIUETI) Pes FEUONOW? op x
Sam] Om afdnoo Fuyao] pre SPARFURRITSY ‘amyeu 8 oq oF ferTaAT] Uy Arey pire pseaoH pay} §
R

TpeSSy 8
a

 

 

eee a

NO

Aoip req pus weamoed coda pyqo poxdope steep Jo spoon pEouBuY poe jeorpoat
amp 30) Arpqeuodsar pry sainsse fm Aorp peep ams ony Ary) pus preMmopy SU
Sip O97 0} Furs exe pus Aimnqrsod smp iecae Ao emp Ass ogy, wouDce|d
Senmojja) BogrpDOS jeo!BojoRDAsd 30 [eo1pau pasouBerpan AjsnolAd w dopAsp
aqyfen dope Aap pyrqo amp rey) ams osre ave Aogy “soondope prooprasyu
ipim payeposse sABjop pus sspMogyip ‘sesuedxs “Boyssso0id orp yo uowsnxcIp

8 popaput Somesy “Fontes jeuoRNSM os Woy Cap Sondope MA pasjoamt
Sonsst amp Jo ones Spent usaq aANT] SpEIpUaATT op SuTTER aAsusps HNO)

‘maoejd-ysod Jo womaoad sy mt AsaaSy om qua arepdoos Ayny ya,

“Ayousy pos sposuy yo poddes onsersmpca

aup anny Aon np pars fog “AyMogyip oo qm Aumomos nop paw worsis
Aqugy nop 09m] 19 [lve pity ssounyD B avayeq uy Amp] pos premoyy ‘uoRdopE
feuonemman yo Amqusspasd sages om syepaudds Aaq|, “O00 amy you
sSVADIO p[hova OY PAYo B 209 suOY w Bipracad Jo wapr om oxy Aotp asTETIq
vondops pruoramayal 0 poems ere Aoq) “HORDIADOS pur JoHau Tim BondopE
anon Ayramg nop sea 0} casoy> ney Aaqy pow AypasosuT Jo ssaNs ap WO
posayyns soSeusens sod nop rey ABs jog “um Amy] Joy panp & pus pURMOH
Joy oBa ew pucoes ¥ $1 $1q | “suORIPUOD ARnIUT 20) Apart paeay

pus pesougerp tooq ony Um Are] pos preMmo}H] Og ANCUpAAS OOTY FS
Jo stsouierp w qiim plry> 8 sds008 jou pmnom ASq | “VoRIPUOD aqRIaLO B PIM
PEye ® sdoooe 0; Sune ase Amp ‘ojqissod se Ampeay se sy Ogu PIP & a7 Pnom
Ao Bnomyy "pio mpuow ¢] pun pus ‘spqissod se Sunod se Sas Soups JO
urayoy ossunq> @ dope 0 ayy prom ‘ajdnos ssappirp & ‘uiry Amy pus pmMmo}{

TRUITT DOROpY

“paso Are Jo paytau02

10 pawspur ‘poysoue woq JoAou oaBy Ao Em pays Osf8 Aoq], WS21M wR! ynsar
30U Pip 3 Jt Band eoUSIOIA SEsoUsOp Jo asnge pif} ‘Isngs Tenxas ‘osnge souRsqns
70 Asopsiy ou sang Aon seq) poms Ao, “Aprig ous0}] 2tqes0azzun UB JO 150{gns
ay seq Aouy samy 20u syaued oandops axnzedsoud sv porsefey G29q JaA0u SAE
Aaty ap pars ajdnos siyy_ ‘parodsur sy suog s,Afrmy amp poe pomaiacs out
Sums NEI a poe Pepasuy ‘swodes jeorpow ‘soouazay ¥
‘APIS 2UIOH [ABAD Mp JO wed sy “syTRITIOD 2OGZO PUB AWOG OPNIOT! OOVIZ/S
PUR ‘OO/PI/> ‘OO/E/P “OO/P/7 30 S2EP MaLAIUT Zoquayeyy ~] wuA] ‘yAmssE9
conepanoy sory Sunray Aq paysnpuco sem Aprag ouo}] prUORsUIIU] SAL

TRACY POMS Paw PE] MATS]

0007 ‘97 Sung 2m souRrea]) wdEBo1j >I
0007 "2 PAW :emq Sumy voNNed 009-1

Tazo-9s¢ (08) SOM SLA
0078-846 (68) Spo, pusqeny
9908-507 (Lg) «= :auoqdiaye, om};
99009 Tl mNOpE]
sau ooupuues £882
uoy Amy ‘pasppurH @ PR MOgmRRNNY SXpONEY
SONCEpyY TeaOyeaIao, Ky APS aay
0007 ‘97 Bqwardeg

)@ e

 

 

 

2Sr1-OS¢ |
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 60 of 70 PagelD #:476

 

 

 

*SJOWUNSUOD 0} [BILJauIaq U93Q ony imp
sionpoud feos pojowoud sey Oya UBUSsauUISNg afqEOUCY UE - WY UMOUYy aABy | SUD atp moggnanp
Uaag sby PIBMOL WY} UORIAd yo adA1 aYyt xsWUOD OW! Barynd uw [Aydpay sI UoNEUUOJUI sn PdoY [

 

 

! isozeobz0z ww bi:p ozozrstver ‘sivdlos

 

 

LWICT PSYEJOCOSUISUG' MAW » U0S PEJIOCIOOUPEUAPOpU!
SLLL-Crr (272) OL » HRGEE Td ‘tedeyD Agee - 101 exNg ‘doo7 uauUN, PLE

 

“(Butaup opis saoqaap penSip jo asn say-spuey yInonp Ayes poyourald
Yorum ABojouyoN) oBpo-Fuiyns powopisuos aul) yey) Je) sed Ul VSN JO} fLBW oArTBIOVUL
an10a & ‘AAALA Sunowosd sem ay day aBe1an09 juud pus oipes AJ padueue aA, 4002 “OD

anya is ]Z ays uy sca] pooy gta, a4ayy agt aay ‘O09 Sty
Aunowoad sem oly preMap soy ATNUNOD ayy punowe smarasoIUL OIpa yyer poduEUE ayy “SOOZ “A

*(@aniqryord js09 sem Yons AjsnolAod uoym ‘oyISqam
u dlojaaap 0} ssaurisng [PEWS 10} auOUOSs pur Asva Hf opeuU 1eU aremyos afps-Buyins) aemyos
WOU CD ausyoing Sunowiosd sem oy prEMOH J0y sMalAToTU! AL PaBuaue a 78661 VW

sslanpard samy assy) ajourosd 0} premoyy JO} BIpaw 1 oA,

"SI9MUNSUOD 0] aNfeA JO puE [was AIM
pajyoutord sy syonpoud ayy yey) you) 243 st URYOdUT se isnf pu “persadxe uaY pum Ayny sn pfed oy
‘| suoneRygo jeroueuy sty Bayssur Surpnyour *Auedwoo Au pure aus yim spew ay yuawaalfe {uaA9
Ut paoas sy Idoy OYM “UBUUESSUTENG a]quicUOY UE 3q 01 WIT PUNOY | paBMOH NIM sBurfeap Aur"}7e Uy

“syonpoud sty Jo ¢ Jo vonowosd ay 103 pusmozy 10} suByedures Ayorqnd poBeueur gay |
‘ofr smmad £7 Urey] AOU! papungy J YSTYR "WU Yd feuONoU Y ‘suONEDY SyqNd ISWAIJO OAD ay) we |

Aviqisuodsos puz zoppereyp syy Jo eApaymouy anny j “ay wpm drysudneyas
Ruryiom Aw wo pure ‘s1ead ¢ 1 1889] 38 JO} prAMo}y UMOLTY QaBy | ‘Osta sty 0} praBar pi wai Kain
8 Sua $1 puBIsIOpUM | OYM “feIDAI7] premoyy Jo Fususwes ay) YM vORNTouUOD U1 BUNUA We |

“WEPRAIAIG 183q

LOTTE HOA MAN ‘uA|qOOIg
Seq] EZULg UBLIpe ¢zr
ASNOYUMG. sayeIg Poul)
OA MON JO 1WNsIG Wissez
UND UISIC sAIRg HaU/)
aBpnp Buisuajuag

£107 ‘SZ JaQuIsA0N

 

Wittd SNOLLY Td 170d BONWAORSE Os AV BH

ISWSsa

 

 

 

€ ssozsorbzoz ww Mi:r ozozsl 1 ‘auvoloats
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 61 of 70 PagelD #:477

 

yé2000)

id's Bee
c os:
Ov USS

‘pees tpog dary dasuogye: op FormpesummD wy yoUFY pus prHMOH sere uy dresso25u

Sy} Jaze spaord 01 3710332 doo wi Poddns FetpIny dus eptaoad aw 7 31 9w WIAD 03 3533

Bay Dee Toop tpn daannpxs surp 30 TOU BAyEADIOD Jess oe POPIOTS KF praaops
dqgaaym oo metmars kpoywo & iq paaros 30299 9q [Im BEPaTy ‘owWOU IMPH MFANLG OAV JO FUL}
se vonado fo oy omp> 40m popyerdin os Tue penpucut sapeos Gonon preg ft Pence]

PEP samy ate
J sols amp 1 709] OM onIA DoUapya Fonzoddn SROUD SIT ab mage Apand
Jsow'eng Sonroddns px vans 50 pay ep wep scopy yore 20g 4
Tee eae eee an a eed cea
SPAY Cpe. yO Sy 09 PINApop ITE Sposa e,pyyS OM OIYO Oy, “AIP Ap PVE s,ZoqIy UO
aoedun seeape an por qougy vr acpefe perapnl om tpi somspedes amo fin jo yn=ay e se IOYaNEp
Sry aUA ayeyscod ae won yous se paproyys aq Ol KIFORTS spy Mt PrEMOH wEstE Of poyadtens wre |}

“arquandsrpuy

8 Soprams por ‘on ‘saoy 24pIy 39g 203 PATO sweEry ‘PeINES orow pure ‘SsOMENATO.,

a7 py ot Sopp remodus 1e00 op ey siqsnep apy wppe dayeooneyes spi sewp “dqwares uaa preno}{
SOT arp auoktE 03 faptano M1 IT TawOUY evo TaVe aways poe dep orn #8 eH pot premoyy
WE. neowow possyy doeai pusds os Anrurodde ay psy wary | Zaayfasp yy 20y MogIGGye pus
ao] 62y ponous oaoaoe soopesIaaDUS porsys Jus yo Lown ‘eDUTy jo wondops pYseDons arp yg

‘sufico t,qpury yo sUogEpso. aanienes pus [eDods
amp oy nopoaHe pom an Tims peed SII papTEY PILMBOH qeryA 0} dum ap tus porsardany
stm | -aY@n0 70 Animes a.pme stp Jo musuarmbar op 0) mBoFTOS 01 ps oy Anuno> vBrar0;

Bot Svamosat pUE wD Jo justoue PeuCEdssxs os pasmbaz ssz001 oy1 pyep poidope aanssdsaid
Jenp per ayes sy pO 0) DopWaNN po az wOUNA orp ine BOGE ap AProwD 02 adicoys Bor
pos Sopa; Spresopy paasssge } ‘spard trp Sopmc] Teosar]-poPpaH Maley TPTy
‘sarq@nep eq Sondopr yo crooord yaxdshopng pus rnonpse ays BOYnonp eUyRTwWeS pow
SeprURe SUORTS §,prenoy parson OF | FRAPS Baits Jo rERyNs pagquerp W TENPAL ayt-z
$Y pos Bored Spay spy Tog WN cave poy azasged 39928 parenrcomep twy apy Ww BQIVOdsSx
pes Sore & 9g 07 prenopy Tony cary | ‘arRl ol Grp sow 20) Aronssod pure fqusorsyyonl
a A ed Ta oe eg

94 JO apy pnord & ‘dnanas og) noY! ETN C1 BARAT fi
Purpeosd eovecnvo gyn povon wpans jo iospesand pearme ON } Teg NeCl m2 Ly
ap2au07 Avpy 3] WOU OL

S002 ‘DE 42qmaa0K

SIZEROESA HO DOD

Winij3ads SD

t zsozaotozoz whe ozozduret suvdaats |

qasaid OL 6661 —_— 07009 2) BET XO4 “4q UEPLAYS “N ZZ9SE: SSauppe SWOH

666T "352 PIOO9 siouN aye jeisdiy “DU suBUaISeS WY BY J8UMO-09/UapISaid
snojodoyouely y jaeYyr1/\)

Ayasauls

“puayy Au ((e9 Ajpnosd | vossad yo puiy 343 LO
4B} JO iq e spays 514yy BdoY | ‘Burop psemoy passaurM aAey | SHuIUY yeasH Sup go Je BEYs O} YNI WIP 5! UI

“sSaj Jaye ‘ANIUNOD Mau Jay

Ul ‘quay aw) Jay puads 03 Aud ‘eU!YD WOW panrsal alam eyauy 4) Pes AiqnOp aq pjnomy “spep Noy
dn Suymou3 uasp|!ys Jo SUDIe3)|Cw) ayy Uaas [Je BAY BA ‘ajt| S,PIIY> e Uy BDuaN|U aye e yo adUeWOdW
3y3 ‘Y8noua ssaajs jouueD Ady) “wesdold Jayrosg Ag ay) LU ayediniWed OYM sidoad ;esands MOU |

* a0 Ang pue 2103s 34) 0} ]NO
una ysnl 3,upip | Sumouy ‘useay 02 awyy 943 puads 03 payeaiyow asOUs 31q € Bq {JIM aYS Sdeysad,, Aer S143
jelgads azow 2/32) e aq pjnom 4 WSNOY {, ples aX 2,,2u0 ping AYM, payse] ‘puey Aq seyNd ays TING
PsemMoK “Wed jensnun ay) 5,aJaq ‘punos JezIne mau Jay ayew Pinos jeuoyssajoid & Moy ejeuy MOUS
0} “aAejd se3INd e se ‘a paqUeM BH ZUISIA S| 10g UOSead |Ys "WAY) JO YO aas 0) Pela AI2A JiaM aM
‘eljawy YM awWoY ino Aq do3s Pinos yy payse pue payes psemoy ‘AUaTaY “UMOJE sey ays [NyNNe|g
pue 3)q oy jNoge BuBFesg 3SNf pep saw)|jawos pue ‘sue jeiew ‘Busueg “YUM Parody] St eyaWY
SBujyi jo soapia / saunzaid yam auayd Au uo 53x93 398 Aepnda, pm | “say PuNose SWE OH ‘aUI5
Jana sayyey Buraid ‘Bulag] e ussq sey aH “EUjYD Woy aWwoY eyawY Jarysnep mau (nylIneag S14 WysNo1q
ay UaYM LOGIE ay} Je PJEMO} J89U2 0} UOSIAd yssy AJ|A BY) Udaq aAeY 03 P|ssa{q (9a) O5/e | ° AjjeuN3eu
Sawo3 JeyM Bulop Peo} IsN¢ ‘ABUOW pPUe BWR UJOg sands. yey aseasip Buyewiqap e wo Fupsans
SL ays ‘APEDUeUY PUB AjaJeUDISSEdWO? LICR Jy) ISily SHY YO BIE BUIYe 5} PIEMOH INO PUNO) 4a7e| |

“ayqussod se ajqeysoywod se SUEDA Ise} SJayjoUw Sty aye OF AeA Auda UI! 3194) Uda a3U)s

Sey 8H ‘passed pep siy jnUN AQUeysUOD aJay} SEM PUR Pep SIy 0} BSO/9 AIBA SEM PIEMOH © SUBNE| (213AaS
Paveys aaey aM sueaA |Y) JBAO pUe ‘ZOWUNY JO asuUas Jeald e pey ‘O03 ‘JaYIey SI} ‘SJUaJed S,PIEMOH

aunaaw jo aunseajd ay) pey ose | “UISNO? s{y Jaye Bu)yxOo) AjUeISUOD PJEMOH SEM }! BHI] PHUIIAS
SAEMIE 41 1NQ ‘asa4] Suaqual A}ILURY [eJanas Jam BJU ‘OSE siead Juap/IIe pue wo paqesip Ajaianas
pue pUuNDg seY}aaYyM S$) UISNOD S}}} “SsNOY S,UISNOD Siy 03 PSTAU! SIAM |My “AySOJIUaT pue ssaupUyy
S|Y paziyjea, | asqyaq Sud) 1,useM 3 "SanIM sno Sujpnput suauu|p Ajjeniuans pue sayoun| Auew pey

3M ‘SpualJj awerag am aigjaq Bug) 1,Usem 31 pue saouequjenbre yDINb sn apew JOwNy Jo asuas paveys
4NQ ‘INydjay aq 0} Bunuisd je7/3jp punoy pue sy>a{oud BusBexred auos uo Fupyom sem puemoy ‘Bunuid
Jeydip jo suaauoid Ajsea 343 JO auO sem atu 2e4) Je ‘OM ‘AUedUOD Se saIydesd e YM BUpOMm

SEM | SGT Ul PABMOH Jou | “LIY JsUjeSe sBuipaasoud nos ui ead Ayind e Buyaqua aq Ajuoys jun ay
PUEISJBAUN | “|EUILBAT] PJEMO}H SAPEISP OMY JsOLUIE JO Pua Aw JO peYaq UO 13728) $142 BUM We |

‘ulaquo? Aew U Woy OL

E102 ‘OZ saquianon

j

f zsozeoTqzoz Wy bp e OzOZ/SYZI ‘ALva Pas
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 62 of 70 PagelD #:478

AOXTOA “MH I7eNAS
*Al@ez90uTs

*etéy szey300 ButSe pue

Apne SJTA XB SYY BU [TOM OR ‘BT TewY BerNOD JO Fy AROU eA AzNYy
eq 03 spuuges OYA UCSIed eYQ ‘81833eu JUBTING Eseyy JO eBODQNC
euz JO sseTpxebey ‘pro sxeek ¢{ mou sft ayn ‘etTTewy re qyhnep
peadopy ety fq pepesu ey pue xzeyNZ {QUeTTeOKe Ue ET prBMOCH

*xeUOTRTAONId @ av eUTTdTOSTp-z {es AuUeTTeOxXe pedkuTdsTp
skeate sey pue ATqezoucy jTesuty pe zonpucs sXeate GA ATUN
°7T uUzeYyANos pepuejae yIOq eM UeYyA savek abeTtoo Aw ySnoz.

TeURUSAST “IN YATA pe zeduos pue peuteI; 1 *zTeshm zeRTE Avec &
qnoqe og uomy eu, ut Sutuyesr3 uebeq prencg eat} suus Ug puNnorzy

"T@A@T WUeTTeIOXe

uv 30 peuzozzed sheate pzesog "sucyT eredo suc; yeotunuo5
Aauebrews uexr Pues PTS YSATZ POEUAPAT OA STEYR “TI STyoYS

Ut 380g zezoTdxeg” ue UT 70438603 peter BA ST 30 pT Jo shoq ay

*seTSo0Touyoe3 71eUs-a42-JJO ETAVTTeAD ATTpeer soQvabequT

31 *‘AopoW eyL peweu pupzq ‘Aonpozd BSuyze3TuoE YITReY emoY
@TTqow uoTuedwop esznne ayy zo ATT Tqtswez BYR 03 3EYR 380938
ues 1 ABoTouyoe. yeuzequy eTTqow ut azedxe ue sy *oeYITOH
pUe SOTASMSTOL “S°N ‘KGET VTPOW UITEAIS ‘eITSyOTND butpntout
sosseUTSN BTY ZO TeeABS UO QUNQTNSUOD & se seuTy AUTH OTY

} zsozso1dzoz Wy +f:+ ozoz/cy2l ‘aiva fads

UTTA PSYIOM SARY TI *3oxTWU OF DEYA Butaq pus sZOnpead xeTdROS
ubfeep pus exeTHOTAAS OF AIFITAS STY Pusey ASAT UBes BALY I
-Aaavs Buy eyzee yates ubtsep pue sopTucazseTS UT TTTAS TROTUYyOe:
Buyutquos AATTTqu pue queTwI Jo voTAVUTqUOD enbrun e ay preMon

* ATT euop, {ows

pue ATTeoy eTboT ‘ATTeyoueutz y30q eToOITO ATyaVZ sty uy eTdoed
enozeumu zo 320ddns ey ut Te ICATd useq BYY pUE ‘sy PIBAOR
‘uTUgQIBO ZOq "TVON UTBNOD oTb6eTdTzpenb ety yz0ddne sdtey eq
SOY SOUT GNoOTEUMU PEesEeUyTA SALY I ‘Sree TCVUTZ BTY UT TEYRVI
STY ZOJ per" ay ev ATTeRZ OF AUOMAyERIOD STY JO Yadep seYy3 puLYy
ABATF POSBEUQTA I *UOTIBZTTBUCTINATIsUT Woz rey SuTdeey ‘Apne
8374 38253 Petqestp ATeqe Tasos sTy zo ya0ddns Aranques szeq2eNb
PenutquoS sty zo anxzq ATTepoedse BT BTYL "eOTZTIONE TRUOCNIed
30025 y3TA ueeq sey qroddns sty3 zo {ty “Apne aztm ASAT
PeTqesTp pus ‘eTTeuy zeqySnep ‘squared Butbe sty zo yz0ddns
Suy2eauauN BTy puey 3s2TZ ess easy puE sHUTpPpeA sty zo earYy3
TTe@ 30 weeq eavy I ‘sesseoons ssoutend Auew pry pus ATQUeSTITD
PeyYI0K sey oUA uBW ATTUeZ pue PUsTzzy {eAOT F ST PIENCR

*weze obvoyYyD euz UT EMTI @zed ZO TINZ ‘@zTT
fa yo 480m buyptsez ‘ TeyQUeABT preMoH JO puBeTIz GuoTexTy v we T

tZQTMOINA *AK

*AqzeqT1 pue esuezep sty zo 320ddne ut
ST 20390T STYL “epex6 ..¢ euy ATeQwatTxoazdde souys areet gy 7040
ZOJZ [TeyQueasy] pzescH UAOUY eACY ply QUSPTser wyTUACZTTED V we I

IZQyMOINA ‘IW

 

THQUBsIDUPMMAU_ZITMOINAS rT TOUS BTA
ZTZOOT AN ‘ATOR BOR
TWHINZAGT GUWHOH JO LHOddNsS NI

@aW PATUL OSE
Szequesez5 puy uemnen
ZATAOINX uesVags

€T ‘TT xequeson

AOYTOAG/UT /WOS“UTPSxUT T “AMA
woa-[TeWH—MOXTOAS MOYTOAS :gdANS
6006 WD BoTUOW BQURS Sc7G xOg
MONTOA “Mm QzeNnIs

I zsozaordeoz wy tbr ozozsdz: :3uve bats
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 63 of 70 PagelD #:479

‘yequajod sy) oJUT MOpULM B YyIM sjUapNys
papiaoid ayy “Adsoua pue sndo} yun ojduexe Aq pal Oyas “199893 BJO SBA. PIBMOPY

‘asuodsas UI Sout) a4) Bulpled oY) WY YW oyBW puB sou Faq

Kavay popuadsns 8 9919 0) duo AjuC oy) sem Oy ‘premoZy ‘Aq Ae sry) UL pauidsut
SBM | ‘S]B9} GWBS 94) WOpIed Ajpunquans 0} Wot) Sudsul ‘quepnys 0) UBWNYodns
ysourje seedde yey) suoteNsuOWop YIM UOIedol puw UOTonIySU! sexi

Joyous) poo’ y ‘vonezidsul ysnory) ApVed paynwsuey st uoNonsysul ye [eye]

‘g[dwrex sty pomojjoy yey) UopNys
ay) U) pappaquie si ‘Aum |]BUts SUOS U1 SB] 3B ‘D149 JOM PUL LVOLeoIpap S$, PreMoy

“BIOJONLIISU! BUMEIIG OS|B WOYM JO SWS
‘SIBUIWIOS PUB SassEd YSNosyy Ajjoarpur pue AQoaup sjuspnys Jo Aueu sysne] oARY |
‘Joaled SUB [eIWEW AUI JO 9sM0d 94} UL "IZYORa) jsaljAve Aw Zuowe pue (10jonNSuL)

UfUuLUNQDY INO JOJ JOJINIPSU! JUISISSE UB SoU QOJOq 3f[9q YORI B ‘UO Ayres JOFUas AW
SBM pleMOH] ‘TH Buoy 10yD eloueH AULT UBAUOY YINOS sie] ol) ‘OG-UOMYIeL
JO Japuno, 94) papnjoul aABy Aem oy Suoje siojonsysur AjAl “yueI Sit oAotyoR

©} VSN 9y) UI [nJpuBY BJO GUO ‘oC-UOMYaB], Ul Yq YO"Iq SauBap ,,g UE WE |

Burmojjoy oy) wns Ajquiny | “Me] Jo jooyog Aysioaruy)

[neg aq] JO ovenpBId e puB OSE! UI Jeq SION] ap O} paNTUIpE ‘slOUT|IT JO S}EIg

au) UI pasusol] Aowoye us We | °€26] 20Uuls AjTauOSIad UMOUY JABYy | WOYM “ayyeU
potondes aacge ay) Ul uRpUazag ‘eypUsAe] pseMoZ “II JO woddns ur s] J9919] SIYL
OUGH INO A

foytiasaT 4 SN Ta 10Z11 AN ‘UA}{o01g

seq UzE|q URUPeD STC

WOA MIN JO “AIC Wsey
LIMO} IOLSIC S89BIS Puy)
uBdoD ‘W UBLg
aspnr ajquiouozy
S10z “2 Aew
OBSS 649 LPB
LL009 TI “SP}O4S
OpZ# “PAID IANS HOO
SSIOAA eg

5079010202 WY br O20Z/S1/2b -3iv0 GAs

aR ET

 

wesyB) WHOM AVAAY boips yRM eee Lees
go Le ve Ws wt dover ves FP Aid pi?“ ysrtFPCL

cowie “vested

vous tebe py whe, £aOWS

apet ar ba gvrrd Fel a samy IAL wi |)

leorbiney oF Tees stp gee ment hus

. on — — i : aoe . : ey
VW PT FF oe LOM QIAIN IN PELED? Sal wf wag! a7 3H 7 ae 7
Og rerutas 3p tui? Arena

PPS nNGD TDL OITING BIAS SSTIOND ME Apeuan? hee ne Cree
y, Phi wv @L 287A “8359790

pup t veg? gee Gangier WOH 2 / nage a ae

i deny Cotawa gia} “Sapa w7 Spt an piswl OST

MEINE MAIO?

gent Vag PIP Bus HII TaHete?

 

M6 BM dames aw ancn peat Bor enee my 4?

wee bet Spe Ot OwinLee A ||

 

. Fs ie : LW RD WIDE
Lobb cada? VILove 4b “atde saan, AIL9ERS Asin 2D 70 a

aoa ee vw pe ZHAI BIL ISISOD rvwreaIad AIIA #)
ee an . a a

Ved fede ts IMMIM GRY gr WARM) FO WF Tt O72 Ararewevin |
ons gyre wID IL we? sagy Bie aS 0m Y idee Beery aL Dy

beg oagieue 37w-7 ISD uf bir ha TA IBHO sree) aiey coy ma
hep 8 Op ASISS 2s. GORI, wOHL. YUNA IIO VP OFPTLOV

Mod Ie Bh BSP Abe FIBL GL ORTWIA PH worrrenad fu

52 mena (LEM Ln tage 10 Ryne vELHY TENSES Ee
Dressed dy aay glu 772 barren oma Z 91 8 Avvnval ee
ten WOH Sits LH POIY 2G LOW how 2 beige wed jon Af fa 215092

: oe my waa
reaps ay owns Aue M2 LT Goim2s 20nL m7 PROAGY FUT,

te

12 poss Ivaps hy MO WAAR AI CTD KT ey T |

“PT WUL IO WL SO Mees HL
Av wArwcoyy (20H whpyooug te tieminD ve Wwe ZT
sSey iy OF ayvIIFe WrehIN Qa MWewKZy TT

Daun as JO MeL AAMAS
. ' AWE app ivess? GI ~OF

sey 27 eI Gi
BP? ON puts Mun

~ yar
UL Man an pimesa TWPNSYS 47 ?
POMEL SUWLS GALINA DHL NI

 

 

 

2s0z90 10202 Wl bp oz0e/s He 1 aiva caps
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 64 of 70 PagelD #:480

+I Haye

“sesh orp ~y Se Poo TAP RAZR ~~ Q

 

 

sayin ym maa ry es soy Aaorp PI maD
yt be Coa rT Gan pre han vw prey ey

 

Pie OFT WON & YAS) MH WIEHO “AUYVSAIOD|

eyo T roe eear fee ren “a)dnay y

 

 

payee a) was yo ae mH,

qe CTS PEN

a Sey By GH Fp Yep PY Map H

 

 

aw AR Aye erp

neways “AVE ry ~ Popes

 

“-S yey “eau

 

ah Pe TR ah FED

eS ETD) p37 os Pere yre “Yio

naa pra GK wv pe) Ry Tey) L

 

 

 

 

»“woe) Pe °

 

een be ype
ord SB) d MD “57h

Pao ARG Pepys py

wala yn" ees Se pry

 

 

Ive | ‘St ES

a Oey Peon

ook Zi xeR}o “dl

AED HI¥VPR PLN rdoayoiys
LSo- E83

i
H
erated GIN

i
| |

|
\
j
J |

|
+
“= 2g0zeondzor fw tL rorediats

 

regi oe (habe Gyo DT feg 9t/e2/60 Pai 2GT ae SU HE hh T ase {

Ds, arene a

\ 7

Ne

SSID AA [4BY

‘A[Ny] SINO A.

“Jem SI] Ul JOIplos B

yons ysnf Suieq Aq Aem aque} pus peor AoA 8 ul Ajal908 0) }Qap sty Aud 0} premory
Surmore Aq usw parses 9qQ pines epusse Janeq JO JaYBIy ON, “Ajato0s youeq JO
PayBoQIWOUT dy} SVEN [IGUYyD 04 BNL] SSOP SaywIg paUL) sup Ut sysIxa AjWasaud 41 se
W9}8A§ SUOIIAIOD OY] ‘9IBWUI UOSLId JayJOUR 94 pod JOU SOP s9IBIg paluy oy

ajdoad Jo saat, ayy Sumyoius pue Ayanonpoud ‘aotalas Ayunww02

uodn pasnsagy st Yotym J9}7BUI SIY) UI BUIDUAILAS O} UOIJBIAPISUCD sNOlJEs 2A13 0}
MMOD sy) eSeinooua AjZuogys | ‘:possourey aq [VS pjnoys pues ues uosued Funo< & se
aw JOpUN auly BI] YOTYM sarlyenb Smo- ay) a0jaq pIBMOT IYZnoIq sey suNpOystur
JIATCYM JO Ssa[pseBol yey) UlBWeO ue | ‘USY) souls passed oABY sIBOA AUBUE OTIU AA

‘aBuo][BYS oy) JO} poyns pue ojqmdeps

SI PABMOH] 184) BAS [Nos BNSNO A “IQ ‘UsUppIyo Jo AypeotsAyd pue Ayyeyusws

ay) 105 Ajjued suossa] quasasd pure yor 7! [BIp 0} ISizTE [BIwUT asUa_UT UY 10} Aéea 0
St J] "SASSE[O JOLYSIC] Ped BAOIL) VOW] INO ye sUEpNys opesd ,.¢-y SesuNOA oy}
yous} 0} WIY paudisss ‘UE [A ‘eNsno, A1088aI5 “1G JOJO ASU! INC ‘swUsURUINEY
38 UOISIAIp JysIamAavoy uado ay) UI pajaduos OYA JajYSYy ‘oasaly B SEM Jfy

ZS0Z901070Z WY bh: OZOerSt/ZI ‘SLvd dais
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 65 of 70 PageID #:481

foal ka) - ea a.

SS ee ; ——- cl 49 rere byw Ays r- Any 3.) +o OH 7 —
: — cr) a. “a ses0 FG re WOR eS + P8744 p40) x

 

 

 

 

~~ a ogy ay se OT SA PMe yey Gor [hepa],

ee — ———2 oo nota yo in ome a wasn GRO) a vaya Eps mY -
EE —— | gd ead spi eH “apt “Bh, you S20 ah)

OO coca “9 GA a erty Ty ays Wr a yaya]

a = nn ; : WM ew haa aanye voi rel —_
——_——S = See s WL ee eee. |
PRE RR Supa anran37 i |

Dee ee

Sipe wa aey a Baie Ap (orn eae reer yes ny Cosy Wen ay po
Rea ae GPE Oo Ger FAS ay El 0 heeg pay poke pey yes ep Fauh sm)”
SRST HE ENP EI SS BA op Sapo] a Rey pes hort) Git ome QS

Be een Ferra by npr “YS pO LE ere
mY ob Boney awe ep eB | arya Gepag Giese “ppnacn oa 3

Pape A Pa ee ose Sey “J tsa py Ca EIT SITY Meg —_ =

3} Gay aay oF)\ Wy era ya To _ a RT eT NGA Gopere D> Cw of
er ee Se ee a eee
Se eer Tym WPS 2D |
— “a are Vt 2 Pry se ay PON ™) ‘
sp re we ag yom Sy P*A HY bP aH | 5
DG A 0 ya Sew eT, re E
PRR IMTEAT pS Sp np OW pane Sys rama k
BPAY yon pa Hep T Yo eh} po
AVF ay yyy am yy re ei The ye

ATR Oy ap Reng

 

 

 

 

 

 

 

 

 

 

 

 

 

99% Hay)

ate
6 eer sorely WY
Prey mn esp pe Swarr yor) A »)
Cprap Oe of Pep By ay YO
Rye We La my

Pp pares ry

.

'
“EsczadozuT WY TP ozozist2t Siva asus

 

 

 

 

 

 

 

'
i
!

 

 

 

J

 

 

 

D we
6rSt # Qiabed Gg joe abe, 91/22/60 Pally 2ST Wawns0q ae 96900-19- ET ase : i BbGL ca Gabe Gyo Z ebed 9T/27/60 Pala LST luBWUNSOC] ONS-56900-9 F1-1 ask)

 

1 ee ee a
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 66 of 70 PageID #:482

‘hasan

708 Op 0) Ayunoddo ayy axeYy ay prnoys “send Suyuyewsa. Sy U4 OP Ran pul USD PxEMOH POO’ PEUORPPE mY] 02 Se TYAOY pUe SpSEIsNyQUD GEWAL
esye 1 3ng ‘pred Oo} aoL0d Bs] ase) BUCIM auOp Fey ay 28 P BAR] PAEMOH 0 OYA HOA aH UND BY B20}0q PETS |

 

“WayE] LUONDE Puc BpeW £92,0Y9 70 AyTeIa] BIA OY su ABBA) PANOUS RENEIAIPLY Ue JO RHRUISSEOSE BN Ng “sUONIE May & AQ PEQUISEp aq YOU Pinoys
@unyny pue ysed s,uossad B yyy aAaqfaq ARLUY | “22yN8) POOR puR LAW POO & aq cy LAY SADYRN | “APRA Shy prEMOH SamIIEIU AU 10 BnNzedsaL]

“pavedcoun os se 9 asne2eq sequed Apuad ‘uoLexpap puE J2;D8EYD poo’ jo LONERDU)

we Se PU Au Ut INO POOIS AyeRs HORIE T_PHEMOH “HIBUTIMU! /PLTY UNO AgcDs 0) PUIGARRPUS JOAD KEY PROM 1,UEKEY 184 NUAUASOAUT

JOYLO ING 70 BUON “PRION Bary AnnpHUel sab) © SSF}2 FUNIOAY BECH-Agses 84) JO SHOE § Se (PEBIINE 1,UOp Woyy “sopUEUIO?

DBais- Asad Sz VEY B/0Us Uy} PHTEBAY] BABY | SIBBA CZ 3Sed BUY ZEA “EN WO WONDOY 20 VOTLARL “WELALANDR MOY BUOP FEM FY “NU ISEAL;

SNOAaAd BYL Ut 150] PEY an lUNOWe SY fends Oy “Way 2NO oO] sUeYS JO YINOWE Eyes-Cud « Penen By ‘AUMdWOD Mau & PayLeT ay Udy ‘parsedxeun

pue a a a puemon ASojou PAO HAN SUBddey URYO SP UNO Kat 20U PIP WwaUNSEAL]
BY “PapUNo; ay d as Ama ve ui yawiseautv e Spew pey BuueTy sem | AUsdWIC? TALTSRAW Lee ‘puRMoH LpiA EBU_e|D ssaL;ENG AU UL

 

"TWOM 312714909 ¥ CRAMESTd GYH 3H HONOHL Sv MH OL Lua) saaiasy
FUNLAIUIS © “"WNOS TONS ¥ SBANBSTAd WAAGOSOHM GAY SCTAOM 327 eMCD V Casall s3d YH 3H HONOHL SY YAH Ou. LUN
SALEM FUMLAIUIS “HOS TIONTS V SACRLLSAO N3ASOSOHM LVI TH. HOVEL OL SANOTY GALVRUD NVW SVM NOSVSY SILL YOL

sSaVWIs UZE UUPEURS ‘prunes Oya U1 “sESUREsEd mY 70 BBN B49 CETE ING ‘ayy UM
Lacccaaeppiies Quad! Oy) pun] AjapEt 01 axQ SEM PIEMOH BAOTE pele LORIE ISRIPONIS SH] YINOMLL “POEL, MU JO WEISAS FESEAIOTe aL LH
03 PRoNpOsIY) PeY | Is{FOFOULDAA # Tem JaR essed S14 BINEIER aw) 02 PRLUNODAL Fee UDTY “BY T1y JO BUD UD VOI YaUrHE PONIES & 5 PUEMOY

“soapy parvanie pur Des €'99 6) Pewee sleet prEROH “ERK oi7 JeN0 BIEMOH HWM SUORDEIRNY Aur YINOALL “S'N Oui Gh 4Deq
Hat 8029 PUE PI PaYsENOU..eW e dope 09 eURi G3 PENRO] RUT OY4 7004 oy oun. 2y yl ‘wn
2 pasnpovw{ sy sem 1 saye u00g ‘axeds ABcjovijoas Buf eure att puey LOUiQNORCa s_xOrn OUR eeu ZURD=p PUR POOH e Fr EMH RURA I

 

SDyO0g palyeygnd and) JO JOYINE-2/s041Ne Ue UE EyUaIEd Pants] GT UO JoQUOA PANY ewe | “EPCS

sepiueds ABoOUYIAL dy JO $10739110 70 BLOOM eyt pur BBOyOD anErs axdusy Ye 0), Jacq ese tng Wa 1 ward so pecg ae oS
(‘AIRvOOIPpY ‘AHTBAUN P20—KO LUDA “WEWY UR DUT ANSIRARIS] UO, MON WICH ‘O'Ud © BIO | PUETEUD ‘P2IORO ¥ Pere Avet0> ABO;OUYIT] BJO

03 we | ‘ARUEUND ‘puny peHde? senjusA fEDUIAOAT “UEURUBADE HEIDEUED #70 WEP Sd PUT OID Fe Perues Dee Bxey F-uEEK OF AaRURNOIddS fo
1800 @ 40) 20138440 10 RIEON SY7 70 UMUHOL PUT OF) HA SP PONIES | (PeUIqUICS “SEUeEEY HIOYS VED OUy BIA UO BUD PLE DVCSYN 7) UO BUC
“SHUECWOD OM2 JING URI PU PEPUNO) 84,1 iweuneua yuausvedep put (257 PUR LIAN ‘TUAN) s0s80)pu0 5 Weng Bany | “O00 UF Suyayo Jyqnd

ap pay 08 ue ‘sap. Ag puccroH 01 g 50% | “UEOA ZT VEYA BOW JOY PFEMOH UMOUY BA,

 

THA
as0j0q zanew ayn vy) Bay? AQHNS © saQUa [AA 20 Sey BY JER PUFTEZZPUN | PUR FEYLURAT] PUEMOH JO HEYDQ UO sQUAZAAI JOIIETY? YA Buipiroud we |

“RUEP EY 20 45 BQELOUOH 208g

ETO? {0% saqQuURAON

TORTI 204 RN ‘UANOOUR
$60] ert VEwpED <7z
@snoqune) sams payun
2U0, MAN jo DUNNO WAKE
UND TANG ces PaiUN
duaauo) Aeyy 1 uoUNM Of

SSLO-EGE-ETE OL TOTEE epics UNH HE LON
SARC suotwARG HOH OLSTT
“ard “ss0up “Wy puouTD

bP O0e/SHet LV G34

es0z9070702 WY

 

 

 

 

 

 

 

4.
:

 

EY PIA) SN) HY Sp ee rep

 

We rep, estep 3 eG
aySnvp s™ yey QW FF “Sy?
8+ ayy Sy?" reey em ir

 

yam 7, te Gey WNe YE OAD

hi
Tahees

|
swerve aatwi— mee

 

pepe pepe Ww sp Sy |

TARP SY GIG Popes pe Sony)

 

ey “9 aan &™ “o74 ns

OSST *# Qlabed G Jo paheg YT/ZZ/G0 Palla sST waWN

aoa

 

SI pray

 

S0¢) SHWESé6900-29-} 1:7 8s

~ -290z90°0EOz LL Pozo,
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 67 of 70 PagelD #:483

anok Any Ase,

, “JUSLUUOSIICL, JO WG] AUS 03 (EUIUCAR] PUBMOL
Gurdueques Aq penses eq pinom JeAaoR ey Gsodsnd pryssn OU yeLR OW Oj JeEdde PINOM
4 JONOMOL, “GUOIE enw By YORIM Jo) JUBWUOpN| Jood Ajswanxe pequexe ‘GupArsSpUN
S078] Gil) GOULUY 0} QUNeseld esua} Jopun AqualEdde ‘pleMmo}, ‘96BD juE}sU] 6] Uj
“Ascasiy peujwyo sod ou

{NORGE sey OY ‘IBPEOTE UES | SU 1B) SB pus preAUERYyBiEnS pue yeuCY ng BuRpAUE
Oq 0} WHY WOU JeneU GABY | ‘PAEMO}H UMOUX GAB | JEL 180K ety poYSNOIU |

weysAs uORBuNUAUCS Ope) Jen GuySsqaise Ul COURS Ese siy UNOS
Foie, Sono! oa ce eeaeeIo) eeen Roar | enna salen oeocdan o poreont
‘oBe a ute edge “UOREONPS |PRULICY JO 08) Bry CYUdeep O;USALY PeYSYdWOCOR Ue
pus seouSue wOner yes & 6] ey ‘AENOAGO EERE ee
eu pues AjsuentUN s}OUN | wWennog OU POpUCRE. pl PIEMOH YEU) POsApe Use GABY

‘safe, 967) Ul MOUs SOPVOQE;Z JoWNEUCD E00Z LenUEr oi ye PayEsLOLWEp
sem sobefon senipasaretee se OO ete egies maria iannsapeelateagt

“edy Jed Guo] Uo veUpELy Bue pepe jo Pa yor Spores dada
seyeonpe ‘Aepo) e1Qe}eAs (Ins G} af ONPR OG HHL "AMRUO) Z Of Uy edu) peoy
G10, OYA Oty, ‘PEYUS yooq & Pasoupyie-0> "S06ig0 omy WA BuOqe ABACK ‘GOCE vt

‘GunwureuBoid A) pur SajAow
‘emu se yons spoo6 jayikp jo Aoesd yo uORQUeAesd etn UI pUBLUdO;eAep Gupjeug-punosS
"SSS00NS /BQIEUNUCD YOR! JOU PIP PNpaud sig UENOWATY “ECO'8L0'LE Weed

N Popseme Aguenbesqns sem YIU ‘HVWHSLVM TWLISID TANNWHO HL Tvals
SN aksarennians 40 Ayssenlur) Oly ye sueyaBOseL Z YA JoLpebos ‘PIBMOL 'Z00Z Ul

EL0z ‘2 sequieceg
pnoD Huisig Sn
e6pnp Bupuewes

ozsoToZoZ «WY bh Ozoz/stizt -aLvd G34

fee ie ec Lp ‘e@Bpeynouy Aut o1 ‘iengsi cameo
Aum YSO]S8O OLN", PUB "YOUNG Bg JO Penal CD eeEINNG. win geualco

ong uaa Gunes Wens-> © § SA08 eukzeteny BupNALOD Od “565 20 Aing ut pue Ayeuopeu
PaNQuIsIP SBM yONpod sy) ‘suyngan eleunico- uno Jot) eal o soesurend
NEWS PFIGeUS YY GUMYOS WOH-GO © “AS OIND, sem sjonpad esap Buowy
Npoid pepuany oun

yee 0] Bug s0;pue doyanep "Ow ui ‘pip PUBMO} @oUETSU! VexS JsOlUTe tj ‘IN;sseIoNs
AyOPUGUKUCD JOU GUGM SICABSPUS @sey] JO HE YOnoiny ‘sosudigque sJeljueAs)
"HNP Joquuinu & Uy peysenw Aysuogied exey j ‘266, eOUIS ‘“RseusNq Bupjueg
Sete aie eee ‘OAPA M-SOANOG A YONOND FIRUOAD “Ar pou!
"2661. Apeuxovdde souje '|BLRUeAe) PARMO} QUBpUG}EP OLA UMOUY AjaUCted OAmy |

“aBeyxOD AyunuauoD sseysing ey) Jo) Aowoye

pur aurysyere] Anog sseyaing ety Joy Aewope ‘eBeyog Ayununuod sseysing eu)
JP See}6NI] JO pusog Oi Jo JequeW e ‘aieesBe] AyunoD sselpind ef JO VELLUIBYD
‘aumsyaiSey Awneg sseyping oy jo Jeqweul @ ‘aonenr uno) RB ‘siewo BuoweE
‘se penies ensy | ‘sojoesd may Alu 0} UORIPPE UW "OUT JU] BOUIG “2G6) GOUIS 0A
MON 39 GIES OY} Ul May POCA! GASY PURE [OOUTS ME") BIUUTYOD OLLL JO SYBNPAIE) UAE |

JOUOH} INGA
jeyUEAS] PURMO}H ‘A SOS = 6

LOZLL AN "UApOOUg

ySUq EZBig UEWPED $7z
HOA MON JO PUISIQ WweHsES
ynep PUISIG S/N

e6pnr Bupuswes

 

 

E102 'Z -equieoeq
2zte-€29(sea) 2x04
permet) ad oo6-259(S+8) *eucqdayaz
1 An easel enone LOSZT 0) aon “aisdaaqyfnag
RANG WON SE - aDus0 BsaBBUEONOE
soperuRO) pur Aowony alan

OSSNY ‘d HA TIOGN
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 68 of 70 PageID #:484

 

-puv-jysnog

1 LIX

OL) LNIVTdWOO

S19PIO
JAMO, ),,
UISUOIST AA

AOf-Pled

 

 

a

66- INIW1dINOD

 

 

 

é
o062-s99-z9z ZIG OSE ee
Dodd Lanne DOdy IUD
pusapuey Lnpy SBD S Ontd

hy

A
‘RLS
OA FORIUC Of 84 FG BoNEET TeLOTTEND aru) HOA B
“uendgues,

Pus By Ueda wg 40 Phaud ava om

ones PeyHeN 76 yay S.A Eapyanud Aq ‘uoQEquMfia Awnos Ayey UEAgnday © sm AyegNLOtee
RUE C1 POLew SATNTRIS eFEIS URIODSYA BU Ui AdwOs Oy AQUEGRIn PmLOM 88y OOdd OU
“OR eR Uaagll ALi 20) ecm Guigod snd
20} SeAyE\UTREICR) LRO_QNEINY & Sa GnUed OF YA ABU) QUAM sued JetyO AUS BuIyAUl O} 2070 SOAS
bus s20]Ne0SL) LOHR 2° apd 0) peynur aq JEN patsy euOTIAd OLR JO Ky “SUOI DI AA

MIND PUR DINO fechoyUniY 26)

 

 

AWO IOdU $8 a4
. LIX

Neuss puvjopury

 

 

429029010202 Wt
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 69 of 70 PagelD #:485

ZOl- LNIVId WO)

 

suspuodea AEE]

“SRUNDU! BOWS FF QUSAD) PIERO} | SUCKER peu]
ig PUCRIPPY
noupuodaauda mar]

SEQUIN Uy BD Stn JUOPUDTSE DOWEL D;D ‘owed JO Bucy BUCYD

‘By seuoNged PERRIUCS yaND ‘BLOW! Aq JeSdde OF Enda £uBpLodER Bet MUG BopAE
388 PUURPPY

BaION

“uno uy eogzed usted

0) pepproud serdoD “euoRO REY eUUBeK) OURM “BEE INC) JO POpEd 6 205 woUdARE Yee

0) uoROUn}Y mUNT pus supp SeyEWU UOT VORSIpET] Oy HETBE } 8 GUORIPUCO PereeNban
0) 28 suAD Ary souRvEXd UNDD jwepuOdery Aq jueUntve Buyor sR Any AQ uewnte
Gayton) ‘Seygest PUR WOME pRAUAAST Pato}, -Und 7H 1 GEOUEINRDS BURT IBA pADON
018 U0 p89 1607) “WoRIT 405 SADE BYR 70 S8OE LIND ‘eeyRER| PUD LOWE DUBIIDUEH BYRLY
Asap, 0d 9): 10 18 $ (PA pidosy Brg UO OQ

nog ‘wugy eu mepuns cy RIAL OA We eP0D, HeoD fEIUROTON Se mete ae ee Se
unOD ey c UORDEIQO OU sey pe EBURY mig JO yao

stDpeprounere sD Ayy “jwepudeay jo elugy eed x9 Of BE DEE AUTLURERY wENURCD
Puspepuey Arepy ‘ud 06:2) Ye emoUROdiE GUNES \EUA PIODEY BEF LUO INQ BAD “Lud OC'Z)

Ye OUBAUCON Of SRR “yERIT UOOU 4) puODED BYy yO SBOH POD “MEyRER PUN LUD PUBIEPUT
(spy sungzunky weeodde wepundren ‘permenber bujeq suoRpYOD BUCS 0} p:00—s
Se pus UOROUNiy) Buppenhe pee sum ssuOREEY SEBpE ALND Any “suTeUI euoYd AG
peueedde yeu EneT RIEMO} ]UBpUOdeERY "LED VEOH ARWOHRY Wyle Lindd Uy PUYDPURY Demeny
put pumpepuey Amy] EeuoSne smal PORED LZZATE) PUS OLZAIG) SPEED My E+)

pe NORIPPY
“OOH apr pak

“aumaNG AunoD 3005 0) peRBLLA “Wplederg OF pope,

cnet seuomiony

war neg ovquane oy wyeyqees uuseny ope woHICE
a

wyoP VOR, paw uogounty

FegwoneT] praMny
79) OORIPRY
eayven-unu Jo aynggiag,

poquane) anny
ax uORerY

qatoury wD MONOD weg

RUNG) Step IEIC 8 BYOIOD OFED KZEODOATOLOE

BLOZ26-90

SLORL-00

GL0e0L-90

Bupeey voKaUnhy 81 0z"s

6y02-12-00
GLOe1e-90

6102-02-00

wo

eOUeee

 

 

Om sp Se

101 - LNIVId WOOD

 

 

SHON GLOR-10-80
sods
wuneury wep NO UNeD weg a
puoses peg
FROG Y ‘ADemMy.) ‘Gay SvERAT NIZU
(e10e-51-98 Pevepdn resi) eomppy
s9et~
we weg (ag 30 S18
Ree), Fryers) “uepuDdeny
HOR TDO on weqoy KG
oomua HIE FS EEE neu Auony
Barony
eeepry
0007-14
oory 205 wha weg
Wleury ‘PURISPURH UCR hed
Eg
premny] sQuene) Wwepuodery
Byeury ‘pusepUTy, UCR
emuys Aey owen eg oath; kung
Astusune Rtg
z A Wesor “puma, 200i)
DupALysey weeETy
pug (PwS CTQmodteey
pen BNO
ongaye 08D eddy easD rep Bern

Asean omega

 

menu OAS] PUBMOH
“SA PUEAPULH ByeuUY LZZODDADELOZ 4OqUUNN eBED AyUNOD BeyneZzH

ROOT SMETEAD Hy BHEPLI PERT SEZOOOIGLOE sLoRSrEe

(Sunooyssaf a.iv psoras ayy Oo} stuauajddng “junyjdiuoa siyt ui yisof jas
sp - Aioyny pojvauutiaros fo sasiosaxa sadosduay ‘jdnato7 puv spuppuafagy ay Aq

Wfos8 pup Ciagug fo sjonpo.d Jp aap yorym joyuaraT] Supuipy ursuoosty{ Uy s4ap.so || ©

_DIpnl, 6 UPy) 88a] OU aap asayy ‘Sdapso Jalqns ayy fo }d1aaxa aUuO $1 Mojag)

 

 
Case: 1:21-cv-00146 Document #: 18-1 Filed: 01/21/21 Page 70 of 70 PagelD #:486
